Exhibit 10.11

 

Execution Version

 

 

REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

Dated as of December 27, 2007

 

by and among

 

CENTERLINE HOLDING COMPANY and

CENTERLINE CAPITAL GROUP INC.,

as the Borrowers,

 

CENTERLINE INVESTOR LP LLC, CENTERLINE INVESTOR LP II LLC, CENTERLINE
CAPITAL COMPANY LLC, CENTERLINE AFFORDABLE HOUSING ADVISORS LLC,

CENTERLINE/AC INVESTORS LLC, CENTERLINE INVESTORS I LLC,

CENTERLINE REIT INC., CENTERLINE HOLDING TRUST,

CENTERLINE SERVICING INC., CENTERLINE FINANCE CORPORATION,
CENTERLINE CREDIT MANAGEMENT LLC and CM INVESTOR LLC,

and other named entities party hereto from time to time,

as Guarantors,

 

BANK OF AMERICA, N.A. and other named

entities party hereto from time to time, as Lenders,

 

and

 

BANK OF AMERICA, N.A.,

as Swingline Lender, as Issuing Bank, and as Administrative Agent on behalf of
the Lenders

 

*     *     *     *     *

 

BANC OF AMERICA SECURITIES LLC and CITICORP USA, INC.,

as Co- Lead Arrangers

 

and

 

BANC OF AMERICA SECURITIES LLC, as Book Manager

 

 

--------------------------------------------------------------------------------


 

1.

 

DEFINITIONS AND RULES OF INTERPRETATION.

 

1

 

 

1.1

Definitions

 

1

 

 

 

1.1.1

Definitions of Borrowers, Guarantors and Affiliates

 

1

 

 

 

1.1.2

General Definitions

 

2

 

 

1.2

Rules of Interpretation

 

23

2.

 

REVOLVING LOANS AND TERM LOAN

 

25

 

 

2.1

Revolving Loans

 

25

 

 

 

2.1.1

Commitments to Make Revolving Loans

 

25

 

 

 

2.1.2

Extension of Revolver Maturity Date

 

25

 

 

 

2.1.3

Unused Facility Fee

 

25

 

 

 

2.1.4

Revolving Notes

 

26

 

 

 

2.1.5

Interest on Revolving Loans

 

26

 

 

 

2.1.6

Requests for Revolving Loans

 

27

 

 

2.2

Term Loan

 

28

 

 

 

2.2.1

Commitments to Make Term Loan

 

28

 

 

 

2.2.2

Term Notes

 

29

 

 

 

2.2.3

Interest on Term Loan

 

29

 

 

2.3

Types of Loans: Conversion and Continuation Options

 

29

 

 

 

2.3.1

Conversion to Different Type of Loan

 

29

 

 

 

2.3.2

Continuation of Type of Loan

 

30

 

 

 

2.3.3

LIBOR Rate Loans

 

30

 

 

 

2.3.4

Notification by Borrowers

 

30

 

 

 

2.3.5

Amounts, Etc

 

31

 

 

2.4

Swingline Loans

 

31

 

 

 

2.4.1

Swingline Commitment

 

31

 

 

 

2.4.2

Swingline Loan Borrowing Procedure

 

31

 

 

 

2.4.3

Prepayment

 

32

 

 

 

2.4.4

Participations

 

32

 

 

2.5

Reduction of Commitments

 

33

 

 

 

2.5.1

Elective Reduction of Commitments

 

33

 

 

 

2.5.2

Pro Rata Reductions in Commitments

 

33

3.

 

USE OF PROCEEDS

 

33

 

 

3.1

Use of Proceeds

 

33

 

 

 

3.1.1

Use of Revolving Loans and Swingline Loans

 

34

 

 

 

3.1.2

Use of Term Loan

 

34

 

 

 

3.1.3

Limitations on use of Revolving Loans; Reduction in Corporate Revolver
Commitment

 

34

4.

 

REPAYMENT OF REVOLVING LOANS AND TERM LOAN

 

35

 

 

4.1

Revolving Loans

 

35

 

 

 

4.1.1

Maturity

 

35

 

 

 

4.1.2

Optional Repayments of Revolving Loans

 

35

 

 

4.2

Term Loan

 

35

 

 

 

4.2.1

Amortization of Term Loan

 

35

 

 

 

4.2.2

Mandatory Prepayments of Term Loan

 

36

 

ii

--------------------------------------------------------------------------------


 

 

 

 

4.2.3

Application of Mandatory Repayments

 

36

 

 

 

4.2.4

Optional Prepayments of Term Loan

 

37

 

 

4.3

Swingline Loans

 

38

5.

 

LETTERS OF CREDIT

 

38

 

 

5.1

Letter of Credit Commitments

 

38

 

 

 

5.1.1

Commitment to Issue Letters of Credit

 

38

 

 

 

5.1.2

Letter of Credit Applications

 

39

 

 

 

5.1.3

Terms of Letters of Credit

 

39

 

 

 

5.1.4

Letter of Credit Participation of Lenders

 

40

 

 

 

5.1.5

Participations of Lenders

 

40

 

 

5.2

Reimbursement Obligation of the Borrowers

 

40

 

 

5.3

Letter of Credit Payments

 

41

 

 

5.4

Obligations Absolute

 

42

 

 

5.5

Reliance by Issuer

 

43

 

 

5.6

Letter of Credit Fees

 

43

6.

 

CERTAIN GENERAL PROVISIONS

 

43

 

 

6.1

Fees

 

43

 

 

 

6.1.1

Administrative Agent’s Fee

 

43

 

 

 

6.1.2

Closing Fees

 

43

 

 

6.2

Payments to Administrative Agent

 

43

 

 

6.3

No Offsets, Taxes Etc

 

44

 

 

 

6.3.1

No Offsets

 

44

 

 

 

6.3.2

Other Taxes

 

44

 

 

 

6.3.3

Indemnification

 

44

 

 

 

6.3.4

Non-US Lenders

 

45

 

 

 

6.3.5

U.S. Lenders

 

46

 

 

 

6.3.6

Pre-Existing Withholding Requirements

 

46

 

 

 

6.3.7

Mitigation

 

47

 

 

 

6.3.8

Refunds

 

47

 

 

 

6.3.9

Evidence of Payment

 

47

 

 

 

6.3.10

Survival

 

48

 

 

6.4

Computations

 

48

 

 

6.5

Interest Limitation

 

48

 

 

6.6

Inability to Determine LIBOR Rate

 

48

 

 

6.7

Illegality.

 

49

 

 

6.8

Additional Costs, Etc

 

49

 

 

 

6.8.1

Taxes

 

49

 

 

 

6.8.2

Reserves

 

49

 

 

 

6.8.3

Other Costs

 

49

 

 

6.9

Capital Adequacy

 

50

 

 

6.10

Certificate

 

51

 

 

6.11

Mitigation Obligations; Replacement of Lenders

 

51

 

 

 

6.11.1

Designation of a Different Lending Office

 

51

 

 

 

6.11.2

Replacement of Lenders

 

51

 

 

 

6.11.3

Survival

 

51

 

 

6.12

Indemnity

 

51

 

iii

--------------------------------------------------------------------------------


 

 

 

6.13

Interest and Fees After Event of Default

 

52

 

 

6.14

Replacement of Lenders

 

52

7.

 

CONDITIONS PRECEDENT

 

53

 

 

7.1

Documents

 

53

 

 

7.2

Other Conditions Precedent to any Loans

 

53

8.

 

REPRESENTATIONS AND WARRANTIES

 

54

 

 

8.1

Financial Information

 

54

 

 

8.2

Litigation

 

54

 

 

8.3

Good Title and No Liens

 

55

 

 

8.4

Franchise, Patents, Copyrights, Etc

 

55

 

 

8.5

Entity Matters

 

55

 

 

 

8.5.1

Organization

 

55

 

 

 

8.5.2

Ownership

 

56

 

 

 

8.5.3

Taxpayer Identification Numbers

 

56

 

 

 

8.5.4

Equity Interests

 

56

 

 

8.6

Authorization

 

56

 

 

8.7

Valid and Binding

 

57

 

 

8.8

Deferred Compensation and ERISA

 

57

 

 

8.9

No Materially Adverse Contracts, Etc

 

57

 

 

8.10

Compliance With Other Instruments, Laws, Etc

 

58

 

 

8.11

Tax Status

 

58

 

 

8.12

Holding Company and Investment Company Acts

 

58

 

 

8.13

Certain Transactions

 

58

 

 

8.14

Loan Documents

 

59

 

 

8.15

Regulations U and X

 

59

 

 

8.16

Solvency

 

59

 

 

8.17

No Material Change; No Default

 

59

 

 

8.18

Insurance.

 

59

 

 

8.19

Use of Proceeds

 

59

 

 

8.20

Labor Matters

 

59

 

 

8.21

Exchange Listing

 

60

 

 

8.22

No Broker or Finder

 

60

 

 

8.23

Information True, Complete and Not Misleading

 

60

9.

 

AFFIRMATIVE COVENANTS

 

60

 

 

9.1

Punctual Payment

 

60

 

 

9.2

Maintenance of Location and Office

 

60

 

 

9.3

Organizational Number

 

61

 

 

9.4

Records and Accounts

 

61

 

 

9.5

Delivery of Financial Statements and Notices

 

61

 

 

 

9.5.1

Financial Statements, Reports, Etc

 

61

 

 

 

9.5.2

Notices

 

62

 

 

 

9.5.3

True, Accurate and Complete Financial Statements

 

64

 

 

 

9.5.4

Revisions to Schedule 8.5.2.

 

64

 

 

9.6

Existence; Conduct of Business

 

64

 

 

 

9.6.1

Statutory Trusts

 

64

 

 

 

9.6.2

Corporations

 

64

 

iv

--------------------------------------------------------------------------------


 

 

 

 

9.6.3

Limited Liability Companies

 

64

 

 

9.7

Insurance

 

65

 

 

9.8

Taxes and Trade Debt

 

65

 

 

9.9

Compliance with Laws, Contracts, Licenses, and Permits

 

65

 

 

9.10

Indemnification Against Payment of Brokers’ Fees

 

65

 

 

9.11

Fiscal Year

 

66

 

 

9.12

Place for Records; Inspection

 

66

 

 

9.13

Replacement Documentation

 

66

 

 

9.14

Further Assurances

 

66

 

 

9.15

Guaranties

 

66

 

 

9.16

Additional Information

 

66

 

 

9.17

Exchange Listing

 

67

 

 

9.18

Consolidated EBITDA Covenant; Additional Guarantors and Pledged Entities

 

67

 

 

 

9.18.1

Consolidated EBITDA Covenant

 

67

 

 

 

9.18.2

Additional Guarantors or Pledged Entities

 

67

 

 

9.19

EIT Preferred Shares Covenants

 

67

 

 

9.20

Ownership of CCG, Guarantors and Pledged Entities

 

67

 

 

9.21

Blizzard

 

68

 

 

9.22

Payment of Deferred Fees

 

68

 

 

9.23

Funding of the Unfunded Escrow

 

69

 

 

9.24

Revolving Loan/Term Loan True Up

 

69

10.

 

NEGATIVE COVENANTS; FINANCIAL COVENANTS

 

69

 

 

10.1

Liens

 

69

 

 

 

10.1.1

Affordable Housing Syndications

 

69

 

 

 

10.1.2

Governmental Charges

 

69

 

 

 

10.1.3

Liens Contemplated Hereby

 

70

 

 

 

10.1.4

Warehouse Lines

 

70

 

 

 

10.1.5

Existing Liens

 

70

 

 

 

10.1.6

Mechanics Liens, etc

 

70

 

 

 

10.1.7

Pledges & Deposits

 

70

 

 

 

10.1.8

Bids

 

70

 

 

 

10.1.9

Easements

 

70

 

 

 

10.1.10

Judgments

 

71

 

 

 

10.1.11

Purchase Money

 

71

 

 

 

10.1.12

Precautionary UCC Financing Statements

 

71

 

 

 

10.1.13

Bankers’ Liens

 

71

 

 

 

10.1.14

Licenses

 

71

 

 

 

10.1.15

Public Utilities

 

71

 

 

 

10.1.16

Debt Liens

 

71

 

 

 

10.1.17

Bond Transaction and Future Bond Transactions

 

71

 

 

10.2

Double Negative Pledge

 

72

 

 

 

10.2.1

Negative Pledge

 

 

72

 

 

 

10.2.2

Double Negative Pledge

 

72

 

 

10.3

Indebtedness

 

72

 

 

 

10.3.1

Types of Permitted Indebtedness and Persons to whom they Apply: Set forth below
is a list of each type of Permitted Indebtedness

 

 

 

v

--------------------------------------------------------------------------------


 

 

 

 

 

with a listing regarding which entities may incur, the particular type of
Permitted Indebtedness:

 

72

 

 

 

10.3.2

CHC

 

75

 

 

 

10.3.3

The Borrowers

 

75

 

 

 

10.3.4

CCG

 

75

 

 

 

10.3.5

Centerline Investors

 

76

 

 

 

10.3.6

EIT

 

76

 

 

10.4

Merger; Ownership Interests; Sale of Assets

 

76

 

 

 

10.4.1

Mergers, Consolidations and Asset Sales

 

76

 

 

 

10.4.2

Other Asset Transfers

 

76

 

 

10.5

Loans, Guarantees and Investments

 

76

 

 

10.6

Distributions Prior to Default

 

77

 

 

10.7

Distributions After Default

 

77

 

 

 

10.7.1

CHC

 

77

 

 

 

10.7.2

Guarantors and Pledged Entities

 

78

 

 

 

10.7.3

Distributions

 

78

 

 

10.8

Affiliate Indebtedness

 

78

 

 

10.9

Purchase of Margin Stock

 

78

 

 

10.10

Transactions with Affiliates

 

78

 

 

10.11

Amendment to Governing Documents

 

78

 

 

10.12

Business Lines

 

79

 

 

10.13

Competing Businesses

 

79

 

 

10.14

Consolidated GAAP Net Worth

 

79

 

 

10.15

Consolidated EBITDA to Fixed Charges Ratio

 

79

 

 

10.16

Funded Debt to Consolidated EBITDA Ratio

 

79

 

 

10.17

Stock Buy-Backs

 

79

11.

 

DEFAULT

 

80

 

 

11.1

Events of Default.

 

80

 

 

 

11.1.1

Failure to Pay

 

80

 

 

 

11.1.2

Failure to Perform

 

80

 

 

 

11.1.3

Breach of Representation or Warranty

 

80

 

 

 

11.1.4

Failure to Pay Other Indebtedness

 

80

 

 

 

11.1.5

Insolvency

 

81

 

 

 

11.1.6

Involuntary Proceedings

 

81

 

 

 

11.1.7

Judgments

 

81

 

 

 

11.1.8

Cancellation of Loan Documents

 

81

 

 

 

11.1.9

ERISA

 

82

 

 

 

11.1.10

Indictment

 

82

 

 

 

11.1.11

Material Adverse Change

 

82

 

 

11.2

Remedies Upon Event of Default

 

82

 

 

 

11.2.1

Accelerate Debt

 

82

 

 

 

11.2.2

Pursue Remedies

 

82

 

 

 

11.2.3

Power of Attorney

 

83

 

 

11.3

Written Waivers

 

83

 

 

11.4

Allocation of Proceeds

 

83

 

 

11.5

Performance by the Administrative Agent

 

84

 

vi

--------------------------------------------------------------------------------


 

 

 

11.6

Rights Cumulative

 

84

12.

 

SETOFF.

 

84

13.

 

THE ADMINISTRATIVE AGENT

 

85

 

 

13.1

Authorization

 

85

 

 

 

13.1.1

Authorization to Act

 

85

 

 

 

13.1.2

Independent Contractor

 

86

 

 

 

13.1.3

Representative

 

86

 

 

 

13.1.4

Regarding Collateral

 

86

 

 

13.2

Employees, Advisors and the Administrative Agent

 

86

 

 

13.3

No Liability

 

86

 

 

13.4

No Representations

 

87

 

 

 

13.4.1

General

 

87

 

 

 

13.4.2

Closing Documentation, Etc

 

88

 

 

13.5

Payments.

 

88

 

 

 

13.5.1

Payments to Administrative Agent

 

88

 

 

 

13.5.2

Distribution by Administrative Agent

 

88

 

 

 

13.5.3

Delinquent Lenders

 

88

 

 

 

13.5.4

Indemnity

 

89

 

 

13.6

Administrative Agent as Lender, Swingline Lender and Issuing Bank

 

89

 

 

13.7

Resignation

 

89

 

 

13.8

Notification of Defaults

 

90

 

 

13.9

Duties in the Case of Enforcement

 

90

 

 

13.10

Administrative Agent May File Proofs of Claim

 

91

14.

 

EXPENSES

 

92

15.

 

INDEMNIFICATION

 

93

16.

 

SURVIVAL OF COVENANTS, JOINT AND SEVERAL OBLIGATIONS, ETC

 

93

 

 

16.1

Survival

 

93

 

 

16.2

Joint and Several Obligations

 

94

 

 

16.3

Maximum Amount

 

94

17.

 

ASSIGNMENT AND PARTICIPATION

 

94

 

 

17.1

General Conditions

 

94

 

 

17.2

Assignments

 

95

 

 

 

17.2.1

Minimum Assignments

 

95

 

 

 

17.2.2

Deliverables

 

95

 

 

 

17.2.3

Joinder

 

95

 

 

17.3

Register; Accounts

 

96

 

 

17.4

Participations

 

96

 

 

17.5

Payments to Participants

 

97

 

 

17.6

Miscellaneous Assignment Provisions

 

97

 

 

17.7

Assignee or Participant Affiliated with CHC

 

97

 

 

17.8

Recordation in Register

 

98

18.

 

NOTICES, ETC

 

98

19.

 

GOVERNING LAW; JURISDICTION; VENUE

 

99

20.

 

HEADINGS

 

99

21.

 

COUNTERPARTS

 

99

22.

 

ENTIRE AGREEMENT, ETC

 

100

 

vii

--------------------------------------------------------------------------------


 

 

 

22.1

Entire Agreement

 

100

 

 

22.2

Additional Guarantors and Pledged Entities

 

100

23.

 

CONSENTS, AMENDMENTS, WAIVERS, ETC

 

100

 

 

23.1

General Rule

 

100

 

 

 

23.1.1

Affected Lenders

 

100

 

 

 

23.1.2

All Lenders

 

101

 

 

 

23.1.3

Administrative Agent, Issuing Bank and Swingline Lender

 

101

 

 

 

23.1.4

Upon Change in Administrative Agent, Swingline Lender or Issuing Bank

 

101

 

 

23.2

Waivers

 

102

 

 

23.3

Reasonable Cooperation by Creditor Parties

 

102

 

 

23.4

Amendments Requiring Freddie Mac’s Consent

 

102

24.

 

SEVERABILITY

 

102

25.

 

CONFIDENTIALITY

 

102

 

 

25.1

Confidentiality

 

102

 

 

25.2

Definition of Information

 

103

 

 

25.3

Compliance Standard

 

103

 

 

25.4

Intralinks and Public Lenders

 

104

26.

 

USA PATRIOT ACT

 

104

27.

 

NO ADVISORY OR FIDUCIARY RESPONSIBILITY

 

104

28.

 

DESIGNATION OF PERMITTED LIENS

 

105

29.

 

WAIVER OF JURY TRIAL

 

105

 

Exhibits

 7

Exhibit 1.1A

 

Applicable Margin

Exhibit 1.1B

 

Form of Guaranty

Exhibit 1.1C

 

Form of Pledge Agreement

Exhibit 1.1D

 

Risk-Adjusted Contingent Liabilities

Exhibit 2.1.4

 

Form of Revolving Note

Exhibit 2.1.6

 

Form of Revolving Loan Request

Exhibit 2.2.2

 

Form of Term Note

Exhibit 2.3.1

 

Form of Conversion or Continuation Request

Exhibit 2.4.2

 

Form of Swingline Loan Request

Exhibit 6.3.4

 

Form of Non-U.S. Lender Certificate

Exhibit 7.1

 

Closing Checklist

Exhibit 9.5.1(c)

 

Form of Compliance Certificate

Exhibit 17.2.2

 

Form of Assignment and Acceptance

 

Schedules

 

Schedule 1A

 

Guarantors and Pledged Entities

Schedule 1B

 

Definition of Blizzard

Schedule 2

 

Lender Register

Schedule 3

 

Administrative Agent’s Office; Certain Addresses for Notices

 

viii

--------------------------------------------------------------------------------


 

Schedule 4.2.2

 

Designated Assets

Schedule 5

 

Existing Letter of Credit

Schedule 8.2

 

Litigation

Schedule 8.3

 

Permitted Liens

Schedule 8.5.1

 

Organization

Schedule 8.5.2

 

Ownership

Schedule 8.5.3

 

Tax Payer Identification Numbers

Schedule 8.5.4

 

Rights with Respect to Equity Interests

Schedule 8.13

 

Related Party Transactions

Schedule 10.3.1

 

Permitted Indebtedness

 

ix

--------------------------------------------------------------------------------


 

REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

THIS REVOLVING CREDIT AND TERM LOAN AGREEMENT (this “Credit Agreement”) dated as
of December 27, 2007 is by and among CENTERLINE HOLDING COMPANY, a Delaware
statutory trust (“CHC”), and CENTERLINE CAPITAL GROUP INC., a Delaware
corporation (“CCG”) (each a “Borrower” and collectively, the “Borrowers”); those
Persons (as defined below) listed as Guarantors on Schedule 1A as of the date
hereof and any other Person who may from time to time be listed on such Schedule
in accordance with this Credit Agreement (each a “Guarantor” and collectively,
the “Guarantors”); BANK OF AMERICA, N.A. and the other lenders party hereto as
listed on Schedule 2 from time to time in accordance with this Credit Agreement
(each a “Lender” and collectively, the “Lenders”); and BANK OF AMERICA, N.A., as
Administrative Agent (as defined below), as Swingline Lender (in such capacity,
the “Swingline Lender”), and as Issuing Bank (in such capacity, the “Issuing
Bank”).

The parties hereto agree as follows:

 

1.                            DEFINITIONS AND RULES OF INTERPRETATION.


 


1.1         DEFINITIONS.


 


1.1.1                        DEFINITIONS OF BORROWERS, GUARANTORS AND
AFFILIATES.  FOR PURPOSES OF THIS AGREEMENT THE BORROWERS, GUARANTORS AND
CERTAIN OF THEIR AFFILIATES ARE DEFINED AS SET FORTH BELOW:

 

Borrower and Borrowers. See the introductory paragraph to this Credit Agreement.

 

CAHA.  Centerline Affordable Housing Advisors LLC, a Delaware limited liability
company (formerly known as Related Capital Company LLC and as CharterMac Capital
LLC).

 

Centerline/AC.  Centerline/AC Investors LLC, a Delaware limited liability
company.

 

Centerline Investor LP.  Centerline Investor LP LLC, a Delaware limited
liability company.

 

Centerline Investor LP II.  Centerline Investor LP II LLC, a Delaware limited
liability company.

 

Centerline Investors.  Centerline Investors I LLC, a Delaware limited liability
company.

 

CCC.  Centerline Capital Company, LLC, a Delaware limited liability company.

 

CCG.  See the introductory paragraph to this Credit Agreement.

 

CFin.  Centerline Financial LLC, a Delaware limited liability company through
which CHC indirectly engages in the business of providing credit intermediation.

 

CFin Holdings.  Centerline Financial Holdings LLC, a Delaware limited liability
company.

 

CHC.  See the introductory paragraph to this Credit Agreement.

 

CMC.  Centerline Mortgage Capital Inc., a Delaware corporation.

 

--------------------------------------------------------------------------------


 

CMP.  Centerline Mortgage Partners Inc., a Delaware corporation.

 

Credit Management.  Centerline Credit Management LLC, a Delaware limited
liability company.

 

EIT.  Centerline Equity Issuer Trust, a Delaware statutory trust.

 

Guarantor and Guarantors. See the introductory paragraph to this Credit
Agreement.

 

Holding Trust.  Centerline Holding Trust, a Delaware statutory trust.

 

Pledged Entities.  (a) Those Persons who are not Guarantors, but whose Capital
Stock is pledged to secure the Loans as part of the Equity Collateral, and
(b) CMC, CMP and CFin Holdings.

 

SPV I.  Centerline Sponsor 2007-1 Securitization, LLC, a Delaware limited
liability company.

 

SPV II.  Centerline Stabilization 2007-1 Securitization, LLC, a Delaware limited
liability company.

 

 


1.1.2                        GENERAL DEFINITIONS.  THE FOLLOWING TERMS SHALL
HAVE THE MEANINGS SET FORTH IN THIS SECTION OR ELSEWHERE IN THE PROVISIONS OF
THIS CREDIT AGREEMENT REFERRED TO BELOW:

 

Acceptable Rating.  See the definition of Cash Equivalents.

 

Act.  See Section 26.

 

Adjustment Date.  The first day of the month immediately following the date on
which a Compliance Certificate is to be delivered by the Borrowers pursuant to
Section 9.5.1(c).

 

Administrative Agent.  Bank of America, in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

 

Administrative Agent’s Fee. See Section 6.1.1.

 

Administrative Agent’s Office. The Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 3, or at such other location as
the Administrative Agent may designate to the Borrowers and the Lenders from
time to time.

 

Affiliate.  As to any Person, any other Person directly or indirectly
controlling, controlled by or under direct or indirect common control with, such
Person.  For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”) as applied to any Person, means directly or indirectly possessing
the power (i) to vote 10% or more of the Capital Stock having ordinary voting
power for the election of directors of such Person, or (ii) to direct or cause
the direction of the management or policies of that Person, whether through the
ownership of voting securities, by agreement, or otherwise.  Notwithstanding the
foregoing, Blizzard shall not be considered an Affiliate of the Borrowers, the
Guarantors, the Pledged Entities or any of their Subsidiaries in the event that
Blizzard would be an Affiliate of any such Persons solely because any such
Persons possess by agreement the power to direct or cause the direction of the
management or policies of Blizzard.

 

2

--------------------------------------------------------------------------------


 

Applicable Law.  All applicable provisions of constitutions, statutes, rules,
regulations and orders of all governmental bodies and all orders and decrees of
all courts, tribunals and arbitrators.

 

Applicable Margin. For each period commencing on an Adjustment Date through the
date immediately preceding the next Adjustment Date, the Applicable Margin
applicable to the Loans shall be as set forth on Exhibit 1.1A.

 

Approved Fund.  Any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

Asset Sale Proceeds. Proceeds realized from any one transaction or series of
related transactions in which CHC or any of its Subsidiaries conveys, sells,
transfers, or otherwise disposes of any of (a) the Equity Collateral, or (b) any
substantial portion of any Borrower’s, Guarantor’s or Pledged Entity’s operating
assets (as distinguished from discrete investment assets).  Asset Sale Proceeds
expressly exclude the proceeds from (A) any conveyance, sale, transfer or other
disposition of (including dispositions to joint ventures): (i) any Capital Stock
in any low income housing tax credit projects or pre-sold mortgage loans in the
ordinary course of business consistent with past practices; (ii) any assets in
the ordinary course of business consistent as to volume and type of assets with
past practices, including in connection with a securitization; (iii) any assets
transferred in exchange for either like assets or assets of a type typically
held by such seller under any of the Permitted Businesses; (iv) any assets
(including Capital Stock) where such proceeds are reinvested within one hundred
eighty (180) days of such sale (or within three hundred sixty five (365) days of
such sale if a contract is executed and delivered within one hundred eighty
(180) days of such sale) in either like assets or assets of a type typically
held by such seller under any of the Permitted Businesses; and (B) the Bond
Transaction and any Future Bond Transaction.  Asset Sale Proceeds shall be net
of (w) reasonable costs and expenses of effecting such sale (including, without
limitation, reasonable legal and brokerage fees to Persons that are not
Affiliates of CHC, or, to the extent such fees are upon terms and conditions no
more favorable to such Affiliate than would be available in an arms-length
transaction between independent parties, to The Related Companies Group);
(x) repayment of Indebtedness secured solely by, and incurred in connection with
the acquisition of, the asset disposed of; (y) any income or gains tax due and
payable arising out of such sale; and (z) reasonable purchase price reserves
(until such time as any portion of such reserves are released to CHC or such
Subsidiary).

 

Assignment and Acceptance. See Section 17.2.2.

 

Balance Sheet Date.  See Section 8.1.

 

Bank of America. Bank of America, N.A., and its successors.

 

Base Rate. For any day, a fluctuating rate per annum equal to the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate.”  The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.

 

3

--------------------------------------------------------------------------------


 

Base Rate Loans. All or any portion of the Revolving Loans, Swingline Loans or
the Term Loan bearing interest calculated by reference to the Base Rate.

 

BBA LIBOR.  See the definition of LIBOR Rate.

 

B Bonds.  Those certain series B certificates held initially by SPV I in
connection with the Bond Transaction.

 

Blizzard.  See Schedule 1B.

 

Blizzard Covenant.  See Schedule 1B.

 

Blizzard Credit Facility.  See Schedule 1B.

 

Blizzard Repayment Proceeds.  See Schedule 1B.

 

Bond Stabilization Escrow Account.  that certain Stabilization Escrow as such
term is defined in the Stabilization Escrow Agreement.

 

Bond Transaction.  The exchange of a portfolio of bonds from Centerline 2007-1
EIT Securitization, LLC, Centerline 2007-1 SU Securitization, LLC and Centerline
2007-1 T Securitization, LLC to Freddie Mac, pursuant to which Freddie Mac will
issue series A certificates to be sold by a placement agent and series B
certificates to be held initially by SPV I for purposes of a securitization of
such portfolio that is credit enhanced by Freddie Mac pursuant to a Bond
Exchange and Sale Agreement dated as of December 1, 2007 among Freddie Mac,
Centerline 2007-1 EIT Securitization, LLC, Centerline 2007-1 SU Securitization,
LLC, Centerline 2007-1 T Securitization, LLC, SPV I and SPV II, and the
documents contemplated thereby.

 

Borrower Materials.  See Section 25.4.

 

Business Day.  Any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any LIBOR Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.

 

Capitalized Lease Obligation. That portion of the obligations under a capital
lease that is required to be capitalized in accordance with GAAP.

 

Capital Stock. Any and all shares, interests, participations or other
equivalents, preferred or common (however designated) of capital stock of a
corporation, any and all equivalent ownership interests in a Person (other than
a corporation) and any and all warrants, rights or options to purchase any of
the foregoing (including convertible debt instruments).

 

Cash Collateral.  See Section 4.2.3.

 

Cash Equivalents.  (i) Securities issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof (provided
that the full faith and credit of the United States is pledged in support
thereof) having maturities of not more than twelve months from the date of
acquisition (“Government Obligations”), (ii) Dollar denominated (or foreign

 

4

--------------------------------------------------------------------------------


 

currency fully hedged to the Dollar) time deposits, certificates of deposit,
Eurodollar time deposits and Eurodollar certificates of deposit of (y) any
domestic commercial bank of recognized standing having capital and surplus in
excess of $250,000,000 or (z) any bank whose short-term commercial paper rating
from S&P is at least A-1 or the equivalent thereof or from Moody’s is at least
P-1 or the equivalent thereof (or carrying an equivalent rating by a nationally
recognized rating agency if both S&P and Moody’s cease publishing ratings of
commercial paper issuers generally) (an “Acceptable Rating”), in each case with
maturities of not more than 364 days from the date of acquisition,
(iii) commercial paper and variable or fixed rate notes carrying an Acceptable
Rating and maturing within twelve months of the date of acquisition,
(iv) repurchase agreements with a bank or trust company (including a Lender) or
a recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States, (v) obligations of any state of the United States or any political
subdivision thereof for the payment of the principal and redemption price of and
interest on which there shall have been irrevocably deposited Government
Obligations maturing as to principal and interest at times and in amounts
sufficient to provide such payment, (vi) auction preferred stock rated in the
highest short-term credit rating category by S&P or Moody’s and (vii) Dollar
denominated time and demand deposit accounts or money market accounts with those
domestic banks meeting the requirements of item (y) or (z) of clause (ii) above
and any other domestic commercial banks where such accounts are insured by the
FDIC consistent with the FDIC’s ordinary and customary practices.

 

Casualty Event. With respect to any property (including any interest in
property) of either Borrower, any Guarantor or any of their respective
Subsidiaries, any loss of, damage to, or condemnation or other taking of, such
property for which such Person receives insurance proceeds, proceeds of a
condemnation award or other compensation.

 

Centerline Group.  Consists of CHC and each of its direct and indirect
Subsidiaries.

 

Change in Control.  The occurrence of any of the following:

 

(a)           the occurrence of any events or circumstances such that any of
CCG, any of the Guarantors or any of the Pledged Entities, either directly or
indirectly, shall no longer be controlled by CHC;

 

(b)           as to CHC: (i) any merger or consolidation of CHC with or into any
Person or any sale, transfer or other conveyance, whether direct or indirect, of
all or substantially all of the assets of CHC, on a consolidated basis, in one
transaction or a series of related transactions, if, immediately after giving
effect to such transaction, any Person or group of Persons (within the meaning
of Section 13 or 14 of the Securities Exchange Act) is or becomes the beneficial
owner (within the meaning of Rule 13d-3 promulgated by the SEC under the
Securities Exchange Act) of the common shares representing a majority of the
total voting power on a fully diluted basis of the aggregate outstanding
securities of the transferee or surviving entity normally entitled to vote in
the election of directors, managers, or trustees, as applicable, of the
transferee or surviving entity; (ii) any Person or group of Persons (within the
meaning of Section 13 or 14 of the Securities Exchange Act) is or becomes the
beneficial owner (within the meaning of Rule 13d-3 promulgated by the SEC under
the Securities Exchange Act) of the common shares representing a

 

5

--------------------------------------------------------------------------------


 

majority of total voting power of the aggregate outstanding common shares of CHC
normally entitled to vote in the election of directors of CHC; or (iii) during
any period of 12 consecutive calendar months, individuals who were directors or
trustees of CHC on the first day of such period (together with any new directors
or trustees whose election by the board of directors or board of trustees of CHC
or whose nomination for election by the stockholders of CHC was approved by a
vote of a majority of the directors or trustees then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the board of directors of CHC; or

 

(c)           in the event that CCG issues preferred Capital Stock creating
rights to force any change in CCG’s board of directors, if any, or management,
similar to such rights arising under the EIT Preferred Shares, the exercise of
any such rights resulting in any such forced changes.

 

CHC’s Filings.  Forms 10-Q and 10-K filed from time to time by CHC with the SEC.

 

Closing Date. The first date on which the conditions set forth in Section 7 have
been satisfied, or waived in accordance with Section 23.

 

Closing Fees. See Section 6.1.2.

 

Code. The Internal Revenue Code of 1986, as amended.

 

Collateral.  Collectively, the Equity Collateral, the Cash Collateral and the
Designated Assets Collateral.

 

Commitment.  With respect to each Lender, (a) the aggregate Dollar amount set
forth on Schedule 2 equal to the sum of (i) such Lender’s Revolving Loan
Commitment (including such Lender’s commitment to participate in the issuance,
extension, renewal and honoring of Letters of Credit issued for the account of
either of the Borrowers), plus (ii) such Lender’s Term Loan Commitment; or
(b) if such Lender’s Revolving Loan Commitment and Term Loan Commitment are
terminated pursuant to the provisions hereof, zero.  With respect to the
Swingline Lender, the Swingline Commitment.

 

Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 2 obtained by dividing (i) the sum of such Lender’s Revolving Loan
Commitment and Term Loan Commitment, by (ii) the aggregate Commitments of all
Lenders.

 

Competitors.  Persons that are, in CHC’s reasonable discretion, in competition
with the Borrowers; provided, however, that in no event shall any bank or
banking subsidiary of a bank be deemed to be a Competitor.

 

Compliance Certificate.  See Section 9.5.1(c).

 

Consolidated or consolidated. With reference to any term defined herein, shall
mean that term as applied to the accounts of the named Person and its
Subsidiaries, consolidated in accordance with GAAP.

 

6

--------------------------------------------------------------------------------


 

Consolidated EBITDA.  With respect to any Person for any period, the sum
(without duplication) of (a) Consolidated Net Income; plus (b) in each case to
the extent deducted in determining Consolidated Net Income, (i) consolidated
interest expense on Funded Debt and on the Term Loan, (ii) the Unused Facility
Fee and any other unused facility fees on Funded Debt, (iii) preferred dividends
paid, accrued or allocated to the 4.4% Convertible CRA Shares, (iv) preferred
dividends paid, accrued or allocated to other preferred Capital Stock (other
than Distributions permitted and contemplated by Section 10.7.3), (v) all
federal, state, local and foreign income tax expense, (vi) depreciation,
depletion, and amortization expense (including mortgage servicing rights) and
other similar non-cash items, (vii) losses related to mortgage servicing rights,
(viii) income allocated to minority interests related to SCU’s, SCI’s and SMU’s
(viii) non-cash compensation, (ix) non-cash impairments of non-working capital
assets, including intangibles, (x) non-recurring net losses from the sale or
other disposition of assets permitted under this Credit Agreement or outside the
ordinary course of business, (xi) non-cash losses associated with the change in
fair market value of derivatives and (xii) other non-recurring losses; minus
(c) in each case to the extent added in determining Consolidated Net Income,
(i) all federal, state, local and foreign income tax benefits, (ii) non-cash
gains related to sales of mortgage loans, (iii) losses allocated to minority
interests related to SCU’s, SCI’s and SMU’s (iv) non-cash recoveries of
non-working capital assets, including intangibles, (v) non-recurring net gains
from the sale or other disposition of assets permitted under this Credit
Agreement or outside the ordinary course of business, (vi) non-cash gains
associated with the change in fair market value of derivatives and (vii) other
non-recurring gains; all as determined in accordance with GAAP.

 

Consolidated EBITDA Covenant.  See Section 9.18.1.

 

Consolidated Net Income.  With respect to any Person for any period of
calculation, the net income (or loss) of the Person with respect to which
Consolidated Net Income is being calculated (the “Target Person”) and its
Subsidiaries on a consolidated basis; provided that Consolidated Net Income
shall exclude (a) the undistributed earnings of any Subsidiary to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary of such amounts are not permitted by operation of the terms of its
organizational documents or any agreement, instrument or Applicable Law
applicable to such Subsidiary, (b) the income (or loss) of any Person accrued
prior to the date it becomes a Subsidiary or prior to the date any such Person
is merged into or consolidated with the Target Person or any of its Subsidiaries
or that Person’s assets are acquired by the Target Person or any of its
Subsidiaries, and (c) any income (or loss) for such Period of any Person if such
Person is not a Subsidiary, except that the Target Person’s equity in the net
income of any such Person shall be included in Consolidated Net Income up to the
aggregate amount of cash actually distributed by such Person during such Period
to the Target Person or a Subsidiary as a dividend or other distribution (and in
the case of a dividend or other distribution to a Subsidiary, such Subsidiary is
not precluded from further distributing such amount to the Target Person as
described in clause (a) of this proviso), in each case as determined in
accordance with GAAP.

 

Continue, Continuation and Continued.  Refers to the continuation of a Base Rate
Loan or a LIBOR Rate Loan from one Interest Period to another Interest Period
pursuant to Section 2.3.2.

 

7

--------------------------------------------------------------------------------


 

Contractual Obligations. For any Person, any provision of any security issued by
that Person or of any material indenture, mortgage, deed of trust, contract,
undertaking, agreement, or other instrument to which such Person is a party or
by which it or any of its assets or properties is bound or to which it or any of
its assets or properties is subject.

 

Conversion Request. A notice given by the Borrowers to the Administrative Agent
of the Borrower’s election to Convert or Continue a Base Rate Loan to a LIBOR
Rate Loan, or vice versa, in accordance with Sections 2.3.1 and 2.3.2.

 

Convert, Conversion and Converted. Refers to the conversion of either a Base
Rate Loan into a LIBOR Rate Loan or a LIBOR Rate Loan into a Base Rate Loan
pursuant to Sections 2.3.1 and 2.3.2.

 

Covered Taxes.  See Section 6.3.1.

 

Credit Agreement. See the introductory paragraph to this Credit Agreement.

 

Credit Enhancer.  A credit enhancer, other than Freddie Mac, in a Future Bond
Transaction that satisfies one of the following criteria: any finance company or
financial institution, any insurance company, or any other Person, of recognized
standing in the business of providing credit enhancement in securitizations,
(i) having capital and surplus in excess of $500,000,000; or (ii) whose
short-term commercial paper rating carries an Acceptable Rating with maturities
of not more than 364 days from the date of acquisition.

 

Creditor Parties.  The Lenders, the Swingline Lender, the Administrative Agent
and the Issuing Bank, or such group of such Persons as a context may suggest or
require.

 

Daily Unused Amount.  See Section 2.1.3(d).

 

Default.  Any event or circumstance which is either an Event of Default, or,
with the giving of notice or the passage of time or both, will become an Event
of Default.

 

Default Rate. An interest rate equal to (a) the Base Rate plus (b) 2% per annum,
in all cases to the fullest extent permitted by applicable laws.

 

Deferred Fee Agreement.  Collectively, those certain agreements to be entered
into between the Borrowers and certain of their investment bankers in connection
with the Bond Transaction, the terms of which will be consistent with the terms
of this Agreement.

 

Deferred Fees.  Those certain investment banking fees in the aggregate amount of
$35,000,000 accrued through the date hereof in connection with the consummation
of the Bond Transaction that remain unpaid as of the date hereof, as evidenced
by the Deferred Fee Agreement.

 

Delinquent Lender.  See Section 13.5.3.

 

Derivative Agreement. Any forward contract, futures contract, swap, option or
other similar agreement or arrangement (including, without limitation, caps,
floors, collars and similar agreements).

 

Designated Assets.  Those assets identified on Schedule 4.2.2.

 

8

--------------------------------------------------------------------------------


 

Designated Assets Collateral.  Those assets identified in Sections 1(i),
(ii) and 3 of Schedule 4.2.2.; provided, however, that the assets identified in
clause (ii) of Section 2 of Schedule 4.2.2 shall constitute Designated Assets
Collateral only from and after such time as CHC directly or indirectly owns all
of the Capital Stock of Blizzard.

 

Distribution. The declaration or payment of any dividend on or in respect of any
shares of any class of Capital Stock of CHC or any Subsidiary of CHC, including,
without limitation, on account of and pursuant to SCI’s, SCU’s and SMU’s, other
than dividends payable solely in shares of common stock of CHC or such
Subsidiary; the payment or prepayment of principal of, premium, if any, or
interest on, or purchase, redemption, defeasance, retirement or other
acquisition of or with respect to any shares of any class of Capital Stock of
CHC or any Subsidiary of CHC, directly or indirectly through a Subsidiary of
such Person or otherwise (including the setting apart of assets for a sinking or
other analogous fund to be used for such purpose); the return of capital by CHC
or any Subsidiary of CHC to its shareholders as such; or any other distribution
on or in respect of any shares of any class of Capital Stock of CHC or any
Subsidiary of CHC.

 

Dollars or $. Dollars in lawful currency of the United States.

 

Domestic Lending Office.  Initially, the office of each Lender designated as
such by notice to the Borrowers; thereafter, such other office of such Lender,
if any, that shall be making or maintaining Base Rate Loans.

 

Drawdown Date.  The date on which any Revolving Loan is made or is to be made,
the date on which the Term Loan or any portion thereof is made, and the date on
which any Revolving Loan or Term Loan, in accordance with Section 2.3, is
Converted or Continued.

 

EIT Agreement.  The Amended and Restated Trust Agreement dated as of June 29,
2000, as amended from time to time, by and among the managing trustees party
thereto, CHC, Wilmington Trust Company, as registered trustee, and Related
Charter, L.P., as manager relating to EIT.

 

EIT Common Shares.  The common shares of EIT, and any securities into or for
which such common shares hereafter may be converted or exchanged, constituting
all Capital Stock of EIT other than the EIT Preferred Shares.

 

EIT Preferred Shares.  Series A, Series A-1, Series A-2, Series A-3, Series B,
Series B-1, Series B-2, Series A-4-1, Series A-4-2, Series B-3-1, and
Series B-3-2 preferred shares issued by EIT, and any other “preferred shares”
issued by EIT after the date hereof in accordance with, and as defined in, the
EIT Agreement.

 

Eligible Assignee.  Any Person who is: (i) a Lender, any Affiliate of a Lender
or any Approved Fund with respect to such Lender; and (ii) any other financial
institution approved by the Administrative Agent and, with respect to the
Revolving Loan Commitments and so long as no Event of Default is outstanding,
the Borrowers.  In addition to the foregoing, with respect to the Revolving Loan
Commitments, no Lender (with respect to an increase in such Lender’s Revolving
Loan Commitment), no Affiliate of a Lender, no Approved Fund with respect to
such Lender and no other financial institution shall be an Eligible Assignee
without the prior approval

 

9

--------------------------------------------------------------------------------


 

of the Issuing Bank and Swingline Lender.  The Administrative Agent, the
Borrowers, the Issuing Bank and the Swingline Bank acknowledge and agree that
their respective approvals provided for in this definition shall not be
unreasonably withheld or delayed, recognizing that it shall not be unreasonable
for the Borrowers to withhold their approval of any Competitors.

 

Employee Benefit Plan. Any employee benefit plan within the meaning of
Section 3(3) of ERISA established, maintained or contributed to (including any
plan to which an obligation to contribute exists) by the Borrower, any Guarantor
or any ERISA Affiliate, other than a Guaranteed Pension Plan or a Multiemployer
Plan.

 

Equity Collateral.  All of the Capital Stock in CCG, each of the Guarantors
(other than CCC), EIT (other than the EIT Preferred Shares), ARCap 2004-RR3
Resecuritization, Inc., ARCap 2005-RR5 Resecuritization, Inc., SPV I and SPV II,
and any other Persons listed on Schedule 1A under paragraph C thereof.

 

ERISA. The Employee Retirement Income Security Act of 1974 as amended, and
regulations promulgated thereunder.

 

ERISA Affiliate. Any Person which is treated as a single employer with CHC or
any Subsidiary of CHC under Section 414 of the Code.

 

ERISA Event.  (i) A “reportable event” within the meaning of Section 4043 of
ERISA and the regulations issued thereunder with respect to any Guaranteed
Pension Plan; (ii) the failure to meet the minimum funding standard of Code
Section 412 with respect to any Guaranteed Pension Plan (whether or not waived
in accordance with Section 412(d) of the Code) or the failure to make by its due
date a required installment under Code Section 412(m) with respect to any
Guaranteed Pension Plan or the failure to make any required contribution to a
Multiemployer Plan; (iii) the provision by the administrator of any Guaranteed
Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of intent to
terminate such plan in a distress termination described in Section 4041(c) of
ERISA; (iv) the withdrawal by any Borrower, Guarantor, Pledged Entity or ERISA
Affiliate from any Guaranteed Pension Plan with two or more contributing
sponsors or the termination of any such plan resulting in liability pursuant to
Sections 4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings
to terminate any Guaranteed Pension Plan, or the occurrence of any event or
condition which might constitute grounds under ERISA for the termination of, or
the appointment of a trustee to administer, any Guaranteed Pension Plan;
(vi) the imposition of liability on any Borrower, Guarantor, Pledged Entity or
ERISA Affiliate pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (vii) the withdrawal by any Borrower,
Guarantor, Pledged Entity or any ERISA Affiliate in a complete or partial
withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from any
Multiemployer Plan if there is any potential liability therefor, or the receipt
by any Borrower, Guarantor, Pledged Entity or any ERISA Affiliate of notice from
any Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA; (viii) the occurrence of an act or
omission that could give rise to the imposition on any Borrower, Guarantor,
Pledged Entity or any ERISA Affiliate of material fines, penalties, taxes or
related charges under the Code in respect of any Employee Benefit Plan including
without limitation, the occurrence of a prohibited transaction within the
meaning of Code Section 4975, that would have a Material Adverse Effect;
(ix) the assertion of a

 

10

--------------------------------------------------------------------------------


 

material claim (other than routine claims for benefits) against any Employee
Benefit Plan or the assets thereof, or against any Borrower, Guarantor, Pledged
Entity or any ERISA Affiliate in connection with any such Employee Benefit Plan
that would have a Material Adverse Effect; (x) receipt from the Internal Revenue
Service of notice of the failure of any Guaranteed Pension Plan (or any other
Employee Benefit Plan intended to be qualified under Code Section 401(a)) to
qualify under Code Section 401(a), or the failure of any trust forming part of
any Employee Benefit Plan that is an employee pension benefit plan within the
meaning of Section 3(2) of ERISA to qualify for exemption from taxation under
Code Section 501(a); or (xi) the imposition of a Lien pursuant to Code
Section 401(a)(29) or 412(n) or pursuant to ERISA with respect to any Employee
Benefit Plan that is an employee pension benefit plan within the meaning of
Section 3(2) of ERISA.

 

ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of Section 4043 of ERISA and the regulations promulgated
thereunder, but excluding any event for which the 30 day notice requirement has
been waived by applicable regulations of the PBGC.

 

Event of Default. See Section 11.1.

 

Excluded Taxes. With respect to the Administrative Agent, any Lender, the
Swingline Lender, the Issuing Bank or any other recipient of any payment to be
made by or on account of any Obligation of the Borrowers hereunder, (a) taxes
imposed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located, and (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which either Borrower is located.

 

Existing Letter of Credit. That letter of credit listed on Schedule 5.

 

Extension Request.  A request made by the Borrowers as contemplated by
Section 2.1.2 to extend the Revolver Maturity Date.  Any Extension Request shall
be made in writing by the Borrowers to the Administrative Agent no more than one
hundred twenty (120) days and no less than thirty (30) days prior to the
expiration of the original Revolver Maturity Date.

 

FDIC.  The Federal Deposit Insurance Corporation.

 

Fee Letter. The fee letter, of even date herewith, among the Borrowers and the
Administrative Agent.

 

Fees. Collectively, the Letter of Credit Fees, the Administrative Agent’s Fee,
the Closing Fees and the Unused Facility Fee.

 

Fiscal Quarter(s). The approximately thirteen (13) or fourteen (14) week
periods, the first of which shall commence on the first day of each Fiscal Year,
and the second, third and fourth of which shall commence on the first day of
April, July and October, respectively.

 

Fiscal Year. The period commencing on January 1 and ending on December 31 of
each calendar year.

 

11

--------------------------------------------------------------------------------


 

Fixed Charges.  The amount measured as of the last day of the applicable period
derived from (A) interest expense on Funded Debt and Term Loan that is due and
payable during such applicable period, plus (B) the Unused Facility Fee and any
other unused facility fees on Funded Debt, plus (C) scheduled principal payments
of Funded Debt (excluding any amortization payments on the Term Loan), plus
(D) payments made or funds allocated to pay any interest on the Deferred Fees,
plus (E) preferred dividends allocated, accrued or paid to any 4.4% Convertible
CRA Shares, plus (F) preferred dividends allocated, accrued or paid to any
preferred Capital Stock (other than Distributions permitted and contemplated by
Section 10.7.3).

 

4.4% Convertible CRA Shares.  CHC’s 4.4% Convertible Community Reinvestment Act
Preferred Shares described in CHC’s Filings as filed with the SEC from time to
time, and any and all shares of capital stock of CHC with similar
characteristics and terms, including, without limitation, such shares that
possess different dividend rates.

 

Freddie Mac.  Federal Home Loan Mortgage Corporation, a shareholder-owned
government-sponsored enterprise organized and existing under the laws of the
United States.

 

Fund.  Any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course.

 

Funded Debt.  The sum of the outstanding principal of (a) Revolving Loans plus
any (b)Senior Unsecured Indebtedness of the Borrowers, plus (c) Subordinated
Debt of the Borrowers, plus (d) any Risk-Adjusted Contingent Liabilities which
have become payable or are short term GAAP liabilities.

 

Future Bond Transaction.  The exchange of a portfolio of bonds to Freddie Mac
under its so-called TEBS or similar program for purposes of a securitization of
such portfolio that is credit enhanced by Freddie Mac, or under a similar
securitization program with another Credit Enhancer.

 

GAAP.  Principles that are (i) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors and
successors, as in effect from time to time, and (ii) consistently applied with
past financial statements of each Borrower, each Guarantor and their respective
Subsidiaries adopting the same principles, provided that in each case referred
to in this definition of “GAAP” a certified public accountant would, insofar as
the use of such accounting principles is pertinent, be in a position to deliver
an unqualified opinion (other than qualifications regarding changes in GAAP and
as to normal year-end adjustments) as to financial statements in which such
principles have been properly applied.

 

Governing Documents. With respect to any Person, its certificate or articles of
incorporation, certificate of formation, certificate of trust, or, as the case
may be, certificate of limited partnership, its by-laws, operating agreement,
trust agreement or, as the case may be, partnership agreement or other
constitutive documents and all shareholder agreements, voting trusts and similar
arrangements applicable to any of its Capital Stock.

 

12

--------------------------------------------------------------------------------


 

Governmental Authority. Any foreign, federal, state, provincial, regional, local
municipal or other government, or any department, commission, board, bureau,
agency, public authority or instrumentality thereof, or any court or arbitrator.

 

Government Obligations.  See the definition of Cash Equivalents.

 

Guaranteed Pension Plan.  Any employee pension benefit plan within the meaning
of Section 3(2) of ERISA established, maintained, or contributed to (including
any plan to which an obligation to contribute exists) by either Borrower, any
Guarantor, any Pledged Entity or any ERISA Affiliate, the benefits of which are
guaranteed on termination in full or in part by the PBGC pursuant to Title IV of
ERISA, other than a Multiemployer Plan.

 

Guaranties.  Those Guaranties executed by the Guarantors on or about the date
hereof, or from time to time as contemplated hereby, substantially in form and
content of Exhibit 1.1B, and otherwise in form and content reasonably
satisfactory to the Administrative Agent, pursuant to which, among other things,
each Guarantor jointly, severally and unconditionally guaranties the payment and
performance in full of the Obligations.

 

Indebtedness. As to any Person and whether recourse is secured by or is
otherwise available against all or only a portion of the assets of such Person
and whether or not contingent, but without duplication:

 

(a)           every obligation of such Person for money borrowed;

 

(b)           every obligation of such Person evidenced by bonds, debentures,
notes or other similar instruments, including obligations incurred in connection
with the acquisition of property, assets or businesses;

 

(c)           every reimbursement obligation of such Person with respect to
letters of credit, bankers’ acceptances, or similar facilities issued for the
account of such Person;

 

(d)           every obligation of such Person issued or assumed as the deferred
purchase price of property or services (including securities repurchase
agreements but excluding trade accounts payable or accrued liabilities arising
in the ordinary course of business);

 

(e)           every obligation of such Person under any capitalized lease;

 

(f)            every obligation of such Person under any synthetic lease;

 

(g)           all sales by such Person of (i) accounts or general intangibles
for money due or to become due, (ii) chattel paper, instruments or documents
creating or evidencing a right to payment of money or (iii) other receivables
(collectively “receivables”), whether pursuant to a purchase facility or
otherwise, other than in connection with the disposition of the business
operations of such Person relating thereto or a disposition of defaulted
receivables for collection and not as a financing arrangement, and together with
any obligation of such Person to pay any discount, interest, fees, indemnities,
penalties, recourse, expenses or other amounts in connection therewith;

 

13

--------------------------------------------------------------------------------


 

(h)           every obligation of such Person to purchase, redeem, retire or
otherwise acquire for value any shares of Capital Stock issued by such Person or
any rights measured by the value of such Capital Stock;

 

(i)            every obligation of such Person under any Derivative Agreement;

 

(j)            every obligation in respect of Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent that such Person is liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except to the
extent that the terms of such Indebtedness provide that such Person is not
liable therefor and such terms are enforceable under applicable law; and

 

(k)           every obligation, contingent or otherwise, of such Person
guaranteeing, or having the economic effect of guarantying or otherwise acting
as surety for, any obligation of a type described in any of clauses (a) through
(j) above (the “primary obligation”) of another Person (the “primary obligor”),
in any manner, whether directly or indirectly, and including, without
limitation, any obligation of such Person (i) to purchase or pay (or advance or
supply funds for the purchase of) any security for the payment of such primary
obligation, (ii) to purchase property, securities or services for the purpose of
assuring the payment of such primary obligation, or (iii) to maintain working
capital, equity capital or other financial statement condition or liquidity of
the primary obligor so as to enable the primary obligor to pay such primary
obligation.

 

The “amount” or “principal amount” of any Indebtedness at any time of
determination represented by (1) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall be the amount of the
liability in respect thereof determined in accordance with GAAP, (2) any
capitalized lease shall be the present value of the aggregate of the rentals
obligation under such capitalized lease payable over the term thereof that is
not subject to termination by the lessee, (3) any sale of receivables shall be
the amount of unrecovered capital or principal investment of the purchaser
(other than CHC or any of its wholly-owned Subsidiaries) thereof, excluding
amounts representative of yield or interest earned on such investment, (4) any
synthetic lease shall be the stipulated loss value, termination value or other
equivalent amounts, (5) any derivative contract shall be the maximum amount of
any termination or loss payment required to be paid by such Person if such
derivative contract were, at the time of determination, to be terminated by
reason of any event of default or early termination event thereunder, whether or
not such event of default or early termination event has in fact occurred,
(6) any equity related purchase obligation shall be the maximum fixed redemption
or purchase price thereof inclusive of any accrued and unpaid dividends to be
comprised in such redemption or purchase price and (7) any guaranty or other
contingent liability referred to in clause (k) above shall be an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such guaranty or other contingent obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.

 

14

--------------------------------------------------------------------------------


Information.  See Section 25.2.

 

Intercompany Subordination Agreement.  That certain Subordination Agreement,
dated as of the date hereof, among the Borrowers, the Guarantors, the Pledged
Entities, the subordinating creditors and the Administrative Agent, which
provides, inter alia, that all Indebtedness owing to another Borrower, Guarantor
or Pledged Entity shall be subordinated to the full and final payment of the
Obligations.

 

Interest Payment Date. (a) With respect to any outstanding Revolving Loans and,
with respect to clause (a)(i) below, Swingline Loans (i) as to any Base Rate
Loan, the first Business Day of each calendar month (including the month
immediately following the month which includes the Drawdown Date thereof) and
the Revolver Maturity Date, and (ii) as to any LIBOR Rate Loan, the last day of
each Interest Period applicable to such Loan, the Revolver Maturity Date; and
(b) with respect to the outstanding Term Loan (i) as to any Base Rate Loan, the
first Business Day of each calendar month (including the month immediately
following the month which includes the Drawdown Date thereof), the Term Loan
Maturity Date and any date on which any portion of the principal outstanding of
the Term Loan is prepaid, and (ii) as to any LIBOR Rate Loan, the last day of
each Interest Period applicable to such Loan, the Term Loan Maturity Date and
any date on which any portion of the principal outstanding of the Term Loan is
prepaid; provided, however, that, with respect to any portion of the Revolving
Loans or the Term Loan, if any Interest Period for a LIBOR Rate Loan exceeds
three (3) months, the respective dates that fall every three months after the
beginning of such Interest Period shall also be Interest Payment Dates.

 

Interest Period. With respect to all or any relevant portion of each Revolving
Loan or the Term Loan, (a) initially, the period commencing on the Drawdown Date
of such Loan and ending on the last day of one of the periods set forth below,
as selected by the Borrowers in a Loan Request or as otherwise required by the
terms of this Credit Agreement (i) for any Base Rate Loan, each Business Day,
and (ii) for any LIBOR Rate Loan 1, 2, 3, or 6 months, and if available to all
Revolving Credit Lenders or Term Loan Lenders as the case may be, 12 months, and
(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Loan or portion thereof and ending on the
last day of one of the periods set forth above, as selected by the Borrowers in
a Conversion Request; provided that all of the foregoing provisions relating to
Interest Periods are subject to the following:

 

(a)           if any Interest Period with respect to a LIBOR Rate Loan would
otherwise end on a day that is not a Business Day, that Interest Period shall be
extended to the next succeeding Business Day unless the result of such extension
would be to carry such Interest Period into another calendar month, in which
event such Interest Period shall end on the immediately preceding Business Day;

 

(b)           if the Borrowers fail to give notice as provided in Section 2.3,
the Borrowers shall be deemed to have requested a conversion of the affected
LIBOR Rate Loan to a Base Rate Loan and the continuance of all Base Rate Loans
as Base Rate Loans on the last day of the then current Interest Period with
respect thereto;

 

(c)           any Interest Period relating to any LIBOR Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month; and

 

15

--------------------------------------------------------------------------------


 

(d)           any Interest Period relating to any LIBOR Rate Loan that would
otherwise extend beyond the applicable Maturity Date shall end on such Maturity
Date.

 

Issuing Bank.  See the introductory paragraph to this Credit Agreement.

 

LC Guaranty.  See Section 5.1.1.

 

Lender or Lenders. See the introductory paragraph to this Credit Agreement. 
Such term shall also include any Person that becomes a Lender by way of
assignment or transfer pursuant to this Credit Agreement.

 

Letter of Credit.  Any standby or documentary letter of credit issued pursuant
to this Credit Agreement.

 

Letter of Credit Application. See Section 5.1.1.

 

Letter of Credit Fee. See Section 5.6.

 

Letter of Credit Participation.  See Section 5.1.4.

 

LIBOR Business Day. Any day on which commercial banks are open for international
business (including dealings in Dollar deposits) in London.

 

LIBOR Lending Office. Initially, the office of each Lender designated as such by
notice to the Borrower; thereafter, such other office of such Lender, if any,
that shall be making or maintaining LIBOR Rate Loans.

 

LIBOR Rate.  For any Interest Period with respect to a LIBOR Rate Loan, the rate
per annum as determined on the basis of the offered rates for deposits in
Dollars, for a period of time comparable to such LIBOR Rate Loan which is equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time)
(collectively, the “Reuters System”) as of 11:00 a.m. London time on the day
that is two (2) LIBOR Business Days preceding the first day of the Interest
Period applicable to such LIBOR Rate Loan; provided, however, if the rate
described above does not appear on the Reuters System on any applicable interest
determination date, the LIBOR Rate shall be the rate (rounded upward if
necessary, to the nearest one hundred-thousandth of a percentage point),
determined on the basis of the offered rates for deposits in Dollars for a
period of time comparable to such LIBOR Rate Loan which are offered by four
major banks in the London interbank market at approximately 11:00 a.m. London
time, on the date that is two (2) LIBOR Business Days preceding the first day of
such Interest Period as selected by the Administrative Agent.  The principal
London office of each of the four major London banks will be requested to
provide a quotation of its Dollar deposit offered rate.  If at least two
(2) such quotations are provided, the rate for that date will be the arithmetic
mean of the quotations.  If fewer than two (2) quotations are provided as
requested, the rate for that date will be determined on the basis of the rates
quoted for loans in Dollars to leading European banks for a period of time
comparable to such Interest Period offered by major banks in New York City at
approximately 11:00 a.m. Boston time, on the day that is two (2) LIBOR Business
Days preceding the first day of such LIBOR Rate Loan.  In the event that the
Administrative Agent is unable to obtain any such

 

16

--------------------------------------------------------------------------------


 

quotation as provided above, it will be deemed that the LIBOR Rate pursuant to a
LIBOR Rate Loan cannot be determined.  In the event that the Board of Governors
of the Federal Reserve System shall impose a Reserve Percentage with respect to
LIBOR Rate deposits of any Lender, then for any period during which such Reserve
Percentage shall apply, the LIBOR Rate shall be equal to the amount determined
above divided by an amount equal to 1 minus the Reserve Percentage.

 

LIBOR Rate Loans. All or any portion of the Revolving Loans or the Term Loan
bearing interest calculated by reference to the LIBOR Rate.

 

Liens. Any encumbrance, mortgage, deed of trust, assignment, attachment, deposit
arrangement, lien (statutory, judgment or otherwise), pledge, hypothecation,
charge, restriction or other security interest, security agreement, or any
interest of any kind securing any obligation of any entity or person, whether
such interest is based on common law, civil law, statute or contract.

 

Loan Documents. This Credit Agreement, any Notes, the Letter of Credit
Applications, the Letters of Credit, the Guaranties, the Pledge Agreements, the
Fee Letter and any other agreement between or among a Borrower and/or any
Guarantor and the Administrative Agent and/or any Lender relating to fee
arrangements, or any other agreement, instrument or writing between or among
such parties pursuant to, ancillary to or contemplated by this Credit Agreement.

 

Loan Request.  A Revolving Loan Request or a Swingline Loan Request.

 

Loans. Collectively, the Revolving Loans, the Swingline Loans and the Term Loan.

 

Material Adverse Effect.  A material adverse effect on (i) the properties,
assets, financial condition, operations or business of each of the Borrowers and
Guarantors, and their Subsidiaries, taken as a whole, (ii) the ability of either
Borrower or any Guarantor to fully and timely pay or perform its obligations
under the Loan Documents, (iii) the legality, validity, binding effect or
enforceability against either Borrower or any Guarantor of a Loan Document to
which it is a party, or (iv) the rights, remedies and benefits available to, or
conferred upon, the Administrative Agent or any other Creditor Party under any
Loan Document.

 

Maturity Dates. Collectively, the Revolver Maturity Date and the Term Loan
Maturity Date.

 

Maximum Drawing Amount. The maximum aggregate amount that the beneficiaries may
at any time draw under outstanding Letters of Credit issued for the account of a
Borrower, as such aggregate amount may be reduced from time to time by draws
under such Letters of Credit or otherwise pursuant to the terms of such Letters
of Credit.

 

Moody’s.  Moody’s Investors Service, Inc. and its successors.

 

Multiemployer Plan. Any multiemployer plan within the meaning of Section 3(37)
of ERISA maintained or contributed to by either Borrower, any Guarantor or any
ERISA Affiliate.

 

Necktie Loans.  Those certain revolving and term loans advanced to the Borrowers
pursuant to that certain Amended and Restated Revolving Credit and Term Loan
Agreement, dated as of August 24, 2006, among the Borrowers, the Guarantors,
certain lenders and other parties thereto.

 

17

--------------------------------------------------------------------------------


 

Negative Covenants and Financial Covenants.  The covenants of the Borrowers and
the Guarantors set forth in Section 10.

 

Net Proceeds.  All cash or other assets actually received by CHC as a result of
the sale of Capital Stock in CHC or any Subsidiary of CHC (as determined in
accordance with GAAP, subject to such adjustments as may be agreed upon by the
Borrowers and the Administrative Agent), minus (A) customary and reasonable
costs and discounts of issuance paid by CHC or such issuing Subsidiary, as the
case may be, and minus (B) proceeds of such sales that are applied within 30
days of issuance to retire similar equity instruments.

 

New Lending Office.  See Section 6.3.4.

 

Non-U.S. Lender.  See Section 6.3.4.

 

Notes.  Any Revolving Notes and any Term Notes as a Lender may request from time
to time pursuant to Section 2.1.4 or Section 2.2.2, as the case may be.

 

Obligations. All indebtedness, obligations and liabilities of the Borrowers, any
of the Guarantors and their respective Subsidiaries to any of the Lenders, the
Swingline Lender, the Issuing Bank, the Administrative Agent or any of their
Affiliates, individually or collectively, existing on the date of this Credit
Agreement or arising thereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under this Credit Agreement or any of the other Loan Documents or any
Derivative Agreement or in respect of any of the Loans made, or any obligations
under Derivative Agreements or Reimbursement Obligations incurred or any of the
Letter of Credit Applications, Letters of Credit or other instruments at any
time evidencing any thereof.

 

Other Taxes.  See Section 6.3.2.

 

Outstanding or outstanding. With respect to the Loans, the aggregate unpaid
principal thereof as of any date of determination.

 

Participant.  See Section 17.4.

 

PBGC. The Pension Benefit Guaranty Corporation created by Section 4002 of ERISA
and any successor entity or entities having similar responsibilities.

 

Permitted Businesses.  See Section 10.12.

 

Permitted Indebtedness.  See Section 10.3.

 

Permitted Liens. See Section 10.1.

 

Person.  Any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.

 

Platform.  See Section 25.4.

 

Pledge Agreements. The Pledge Agreements to be executed by each of the holders
of Equity Collateral, on or about the date hereof, or from time to time as
contemplated hereby,

 

18

--------------------------------------------------------------------------------


 

substantially in form and content of Exhibit 1.1C, and otherwise in form and
content satisfactory to the Administrative Agent, pursuant to which, among other
things, such entities shall pledge and assign to the Administrative Agent, on
behalf and for the pro rata benefit of the Creditor Parties, a first priority
security interest in, all of such entities’ right, title and interest in and to
the Capital Stock of the Person whose Capital Stock constitutes Equity
Collateral.

 

Public Lender.  See Section 25.4.

 

Register. See Section 17.3.

 

Regulation D.  Regulation D of the Board of Governors of the Federal Reserve
System as from time to time in effect and any successor or other regulation or
official interpretation of said Board of Governors relating to reserve
requirements applicable to member banks of the Federal Reserve System.

 

Reimbursement Obligation. See Section 5.2.

 

Related Parties. With respect to any specified Person, such Person’s Affiliates
and the respective equityholders, directors, trustees, officers, employees,
agents, attorneys, representatives and advisors of such Person and such Person’s
Affiliates.

 

Required Lenders.  Until such time as the Term Loan and all Obligations relating
directly thereto or arising therefrom have been fully paid, any Lender or
combination of two or more Lenders holding at least 75% of the sum of all Term
Loans outstanding, all Revolving Exposure, unused Revolving Loan Commitments and
unused Term Loan Commitments (as such Commitments are reflected on Schedule 2
and as such Commitments may be reduced from time to time pursuant to
Section 2.5).  From and after such time as the Term Loan and all Obligations
relating directly thereto or arising therefrom have been fully paid, Required
Lenders shall mean any Lender or combination of two or more Lenders holding at
least 66.67% of the sum of all Revolving Exposure and unused Revolving Loan
Commitments.

 

Reserve Percentage.  The maximum aggregate reserve requirement (including all
basic, supplemental, marginal and other reserves) which is imposed on member
banks of the Federal Reserve System against “Eurocurrency Liabilities” as
defined in Regulation D.

 

Reuters System.  See the definition of LIBOR Rate.

 

Revolver Maturity Date.  June 26, 2009, subject to extension under
Section 2.1.2, and acceleration under Section 11.2.1.

 

Revolving Credit Lender.  Each Lender whose Revolving Loan Commitment and
Revolving Loan Commitment Percentage is greater than zero.

 

Revolving Credit Limit.  The aggregate of all Revolving Loan Commitments from
time to time under this Agreement, as may be reduced from time to time pursuant
to this definition, Section 2.5, Section 3.1.3, Section 4.2.3 or
Section 10.3.1(j). As of the date hereof, the Revolving Credit Limit equals
$225,000,000.  Notwithstanding the foregoing, following the date hereof, and
prior to March 31, 2009, the Revolving Credit Limit may be increased from time
to time up to an amount not to exceed $300,000,000 by Revolving Credit Lenders
increasing their respective

 

19

--------------------------------------------------------------------------------


 

Revolving Loan Commitments, or by Eligible Assignees making Revolving Loan
Commitments, by executing and delivering a joinder to this Agreement.  In the
event that the Revolving Credit Limit exceeds $275,000,000 on March 31, 2009,
the Revolving Credit Limit shall be reduced to $275,000,000 on March 31, 2009,
and the Revolving Loan Commitment of each Revolving Lender shall be reduced
proportionately to reflect such reduction.  Promptly upon the execution and
delivery of any such joinders, or in the event of any such reduction, the
Administrative Agent will provide written notice to the Borrowers, the
Guarantors and the Lenders of the increases or decrease, respectively, in the
Revolving Credit Limit and the Total Credit Amount then occurring.  From time to
time as the Administrative Agent provides notice of an existing or new Lender
undertaking an additional or new Revolving Loan Commitment, or in the event of
any such decrease, the Administrative Agent will also provide a revised Schedule
2 pursuant to Section 17.3 reflecting the updated Revolving Loan Commitments and
the then applicable Revolving Credit Limit.

 

Revolving Exposure. At any time, the sum of the outstanding amount of all
Revolving Loans, plus the outstanding amount of all Swingline Loans, plus the
Maximum Drawing Amount, plus, without duplication, all Unpaid Reimbursement
Obligations.

 

Revolving Loan Account.  See Section 17.3.

 

Revolving Loan Commitment.  As to any Revolving Credit Lender, the obligation of
such Lender, if any, to make Revolving Loans and participate in Swingline Loans
and Letters of Credit in an aggregate principal and/or face amount not to exceed
the amount set forth under the heading Revolving Loan Commitment opposite such
Lender’s name on Schedule 2 or in the Assignment and Acceptance pursuant to
which such Lender became a party hereto, as the same may be (a) reduced from
time to time pursuant to Section 2.5, or (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 17.2.

 

Revolving Loan Commitment Percentage.  With respect to each Revolving Credit
Lender, the percentage set forth opposite its name on Schedule 2.

 

Revolving Loan Request.  See Section 2.1.6(a).

 

Revolving Loans. The revolving credit loans made by the Revolving Credit Lenders
to the Borrowers pursuant to Section 2.1.

 

Revolving Note. See Section 2.1.4.

 

Risk-Adjusted Contingent Liabilities.  Any guaranties or other indirect
contingent Indebtedness with respect to which a risk-adjusted category has been
determined, and with the aggregate amount thereof with respect to Risk-Adjusted
Contingent Liabilities of CHC or CCG to be based upon the risk classifications
and the risk factor weightings associated therewith as set forth on
Exhibit 1.1D.  Any potential liabilities arising from matters not clearly
attributable to an existing risk category shall be assigned an initial
risk-rating by the Administrative Agent in its sole discretion, and upon such
assignment Exhibit 1.1D may be revised unilaterally by the Administrative Agent
in order to reflect such new risk category.

 

S&P.  Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.

 

20

--------------------------------------------------------------------------------


 

SCI’s.  Special Common Interests issued by Centerline Investors entitling the
holders thereof to a Preferred Return (as defined in Centerline Investors’
Second Amended and Restated Limited Liability Company Agreement dated as of
August 15, 2006, as amended).

 

SCU’s.  Special Common Units issued by CCC entitling the holders thereof to a
Preferred Return (as defined in CCC’s Amended and Restated Operating Agreement
dated November 17, 2003, as amended).

 

SEC.  The United States Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of the United States
Securities and Exchange Commission.

 

Senior Unsecured Indebtedness.  Recourse indebtedness for borrowed money that is
not secured by any of the Borrowers’ or any of their Subsidiaries’ assets, and
that is not Subordinated Debt.  Senior Unsecured Indebtedness shall include the
Deferred Fees and the Unfunded Escrow.  Notwithstanding the foregoing, Senior
Unsecured Indebtedness shall not include any indebtedness reflected on the
balance sheet of a Person as required by GAAP that arises from deferred fees or
other deferred revenues associated with providing guaranties.

 

SMU’s.  Special Membership Units issued by CM Investor LLC entitling the holders
thereof to a Preferred Return (as defined in CM Investor LLC’s Second Amended
and Restated Limited Liability Company Agreement dated as of August 9, 2005, as
amended).

 

Solvent.  A Person is Solvent if the present fair saleable value of such
Person’s assets is greater than the amount that will be required to pay such
Person’s probable liability on its existing debts as they become absolute and
matured.

 

Stabilization Escrow Agreement.  That certain Stabilization Escrow and Security
Agreement dated as of December 1, 2007, between Freddie Mac and SPV II.

 

Subordinated Debt.  Any of the Borrowers’ Indebtedness for borrowed money
subordinated to the payment and performance of the Obligations upon terms and
conditions reasonably acceptable to the Administrative Agent.  Such Indebtedness
will be acceptable to the Administrative Agent, and therefore will constitute
Subordinated Debt, if such Indebtedness provides for the following:  (a) such
Indebtedness is not secured by any interest in the Collateral; (b) payments with
respect to such Indebtedness is prohibited during the existence of either or
both of (i) a Default in any Obligation requiring the payment of money or
(ii) any Event of Default, and (c) the holder of such Indebtedness shall have
agreed, for the benefit of the Lenders, to refrain from pursuing any rights or
remedies with respect to such Indebtedness or with respect to any collateral or
security therefor until such time as the Obligations have been fully and
indefeasibly paid and performed.

 

Subsidiary. Any corporation, association, trust, partnership, limited liability
company or other business entity of which the designated parent shall at any
time own directly or indirectly through a Subsidiary or Subsidiaries at least a
majority (by number of votes) of the outstanding Voting Stock.

 

Swingline Commitment.  See Section 2.4.1.

 

21

--------------------------------------------------------------------------------


 

Swingline Lender.  Bank of America, in its capacity as Lender of Swingline Loans
hereunder or any successor.

 

Swingline Loan.   Any loan made by the Swingline Lender pursuant to Section 2.4.

 

Swingline Loan Request.  See Section 2.4.2.

 

Target Person.  See the definition of Consolidated Net Income.

 

Taxes. All present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

Term Loan. The term loan advanced by the Term Loan Lenders to the Borrowers
pursuant to Section 2.2.

 

Term Loan Account.  See Section 17.3.

 

Term Loan Commitment.  As to each Term Loan Lender, the commitment of such
Lender to make any portion of the Term Loan hereunder as set forth on Schedule
2, or in the Assignment and Acceptance pursuant to which such Lender assumed its
Term Loan Commitment, as applicable, as the same may be (a) reduced from time to
time pursuant to Section 2.5, or (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 17.2.

 

Term Loan Commitment Percentage.  With respect to each Term Loan Lender, the
percentage set forth opposite its name on Schedule 2.

 

Term Loan Lender.  Each Lender whose Term Loan Commitment and Term Loan
Commitment Percentage is greater than zero.

 

Term Loan Limit.  The aggregate of all Term Loan Commitments from time to time
under this Agreement, as may be reduced from time to time pursuant to
Section 2.5 or Section 4.2. As of the date hereof, the Term Loan Limit equals
$140,000,000.  Notwithstanding the foregoing, following the date hereof the Term
Loan Limit may be increased from time to time up to an amount not to exceed
$150,000,000 by Term Loan Lenders increasing their respective Term Loan
Commitments, or by Eligible Assignees making Term Loan Commitments, by executing
and delivering a joinder to this Agreement.  Promptly upon the execution and
delivery of any such joinders, the Administrative Agent will provide written
notice to the Borrowers, the Guarantors and the Lenders of the increases in the
Term Loan Limit and the Total Credit Amount evidenced by such joinders.  From
time to time as the Administrative Agent provides notice of an existing or new
Lender undertaking an additional or new Term Loan Commitment, the Administrative
Agent will also provide a revised Schedule 2 pursuant to Section 17.3 reflecting
the updated Term Loan Commitments and the then applicable Term Loan Limit.

 

Term Loan Maturity Date.  December 26, 2008, subject to acceleration under
Section 11.2.1.

 

Term Note. See Section 2.2.2.

 

22

--------------------------------------------------------------------------------


 

The Related Companies.  The Related Companies, L.P., a New York limited
partnership.

 

The Related Companies Group. Consists of The Related Companies and all of its
Affiliates other than the Centerline Group.

 

Total Commitment. The sum of the Commitments of the Lenders, as in effect from
time to time.

 

Total Credit Amount.  The aggregate of the Revolving Credit Limit and the Term
Loan Limit, from time to time.  As of the date hereof, the Total Credit Limit
equals $365,000,000.  The Total Credit Amount is subject to increase pursuant to
the definitions of Revolving Credit Limit and Term Loan Limit, and is subject to
decrease pursuant to Section 2.5, Section 3.1.3, Section 4.2.3, or
Section 10.3.1(j).

 

Type. As to all or any portion of any Revolving Loan or the Term Loan, its
nature as a Base Rate Loan or LIBOR Rate Loan.  All Swingline Loans shall be
Base Rate Loans.

 

Unfunded Escrow.  The portion of the Bond Stabilization Escrow Account that
remains unfunded pursuant to the Stabilization Escrow Agreement, such unfunded
portion being in the amount of $50,025,216.20 on the date hereof.

 

Uniform Customs.  See Section 5.1.3.

 

United States.  United States of America.

 

Unpaid Reimbursement Obligation. The Reimbursement Obligations for which the
Borrowers do not reimburse the Administrative Agent and the Lenders on the date
specified in, and in accordance with, Section 5.2.

 

Unused Facility Fee.  See Section 2.1.3.

 

Valid Business Impediment.  With respect to any Person whose Consolidated EBITDA
is required in order to satisfy the Consolidated EBITDA Covenant, any (a) valid
legal prohibition, (b) contractual impediment required for the ongoing
profitable operation of such Person, or (c) circumstance in which a consent
cannot be obtained after reasonable effort, that would prevent such Person from
providing a Guaranty, as reasonably determined by the Administrative Agent from
time to time.

 

Voting Stock.  Capital Stock of any class or classes (however designated), the
holders of which are at the time entitled, as such holders, to vote for the
election of the directors (or persons performing similar functions) of the
corporation, association, trust, partnership, limited liability company or other
business entity involved, whether or not the right so to vote exists by reason
of the happening of a contingency.


 


1.2         RULES OF INTERPRETATION.

 

(A)           UNLESS OTHERWISE EXPRESSLY INDICATED, A REFERENCE TO ANY DOCUMENT
OR AGREEMENT SHALL INCLUDE SUCH DOCUMENT OR AGREEMENT AS AMENDED, MODIFIED,
RESTATED OR SUPPLEMENTED FROM TIME TO TIME IN ACCORDANCE WITH ITS TERMS AND THE
TERMS OF THIS CREDIT AGREEMENT.

 

23

--------------------------------------------------------------------------------


 

(B)           THE SINGULAR INCLUDES THE PLURAL AND THE PLURAL INCLUDES THE
SINGULAR.

 

(C)           UNLESS OTHERWISE EXPRESSLY INDICATED, A REFERENCE TO ANY LAW OR
REGULATION INCLUDES ANY AMENDMENT OR MODIFICATION TO, OR REPLACEMENT OF, SUCH
LAW OR REGULATION.

 

(D)           A REFERENCE TO ANY PERSON INCLUDES ITS PERMITTED SUCCESSORS AND
PERMITTED ASSIGNS.

 

(E)           ACCOUNTING TERMS NOT OTHERWISE DEFINED HEREIN HAVE THE MEANINGS
ASSIGNED TO THEM BY GAAP APPLIED ON A CONSISTENT BASIS BY THE ACCOUNTING ENTITY
TO WHICH THEY REFER.

 

(F)            THE WORDS “INCLUDE,” “INCLUDES” AND “INCLUDING” ARE NOT LIMITING.

 

(G)           ALL TERMS NOT SPECIFICALLY DEFINED HEREIN OR BY GAAP, WHICH TERMS
ARE DEFINED IN THE UNIFORM COMMERCIAL CODE AS IN EFFECT IN THE STATE OF NEW
YORK, HAVE THE MEANINGS ASSIGNED TO THEM THEREIN, WITH THE TERM “INSTRUMENT”
BEING THAT TERM AS DEFINED UNDER ARTICLE 9 OF THE UNIFORM COMMERCIAL CODE.

 

(H)           REFERENCE TO A PARTICULAR “SECTION” REFERS TO THAT SECTION OF THIS
CREDIT AGREEMENT UNLESS OTHERWISE INDICATED.  REFERENCE TO A PARTICULAR
“EXHIBIT” OR “SCHEDULE” REFERS TO THAT EXHIBIT OR SCHEDULE, AS APPLICABLE, TO
THIS CREDIT AGREEMENT.

 

(I)            THE WORDS “HEREIN,” “HEREOF,” “HEREUNDER” AND WORDS OF LIKE
IMPORT SHALL REFER TO THIS CREDIT AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR
SECTION OR SUBDIVISION OF THIS CREDIT AGREEMENT.

 

(J)            UNLESS OTHERWISE EXPRESSLY INDICATED, IN THE COMPUTATION OF
PERIODS OF TIME FROM A SPECIFIED DATE TO A LATER SPECIFIED DATE, THE WORD “FROM”
MEANS “FROM AND INCLUDING,” THE WORDS “TO” AND “UNTIL” EACH MEAN “TO BUT
EXCLUDING,” AND THE WORD “THROUGH” MEANS “TO AND INCLUDING.”

 

(K)           THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY USE SEVERAL
DIFFERENT LIMITATIONS, TESTS OR MEASUREMENTS TO REGULATE THE SAME OR SIMILAR
MATTERS. ALL SUCH LIMITATIONS, TESTS AND MEASUREMENTS ARE, HOWEVER, CUMULATIVE
AND ARE TO BE PERFORMED IN ACCORDANCE WITH THE TERMS THEREOF.

 

(L)            THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE THE RESULT
OF NEGOTIATION AMONG, AND HAVE BEEN REVIEWED BY COUNSEL TO, AMONG OTHERS, THE
ADMINISTRATIVE AGENT, THE LENDERS, THE GUARANTORS AND THE BORROWERS AND ARE THE
PRODUCT OF DISCUSSIONS AND NEGOTIATIONS AMONG ALL PARTIES. ACCORDINGLY, THIS
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE NOT INTENDED TO BE CONSTRUED
AGAINST THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS, THE SWINGLINE LENDER OR
ISSUING BANK MERELY ON ACCOUNT OF SUCH PERSON’S INVOLVEMENT IN THE PREPARATION
OF SUCH DOCUMENTS.

 

(M)          IF AT ANY TIME ANY CHANGE IN GAAP WOULD AFFECT THE COMPUTATION OF
ANY FINANCIAL RATIO OR REQUIREMENT SET FORTH IN ANY LOAN DOCUMENT, AND EITHER
THE BORROWERS OR THE REQUIRED LENDERS SHALL SO REQUEST, THE ADMINISTRATIVE
AGENT, THE LENDERS, THE

 

24

--------------------------------------------------------------------------------


 

BORROWERS AND THE GUARANTORS SHALL NEGOTIATE IN GOOD FAITH TO AMEND SUCH RATIO
OR REQUIREMENT TO PRESERVE THE ORIGINAL INTENT THEREOF IN LIGHT OF SUCH CHANGE
IN GAAP (SUBJECT TO THE APPROVAL OF THE REQUIRED LENDERS); PROVIDED THAT, UNTIL
SO AMENDED, (I) SUCH RATIO OR REQUIREMENT SHALL CONTINUE TO BE COMPUTED IN
ACCORDANCE WITH GAAP PRIOR TO SUCH CHANGE THEREIN AND (II) THE BORROWERS SHALL
PROVIDE TO THE ADMINISTRATIVE AGENT AND THE LENDERS FINANCIAL STATEMENTS AND
OTHER DOCUMENTS REQUIRED UNDER THIS CREDIT AGREEMENT OR AS REASONABLY REQUESTED
HEREUNDER SETTING FORTH A RECONCILIATION BETWEEN CALCULATIONS OF SUCH RATIO OR
REQUIREMENT MADE BEFORE AND AFTER GIVING EFFECT TO SUCH CHANGE IN GAAP.

 

2.                            REVOLVING LOANS AND TERM LOAN.


 


2.1         REVOLVING LOANS.


 


2.1.1                        COMMITMENTS TO MAKE REVOLVING LOANS.  SUBJECT TO
THE TERMS AND CONDITIONS OF THIS CREDIT AGREEMENT, EACH REVOLVING CREDIT LENDER
AGREES, SEVERALLY AND NOT JOINTLY, TO MAKE REVOLVING LOANS TO THE BORROWERS FROM
TIME TO TIME DURING THE PERIOD COMMENCING ON THE CLOSING DATE AND ENDING ON THE
REVOLVER MATURITY DATE, FROM TIME TO TIME, DURING WHICH PERIOD THE BORROWERS MAY
BORROW, REPAY AND REBORROW IN ACCORDANCE WITH THE TERMS OF THIS CREDIT
AGREEMENT; PROVIDED, HOWEVER, THAT THE BORROWERS SHALL NOT BE PERMITTED TO
BORROW REVOLVING LOANS HEREUNDER TO THE EXTENT THAT (A) SUCH BORROWING WOULD
CAUSE THE TOTAL REVOLVING EXPOSURE TO EXCEED THE REVOLVING CREDIT LIMIT, OR
(B) A DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD OTHERWISE BE CAUSED BY
SUCH BORROWING.

 

In the event that such borrowing would cause the total Revolving Exposure to
exceed the Revolving Credit Limit, the Borrowers agree that such event shall be
an Event of Default unless the Borrowers shall, within two (2) Business Days
after notice of such excess from the Administrative Agent, pay cash to the
Administrative Agent in such amount as shall be necessary to eliminate such
excess.


 


2.1.2                        EXTENSION OF REVOLVER MATURITY DATE.  IN THE EVENT
THAT (A) THERE DOES NOT EXIST A DEFAULT AT THE TIME AN EXTENSION REQUEST IS
MADE, AND AT THE TIME SUCH EXTENSION REQUEST WOULD TAKE EFFECT, (B) THE
BORROWERS PAY, ON OR BEFORE THE REVOLVER MATURITY DATE THAT WOULD THEN BE
EXTENDED, TO THE ADMINISTRATIVE AGENT FOR THE PRO RATA BENEFIT OF THE LENDERS IN
ACCORDANCE WITH THEIR RESPECTIVE REVOLVING LOAN COMMITMENT PERCENTAGES, AN
EXTENSION FEE EQUAL TO 12.5 BASIS POINTS OF THE REVOLVING CREDIT LIMIT THEN IN
EFFECT, AND (C) A TIMELY EXTENSION REQUEST HAS BEEN MADE, THE REVOLVER MATURITY
DATE SHALL BE EXTENDED FOR A PERIOD OF SIX MONTHS.


 


2.1.3                        UNUSED FACILITY FEE.  THE BORROWERS AGREE TO PAY TO
THE ADMINISTRATIVE AGENT FOR THE PRO RATA BENEFIT OF THE LENDERS IN ACCORDANCE
WITH THEIR RESPECTIVE REVOLVING LOAN COMMITMENT PERCENTAGES A FEE (THE “UNUSED
FACILITY FEE”) CALCULATED AS FOLLOWS:

 

25

--------------------------------------------------------------------------------


 

(A)           EACH DAY PRIOR TO THE REVOLVER MATURITY DATE THAT THE “DAILY
UNUSED AMOUNT” (AS DEFINED BELOW) EQUALS OR EXCEEDS 50% OF THE REVOLVING CREDIT
LIMIT THEN IN EFFECT, THE UNUSED FACILITY FEE WILL ACCRUE AT THE RATE OF 0.20%
PER ANNUM (BASED ON A 360 DAY YEAR AND ACTUAL NUMBER OF DAYS ELAPSED) TIMES THE
DAILY UNUSED AMOUNT.

 

(B)           EACH DAY PRIOR TO THE REVOLVER MATURITY DATE THAT THE DAILY UNUSED
AMOUNT IS LESS THAN 50% OF THE REVOLVING CREDIT LIMIT THEN IN EFFECT, THE UNUSED
FACILITY FEE WILL ACCRUE AT THE RATE OF 0.125% PER ANNUM (BASED ON A 360 DAY
YEAR AND ACTUAL NUMBER OF DAYS ELAPSED) TIMES THE DAILY UNUSED AMOUNT.

 

(C)           THE UNUSED FACILITY FEE AS CALCULATED UNDER THIS SECTION FOR EACH
DAY OF SUCH FISCAL QUARTER SHALL BE PAYABLE QUARTERLY IN ARREARS ON THE FIRST
DAY OF EACH FISCAL QUARTER FOR THE IMMEDIATELY PRECEDING FISCAL QUARTER
COMMENCING ON THE FIRST SUCH DATE FOLLOWING THE DATE HEREOF, WITH A FINAL
PAYMENT ON THE REVOLVER MATURITY DATE OR ANY EARLIER DATE ON WHICH THE REVOLVING
LOAN COMMITMENTS SHALL TERMINATE.

 

(D)           FOR PURPOSES OF THE FORGOING, THE “DAILY UNUSED AMOUNT” SHALL MEAN
(I) THE REVOLVING CREDIT LIMIT THEN IN EFFECT, MINUS (II) THE REVOLVING
EXPOSURE, DETERMINED ON A DAILY BASIS.


 


2.1.4                        REVOLVING NOTES.  AT THE REQUEST FROM TIME TO TIME
OF ANY REVOLVING CREDIT LENDER, SUCH LENDER’S PORTION OF THE REVOLVING LOAN
COMMITMENT SHALL BE EVIDENCED BY A SEPARATE PROMISSORY NOTE MADE BY THE
BORROWERS PAYABLE TO THE ORDER OF SUCH LENDER IN SUBSTANTIALLY THE FORM OF
EXHIBIT 2.1.4 (EACH A “REVOLVING NOTE”), DATED AS OF THE CLOSING DATE (OR SUCH
OTHER DATE ON WHICH SUCH LENDER MAY BECOME A REVOLVING CREDIT LENDER IN
ACCORDANCE WITH SECTION 17) AND COMPLETED WITH APPROPRIATE INSERTIONS.  ANY SUCH
REVOLVING NOTE SHALL BE PAYABLE TO THE ORDER OF SUCH LENDER IN A PRINCIPAL FACE
AMOUNT EQUAL TO SUCH LENDER’S REVOLVING LOAN COMMITMENT AND REPRESENTING THE
JOINT AND SEVERAL OBLIGATIONS OF THE BORROWERS TO PAY TO SUCH LENDER SUCH
PRINCIPAL AMOUNT OR, IF LESS, THE OUTSTANDING AMOUNT OF ALL REVOLVING LOANS
ACTUALLY MADE BY SUCH LENDER AS REFLECTED FROM TIME TO TIME IN THE REVOLVING
LOAN ACCOUNT, PLUS INTEREST ACCRUED THEREON, AS SET FORTH BELOW.


 


2.1.5                        INTEREST ON REVOLVING LOANS.  EXCEPT AS OTHERWISE
PROVIDED IN SECTION 6.13:

 

(A)           EACH REVOLVING LOAN WHICH IS A BASE RATE LOAN SHALL BEAR INTEREST
FOR EACH DAY SUCH LOAN IS OUTSTANDING AT THE RATE PER ANNUM EQUAL TO THE BASE
RATE PLUS THE APPLICABLE MARGIN AS IN EFFECT FROM TIME TO TIME APPLICABLE TO
REVOLVING LOANS THAT ARE BASE RATE LOANS.

 

(B)           EACH REVOLVING LOAN WHICH IS A LIBOR RATE LOAN SHALL BEAR INTEREST
FOR THE PERIOD COMMENCING WITH THE DRAWDOWN DATE THEREOF AND ENDING

 

26

--------------------------------------------------------------------------------


 

ON THE LAST DAY OF THE INTEREST PERIOD WITH RESPECT THERETO AT THE RATE PER
ANNUM EQUAL TO THE LIBOR RATE DETERMINED FOR SUCH INTEREST PERIOD PLUS THE
APPLICABLE MARGIN AS IN EFFECT FROM TIME TO TIME APPLICABLE TO REVOLVING LOANS
THAT ARE LIBOR RATE LOANS.

 

(C)           THE BORROWERS PROMISE TO PAY INTEREST ON EACH REVOLVING LOAN IN
ARREARS ON EACH INTEREST PAYMENT DATE WITH RESPECT THERETO.


 


2.1.6                        REQUESTS FOR REVOLVING LOANS.

 

(A)           EXCEPT WITH RESPECT TO SWINGLINE LOANS, THE BORROWERS SHALL GIVE
TO THE ADMINISTRATIVE AGENT WRITTEN NOTICE IN THE FORM OF EXHIBIT 2.1.6 OF EACH
REVOLVING LOAN REQUESTED HEREUNDER (A “REVOLVING LOAN REQUEST”) BY NO LATER THAN
1:00 P.M. BOSTON TIME NO LESS THAN (A) ONE (1) BUSINESS DAY PRIOR TO THE
PROPOSED DRAWDOWN DATE OF ANY BASE RATE LOAN AND (B) THREE (3) BUSINESS DAYS
PRIOR TO THE PROPOSED DRAWDOWN DATE OF ANY LIBOR RATE LOAN. EACH SUCH NOTICE
SHALL SPECIFY (I) THE PRINCIPAL AMOUNT OF THE REVOLVING LOAN REQUESTED, (II) THE
PROPOSED DRAWDOWN DATE OF SUCH REVOLVING LOAN, (III) THE TYPE OF SUCH REVOLVING
LOAN AND (IV) THE INTEREST PERIOD FOR SUCH REVOLVING LOAN THAT IS TO BE A LIBOR
RATE LOAN. PROMPTLY UPON RECEIPT OF ANY SUCH NOTICE, THE ADMINISTRATIVE AGENT
SHALL NOTIFY EACH OF THE LENDERS THEREOF.  EACH REVOLVING LOAN REQUEST SHALL BE
IRREVOCABLE AND BINDING ON THE BORROWERS AND SHALL OBLIGATE THE BORROWERS TO
ACCEPT THE REVOLVING LOAN REQUESTED FROM SUCH LENDERS ON THE PROPOSED DRAWDOWN
DATE. EACH REVOLVING LOAN REQUEST WITH RESPECT TO A BASE RATE LOAN SHALL BE IN A
MINIMUM AGGREGATE AMOUNT OF $500,000 AND INTEGRAL MULTIPLES OF $100,000 IN
EXCESS THEREOF AND EACH REVOLVING LOAN REQUEST WITH RESPECT TO A LIBOR RATE LOAN
SHALL BE IN A MINIMUM AGGREGATE AMOUNT OF $1,000,000 AND INTEGRAL MULTIPLES OF
$100,000 IN EXCESS THEREOF.

 

(B)           EACH REVOLVING LOAN THAT IS ADVANCED UNDER THIS CREDIT AGREEMENT
SHALL BE MADE BY ALL OF THE REVOLVING CREDIT LENDERS SIMULTANEOUSLY AND
PROPORTIONATELY TO THEIR RESPECTIVE REVOLVING LOAN COMMITMENT PERCENTAGES, IT
BEING UNDERSTOOD THAT NO REVOLVING CREDIT LENDER SHALL BE RESPONSIBLE FOR ANY
DEFAULT BY ANY OTHER REVOLVING CREDIT LENDER IN SUCH DELINQUENT LENDER’S
OBLIGATION TO MAKE A REVOLVING LOAN REQUESTED HEREUNDER NOR SHALL THE REVOLVING
LOAN COMMITMENT OF ANY LENDER TO MAKE ANY REVOLVING LOAN BE INCREASED OR
DECREASED AS A RESULT OF A DEFAULT BY A DELINQUENT LENDER IN THE DELINQUENT
LENDER’S OBLIGATION TO MAKE A REVOLVING LOAN REQUESTED HEREUNDER.  NO LATER THAN
4:00 P.M. BOSTON TIME ON THE DATE THAT THE ADMINISTRATIVE AGENT RECEIVES A
REVOLVING LOAN REQUEST, THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH REVOLVING
CREDIT LENDER OF SUCH REVOLVING LOAN REQUEST.  EACH REVOLVING CREDIT LENDER
SHALL MAKE THE AMOUNT OF ITS REVOLVING LOAN AVAILABLE TO THE ADMINISTRATIVE
AGENT, IN SAME DAY FUNDS, AT THE OFFICE OF THE ADMINISTRATIVE AGENT LOCATED AT
ONE FEDERAL STREET, BOSTON, MASSACHUSETTS, NOT LATER THAN 1:00 P.M. BOSTON TIME
ON THE DATE ON WHICH THE REVOLVING LOAN IS TO BE MADE.

 

27

--------------------------------------------------------------------------------


 

(C)           EXCEPT AS PROVIDED IN SECTION 5 WITH RESPECT TO REVOLVING LOANS TO
BE USED TO REIMBURSE THE ADMINISTRATIVE AGENT OR ISSUING BANK FOR THE AMOUNT OF
ANY DRAWING UNDER A LETTER OF CREDIT, UPON SATISFACTION OR WAIVER OF THE
CONDITIONS PRECEDENT SPECIFIED IN SECTION 7, THE ADMINISTRATIVE AGENT SHALL MAKE
THE PROCEEDS OF SUCH REVOLVING LOAN AVAILABLE TO THE BORROWERS BY CAUSING AN
AMOUNT OF SAME DAY FUNDS EQUAL TO THE PROCEEDS OF SUCH REVOLVING LOAN RECEIVED
BY THE ADMINISTRATIVE AGENT FROM THE REVOLVING CREDIT LENDERS TO BE CREDITED TO
THE ACCOUNT OF THE BORROWERS AT THE ADMINISTRATIVE AGENT.

 

(D)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED BY ANY
REVOLVING CREDIT LENDER PRIOR TO THE DATE ON WHICH A REVOLVING LOAN IS TO BE
ADVANCED THAT SUCH REVOLVING CREDIT LENDER DOES NOT INTEND TO MAKE AVAILABLE TO
THE ADMINISTRATIVE AGENT THE AMOUNT OF SUCH REVOLVING CREDIT LENDER’S REVOLVING
LOAN REQUESTED ON SUCH DATE, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH
REVOLVING CREDIT LENDER WILL MAKE SUCH AMOUNT AVAILABLE TO THE ADMINISTRATIVE
AGENT ON SUCH DATE AND THAT THE ADMINISTRATIVE AGENT MAY, IN ITS SOLE
DISCRETION, BUT SHALL NOT BE OBLIGATED TO, MAKE AVAILABLE TO THE BORROWERS A
CORRESPONDING AMOUNT ON THE DATE OF SUCH ADVANCE.  IF SUCH CORRESPONDING AMOUNT
IS NOT IN FACT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY SUCH REVOLVING
CREDIT LENDER, THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RECOVER SUCH
CORRESPONDING AMOUNT ON DEMAND FROM SUCH DELINQUENT LENDER TOGETHER WITH
(I) INTEREST THEREON, FOR EACH DAY FROM THE ADVANCE OF SUCH REVOLVING LOAN UNTIL
THE DATE SUCH AMOUNT IS PAID TO THE ADMINISTRATIVE AGENT, AT THE GREATER OF THE
RATE OF INTEREST ACCRUING ON SUCH REVOLVING LOAN AND A RATE DETERMINED BY THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK
COMPENSATION, PLUS (II) ANY ADMINISTRATIVE, PROCESSING OR SIMILAR FEES
CUSTOMARILY CHARGED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE
FOREGOING.  IF SUCH DELINQUENT LENDER DOES NOT PAY SUCH CORRESPONDING AMOUNT
FORTHWITH UPON THE ADMINISTRATIVE AGENT’S DEMAND THEREFOR, THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY THE BORROWERS AND THE BORROWERS SHALL IMMEDIATELY
PAY SUCH CORRESPONDING AMOUNT TO THE ADMINISTRATIVE AGENT TOGETHER WITH INTEREST
THEREON, FOR EACH DAY SUCH REVOLVING LOAN IS OUTSTANDING, AT THE RATE PAYABLE
UNDER THIS CREDIT AGREEMENT WITH RESPECT TO SUCH REVOLVING LOAN.

 

(E)           NOTHING IN THIS SECTION SHALL BE DEEMED TO RELIEVE ANY DELINQUENT
LENDER FROM ITS OBLIGATION TO FULFILL ITS REVOLVING LOAN COMMITMENT HEREUNDER,
TO PREJUDICE ANY RIGHTS THAT THE BORROWERS MAY HAVE AGAINST ANY DELINQUENT
LENDER AS A RESULT OF ANY DEFAULT BY SUCH DELINQUENT LENDER HEREUNDER, OR TO
REQUIRE THE BORROWERS TO PAY MORE THAN THE RATE OF INTEREST OTHERWISE APPLICABLE
TO THE PRINCIPAL AMOUNTS OUTSTANDING.


 


2.2         TERM LOAN.


 


2.2.1                        COMMITMENTS TO MAKE TERM LOAN.  SUBJECT TO THE
TERMS AND CONDITIONS SET FORTH IN THIS CREDIT AGREEMENT, EACH LENDER AGREES,
SEVERALLY AND NOT JOINTLY, TO LEND TO THE BORROWERS ON THE CLOSING DATE THE
AMOUNT OF ITS TERM LOAN COMMITMENT PERCENTAGE OF THE TERM LOAN. ON THE CLOSING

 

28

--------------------------------------------------------------------------------


 


DATE THE TOTAL TERM LOAN SHALL BE $140,000,000.00.  ANY PRINCIPAL OF THE TERM
LOAN REPAID MAY NOT BE REBORROWED.


 


2.2.2                        TERM NOTES.  AT THE REQUEST FROM TIME TO TIME OF
ANY TERM LOAN LENDER SUCH LENDER’S PORTION OF THE TERM LOAN SHALL BE EVIDENCED
BY A SEPARATE PROMISSORY NOTE MADE BY THE BORROWERS PAYABLE TO THE ORDER OF SUCH
LENDER IN SUBSTANTIALLY THE FORM OF EXHIBIT 2.2.2 (EACH A “TERM NOTE”), DATED
THE CLOSING DATE (OR SUCH OTHER DATE ON WHICH SUCH LENDER MAY BECOME A TERM LOAN
LENDER IN ACCORDANCE WITH SECTION 17) AND COMPLETED WITH APPROPRIATE INSERTIONS.
ANY SUCH TERM NOTE SHALL BE PAYABLE TO THE ORDER OF SUCH LENDER IN A PRINCIPAL
FACE AMOUNT EQUAL TO SUCH LENDER’S TERM LOAN COMMITMENT AND REPRESENTING THE
JOINT AND SEVERAL OBLIGATIONS OF THE BORROWERS TO PAY TO SUCH LENDER SUCH
PRINCIPAL AMOUNT OR, IF LESS, THE OUTSTANDING AMOUNT OF THE TERM LOAN ACTUALLY
MADE BY SUCH LENDER AS REFLECTED FROM TIME TO TIME IN THE TERM LOAN ACCOUNT,
PLUS INTEREST ACCRUED THEREON, AS SET FORTH BELOW.


 


2.2.3                        INTEREST ON TERM LOAN.  EXCEPT AS OTHERWISE
PROVIDED IN SECTION 6.13:

 

(A)           TO THE EXTENT THAT ALL OR ANY PORTION OF THE TERM LOAN BEARS
INTEREST AT THE BASE RATE, THE TERM LOAN OR SUCH PORTION SHALL BEAR INTEREST AT
THE RATE PER ANNUM EQUAL TO THE BASE RATE PLUS THE APPLICABLE MARGIN AS IN
EFFECT FROM TIME TO TIME APPLICABLE TO ALL OR ANY PORTION OF THE TERM LOAN
BEARING INTEREST AT THE BASE RATE.

 

(B)           TO THE EXTENT THAT ALL OR ANY PORTION OF THE TERM LOAN BEARS
INTEREST AT THE LIBOR RATE, THE TERM LOAN OR SUCH PORTION SHALL BEAR INTEREST
DURING THE APPLICABLE INTEREST PERIOD AT THE RATE PER ANNUM EQUAL TO THE LIBOR
RATE DETERMINED FOR SUCH INTEREST PERIOD PLUS THE APPLICABLE MARGIN AS IN EFFECT
FROM TIME TO TIME APPLICABLE TO ALL OR ANY PORTION OF THE TERM LOAN BEARING
INTEREST AT THE LIBOR RATE.

 

(C)           THE BORROWERS PROMISE TO PAY INTEREST ON THE TERM LOAN OR ANY
PORTION THEREOF IN ARREARS ON EACH INTEREST PAYMENT DATE WITH RESPECT THERETO.


 


2.3         TYPES OF LOANS: CONVERSION AND CONTINUATION OPTIONS.


 


2.3.1                        CONVERSION TO DIFFERENT TYPE OF LOAN.  THE
BORROWERS MAY ELECT FROM TIME TO TIME, BY GIVING THE ADMINISTRATIVE AGENT
WRITTEN NOTICE IN THE FORM OF EXHIBIT 2.3.1 BY 1:00 P.M. BOSTON TIME, TO CONVERT
ANY PORTION OF THE OUTSTANDING LOANS (OTHER THAN SWINGLINE LOANS) TO A LOAN OF
ANOTHER TYPE, PROVIDED THAT (A) WITH RESPECT TO ANY SUCH CONVERSION OF A LIBOR
RATE LOAN TO A BASE RATE LOAN, THE BORROWERS SHALL GIVE THE ADMINISTRATIVE AGENT
AT LEAST ONE (1) BUSINESS DAY’S PRIOR WRITTEN NOTICE OF SUCH ELECTION; (B) WITH
RESPECT TO ANY SUCH CONVERSION OF A BASE RATE LOAN TO A LIBOR RATE LOAN, THE
BORROWERS SHALL GIVE THE ADMINISTRATIVE AGENT AT LEAST THREE (3) BUSINESS DAYS’
PRIOR WRITTEN NOTICE OF SUCH

 

29

--------------------------------------------------------------------------------


 


ELECTION; (C) WITH RESPECT TO ANY SUCH CONVERSION OF A LIBOR RATE LOAN INTO A
BASE RATE LOAN, SUCH CONVERSION SHALL ONLY BE MADE ON THE LAST DAY OF THE
INTEREST PERIOD WITH RESPECT THERETO UNLESS THE BORROWERS PAY BREAKAGE FEES TO
THE EXTENT REQUIRED PURSUANT TO SECTION 6.12, AND (D) NO LOAN MAY BE CONVERTED
INTO, OR CONTINUED AS, A LIBOR RATE LOAN WHEN ANY DEFAULT HAS OCCURRED AND IS
CONTINUING. PROMPTLY UPON THE RECEIPT OF ANY SUCH ELECTION, THE ADMINISTRATIVE
AGENT SHALL NOTIFY THE LENDERS THEREOF. ON THE DATE ON WHICH SUCH CONVERSION IS
BEING MADE, EACH LENDER SHALL TAKE SUCH ACTION AS IS NECESSARY TO TRANSFER ITS
COMMITMENT PERCENTAGE OF SUCH LOANS TO ITS DOMESTIC LENDING OFFICE OR ITS LIBOR
LENDING OFFICE, AS THE CASE MAY BE. ALL OR ANY PART OF OUTSTANDING LOANS (OTHER
THAN SWINGLINE LOANS) OF ANY TYPE MAY BE CONVERTED INTO A LOAN OF ANOTHER TYPE
AS PROVIDED HEREIN, PROVIDED THAT ANY PARTIAL CONVERSION WITH RESPECT TO LOANS
SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT OF $1,000,000 OR WHOLE MULTIPLES OF
$1,000,000 IN EXCESS THEREOF. EACH CONVERSION REQUEST BY THE BORROWERS RELATING
TO THE CONVERSION OF ANY PORTION OF THE LOANS TO A LIBOR RATE LOAN SHALL BE
IRREVOCABLE.


 


2.3.2                        CONTINUATION OF TYPE OF LOAN.  ANY PORTION OF THE
LOANS OF ANY TYPE MAY BE CONTINUED AS A LOAN OF THE SAME TYPE UPON THE
EXPIRATION OF AN INTEREST PERIOD WITH RESPECT THERETO BY THE BORROWERS GIVING TO
THE ADMINISTRATIVE AGENT WRITTEN NOTICE IN THE FORM OF EXHIBIT 2.3.1 BY
1:00 P.M. BOSTON TIME, TO CONTINUE ANY PORTION OF THE OUTSTANDING LOANS (OTHER
THAN SWINGLINE LOANS) AS A LOAN OF SUCH TYPE; PROVIDED THAT NO LIBOR RATE LOAN
MAY BE CONTINUED AS SUCH WHEN ANY DEFAULT HAS OCCURRED AND IS CONTINUING, BUT
SHALL BE AUTOMATICALLY CONVERTED TO A BASE RATE LOAN ON THE LAST DAY OF THE
FIRST INTEREST PERIOD RELATING THERETO ENDING DURING THE CONTINUANCE OF ANY
DEFAULT OF WHICH OFFICERS OF THE ADMINISTRATIVE AGENT ACTIVE UPON THE BORROWERS’
ACCOUNT HAVE ACTUAL KNOWLEDGE. IN THE EVENT THAT THE BORROWERS FAIL TO PROVIDE
ANY NOTICE WITH RESPECT TO THE CONTINUATION OF ANY LIBOR RATE LOAN, THEN SUCH
LIBOR RATE LOAN SHALL BE AUTOMATICALLY CONVERTED TO A BASE RATE LOAN ON THE LAST
DAY OF THE INTEREST PERIOD RELATING THERETO. THE ADMINISTRATIVE AGENT SHALL
NOTIFY THE LENDERS THEREOF PROMPTLY WHEN ANY SUCH AUTOMATIC CONVERSION
CONTEMPLATED BY THIS SECTION IS SCHEDULED TO OCCUR.


 


2.3.3                        LIBOR RATE LOANS.  ANY CONVERSION TO OR FROM LIBOR
RATE LOANS SHALL BE IN SUCH AMOUNTS AND BE MADE PURSUANT TO SUCH ELECTIONS SO
THAT, AFTER GIVING EFFECT THERETO, THE AGGREGATE PRINCIPAL AMOUNT OF ALL LIBOR
RATE LOANS HAVING THE SAME INTEREST PERIOD SHALL NOT BE LESS THAN $1,000,000 OR
WHOLE MULTIPLES OF $1,000,000 IN EXCESS THEREOF. NO MORE THAN TWELVE (12) LIBOR
RATE LOANS HAVING DIFFERENT INTEREST PERIODS MAY BE OUTSTANDING AT ANY TIME.


 


2.3.4                        NOTIFICATION BY BORROWERS.  THE BORROWERS SHALL
NOTIFY THE ADMINISTRATIVE AGENT, SUCH NOTICE TO BE IRREVOCABLE, AT LEAST THREE
(3) BUSINESS DAYS PRIOR TO THE DRAWDOWN DATE OF ANY PORTION OF THE LOANS IF

 

30

--------------------------------------------------------------------------------


 


ALL OR ANY PORTION OF THE LOANS IS TO BEAR INTEREST AT THE LIBOR RATE. AFTER ANY
PORTION OF THE LOANS HAS INITIALLY BEEN MADE, THE PROVISIONS OF SECTIONS 2.3.1
AND 2.3.2 SHALL APPLY MUTATIS MUTANDIS WITH RESPECT TO SUCH PORTION OF THE LOANS
SO THAT THE BORROWERS MAY HAVE THE SAME INTEREST RATE OPTIONS WITH RESPECT TO
SUCH PORTION OF THE LOANS OUTSTANDING FROM TIME TO TIME.


 


2.3.5                        AMOUNTS, ETC.  ANY PORTION OF THE LOAN BEARING
INTEREST AT THE LIBOR RATE RELATING TO ANY INTEREST PERIOD SHALL BE IN THE
AMOUNT OF $1,000,000 OR AN INTEGRAL AMOUNT THEREOF. NO INTEREST PERIOD RELATING
TO THE TERM LOAN OR ANY PORTION THEREOF BEARING INTEREST AT THE LIBOR RATE SHALL
EXTEND BEYOND THE DATE ON WHICH A REGULARLY SCHEDULED INSTALLMENT PAYMENT OF THE
PRINCIPAL OF THE TERM LOAN IS TO BE MADE UNLESS A PORTION OF THE TERM LOAN AT
LEAST EQUAL TO SUCH INSTALLMENT PAYMENT HAS AN INTEREST PERIOD ENDING ON SUCH
DATE OR IS THEN BEARING INTEREST AT THE BASE RATE.


 


2.4         SWINGLINE LOANS.


 


2.4.1                        SWINGLINE COMMITMENT.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, THE SWINGLINE LENDER AGREES TO MAKE SWINGLINE LOANS
TO THE BORROWERS FROM TIME TO TIME PRIOR TO THE REVOLVER MATURITY DATE (THE
“SWINGLINE COMMITMENT”), IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY TIME
OUTSTANDING THAT WILL NOT RESULT IN (I) THE AGGREGATE PRINCIPAL AMOUNT OF
OUTSTANDING SWINGLINE LOANS EXCEEDING $25,000,000, OR (II) THE AGGREGATE
REVOLVING EXPOSURE EXCEEDING THE REVOLVING CREDIT LIMIT; PROVIDED, THAT THE
SWINGLINE LENDER SHALL NOT BE REQUIRED TO MAKE A SWINGLINE LOAN TO REFINANCE AN
OUTSTANDING SWINGLINE LOAN. WITHIN THE FOREGOING LIMITS AND SUBJECT TO THE TERMS
AND CONDITIONS SET FORTH HEREIN, THE BORROWERS MAY BORROW, REPAY AND REBORROW
SWINGLINE LOANS.


 


2.4.2                        SWINGLINE LOAN BORROWING PROCEDURE.  TO REQUEST A
SWINGLINE LOAN, THE BORROWERS SHALL DELIVER A DULY COMPLETED AND EXECUTED
WRITTEN NOTICE IN THE FORM OF EXHIBIT 2.4.2 TO THE ADMINISTRATIVE AGENT AND THE
SWINGLINE LENDER NOT LATER THAN 2:00 P.M. BOSTON TIME, ON THE DAY (WHICH SHALL
BE A BUSINESS DAY) OF A PROPOSED SWINGLINE LOAN (A “SWINGLINE LOAN REQUEST”).
EACH SUCH REQUEST SHALL BE IRREVOCABLE AND SHALL SPECIFY THE AMOUNT OF THE
REQUESTED SWINGLINE LOAN.  EACH SWINGLINE LOAN SHALL BE A BASE RATE LOAN. THE
SWINGLINE LENDER SHALL MAKE EACH SWINGLINE LOAN AVAILABLE TO THE BORROWERS BY
MEANS OF A CREDIT TO THE GENERAL DEPOSIT ACCOUNT OF A BORROWER WITH THE
SWINGLINE LENDER (OR, IN THE CASE OF A SWINGLINE LOAN MADE TO FINANCE THE
REPAYMENT OF A REIMBURSEMENT OBLIGATION AS PROVIDED IN SECTION 5.2, BY
REMITTANCE TO THE ISSUING BANK) BY 3:00 P.M. BOSTON TIME, ON THE REQUESTED DATE
OF SUCH SWINGLINE LOAN. THE BORROWERS SHALL NOT REQUEST A SWINGLINE LOAN IF AT
THE TIME OF OR IMMEDIATELY AFTER GIVING EFFECT TO THE ADVANCE CONTEMPLATED BY
SUCH REQUEST A DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD RESULT
THEREFROM.  EACH SWINGLINE LOAN REQUEST SHALL BE MADE IN A MINIMUM

 

31

--------------------------------------------------------------------------------


 


AGGREGATE AMOUNT OF $500,000 OR INTEGRAL MULTIPLES OF $100,000 IN EXCESS
THEREOF.


 


2.4.3                        PREPAYMENT.  THE BORROWERS SHALL HAVE THE RIGHT AT
ANY TIME AND FROM TIME TO TIME TO REPAY ANY SWINGLINE LOAN, IN WHOLE OR IN PART,
BEFORE 2:00 P.M. BOSTON TIME, ON THE PROPOSED DATE OF REPAYMENT.


 


2.4.4                        PARTICIPATIONS.  THE SWINGLINE LENDER MAY, AT ANY
TIME IN ITS DISCRETION, BY WRITTEN NOTICE GIVEN TO THE ADMINISTRATIVE AGENT
(PROVIDED SUCH NOTICE REQUIREMENT SHALL NOT APPLY IF THE SWINGLINE LENDER AND
THE ADMINISTRATIVE AGENT ARE THE SAME ENTITY) NOT LATER THAN 11:00 A.M. BOSTON
TIME, ON THE NEXT SUCCEEDING BUSINESS DAY FOLLOWING SUCH NOTICE, REQUIRE THE
REVOLVING CREDIT LENDERS TO ACQUIRE PARTICIPATIONS ON SUCH BUSINESS DAY IN ALL
OR A PORTION OF THE SWINGLINE LOANS THEN OUTSTANDING. SUCH NOTICE SHALL SPECIFY
THE AGGREGATE AMOUNT OF SWINGLINE LOANS IN WHICH REVOLVING CREDIT LENDERS WILL
PARTICIPATE.   PROMPTLY UPON RECEIPT OF SUCH NOTICE, THE ADMINISTRATIVE AGENT
WILL GIVE NOTICE THEREOF TO EACH REVOLVING CREDIT LENDER, SPECIFYING IN SUCH
NOTICE SUCH REVOLVING CREDIT LENDER’S PRO RATA SHARE OF SUCH SWINGLINE LOAN OR
SWINGLINE LOANS PROPORTIONAL TO EACH REVOLVING CREDIT LENDER’S REVOLVING LOAN
COMMITMENT PERCENTAGE. EACH REVOLVING CREDIT LENDER HEREBY ABSOLUTELY AND
UNCONDITIONALLY AGREES, SEVERALLY BUT NOT JOINTLY, UPON RECEIPT OF NOTICE AS
PROVIDED ABOVE, TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE
SWINGLINE LENDER, SUCH REVOLVING CREDIT LENDER’S REVOLVING LOAN COMMITMENT
PERCENTAGE OF SUCH SWINGLINE LOAN OR SWINGLINE LOANS. EACH REVOLVING CREDIT
LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO ACQUIRE PARTICIPATIONS IN
SWINGLINE LOANS PURSUANT TO THIS PARAGRAPH IS ABSOLUTE AND UNCONDITIONAL AND
SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER, INCLUDING THE OCCURRENCE
AND CONTINUANCE OF A DEFAULT OR REDUCTION OR TERMINATION OF THE COMMITMENTS, AND
THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING
OR REDUCTION WHATSOEVER (SO LONG AS SUCH PAYMENT SHALL NOT CAUSE SUCH LENDER’S
ACTUAL SHARE OF THE REVOLVING EXPOSURE TO EXCEED SUCH LENDER’S REVOLVING LOAN
COMMITMENT). EACH REVOLVING CREDIT LENDER SHALL COMPLY WITH ITS OBLIGATION UNDER
THIS PARAGRAPH BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, IN THE SAME
MANNER AS PROVIDED IN SECTION 6.2 WITH RESPECT TO LOANS MADE BY SUCH LENDER (AND
SECTION 2.1.1 SHALL APPLY, MUTATIS MUTANDIS, TO THE FUNDING OBLIGATIONS OF THE
REVOLVING CREDIT LENDERS), AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO
THE SWINGLINE LENDER THE AMOUNTS SO RECEIVED BY IT FROM THE REVOLVING CREDIT
LENDERS. THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWERS OF ANY
PARTICIPATIONS IN ANY SWINGLINE LOAN ACQUIRED BY THE REVOLVING CREDIT LENDERS
PURSUANT TO THIS PARAGRAPH, AND THEREAFTER PAYMENTS IN RESPECT OF SUCH SWINGLINE
LOAN SHALL BE MADE TO THE ADMINISTRATIVE AGENT AND NOT TO THE SWINGLINE LENDER.
ANY AMOUNTS RECEIVED BY THE SWINGLINE LENDER FROM THE BORROWERS (OR OTHER PARTY
ON BEHALF OF THE BORROWERS) IN RESPECT OF A SWINGLINE LOAN AFTER RECEIPT BY THE
SWINGLINE LENDER OF THE PROCEEDS

 

32

--------------------------------------------------------------------------------


 


OF A SALE OF PARTICIPATIONS THEREIN SHALL BE PROMPTLY REMITTED TO THE
ADMINISTRATIVE AGENT. ANY SUCH AMOUNTS RECEIVED BY THE ADMINISTRATIVE AGENT
SHALL BE PROMPTLY REMITTED BY THE ADMINISTRATIVE AGENT TO THE REVOLVING CREDIT
LENDERS THAT SHALL HAVE MADE THEIR PAYMENTS PURSUANT TO THIS PARAGRAPH, AS THEIR
INTERESTS MAY APPEAR. THE PURCHASE OF PARTICIPATIONS IN A SWINGLINE LOAN
PURSUANT TO THIS PARAGRAPH SHALL NOT RELIEVE THE BORROWERS OF ANY DEFAULT IN THE
PAYMENT THEREOF.


 


2.5         REDUCTION OF COMMITMENTS.


 


2.5.1                        ELECTIVE REDUCTION OF COMMITMENTS.  PROVIDED THAT
THERE IS THEN NO OUTSTANDING DEFAULT AND THAT NO DEFAULT WILL BE CAUSED BY SUCH
REDUCTION, THE BORROWERS SHALL HAVE THE RIGHT, WITHOUT PREMIUM OR PENALTY
(EXCEPT AS OTHERWISE SET FORTH HEREIN), AT ANY TIME AND FROM TIME TO TIME UPON
AT LEAST THREE (3) BUSINESS DAYS PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE
AGENT TO REDUCE BY $3,000,000, OR INTEGRAL MULTIPLES OF $1,000,000 IN EXCESS
THEREOF, OR TO TERMINATE ENTIRELY, (A) THE TERM LOAN LIMIT IN EXCESS OF THE THEN
OUTSTANDING TERM LOANS, OR (B) THE REVOLVING CREDIT LIMIT IN EXCESS OF THE THEN
OUTSTANDING REVOLVING EXPOSURE; PROVIDED THAT THE REVOLVING CREDIT LIMIT MAY NOT
BE REDUCED BELOW $75,000,000 UNLESS ALL REVOLVING LOANS ARE PAID AND PERFORMED
IN FULL, ALL LETTERS OF CREDIT ARE TERMINATED, REPLACED OR SECURED BY CASH
COLLATERAL IN ACCORDANCE WITH SECTION 5.2 AND THE REVOLVING CREDIT LIMIT IS
REDUCED TO ZERO.


 


2.5.2                        PRO RATA REDUCTIONS IN COMMITMENTS.  IN THE EVENT
OF ANY SUCH REDUCTION PURSUANT TO SECTION 2.5.1, THE COMMITMENTS OF THE LENDERS
SHALL BE EITHER (I) REDUCED PRO RATA IN ACCORDANCE WITH THEIR RESPECTIVE
REVOLVING LOAN COMMITMENT PERCENTAGES OR TERM LOAN COMMITMENT PERCENTAGES, AS
THE CASE MAY BE, OF THE AMOUNT SO REDUCED, OR (II) AS THE CASE MAY BE,
TERMINATED. PROMPTLY AFTER RECEIVING ANY NOTICE FROM THE BORROWERS DELIVERED
PURSUANT TO SECTION 2.5.1, THE ADMINISTRATIVE AGENT WILL NOTIFY THE LENDERS OF
THE SUBSTANCE THEREOF. UPON THE EFFECTIVE DATE OF ANY SUCH REDUCTION OR
TERMINATION, THE BORROWERS SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE
RESPECTIVE PRO RATA ACCOUNTS OF SUCH LENDERS THE FULL AMOUNT OF ANY UNUSED
FACILITY FEE OR OTHER FEE THEN ACCRUED ON THE AMOUNT OF THE REDUCTION. NO
REDUCTION OR TERMINATION OF THE COMMITMENTS MAY BE REINSTATED.  UPON ANY
REDUCTION OR TERMINATION OF ONE BUT NOT BOTH OF THE AGGREGATE REVOLVING LOAN
COMMITMENTS OR TERM LOAN COMMITMENTS OF ALL THE REVOLVING CREDIT LENDERS AND
TERM LOAN LENDERS, RESPECTIVELY, PURSUANT TO THIS SECTION, THE ADMINISTRATIVE
AGENT WILL CIRCULATE TO THE BORROWERS AND EACH OF THE LENDERS A REVISED SCHEDULE
2 REFLECTING SUCH REDUCTION OR TERMINATION.

3.                            USE OF PROCEEDS


 


3.1         USE OF PROCEEDS.  THE PROCEEDS OF THE REVOLVING LOANS, THE SWINGLINE
LOANS AND THE TERM LOAN SHALL BE USED SOLELY AND EXCLUSIVELY FOR THE FOLLOWING
PURPOSES:

 

33

--------------------------------------------------------------------------------


 


3.1.1                        USE OF REVOLVING LOANS AND SWINGLINE LOANS.  THE
PROCEEDS AND AVAILABILITY OF THE REVOLVING LOANS AND SWINGLINE LOANS SHALL BE
USED AS FOLLOWS:

 

(A)           TO FINANCE THE BORROWERS’ WORKING CAPITAL AND GENERAL CORPORATE
PURPOSES FROM TIME TO TIME IN ORDER TO FACILITATE THE ONGOING OPERATIONS OF THE
BORROWERS IN THE ORDINARY COURSE OF THEIR BUSINESS OR AS OTHERWISE EXPRESSLY
CONTEMPLATED BY THIS CREDIT AGREEMENT;

 

(B)           TO FUND REPAYMENT OF THE NECKTIE LOANS; AND

 

(C)           TO ACQUIRE TAX CREDIT INVESTMENTS (INCLUDING LOW INCOME HOUSING
TAX CREDITS).


 


3.1.2                        USE OF TERM LOAN.  THE PROCEEDS OF THE TERM LOAN
SHALL BE USED AS FOLLOWS:

 

(A)           TO FUND REPAYMENT OF THE NECKTIE LOANS; AND

 

(B)           TO FUND THE CLOSING OF THE BOND TRANSACTION.


 


3.1.3                        LIMITATIONS ON USE OF REVOLVING LOANS; REDUCTION IN
CORPORATE REVOLVER COMMITMENT.  (A) $25,000,000 (DURING SUCH TIME AS THE
REVOLVING CREDIT LIMIT IS LESS THAN $275,000,000), AND (B) $50,000,000 (DURING
SUCH TIME AS THE REVOLVING CREDIT LIMIT IS EQUAL TO OR GREATER THAN
$275,000,000), OF THE AGGREGATE REVOLVING LOAN COMMITMENTS SHALL BE USED
EXCLUSIVELY FOR INVESTMENTS IN LOW INCOME HOUSING TAX CREDITS (“LIHTC
INVESTMENTS”), AND UP TO AN ADDITIONAL $250,000,000 OF THE AGGREGATE REVOLVING
LOAN COMMITMENTS (THE “CORPORATE REVOLVER COMMITMENT”) MAY BE USED FOR LIHTC
INVESTMENTS AND ANY OTHER USE PERMITTED UNDER SECTION 3.1.1.  NOTWITHSTANDING
THE FOREGOING, IN THE EVENT THAT ANY PORTION OF THE REVOLVING LOAN COMMITMENTS
SHALL HAVE BEEN USED BY A BORROWER’S SUBSIDIARY FOR LIHTC INVESTMENTS WHERE
EITHER EQUITY INVESTMENTS IN PARTICULAR PROJECTS OR LOANS TO PARTICULAR PROJECTS
REMAIN OUTSTANDING FOR LONGER THAN NINE MONTHS (“STALE LIHTC INVESTMENTS”), THE
CORPORATE REVOLVER COMMITMENT SHALL BE REDUCED ON A DOLLAR FOR DOLLAR BASIS BY
THE AGGREGATE AMOUNT OF THE STALE LIHTC INVESTMENTS.  WITH RESPECT TO EACH LIHTC
INVESTMENT MADE PRIOR TO OR AFTER THE DATE HEREOF, SUCH NINE MONTH PERIOD SHALL
EXPIRE ON THE LATER TO OCCUR OF (I) NINE MONTHS FROM THE DATE HEREOF AND
(II) NINE MONTHS FROM THE FIRST INVESTMENT IN SUCH LIHTC INVESTMENT.  IN THE
EVENT A LIHTC INVESTMENT CONSISTS OF A LOAN OR LOANS TO A LOW INCOME HOUSING TAX
CREDIT PROJECT WHICH IS FOLLOWED BY AN EQUITY INVESTMENT IN SUCH PROJECT, FOR
PURPOSES OF DETERMINING THE EXISTENCE OF A STALE LIHTC INVESTMENT, TWO SEPARATE
NINE MONTH PERIODS SHALL BE MEASURED FOR THE PERIODS OF TIME (Y) THAT ANY
PORTION OF SUCH LOAN OR LOANS REMAIN OUTSTANDING, AND (Z) FROM THE TIME THE
FIRST EQUITY INVESTMENT IN SUCH PROJECT IS MADE.

 

34

--------------------------------------------------------------------------------


 

4.                            REPAYMENT OF REVOLVING LOANS AND TERM LOAN.


 


4.1         REVOLVING LOANS.


 


4.1.1        MATURITY.  THE BORROWERS PROMISE TO PAY ON THE REVOLVER MATURITY
DATE, AND THERE SHALL BECOME ABSOLUTELY DUE AND PAYABLE ON THE REVOLVER MATURITY
DATE, ALL OF THE REVOLVING LOANS OUTSTANDING ON SUCH DATE, TOGETHER WITH ANY AND
ALL ACCRUED AND UNPAID INTEREST THEREON AND ALL OTHER FEES AND OTHER AMOUNTS AND
OBLIGATIONS THEN ACCRUED AND OUTSTANDING WITH RESPECT THERETO.

 


4.1.2        OPTIONAL REPAYMENTS OF REVOLVING LOANS.  THE BORROWERS SHALL HAVE
THE RIGHT, AT THEIR ELECTION, TO REPAY ALL OR ANY PORTION OF THE OUTSTANDING
REVOLVING LOANS, AT ANY TIME WITHOUT PENALTY OR PREMIUM; PROVIDED THAT ANY FULL
OR PARTIAL PREPAYMENT OF THE OUTSTANDING AMOUNT OF ANY REVOLVING LOANS THAT ARE
LIBOR RATE LOANS MAY BE MADE ONLY ON THE LAST DAY OF THE INTEREST PERIOD
RELATING THERETO (UNLESS BREAKAGE COSTS ARE PAID BY THE BORROWERS PURSUANT TO
SECTION 6.12).  THE BORROWERS SHALL PROVIDE TO THE ADMINISTRATIVE AGENT, NO
LATER THAN 12:00 P.M. BOSTON TIME, AT LEAST THREE (3) BUSINESS DAYS PRIOR
WRITTEN NOTICE OF ANY PROPOSED PREPAYMENT OF ANY LIBOR RATE LOANS PURSUANT TO
THIS SECTION, SPECIFYING THE PROPOSED DATE OF PREPAYMENT AND THE PRINCIPAL
AMOUNT TO BE PREPAID. ANY PREPAYMENT OF THE REVOLVING LOANS SHALL BE APPLIED, IN
THE ABSENCE OF INSTRUCTION BY THE BORROWERS, FIRST TO THE PRINCIPAL OF REVOLVING
LOANS WHICH ARE BASE RATE LOANS AND SECOND TO THE PRINCIPAL OF REVOLVING LOANS
WHICH ARE LIBOR RATE LOANS. EACH PARTIAL PREPAYMENT SHALL BE ALLOCATED AMONG THE
LENDERS, IN PROPORTION TO THEIR RESPECTIVE REVOLVING LOAN COMMITMENT
PERCENTAGES, TO THE RESPECTIVE UNPAID PRINCIPAL AMOUNT OF EACH SUCH LENDER’S
OUTSTANDING REVOLVING LOANS AS REFLECTED IN THE REVOLVING LOAN ACCOUNT.  NO
AMOUNT REPAID WITH RESPECT TO THE TERM LOAN MAY BE REBORROWED.

 


4.2           TERM LOAN.

 


4.2.1        AMORTIZATION OF TERM LOAN.  THE BORROWERS SHALL REPAY TO THE
ADMINISTRATIVE AGENT, FOR THE RATABLE BENEFIT OF THE TERM LOAN LENDERS IN
ACCORDANCE WITH THEIR RESPECTIVE TERM LOAN COMMITMENTS, THE PRINCIPAL AMOUNT OF
THE TERM LOAN IN SUCH AMOUNTS SO THAT THE REMAINING OUTSTANDING PRINCIPAL
BALANCE OF THE TERM LOAN SHALL BE (I) REDUCED BY $15,000,000 ON OR BEFORE
MARCH 31, 2008 FROM THE MAXIMUM TERM LOAN LIMIT ESTABLISHED ON OR AFTER THE DATE
HEREOF PURSUANT TO THE DEFINITION OF TERM LOAN LIMIT, (II) REDUCED BY AN
ADDITIONAL $15,000,000 ON OR BEFORE JUNE 30, 2008, (III) REDUCED BY AN
ADDITIONAL $45,000,000 ON OR BEFORE AUGUST 31, 2008, AND (IV) REDUCED BY AN
ADDITIONAL $25,000,000 ON OR BEFORE OCTOBER 31, 2008.  THE ENTIRE OUTSTANDING
PRINCIPAL BALANCE OF THE TERM LOAN, ALONG WITH ALL INTEREST THEREON AND ANY
OTHER OBLIGATIONS


 

35

--------------------------------------------------------------------------------


 


RELATING THERETO, SHALL BE DUE AND PAYABLE IN FULL ON THE TERM LOAN MATURITY
DATE.

 


4.2.2                        MANDATORY PREPAYMENTS OF TERM LOAN.  CONCURRENTLY
WITH THE RECEIPT BY CHC OR ANY OF ITS SUBSIDIARIES OF:

 

(A)           ANY ASSET SALE PROCEEDS RECEIVED BY CHC OR SUCH SUBSIDIARY DURING
THE TERM OF THIS CREDIT AGREEMENT;

 

(B)           NET CASH PROCEEDS RECEIVED BY CHC OR SUCH SUBSIDIARY FROM CASUALTY
EVENTS WHICH HAVE NOT BEEN UTILIZED BY CHC OR SUCH SUBSIDIARY TO REPAIR OR
REPLACE THE PROPERTY SO DAMAGED, DESTROYED OR TAKEN WITHIN ONE HUNDRED EIGHTY
(180) DAYS OF RECEIPT OF SUCH PROCEEDS (OR WITHIN 365 DAYS OF SUCH RECEIPT IF A
CONTRACT FOR SUCH UTILIZATION IS EXECUTED AND DELIVERED WITHIN 365 DAYS OF SUCH
RECEIPT);

 

(C)           NET CASH PROCEEDS RECEIVED BY CHC OR SUCH SUBSIDIARY FROM THE
DESIGNATED ASSETS IDENTIFIED ON SCHEDULE 4.2.2, OR THE SALE, SECURITIZATION OR
OTHER DISPOSITION OF ANY OF THE DESIGNATED ASSETS;

 

(D)           NET CASH PROCEEDS (INCLUDING, WITHOUT LIMITATION, NET OF THE
AMOUNT OF CAPITAL CCG IS OBLIGATED TO CONTRIBUTE TO CFIN HOLDINGS PURSUANT TO
THE TRANSACTION IN WHICH SUCH CASH PROCEEDS ARE GENERATED) RECEIVED BY CCG FROM
THE SALE OF THE CAPITAL STOCK OF CFIN HOLDINGS PERMITTED TO BE SOLD HEREUNDER;
AND

 

(E)           BLIZZARD REPAYMENT PROCEEDS;

 

the Borrowers shall pay to the Administrative Agent for the respective accounts
of the Lenders an amount equal to 100% of such proceeds, to be applied in the
manner set forth in Section 4.2.3. Notwithstanding the foregoing, the provisions
of this Section shall not impair any restrictions or prohibitions set forth in
the Loan Documents with respect to the incurrence of Indebtedness or the
consummation of any asset sales by CHC or any of its Subsidiaries.

 


4.2.3                        APPLICATION OF MANDATORY REPAYMENTS.

 

(A)           ALL PAYMENTS MADE PURSUANT TO CLAUSES (A) AND (B) OF SECTION 4.2.2
SHALL BE APPLIED (A) FIRST, TO REPAY THE OUTSTANDING PRINCIPAL AMOUNT OF THE
TERM LOAN (TO BE APPLIED TO INSTALLMENTS OF THE TERM LOAN IN DIRECT ORDER OF
MATURITY) PRO RATA AMONG THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE TERM
LOAN COMMITMENT PERCENTAGES; AND (B) THEN, UPON PAYMENT IN FULL OF ALL
OUTSTANDING PRINCIPAL AMOUNTS OF THE TERM LOAN, TO REPAY THE OUTSTANDING
PRINCIPAL AMOUNT OF THE REVOLVING LOANS.  ANY SUCH PAYMENTS SHALL PERMANENTLY
REDUCE THE TERM LOAN LIMIT AND THE RELATED TERM LOAN COMMITMENT AND, UNLESS THE
REQUIRED LENDERS MAY OTHERWISE DETERMINE IN THEIR REASONABLE DISCRETION, THE
REVOLVING CREDIT LIMIT AND THE RELATED REVOLVING LOAN COMMITMENT, AND MAY BE
HELD BY THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE ISSUING BANK AND THE
LENDERS, AS

 

36

--------------------------------------------------------------------------------


 

CASH COLLATERAL FOR THE THEN OUTSTANDING LETTERS OF CREDIT (“CASH COLLATERAL”). 
SUCH MANDATORY PREPAYMENTS SHALL BE ALLOCATED AMONG THE LENDERS IN PROPORTION TO
THEIR RESPECTIVE TERM LOAN COMMITMENT PERCENTAGES AND REVOLVING LOAN COMMITMENT
PERCENTAGES, AS THE CASE MAY BE.

 

(B)           ALL PAYMENTS MADE PURSUANT TO SECTIONS 1) AND 2) OF SCHEDULE 4.2.2
PURSUANT TO CLAUSE (C), OF SECTION 4.2.2 SHALL BE APPLIED (A) FIRST, TO FUND THE
UNFUNDED ESCROW UNTIL THE REMAINING BALANCE OF THE UNFUNDED ESCROW EQUALS ZERO
DOLLARS, AND (B) SECOND, TO REPAY THE OUTSTANDING PRINCIPAL AMOUNT OF THE TERM
LOAN (TO BE APPLIED TO INSTALLMENTS OF THE TERM LOAN IN DIRECT ORDER OF
MATURITY) PRO RATA AMONG THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE TERM
LOAN COMMITMENT PERCENTAGES.

 

(C)           ALL PAYMENTS MADE PURSUANT TO SECTION 3) OF SCHEDULE 4.2.2
PURSUANT TO CLAUSE (C), OF SECTION 4.2.2, AND ALL PAYMENTS MADE PURSUANT TO
CLAUSES (D) AND (E) OF SECTION 4.2.2, SHALL BE APPLIED TO REPAY THE OUTSTANDING
PRINCIPAL AMOUNT OF THE TERM LOAN (TO BE APPLIED TO INSTALLMENTS OF THE TERM
LOAN IN DIRECT ORDER OF MATURITY) PRO RATA AMONG THE LENDERS IN ACCORDANCE WITH
THEIR RESPECTIVE TERM LOAN COMMITMENT PERCENTAGES.

 

(D)           ANY PAYMENTS MADE PURSUANT TO CLAUSES (B) OR (C) OF THIS
SECTION 4.2.3 THAT ARE APPLIED TO REPAY THE OUTSTANDING PRINCIPAL AMOUNT OF THE
TERM LOAN SHALL PERMANENTLY REDUCE THE TERM LOAN LIMIT AND THE RELATED TERM LOAN
COMMITMENT.  SUCH MANDATORY PREPAYMENTS SHALL BE ALLOCATED AMONG THE LENDERS IN
PROPORTION TO THEIR RESPECTIVE TERM LOAN COMMITMENT PERCENTAGES.  ONCE THE
PRINCIPAL AMOUNT OF THE TERM LOAN AND ALL OBLIGATIONS DIRECTLY RELATING THERETO
OR ARISING THEREFROM HAVE BEEN FULLY PAID, AND PROVIDED THERE IS NOT THEN
OUTSTANDING ANY DEFAULT, ANY FURTHER PAYMENTS MADE PURSUANT TO SUCH CLAUSES
(B) OR (C) WILL BE RELEASED TO THE BORROWERS.

 


4.2.4                        OPTIONAL PREPAYMENTS OF TERM LOAN.  THE BORROWERS
SHALL HAVE THE RIGHT AT ANY TIME TO PREPAY THE TERM LOAN ON OR BEFORE THE
MATURITY DATE AS A WHOLE, OR IN PART, WITHOUT PREMIUM OR PENALTY; PROVIDED THAT
THE MINIMUM OPTIONAL PREPAYMENT AMOUNT SHALL EQUAL OR EXCEED $1,000,000, UPON
NOT LESS THAN ONE (1) BUSINESS DAY WITH RESPECT TO BASE RATE LOANS AND THREE
(3) BUSINESS DAYS WITH RESPECT TO LIBOR RATE LOANS PRIOR WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT; PROVIDED THAT (A) NO PORTION OF THE TERM LOAN BEARING
INTEREST AT THE LIBOR RATE MAY BE PREPAID PURSUANT TO THIS SECTION EXCEPT ON THE
LAST DAY OF THE INTEREST PERIOD RELATING THERETO (UNLESS BREAKAGE COSTS ARE PAID
BY THE BORROWERS PURSUANT TO SECTION 6.12) AND (B) EACH PARTIAL PREPAYMENT SHALL
BE ALLOCATED AMONG THE LENDERS, IN PROPORTION TO THEIR RESPECTIVE TERM LOAN
COMMITMENT PERCENTAGES, TO THE RESPECTIVE UNPAID PRINCIPAL AMOUNT OF EACH SUCH
LENDER’S OUTSTANDING PORTION OF THE TERM LOAN AS REFLECTED IN THE TERM LOAN
ACCOUNT. ANY PREPAYMENT OF PRINCIPAL OF THE TERM LOAN SHALL BE ACCOMPANIED BY
PAYMENT IN FULL OF ALL INTEREST ACCRUED TO THE DATE OF PREPAYMENT ON THE AMOUNT
BEING PREPAID AND SHALL BE APPLIED PRO RATA TO

 

37

--------------------------------------------------------------------------------


 


THE REMAINING SCHEDULED INSTALLMENTS OF THE TERM LOAN ON A PRO RATA BASIS AND
PRO RATA AMONG THE LENDERS. NO AMOUNT PREPAID WITH RESPECT TO THE TERM LOAN MAY
BE REBORROWED.

 


4.3           SWINGLINE LOANS.  THE BORROWERS SHALL REPAY THE THEN UNPAID
PRINCIPAL AMOUNT OF EACH SWINGLINE LOAN ON THE REVOLVER MATURITY DATE, AND MAY
REPAY THE THEN UNPAID PRINCIPAL AMOUNT OF EACH SWINGLINE LOAN WITHIN FIVE
BUSINESS DAYS AFTER EACH SUCH SWINGLINE LOAN IS MADE.  IN THE EVENT THE
BORROWERS DO NOT OTHERWISE REPAY A SWINGLINE LOAN ON OR BEFORE THE FIFTH
BUSINESS DAY AFTER SUCH SWINGLINE LOAN IS MADE, SUCH SWINGLINE LOAN SHALL
AUTOMATICALLY BECOME A REVOLVING LOAN BEARING INTEREST AT THE BASE RATE
APPLICABLE TO REVOLVING LOANS ADVANCED BY THE ADMINISTRATIVE AGENT RATABLY FOR
ALL THE REVOLVING CREDIT LENDERS.  WITH RESPECT TO SUCH SWINGLINE LOANS IN WHICH
THE REVOLVING CREDIT LENDERS HAVE NOT ACQUIRED PARTICIPATIONS IN ACCORDANCE WITH
SECTION 2.4.4, PROMPTLY UPON SUCH SWINGLINE LOAN AUTOMATICALLY BECOMING A
REVOLVING LOAN, THE ADMINISTRATIVE AGENT WILL GIVE NOTICE THEREOF TO EACH
REVOLVING CREDIT LENDER, SPECIFYING IN SUCH NOTICE SUCH REVOLVING CREDIT
LENDER’S PRO RATA SHARE OF SUCH REVOLVING LOAN PROPORTIONAL TO EACH REVOLVING
CREDIT LENDER’S REVOLVING LOAN COMMITMENT PERCENTAGE.  EACH REVOLVING CREDIT
LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES, SEVERALLY BUT NOT JOINTLY,
UPON RECEIPT OF SUCH NOTICE TO PAY TO THE ADMINISTRATIVE AGENT SUCH REVOLVING
CREDIT LENDER’S REVOLVING LOAN COMMITMENT PERCENTAGE OF SUCH REVOLVING LOAN. 
EACH REVOLVING CREDIT LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO PAY
ITS PROPORTIONATE SHARE OF SUCH REVOLVING LOAN SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCES WHATSOEVER, INCLUDING THE OCCURRENCE AND CONTINUANCE OF A DEFAULT
OR REDUCTION OR TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL
BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER (SO
LONG AS SUCH PAYMENT SHALL NOT CAUSE SUCH REVOLVING CREDIT LENDER’S ACTUAL SHARE
OF THE REVOLVING EXPOSURE TO EXCEED SUCH LENDER’S REVOLVING LOAN COMMITMENT). 
EACH REVOLVING CREDIT LENDER SHALL COMPLY WITH ITS OBLIGATION UNDER THIS
PARAGRAPH BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, IN THE SAME MANNER AS
PROVIDED IN SECTION 6.2 WITH RESPECT TO LOANS MADE BY SUCH LENDER.

 

5.                            LETTERS OF CREDIT.

 


5.1         LETTER OF CREDIT COMMITMENTS.

 


5.1.1                        COMMITMENT TO ISSUE LETTERS OF CREDIT.  SUBJECT TO
THE TERMS AND CONDITIONS HEREOF AND THE EXECUTION AND DELIVERY BY THE BORROWERS
OF A LETTER OF CREDIT APPLICATION ON THE ISSUING BANK’S CUSTOMARY FORM (A
“LETTER OF CREDIT APPLICATION”), THE ISSUING BANK ON BEHALF OF THE REVOLVING
CREDIT LENDERS AND IN RELIANCE UPON THE AGREEMENT OF SUCH LENDERS SET FORTH IN
SECTION 5.1.4 AND UPON THE REPRESENTATIONS AND WARRANTIES OF THE BORROWERS
CONTAINED HEREIN, AGREES TO ISSUE, EXTEND AND RENEW FOR THE ACCOUNT OF THE
BORROWERS ONE OR MORE LETTERS OF CREDIT, IN SUCH FORM AS MAY BE REQUESTED FROM
TIME TO TIME BY ONE OF THE BORROWERS AND AGREED TO BY THE ISSUING BANK; AND THE
ADMINISTRATIVE AGENT (IF

 

38

--------------------------------------------------------------------------------



 


DIFFERENT THAN THE ISSUING BANK) SHALL, ON BEHALF OF THE REVOLVING CREDIT
LENDERS AND IN RELIANCE UPON THE AGREEMENT OF SUCH LENDERS SET FORTH IN
SECTION 5.1.4 AND UPON THE REPRESENTATIONS AND WARRANTIES OF THE BORROWERS
CONTAINED HEREIN, AGREES TO ENTER INTO AN LC GUARANTY TO SUPPORT THE
REIMBURSEMENT OBLIGATIONS OF THE BORROWERS WITH RESPECT TO LETTERS OF CREDIT
REQUESTED BY A BORROWER (AN “LC GUARANTY”); PROVIDED, HOWEVER, THAT AFTER GIVING
EFFECT TO SUCH REQUEST, (I) THE SUM OF THE AGGREGATE MAXIMUM DRAWING AMOUNT ON
ALL LETTERS OF CREDIT AND ALL UNPAID REIMBURSEMENT OBLIGATIONS, PLUS THE
AGGREGATE AMOUNT AVAILABLE TO BE DRAWN UNDER THE EXISTING LETTER OF CREDIT,
SHALL NOT EXCEED $50,000,000 AT ANY ONE TIME AND (II) THE REVOLVING EXPOSURE
SHALL NOT EXCEED THE REVOLVING CREDIT LIMIT AT SUCH TIME.

 


5.1.2                        LETTER OF CREDIT APPLICATIONS.  EACH LETTER OF
CREDIT APPLICATION SHALL BE COMPLETED TO THE REASONABLE SATISFACTION OF THE
ADMINISTRATIVE AGENT AND THE ISSUING BANK. IN THE EVENT THAT ANY PROVISION OF
ANY LETTER OF CREDIT APPLICATION SHALL BE INCONSISTENT WITH ANY PROVISION OF
THIS CREDIT AGREEMENT, THEN THE PROVISIONS OF THIS CREDIT AGREEMENT SHALL, TO
THE EXTENT OF ANY SUCH INCONSISTENCY, GOVERN.

 


5.1.3                        TERMS OF LETTERS OF CREDIT.  EACH LETTER OF CREDIT
ISSUED, EXTENDED OR RENEWED HEREUNDER SHALL, AMONG OTHER THINGS, (A) PROVIDE FOR
THE PAYMENT OF SIGHT DRAFTS FOR HONOR THEREUNDER WHEN PRESENTED IN ACCORDANCE
WITH THE TERMS THEREOF AND WHEN ACCOMPANIED BY THE DOCUMENTS DESCRIBED THEREIN,
AND (B) HAVE AN EXPIRATION DATE NO LATER THAN THE DATE WHICH IS THIRTY (30) DAYS
(OR, IF THE LETTER OF CREDIT IS CONFIRMED BY A CONFIRMER OR OTHERWISE PROVIDES
FOR ONE OR MORE NOMINATED PERSONS, SIXTY (60) DAYS) PRIOR TO THE REVOLVER
MATURITY DATE. SUBJECT TO CLAUSE (B) ABOVE, EACH LETTER OF CREDIT SHALL EXPIRE
(WITHOUT GIVING EFFECT TO ANY EXTENSION THEREOF BY REASON OF AN INTERRUPTION OF
BUSINESS) AT OR PRIOR TO THE CLOSE OF BUSINESS 365 DAYS, IN THE CASE OF STANDBY
LETTERS OF CREDIT, OR 180 DAYS, IN THE CASE OF DOCUMENTARY LETTERS OF CREDIT,
AFTER THE DATE OF THE ISSUANCE OF SUCH LETTER OF CREDIT (OR, IN THE CASE OF ANY
RENEWAL OR EXTENSION THEREOF, 365 DAYS OR 180 DAYS, AS APPLICABLE, AFTER SUCH
RENEWAL OR EXTENSION); PROVIDED THAT THE ISSUING BANK MAY, IN ITS SOLE AND
ABSOLUTE DISCRETION, AGREE TO ISSUE ANY SUCH STANDBY LETTER OF CREDIT PROVIDING
FOR AUTOMATIC EXTENSIONS THEREOF TO A DATE NOT LATER THAN 365 DAYS BEYOND ITS
CURRENT EXPIRATION DATE; AND PROVIDED FURTHER THAT ANY SUCH AUTOMATIC EXTENSION
LETTER OF CREDIT MUST PERMIT THE ISSUING BANK TO PREVENT ANY SUCH EXTENSION AT
LEAST ONCE IN EACH TWELVE-MONTH PERIOD (COMMENCING WITH THE DATE OF ISSUANCE OF
SUCH LETTER OF CREDIT) BY GIVING PRIOR NOTICE TO THE BENEFICIARY THEREOF NOT
LATER THAN A DAY IN EACH SUCH TWELVE-MONTH PERIOD TO BE AGREED UPON AT THE TIME
SUCH LETTER OF CREDIT IS ISSUED. EACH LETTER OF CREDIT SO ISSUED, EXTENDED OR
RENEWED SHALL BE SUBJECT TO THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY
CREDITS (1993 REVISION), INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO. 500
OR ANY SUCCESSOR VERSION THERETO ADOPTED BY THE ISSUING BANK IN THE ORDINARY
COURSE OF ITS BUSINESS AS A LETTER OF

 

39

--------------------------------------------------------------------------------


 


CREDIT ISSUER AND IN EFFECT AT THE TIME OF ISSUANCE OF SUCH LETTER OF CREDIT
(THE “UNIFORM CUSTOMS”) OR, IN THE CASE OF A STANDBY LETTER OF CREDIT, EITHER
THE UNIFORM CUSTOMS OR THE INTERNATIONAL STANDBY PRACTICES (ISP98),
INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO. 590, OR ANY SUCCESSOR CODE OF
STANDBY LETTER OF CREDIT PRACTICES AMONG BANKS ADOPTED BY THE ISSUING BANK IN
THE ORDINARY COURSE OF ITS BUSINESS AS A STANDBY LETTER OF CREDIT ISSUER AND IN
EFFECT AT THE TIME OF ISSUANCE OF SUCH LETTER OF CREDIT. NO LETTER OF CREDIT
SHALL BE FOR LESS THAN $500,000.00 (UNLESS OTHERWISE AGREED TO BY THE ISSUING
BANK) AND THERE SHALL BE NO MORE THAN TEN (10) LETTERS OF CREDIT OUTSTANDING AT
ANY ONE TIME.

 


5.1.4                        LETTER OF CREDIT PARTICIPATION OF LENDERS.  EACH
REVOLVING CREDIT LENDER SEVERALLY, BUT NOT JOINTLY, AGREES THAT IT SHALL BE
ABSOLUTELY LIABLE, WITHOUT REGARD TO THE OCCURRENCE OF ANY DEFAULT OR ANY OTHER
CONDITION PRECEDENT WHATSOEVER, TO THE EXTENT OF SUCH LENDER’S REVOLVING LOAN
COMMITMENT PERCENTAGE, TO REIMBURSE THE ADMINISTRATIVE AGENT ON DEMAND FOR THE
AMOUNT OF EACH DRAFT PAID BY THE ISSUING BANK UNDER EACH LETTER OF CREDIT ISSUED
FOR THE ACCOUNT OF EITHER OF THE BORROWERS AND, IF APPLICABLE, EACH PAYMENT MADE
BY THE ADMINISTRATIVE AGENT TO THE ISSUING BANK UNDER ANY LC GUARANTY RELATING
TO ANY LETTER OF CREDIT ISSUED FOR THE ACCOUNT OF EITHER OF THE BORROWERS TO THE
EXTENT THAT SUCH AMOUNT IS NOT REIMBURSED BY THE BORROWERS PURSUANT TO
SECTION 5.2 (SUCH AGREEMENT BY A LENDER BEING CALLED HEREIN THE “LETTER OF
CREDIT PARTICIPATION” OF SUCH LENDER).

 


5.1.5                        PARTICIPATIONS OF LENDERS.  EACH SUCH PAYMENT MADE
BY A REVOLVING CREDIT LENDER SHALL, UNLESS THE APPLICABLE REIMBURSEMENT
OBLIGATION HAS BEEN OTHERWISE FUNDED AS A REVOLVING LOAN BEARING INTEREST AT THE
BASE RATE PURSUANT TO SECTION 5.2, BE TREATED AS THE PURCHASE BY SUCH REVOLVING
CREDIT LENDER OF A PARTICIPATING INTEREST IN THE BORROWERS’ REIMBURSEMENT
OBLIGATION UNDER SECTION 5.2 IN AN AMOUNT EQUAL TO SUCH PAYMENT. TO THAT EXTENT,
EACH REVOLVING CREDIT LENDER SHALL SHARE IN ACCORDANCE WITH ITS RESPECTIVE
REVOLVING LOAN COMMITMENT PERCENTAGE, IN ANY INTEREST WHICH ACCRUES PURSUANT TO
SECTION 5.2.

 


5.2         REIMBURSEMENT OBLIGATION OF THE BORROWERS.  IN ORDER TO INDUCE THE
ADMINISTRATIVE AGENT TO CAUSE THE ISSUING BANK TO ISSUE, EXTEND AND RENEW EACH
LETTER OF CREDIT FOR THE ACCOUNT OF THE BORROWERS, THE BORROWERS AGREE TO
REIMBURSE OR PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE
ADMINISTRATIVE AGENT AND/OR THE ISSUING BANK OR (AS THE CASE MAY BE) THE
LENDERS, WITH RESPECT TO EACH LETTER OF CREDIT ISSUED, EXTENDED OR RENEWED FOR
EITHER OF THE BORROWERS’ ACCOUNT, ON EACH DATE THAT ANY DRAFT PRESENTED UNDER
SUCH LETTER OF CREDIT IS HONORED BY THE ISSUING BANK, OR THE ISSUING BANK OR THE
ADMINISTRATIVE AGENT OTHERWISE MAKES A PAYMENT WITH RESPECT THERETO OR THE
ADMINISTRATIVE AGENT MAKES ANY PAYMENT UNDER ANY LC GUARANTY, (A) THE AMOUNT
PAID BY THE ISSUING BANK OR THE ADMINISTRATIVE AGENT UNDER OR WITH RESPECT TO
SUCH LETTER OF CREDIT, AND (B) THE AMOUNT OF ANY TAXES, FEES, CHARGES OR OTHER
COSTS AND EXPENSES WHATSOEVER

 

40

--------------------------------------------------------------------------------


 


REASONABLY  INCURRED BY THE ISSUING BANK OR ADMINISTRATIVE AGENT OR ANY LENDER
(WITHOUT DUPLICATION OF ANY AMOUNTS PAID BY THE BORROWERS PURSUANT TO
SECTION 6.3, AND OTHER THAN EXCLUDED TAXES) IN CONNECTION WITH ANY PAYMENT MADE
BY THE ISSUING BANK, ADMINISTRATIVE AGENT OR ANY LENDER UNDER, OR WITH RESPECT
TO, SUCH LETTER OF CREDIT (COLLECTIVELY, THE “REIMBURSEMENT OBLIGATIONS”);
PROVIDED THAT, SUBJECT TO THE CONDITIONS TO BORROWING SET FORTH HEREIN, PAYMENT
OF EACH REIMBURSEMENT OBLIGATION BY THE BORROWERS UNDER THIS SECTION SHALL BE
MADE THROUGH THE AUTOMATIC FUNDING OF A REVOLVING LOAN BEARING INTEREST AT THE
BASE RATE APPLICABLE TO REVOLVING LOANS IN AN AMOUNT EQUAL TO THE AMOUNT OF SUCH
REIMBURSEMENT OBLIGATION, AND THE BORROWERS HEREBY IRREVOCABLY AUTHORIZE AND
DIRECT THE ADMINISTRATIVE AGENT AND ISSUING BANK TO TAKE SUCH ACTIONS AS MAY BE
NECESSARY TO EFFECTUATE SUCH AUTOMATIC FUNDING OF ANY SUCH BASE RATE LOANS. 
NOTWITHSTANDING THE FOREGOING, UPON THE REDUCTION (BUT NOT TERMINATION) OF THE
REVOLVING CREDIT LIMIT TO AN AMOUNT LESS THAN THE THEN OUTSTANDING REVOLVING
EXPOSURE AT SUCH TIME AS THE THEN APPLICABLE MAXIMUM DRAWING AMOUNT IS GREATER
THAN ZERO, THE BORROWERS SHALL WITHIN ONE (1) BUSINESS DAY PROVIDE CASH OR CASH
EQUIVALENTS TO THE ADMINISTRATIVE AGENT IN AN AMOUNT EQUAL TO THE LESSER OF
(I) THE EXCESS OF THE REVOLVING EXPOSURE OVER THE REVOLVING CREDIT LIMIT, AND
(II) SUCH MAXIMUM DRAWING AMOUNT, WHICH AMOUNT SHALL BE HELD BY THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS AND THE ADMINISTRATIVE AGENT
AS CASH COLLATERAL FOR ALL REIMBURSEMENT OBLIGATIONS, AND UPON THE REDUCTION OF
THE REVOLVING CREDIT LIMIT TO ZERO, OR THE ACCELERATION OF THE REIMBURSEMENT
OBLIGATIONS WITH RESPECT TO ALL LETTERS OF CREDIT ISSUED FOR THE ACCOUNT OF THE
BORROWERS IN ACCORDANCE WITH SECTION 11.2.1, THE BORROWERS SHALL IMMEDIATELY
PROVIDE CASH OR CASH EQUIVALENTS TO THE ADMINISTRATIVE AGENT IN AN AMOUNT EQUAL
TO THE THEN MAXIMUM DRAWING AMOUNT ON ALL LETTERS OF CREDIT ISSUED FOR THE
ACCOUNT OF THE BORROWER, WHICH AMOUNT SHALL BE HELD BY THE ADMINISTRATIVE AGENT,
FOR THE BENEFIT OF THE LENDERS AND THE ADMINISTRATIVE AGENT, AS CASH COLLATERAL
FOR ALL REIMBURSEMENT OBLIGATIONS.

 

Each such payment shall be made to the Administrative Agent at the
Administrative Agent’s Office in immediately available funds. Interest on any
and all amounts remaining unpaid by the Borrowers under this Section at any time
from the date such amounts become due and payable (whether as stated in this
Section, by acceleration or otherwise) until payment in full (whether before or
after judgment) shall be payable to the Administrative Agent on demand and shall
accrue interest at the Default Rate.

 


5.3         LETTER OF CREDIT PAYMENTS.  IF ANY DRAFT SHALL BE PRESENTED OR OTHER
DEMAND FOR PAYMENT SHALL BE MADE UNDER ANY LETTER OF CREDIT, THE ADMINISTRATIVE
AGENT SHALL NOTIFY THE BORROWERS OF THE DATE AND AMOUNT OF THE DRAFT PRESENTED
OR DEMAND FOR PAYMENT AND OF THE DATE AND TIME WHEN IT EXPECTS TO PAY SUCH DRAFT
OR HONOR SUCH DEMAND FOR PAYMENT. IF THE BORROWERS FAIL TO REIMBURSE THE
ADMINISTRATIVE AGENT AS PROVIDED IN SECTION 5.2 ON OR BEFORE THE DATE THAT SUCH
DRAFT IS PAID OR OTHER PAYMENT IS MADE BY THE ISSUING BANK OR THE ADMINISTRATIVE
AGENT OR, AS A RESULT OF THE APPLICABLE BORROWING LIMITS DESCRIBED THEREIN BEING
EXCEEDED SUCH REIMBURSEMENT OBLIGATIONS ARE NOT SATISFIED BY THE MAKING OF A
REVOLVING LOAN

 

41

--------------------------------------------------------------------------------


 


BEARING INTEREST AT THE BASE RATE APPLICABLE TO REVOLVING LOANS, THE
ADMINISTRATIVE AGENT MAY AT ANY TIME THEREAFTER NOTIFY THE REVOLVING CREDIT
LENDERS OF THE AMOUNT OF ANY SUCH UNPAID REIMBURSEMENT OBLIGATION. NO LATER THAN
2:00 P.M. BOSTON TIME ON THE BUSINESS DAY NEXT FOLLOWING THE RECEIPT OF SUCH
NOTICE, EACH SUCH REVOLVING CREDIT LENDER SHALL MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT, AT THE ADMINISTRATIVE AGENT’S OFFICE, IN IMMEDIATELY
AVAILABLE FUNDS, SUCH REVOLVING CREDIT LENDER’S REVOLVING LOAN COMMITMENT
PERCENTAGE OF SUCH UNPAID REIMBURSEMENT OBLIGATION, TOGETHER WITH AN AMOUNT
EQUAL TO THE PRODUCT OF (A) THE AVERAGE, COMPUTED FOR THE PERIOD REFERRED TO IN
CLAUSE (C) BELOW, OF THE WEIGHTED AVERAGE INTEREST RATE PAID BY THE
ADMINISTRATIVE AGENT FOR FEDERAL FUNDS ACQUIRED BY THE ADMINISTRATIVE AGENT
DURING EACH DAY INCLUDED IN SUCH PERIOD, TIMES (B) THE AMOUNT EQUAL TO SUCH
LENDER’S REVOLVING LOAN COMMITMENT PERCENTAGE OF SUCH UNPAID REIMBURSEMENT
OBLIGATION, TIMES (C) A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS
THAT ELAPSE FROM AND INCLUDING THE DATE THE ISSUING BANK OR THE ADMINISTRATIVE
AGENT PAID THE DRAFT PRESENTED FOR HONOR OR OTHERWISE MADE PAYMENT TO THE DATE
ON WHICH SUCH LENDER’S REVOLVING LOAN COMMITMENT PERCENTAGE OF SUCH UNPAID
REIMBURSEMENT OBLIGATION, SHALL BECOME IMMEDIATELY AVAILABLE TO THE
ADMINISTRATIVE AGENT, AND THE DENOMINATOR OF WHICH IS 360. THE RESPONSIBILITY OF
THE ISSUING BANK AND THE ADMINISTRATIVE AGENT TO THE BORROWERS AND THE LENDERS
SHALL BE ONLY TO DETERMINE THAT THE DOCUMENTS (INCLUDING EACH DRAFT) DELIVERED
UNDER EACH LETTER OF CREDIT IN CONNECTION WITH SUCH PRESENTMENT SHALL BE IN
CONFORMITY IN ALL MATERIAL RESPECTS WITH SUCH LETTER OF CREDIT.

 


5.4         OBLIGATIONS ABSOLUTE.  THE BORROWERS’ OBLIGATIONS UNDER THIS
SECTION SHALL BE JOINT, SEVERAL, ABSOLUTE AND UNCONDITIONAL UNDER ANY AND ALL
CIRCUMSTANCES AND IRRESPECTIVE OF THE OCCURRENCE OF ANY DEFAULT OR ANY CONDITION
PRECEDENT WHATSOEVER OR ANY SETOFF, COUNTERCLAIM OR DEFENSE TO PAYMENT WHICH
EITHER BORROWER  MAY HAVE OR HAVE HAD AGAINST THE ISSUING BANK OR THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY BENEFICIARY OF A LETTER OF CREDIT. THE
BORROWERS FURTHER AGREE WITH THE ADMINISTRATIVE AGENT AND THE LENDERS THAT NONE
OF THE ISSUING BANK, THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL BE
RESPONSIBLE FOR, AND THE BORROWERS’ REIMBURSEMENT OBLIGATIONS UNDER SECTION 5.2
SHALL NOT BE AFFECTED BY, AMONG OTHER THINGS, THE VALIDITY OR GENUINENESS OF
DOCUMENTS OR OF ANY ENDORSEMENTS THEREON, EVEN IF SUCH DOCUMENTS SHOULD IN FACT
PROVE TO BE IN ANY OR ALL RESPECTS INVALID, FRAUDULENT OR FORGED, OR ANY DISPUTE
BETWEEN OR AMONG THE BORROWERS, THE BENEFICIARY OF ANY LETTER OF CREDIT OR ANY
FINANCING INSTITUTION OR OTHER PARTY TO WHICH ANY LETTER OF CREDIT MAY BE
TRANSFERRED OR ANY CLAIMS OR DEFENSES WHATSOEVER OF EITHER BORROWER AGAINST THE
BENEFICIARY OF ANY LETTER OF CREDIT OR ANY SUCH TRANSFEREE. NONE OF THE ISSUING
BANK, THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL BE LIABLE FOR ANY ERROR,
OMISSION, INTERRUPTION OR DELAY IN TRANSMISSION, DISPATCH OR DELIVERY OF ANY
MESSAGE OR ADVICE, HOWEVER TRANSMITTED, IN CONNECTION WITH ANY LETTER OF CREDIT.
THE BORROWERS AGREE THAT ANY ACTION TAKEN OR OMITTED BY THE ISSUING BANK, THE
ADMINISTRATIVE AGENT OR ANY LENDER UNDER OR IN CONNECTION WITH EACH LETTER OF
CREDIT AND THE RELATED DRAFTS AND DOCUMENTS, IF DONE IN GOOD FAITH AND IN THE
ABSENCE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, SHALL BE BINDING UPON THE
BORROWERS AND THE GUARANTORS AND SHALL NOT RESULT IN ANY LIABILITY

 

42

--------------------------------------------------------------------------------


 


ON THE PART OF THE ISSUING BANK, THE ADMINISTRATIVE AGENT OR ANY LENDER TO THE
BORROWERS OR GUARANTORS.

 


5.5         RELIANCE BY ISSUER.  TO THE EXTENT NOT INCONSISTENT WITH
SECTION 5.4, THE ISSUING BANK AND THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO
RELY, AND SHALL BE FULLY PROTECTED IN RELYING UPON, ANY LETTER OF CREDIT, DRAFT,
WRITING, RESOLUTION, NOTICE, CONSENT, CERTIFICATE, AFFIDAVIT, LETTER, CABLEGRAM,
TELEGRAM, TELECOPY, TELEX OR TELETYPE MESSAGE, STATEMENT, ORDER OR OTHER
DOCUMENT BELIEVED BY SUCH PERSON TO BE GENUINE AND CORRECT AND TO HAVE BEEN
SIGNED, SENT OR MADE BY THE PROPER PERSON OR PERSONS AND UPON ADVICE AND
STATEMENTS OF LEGAL COUNSEL, INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS SELECTED
BY THE ISSUING BANK OR THE ADMINISTRATIVE AGENT.

 


5.6         LETTER OF CREDIT FEES.  THE BORROWERS SHALL PAY A FEE IN RESPECT OF
EACH LETTER OF CREDIT ISSUED FOR THE ACCOUNT OF EITHER BORROWER (IN EACH CASE, A
“LETTER OF CREDIT FEE”):  (A) TO THE ADMINISTRATIVE AGENT IN AN AMOUNT EQUAL TO
(I) DURING SUCH TIME AS THERE IS OUTSTANDING NO EVENT OF DEFAULT, THE APPLICABLE
MARGIN PER ANNUM WITH RESPECT TO LIBOR RATE LOANS THAT ARE REVOLVING LOANS TIMES
THE MAXIMUM DRAWING AMOUNT OF EACH SUCH LETTER OF CREDIT, AND (II) DURING SUCH
TIME AS THERE EXISTS AN EVENT OF DEFAULT, 2% PER ANNUM ABOVE THE OTHERWISE
APPLICABLE FEE (TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW), WHICH LETTER
OF CREDIT FEE SHALL BE FOR THE ACCOUNTS OF THE LENDERS IN ACCORDANCE WITH THEIR
RESPECTIVE REVOLVING LOAN COMMITMENT PERCENTAGES; AND (B) TO THE ISSUING BANK IN
AN AMOUNT EQUAL TO 0.125% PER ANNUM ABOVE THE OTHERWISE APPLICABLE FEE, WHICH
AMOUNT SHALL BE FOR THE ACCOUNT OF THE ISSUING BANK AS A FRONTING FEE. THE
LETTER OF CREDIT FEE SHALL BE PAID QUARTERLY IN ARREARS ON THE FIRST BUSINESS
DAY OF EACH FISCAL QUARTER FOR THE IMMEDIATELY PRECEDING FISCAL QUARTER. IN
RESPECT OF EACH LETTER OF CREDIT ISSUED FOR THE ACCOUNT OF EITHER BORROWER, THE
BORROWERS SHALL ALSO PAY TO THE ISSUING BANK FOR THE ISSUING BANK’S OWN ACCOUNT,
AT SUCH OTHER TIME OR TIMES AS SUCH CHARGES ARE CUSTOMARILY MADE BY THE ISSUING
BANK, THE ISSUING BANK’S CUSTOMARY ISSUANCE, AMENDMENT, NEGOTIATION, PAYMENT OR
DOCUMENT EXAMINATION AND OTHER ADMINISTRATIVE FEES AS IN EFFECT AND APPLICABLE
FROM TIME TO TIME.

 

6.                            CERTAIN GENERAL PROVISIONS.

 


6.1         FEES.

 


6.1.1                        ADMINISTRATIVE AGENT’S FEE.  THE BORROWERS SHALL
PAY TO THE ADMINISTRATIVE AGENT, FOR ITS OWN ACCOUNT, AN ADMINISTRATIVE AGENT’S
FEE AS SET FORTH IN THE FEE LETTER (THE “ADMINISTRATIVE AGENT’S FEE”), IN THE
AMOUNTS AND AT THE TIMES REFERRED TO THEREIN.

 


6.1.2                        CLOSING FEES.  THE BORROWERS SHALL PAY TO THE
ADMINISTRATIVE AGENT ANY ADDITIONAL FEES SET FORTH IN THE FEE LETTER AND NOT
OTHERWISE DEFINED HEREIN (THE “CLOSING FEES”), IN THE AMOUNTS AND AT THE TIMES
REFERRED TO THEREIN.

 


6.2         PAYMENTS TO ADMINISTRATIVE AGENT.  ALL PAYMENTS OF PRINCIPAL AND
INTEREST ON LOANS AND ALL REIMBURSEMENT OBLIGATIONS, FEES AND ANY OTHER AMOUNTS
DUE

 

43

--------------------------------------------------------------------------------


 

 


HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS (UNLESS THE PROVISIONS OF
THIS CREDIT AGREEMENT OR ANOTHER LOAN DOCUMENT REQUIRE OTHERWISE) SHALL BE MADE
ON THE DUE DATE THEREOF TO THE ADMINISTRATIVE AGENT IN DOLLARS FOR THE
RESPECTIVE ACCOUNTS OF THE CREDITOR PARTIES, BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS, AT THE ADMINISTRATIVE AGENT’S OFFICE OR AT SUCH OTHER PLACE AS
THE ADMINISTRATIVE AGENT MAY FROM TIME TO TIME DESIGNATE, IN EACH CASE NO LATER
THAN 12:00 P.M. BOSTON TIME, AND IN IMMEDIATELY AVAILABLE FUNDS.

 


6.3         NO OFFSETS, TAXES ETC.

 


6.3.1                        NO OFFSETS.  ANY AND ALL PAYMENTS BY THE BORROWERS
OR GUARANTORS HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS SHALL BE MADE
FREE AND CLEAR OF AND WITHOUT DEDUCTION OR WITHHOLDING FOR ANY AND ALL PRESENT
OR FUTURE TAXES, UNLESS SUCH TAXES ARE REQUIRED BY LAW OR THE ADMINISTRATION
THEREOF TO BE DEDUCTED OR WITHHELD (ALL SUCH TAXES, EXCLUDING THE EXCLUDED TAXES
AND OTHER TAXES, BEING REFERRED TO HEREIN AS “COVERED TAXES”).  IF THE BORROWERS
OR GUARANTORS SHALL BE REQUIRED BY LAW OR THE ADMINISTRATION THEREOF TO DEDUCT
OR WITHHOLD ANY COVERED TAXES FROM OR IN RESPECT OF ANY SUM PAYABLE HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT, (A) THE SUM PAYABLE SHALL BE INCREASED AS MAY BE
NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS OR WITHHOLDINGS
(INCLUDING DEDUCTIONS OR WITHHOLDINGS APPLICABLE TO ADDITIONAL AMOUNTS PAID
UNDER THIS PARAGRAPH), THE APPLICABLE CREDITOR PARTIES RECEIVE AN AMOUNT EQUAL
TO THE SUM THEY WOULD HAVE RECEIVED IF NO SUCH DEDUCTION OR WITHHOLDING HAD BEEN
MADE; (B) THE BORROWERS AND GUARANTORS SHALL MAKE SUCH DEDUCTIONS OR
WITHHOLDINGS; AND (C) THE BORROWERS AND GUARANTORS SHALL PAY THE FULL AMOUNT
DEDUCTED OR WITHHELD TO THE RELEVANT TAXATION OR OTHER AUTHORITY IN ACCORDANCE
WITH APPLICABLE LAW.

 


6.3.2                        OTHER TAXES.  THE BORROWERS AND GUARANTORS AGREE TO
PAY, IN A TIMELY MANNER AND IN ACCORDANCE WITH ALL APPLICABLE LAW, ANY PRESENT
OR FUTURE STAMP OR DOCUMENTARY TAXES OR ANY OTHER EXCISE OR PROPERTY TAXES,
CHARGES OR SIMILAR LEVIES (ALL SUCH TAXES, CHARGES AND LEVIES BEING HEREIN
REFERRED TO AS “OTHER TAXES”) IMPOSED BY ANY JURISDICTION (OR ANY POLITICAL
SUBDIVISION OR TAXING AUTHORITY THEREOF OR THEREIN) WHICH ARISE FROM ANY PAYMENT
MADE BY THE BORROWERS OR GUARANTORS HEREUNDER OR UNDER ANY OF THE OTHER LOAN
DOCUMENTS OR FROM THE EXECUTION, DELIVERY OR REGISTRATION OF, OR OTHERWISE WITH
RESPECT TO, THIS CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.

 


6.3.3                        INDEMNIFICATION.  THE BORROWERS AND GUARANTORS
AGREE TO INDEMNIFY EACH OF THE CREDITOR PARTIES FOR THE FULL AMOUNT OF COVERED
TAXES OR OTHER TAXES NOT DEDUCTED, WITHHELD AND PAID BY THE BORROWERS OR
GUARANTORS IN ACCORDANCE WITH SECTIONS 6.3.1 AND 6.3.2 ON AMOUNTS PAYABLE BY THE
BORROWERS AND GUARANTORS UNDER THIS SECTION WHICH ARE PAID BY ANY OF THE
CREDITOR PARTIES AND ANY LIABILITY (INCLUDING PENALTIES AND INTEREST ARISING
THEREFROM OR WITH RESPECT THERETO, OTHER THAN PENALTIES AND INTEREST

 

44

--------------------------------------------------------------------------------


 


ATTRIBUTABLE SOLELY TO THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH
CREDITOR PARTIES, AS APPLICABLE) ARISING THEREFROM OR WITH RESPECT THERETO,
WHETHER OR NOT ANY SUCH COVERED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY
ASSERTED.  PAYMENT UNDER THIS INDEMNIFICATION SHALL BE MADE WITHIN FIFTEEN (15)
DAYS FROM THE DATE A CREDITOR PARTY MAKES WRITTEN DEMAND THEREFOR.  A
CERTIFICATE AS TO THE AMOUNT OF SUCH COVERED TAXES OR OTHER TAXES AND EVIDENCE
OF PAYMENT THEREOF SUBMITTED TO THE BORROWERS AND GUARANTORS SHALL BE
CONCLUSIVE, ABSENT MANIFEST ERROR, OF THE AMOUNT DUE FROM THE BORROWERS OR
GUARANTORS TO SUCH CREDITOR PARTY.

 


6.3.4                        NON-U.S. LENDERS.  EACH CREDITOR PARTY THAT IS
ORGANIZED UNDER THE LAWS OF A JURISDICTION OUTSIDE THE UNITED STATES (A
“NON-U.S. LENDER”) AGREES THAT IT SHALL, NO LATER THAN THE CLOSING DATE (OR, IN
THE CASE OF A CREDITOR PARTY WHICH BECOMES A PARTY HERETO PURSUANT TO THIS
CREDIT AGREEMENT AFTER THE CLOSING DATE, ON OR PRIOR TO THE DATE UPON WHICH SUCH
CREDITOR PARTY BECOMES A PARTY HERETO), AND FROM TIME TO TIME THEREAFTER UPON
THE REASONABLE REQUEST OF THE BORROWERS (BUT ONLY IF SUCH NON-U.S. LENDER OR
BENEFICIAL OWNER IS LEGALLY ENTITLED TO DO SO) DELIVER TO THE BORROWERS AND THE
ADMINISTRATIVE AGENT TWO PROPERLY COMPLETED AND DULY EXECUTED COPIES OF EITHER
UNITED STATES INTERNAL REVENUE SERVICE FORM W-8BEN, W-8ECI OR W-8IMY OR ANY
SUBSEQUENT VERSIONS THEREOF OR SUCCESSORS THERETO, OR ANY OTHER FORM PRESCRIBED
BY APPLICABLE LAW AS A BASIS FOR CLAIMING EXEMPTION FROM (OR REDUCTION IN)
UNITED STATES FEDERAL WITHHOLDING TAX TOGETHER WITH SUCH SUPPLEMENTARY
DOCUMENTATION AS MAY BE PRESCRIBED BY APPLICABLE LAW, IN EACH CASE CLAIMING
COMPLETE EXEMPTION FROM, OR REDUCED RATE OF, UNITED STATES FEDERAL WITHHOLDING
TAX AND PAYMENTS OF INTEREST HEREUNDER.  IN ADDITION, IN THE CASE OF A NON-U.S.
LENDER CLAIMING EXEMPTION FROM UNITED STATES FEDERAL WITHHOLDING TAX UNDER
SECTION 871(H) OR SECTION 881(C) OF THE CODE, SUCH NON-U.S. LENDER (TO THE
EXTENT LEGALLY ENTITLED TO DO SO) SHALL DELIVER A CERTIFICATE, IN SUBSTANTIALLY
THE SAME FORM AS EXHIBIT 6.3.4, TO THE BORROWERS AND THE ADMINISTRATIVE AGENT,
CERTIFYING THAT SUCH NON-U.S. LENDER OR BENEFICIAL OWNER IS NOT (A) A BANK FOR
PURPOSES OF SECTION 881(C)(3)(A) OF THE CODE, (B) A 10-PERCENT SHAREHOLDER OF
ANY OF THE BORROWERS WITHIN THE MEANING OF SECTION 881(C)(3)(B) OF THE CODE, AND
(C) A “CONTROLLED FOREIGN CORPORATION” DESCRIBED IN SECTION 881(C)(3)(C) OF THE
CODE.  EACH NON-U.S. LENDER (I) AGREES THAT IT SHALL PROMPTLY NOTIFY THE
BORROWERS AND THE ADMINISTRATIVE AGENT IN THE EVENT ANY SUCH REPRESENTATION
PROVIDED PURSUANT TO THIS SECTION IS NO LONGER ACCURATE AND (II) AGREES THAT IT
WILL DELIVER UPDATED VERSIONS OF THE FOREGOING, AS APPLICABLE, WHENEVER ANY OF
THE PREVIOUS CERTIFICATIONS PROVIDED HEREIN HAS BECOME INACCURATE IN ANY
MATERIAL RESPECT, TOGETHER WITH SUCH OTHER FORMS AS MAY BE REQUIRED IN ORDER TO
CONFIRM OR ESTABLISH THE ENTITLEMENT OF SUCH CREDITOR PARTY TO A CONTINUED
EXEMPTION FROM OR REDUCTION IN UNITED STATES WITHHOLDING TAX WITH RESPECT TO
PAYMENTS UNDER THIS CREDIT AGREEMENT.  ALL FORMS PROVIDED IN THIS SECTION SHALL
BE DELIVERED BY EACH NON-U.S. LENDER TO THE BORROWERS AND THE ADMINISTRATIVE
AGENT ON OR BEFORE THE DATE IT BECOMES

 

45

--------------------------------------------------------------------------------


 


A PARTY TO THIS CREDIT AGREEMENT AND ON OR BEFORE THE DATE, IF ANY, SUCH
NON-U.S. LENDER CHANGES ITS APPLICABLE LENDING OFFICE BY DESIGNATING A DIFFERENT
LENDING OFFICE (A “NEW LENDING OFFICE”).

 


6.3.5                        U.S. LENDERS.  ANY CREDITOR PARTY THAT IS NOT A
NON-U.S. LENDER AND THAT MAY NOT BE TREATED AS AN EXEMPT RECIPIENT BASED ON THE
INDICATORS DESCRIBED IN TREASURY REGULATION SECTION 1.6049-4(C)(1)(II) SHALL
DELIVER TO THE BORROWERS ON OR PRIOR TO THE DATE ON WHICH SUCH CREDITOR PARTY
BECOMES A CREDITOR PARTY UNDER THIS CREDIT AGREEMENT (AND FROM TIME TO TIME
THEREAFTER AS PRESCRIBED BY APPLICABLE LAW OR UPON THE REASONABLE REQUEST OF THE
BORROWERS), TWO DULY EXECUTED AND PROPERLY COMPLETED COPIES OF UNITED STATES
INTERNAL REVENUE SERVICE FORM W-9, OR ANY SUCCESSOR FORM THAT SUCH CREDITOR
PARTY IS ENTITLED TO PROVIDE AT SUCH TIME IN ORDER TO COMPLY WITH UNITED STATES
BACK-UP WITHHOLDING REQUIREMENTS.  NOTWITHSTANDING ANY OTHER PROVISION IN THIS
SECTION, NO AMOUNT SHALL BE REQUIRED TO BE PAID TO A CREDITOR PARTY UNDER THIS
SECTION WITH RESPECT TO BACKUP WITHHOLDING IF THERE HAS BEEN A NOTIFIED
UNDERREPORTING PURSUANT TO SECTION 3406(A)(1)(C) OF THE CODE (OR SIMILAR
PROVISION OR SUCCESSOR PROVISION) WITH RESPECT TO SUCH CREDITOR PARTY.

 


6.3.6                        PRE-EXISTING WITHHOLDING REQUIREMENTS.  THE
BORROWERS AND GUARANTORS SHALL NOT BE REQUIRED TO INDEMNIFY ANY NON-U.S. LENDER,
OR PAY ANY ADDITIONAL AMOUNTS TO ANY NON-U.S. LENDER, IN RESPECT OF UNITED
STATES FEDERAL WITHHOLDING TAX PURSUANT TO THIS CREDIT AGREEMENT TO THE EXTENT
THAT THE OBLIGATION TO WITHHOLD AMOUNTS WITH RESPECT TO UNITED STATES FEDERAL
WITHHOLDING TAX EXISTED ON THE DATE SUCH NON-U.S. LENDER BECAME A PARTY TO THIS
CREDIT AGREEMENT OR, WITH RESPECT TO PAYMENTS TO A NEW LENDING OFFICE, THE DATE
SUCH NON-U.S. LENDER DESIGNATED SUCH NEW LENDING OFFICE WITH RESPECT TO THE
LOANS; PROVIDED, HOWEVER, THAT THIS CLAUSE SHALL NOT APPLY TO THE EXTENT (I) THE
INDEMNITY PAYMENT OR ADDITIONAL AMOUNTS ANY TRANSFEREE OR ASSIGNEE OF ANY
CREDITOR PARTY, OR ANY CREDITOR PARTY THROUGH A NEW LENDING OFFICE, WOULD BE
ENTITLED TO RECEIVE (WITHOUT REGARD TO THIS CLAUSE (I)) DO NOT EXCEED THE
INDEMNITY PAYMENT OR ADDITIONAL AMOUNTS THAT THE PERSON MAKING THE ASSIGNMENT OR
TRANSFER TO SUCH TRANSFEREE OR ASSIGNEE, OR CREDITOR PARTY MAKING THE
DESIGNATION OF SUCH NEW LENDING OFFICE, WOULD HAVE BEEN ENTITLED TO RECEIVE IN
THE ABSENCE OF SUCH ASSIGNMENT, TRANSFER OR DESIGNATION, OR (II) THE OBLIGATION
TO PAY SUCH ADDITIONAL AMOUNTS WOULD NOT HAVE ARISEN BUT FOR A FAILURE BY SUCH
NON-U.S. LENDER TO COMPLY WITH THE PROVISIONS OF SECTION 6.3.4.

 


6.3.7                        MITIGATION.  ANY CREDITOR PARTY CLAIMING ANY
INDEMNITY PAYMENT OR ADDITIONAL PAYMENT AMOUNTS PAYABLE PURSUANT TO THIS
SECTION SHALL USE REASONABLE EFFORTS (CONSISTENT WITH LEGAL AND REGULATORY
RESTRICTIONS), AT THE BORROWERS’ AND GUARANTORS’ EXPENSE, (A) TO FILE ANY
CERTIFICATE OR DOCUMENT REASONABLY REQUESTED IN WRITING BY THE BORROWERS, OR
(B) TO CHANGE THE JURISDICTION OF ITS APPLICABLE LENDING OFFICE IF THE MAKING OF
SUCH A FILING OR CHANGE (I) WOULD AVOID THE NEED FOR OR REDUCE THE AMOUNT

 

46

--------------------------------------------------------------------------------


 


OF ANY SUCH INDEMNITY PAYMENT OR ADDITIONAL AMOUNT WHICH MAY THEREAFTER ACCRUE,
(II) WOULD NOT REQUIRE SUCH CREDITOR PARTY TO DISCLOSE ANY INFORMATION SUCH
CREDITOR PARTY DEEMS CONFIDENTIAL AND (III) WOULD NOT, IN THE SOLE DETERMINATION
OF SUCH CREDITOR PARTY, BE OTHERWISE DISADVANTAGEOUS TO SUCH CREDITOR PARTY.

 


6.3.8                        REFUNDS.  IF ANY CREDITOR PARTY (INCLUDING A
TRANSFEREE) DETERMINES IN ITS SOLE DISCRETION THAT IT IS ENTITLED TO CLAIM A
REFUND FROM A GOVERNMENTAL AUTHORITY IN RESPECT OF COVERED TAXES OR OTHER TAXES
WITH RESPECT TO WHICH ANY OF THE BORROWERS OR GUARANTORS HAS PAID ADDITIONAL
AMOUNTS PURSUANT TO THIS SECTION, IT WILL PROMPTLY NOTIFY THE APPLICABLE
BORROWER OR GUARANTOR OF THE AVAILABILITY OF SUCH REFUND CLAIM AND SHALL, WITHIN
TWENTY (20) DAYS AFTER RECEIPT OF A WRITTEN REQUEST BY SUCH BORROWER OR
GUARANTOR, MAKE A CLAIM TO THE GOVERNMENTAL AUTHORITY FOR SUCH REFUND AT SUCH
BORROWER’S OR GUARANTOR’S EXPENSE.  IF ANY CREDITOR PARTY RECEIVES A REFUND
(INCLUDING A REFUND MADE PURSUANT TO THE PRECEDING SENTENCE) IN RESPECT OF ANY
COVERED TAXES OR OTHER TAXES WITH RESPECT TO WHICH A BORROWER OR GUARANTOR HAS
PAID ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION, SUCH CREDITOR PARTY SHALL
WITHIN TEN (10) BUSINESS DAYS FROM THE DATE OF THE RECEIPT PAY OVER SUCH REFUND
(SOLELY TO THE EXTENT OF SUCH BORROWER’S OR GUARANTOR’S PAYMENT, PLUS A PRO RATA
PORTION OF ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY WITH RESPECT
TO SUCH REFUND) TO SUCH BORROWER OR GUARANTOR, NET OF ALL OUT OF POCKET EXPENSES
OF SUCH CREDITOR PARTY INCURRED IN CONNECTION WITH OBTAINING SUCH REFUND,
INCLUDING REASONABLE ATTORNEYS FEES; PROVIDED, HOWEVER, THAT SUCH BORROWER OR
GUARANTOR, UPON THE REQUEST OF SUCH CREDITOR PARTY, AGREES TO REPAY THE AMOUNT
PAID OVER TO SUCH BORROWER OR GUARANTOR (PLUS ANY PENALTIES, INTEREST OR OTHER
CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO THE APPLICABLE
CREDITOR PARTY IN THE EVENT SUCH CREDITOR PARTY IS REQUIRED TO REPAY SUCH REFUND
TO SUCH GOVERNMENTAL AUTHORITY.  THIS SECTION SHALL NOT BE CONSTRUED TO REQUIRE
ANY CREDITOR PARTY TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION
RELATING TO ITS TAXES THAT IT DEEMS CONFIDENTIAL) TO A BORROWER, A GUARANTOR OR
ANY OTHER PERSON.  NOTWITHSTANDING ANYTHING TO THE CONTRARY, IN NO EVENT WILL
ANY CREDITOR PARTY BE REQUIRED TO PAY ANY AMOUNT UNDER THIS SECTION THE PAYMENT
OF WHICH WOULD PLACE SUCH CREDITOR PARTY IN A LESS FAVORABLE NET AFTER-TAX
POSITION THAN SUCH CREDITOR PARTY WOULD HAVE BEEN IN IF THE ADDITIONAL AMOUNTS
GIVING RISE TO SUCH REFUND OF ANY COVERED TAXES OR OTHER TAXES HAD NEVER BEEN
PAID.

 


6.3.9                        EVIDENCE OF PAYMENT.  THE BORROWERS AND GUARANTORS
SHALL FURNISH TO THE ADMINISTRATIVE AGENT AND EACH OF THE CREDITOR PARTIES THE
ORIGINAL OR A CERTIFIED COPY OF A RECEIPT EVIDENCING ANY PAYMENT OF COVERED
TAXES OR OTHER TAXES MADE BY THE BORROWERS OR GUARANTORS AS SOON AS SUCH RECEIPT
BECOMES AVAILABLE.

 

47

--------------------------------------------------------------------------------


 


6.3.10                  SURVIVAL.  THE PROVISIONS OF THIS SECTION SHALL SURVIVE
THE TERMINATION OF THIS CREDIT AGREEMENT AND REPAYMENT OF ALL OBLIGATIONS.

 


6.4         COMPUTATIONS.  ALL COMPUTATIONS OF INTEREST ON LOANS, ANY FEES OR
ANY OTHER AMOUNT DUE HEREUNDER SHALL, UNLESS OTHERWISE EXPRESSLY PROVIDED
HEREIN, BE BASED ON A 365/366-DAY YEAR FOR ALL BASE RATE LOANS, AND A 360-DAY
YEAR FOR ALL OTHER PURPOSES, AND PAID FOR THE ACTUAL NUMBER OF DAYS ELAPSED.
EXCEPT AS OTHERWISE PROVIDED IN THE DEFINITION OF THE TERM “INTEREST PERIOD”
WITH RESPECT TO LIBOR RATE LOANS, WHENEVER A PAYMENT HEREUNDER OR UNDER ANY OF
THE OTHER LOAN DOCUMENTS BECOMES DUE ON A DAY THAT IS NOT A BUSINESS DAY, THE
DUE DATE FOR SUCH PAYMENT SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY,
AND INTEREST AND FEES SHALL ACCRUE DURING SUCH EXTENSION.

 


6.5         INTEREST LIMITATION.  NOTWITHSTANDING ANY OTHER TERM OF THIS CREDIT
AGREEMENT OR ANY OTHER DOCUMENT REFERRED TO HEREIN OR THEREIN, THE MAXIMUM
AMOUNT OF INTEREST WHICH MAY BE CHARGED TO OR COLLECTED FROM ANY PERSON LIABLE
HEREUNDER BY THE LENDERS SHALL BE ABSOLUTELY LIMITED TO, AND SHALL IN NO EVENT
EXCEED, THE MAXIMUM AMOUNT OF INTEREST WHICH COULD LAWFULLY BE CHARGED OR
COLLECTED UNDER APPLICABLE LAW (INCLUDING, TO THE EXTENT APPLICABLE, THE
PROVISIONS OF SECTION 5197 OF THE REVISED STATUTES OF THE UNITED STATES, AS
AMENDED OR 12 U.S.C. SECTION 85, AS AMENDED), SO THAT THE MAXIMUM OF ALL AMOUNTS
CONSTITUTING INTEREST UNDER APPLICABLE LAW, HOWSOEVER COMPUTED, SHALL NEVER
EXCEED AS TO ANY PERSON LIABLE THEREFOR SUCH LAWFUL MAXIMUM, AND ANY TERM OF
THIS CREDIT AGREEMENT OR ANY OTHER DOCUMENT REFERRED TO HEREIN OR THEREIN WHICH
COULD BE CONSTRUED AS PROVIDING FOR INTEREST IN EXCESS OF SUCH LAWFUL MAXIMUM,
SHALL BE AND HEREBY IS MADE EXPRESSLY SUBJECT TO AND MODIFIED BY THE PROVISIONS
OF THIS PARAGRAPH.

 


6.6         INABILITY TO DETERMINE LIBOR RATE.  IN THE EVENT, PRIOR TO THE
COMMENCEMENT OF ANY INTEREST PERIOD RELATING TO ANY LIBOR RATE LOAN, THE
ADMINISTRATIVE AGENT SHALL IN GOOD FAITH DETERMINE OR BE NOTIFIED BY THE
REQUIRED LENDERS THAT (A) ADEQUATE AND REASONABLE METHODS DO NOT EXIST FOR
ASCERTAINING THE LIBOR RATE THAT WOULD OTHERWISE DETERMINE THE RATE OF INTEREST
TO BE APPLICABLE TO ANY LIBOR RATE LOAN DURING ANY INTEREST PERIOD OR (B) THE
LIBOR RATE DETERMINED OR TO BE DETERMINED FOR SUCH INTEREST PERIOD WILL NOT
ADEQUATELY AND FAIRLY REFLECT THE COST TO THE LENDERS OF MAKING OR MAINTAINING
THEIR LIBOR RATE LOANS DURING SUCH PERIOD, THE ADMINISTRATIVE AGENT SHALL
FORTHWITH GIVE NOTICE OF SUCH DETERMINATION (WHICH SHALL BE CONCLUSIVE AND
BINDING ON THE BORROWERS AND THE LENDERS) TO THE BORROWERS AND THE LENDERS. IN
SUCH EVENT (I) ANY LOAN REQUEST OR CONVERSION REQUEST WITH RESPECT TO LIBOR RATE
LOANS SHALL BE AUTOMATICALLY WITHDRAWN AND SHALL BE DEEMED A REQUEST FOR BASE
RATE LOANS, (II) EACH LIBOR RATE LOAN WILL AUTOMATICALLY, ON THE LAST DAY OF THE
THEN CURRENT INTEREST PERIOD RELATING THERETO, BECOME A BASE RATE LOAN AND
(III) THE OBLIGATIONS OF THE LENDERS TO MAKE LIBOR RATE LOANS SHALL BE SUSPENDED
UNTIL THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS DETERMINE THAT THE
CIRCUMSTANCES GIVING RISE TO SUCH SUSPENSION NO LONGER EXIST, WHEREUPON THE
ADMINISTRATIVE AGENT OR, AS THE CASE MAY BE, THE ADMINISTRATIVE AGENT UPON THE
INSTRUCTION OF THE REQUIRED LENDERS, SHALL SO NOTIFY THE BORROWERS AND THE
LENDERS.

 

48

--------------------------------------------------------------------------------


 


6.7         ILLEGALITY.  NOTWITHSTANDING ANY OTHER PROVISIONS HEREIN, IF ANY
PRESENT OR FUTURE LAW, REGULATION, TREATY OR DIRECTIVE OR IN THE INTERPRETATION
OR APPLICATION THEREOF SHALL MAKE IT UNLAWFUL FOR ANY LENDER TO (I) MAKE OR
MAINTAIN LIBOR RATE LOANS, OR (II) PERFORM ITS OBLIGATIONS IN RESPECT OF ANY
LIBOR RATE LOAN, SUCH LENDER SHALL FORTHWITH GIVE NOTICE OF SUCH CIRCUMSTANCES
TO THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE OTHER LENDERS AND THEREUPON
(A) THE COMMITMENT OF SUCH LENDER TO MAKE LIBOR RATE LOANS OR CONVERT LOANS OF
ANOTHER TYPE TO LIBOR RATE LOANS SHALL FORTHWITH BE SUSPENDED, AND (B) SUCH
LENDER’S LOANS THEN OUTSTANDING AS LIBOR RATE LOANS IF ANY SUCH LOANS EXIST,
SHALL BE CONVERTED AUTOMATICALLY TO BASE RATE LOANS ON THE LAST DAY OF EACH
INTEREST PERIOD APPLICABLE TO SUCH LIBOR RATE LOANS OR WITHIN SUCH EARLIER
PERIOD AS MAY BE REQUIRED BY LAW. THE BORROWERS HEREBY AGREE PROMPTLY TO PAY TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER, UPON DEMAND BY SUCH
LENDER, ANY ADDITIONAL AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER FOR ANY COSTS
INCURRED BY SUCH LENDER IN MAKING ANY CONVERSION IN ACCORDANCE WITH THIS
SECTION, INCLUDING ANY INTEREST OR FEES PAYABLE BY SUCH LENDER TO LENDERS OF
FUNDS OBTAINED BY IT IN ORDER TO MAKE OR MAINTAIN ITS LIBOR RATE LOANS
HEREUNDER.

 


6.8         ADDITIONAL COSTS, ETC.  IF ANY PRESENT OR FUTURE APPLICABLE LAW,
WHICH EXPRESSION, AS USED HEREIN, INCLUDES STATUTES, RULES AND REGULATIONS
THEREUNDER AND INTERPRETATIONS THEREOF BY ANY GOVERNMENTAL AUTHORITY CHARGED
WITH THE ADMINISTRATION OR THE INTERPRETATION THEREOF AND REQUESTS, DIRECTIVES,
INSTRUCTIONS AND NOTICES AT ANY TIME OR FROM TIME TO TIME HEREAFTER MADE UPON OR
OTHERWISE ISSUED TO ANY CREDITOR PARTY BY ANY CENTRAL BANK OR OTHER FISCAL,
MONETARY OR OTHER AUTHORITY (WHETHER OR NOT HAVING THE FORCE OF LAW), SHALL:

 


6.8.1                        TAXES.  SUBJECT ANY CREDITOR PARTY TO ANY TAX OR
WITHHOLDING OF ANY NATURE WITH RESPECT TO THIS CREDIT AGREEMENT, THE OTHER LOAN
DOCUMENTS, ANY LETTERS OF CREDIT, SUCH CREDITOR PARTY’S COMMITMENT OR THE LIBOR
RATE LOANS, OR CHANGE IN THE BASIS OF TAXATION OF PAYMENTS TO SUCH CREDITOR
PARTY (OTHER THAN TAXES, LEVIES, IMPOSTS, CHARGES, FEES, DEDUCTIONS OR
WITHHOLDINGS COVERED BY SECTION 6.3 AND THE IMPOSITION OF, OR ANY CHANGE IN THE
RATE OF, ANY EXCLUDED TAX PAYABLE BY SUCH CREDITOR PARTY), OR

 


6.8.2                        RESERVES.  IMPOSE OR INCREASE OR RENDER APPLICABLE
(OTHER THAN TO THE EXTENT SPECIFICALLY PROVIDED FOR ELSEWHERE IN THIS CREDIT
AGREEMENT) ANY SPECIAL DEPOSIT, RESERVE, ASSESSMENT, LIQUIDITY, CAPITAL ADEQUACY
OR OTHER SIMILAR REQUIREMENTS (WHETHER OR NOT HAVING THE FORCE OF LAW) AGAINST
ASSETS HELD BY, OR DEPOSITS IN OR FOR THE ACCOUNT OF, OR LOANS BY, OR LETTERS OF
CREDIT ISSUED BY, OR COMMITMENTS OF AN OFFICE OF ANY CREDITOR PARTY), OR

 


6.8.3                        OTHER COSTS.  IMPOSE ON ANY CREDITOR PARTY ANY
OTHER CONDITIONS OR REQUIREMENTS WITH RESPECT TO THIS CREDIT AGREEMENT, THE
OTHER LOAN DOCUMENTS, SUCH LENDER’S OR THE SWINGLINE LENDER’S COMMITMENT, ANY
LETTERS OF CREDIT OR, THE LIBOR RATE LOANS, AND THE RESULT OF ANY OF THE
FOREGOING IS:

 

49

--------------------------------------------------------------------------------


 

(A)           TO INCREASE THE COST TO ANY CREDITOR PARTY OF MAKING, FUNDING,
ISSUING, RENEWING, EXTENDING OR MAINTAINING ANY OF THE LIBOR RATE LOANS, SUCH
COMMITMENT OR ANY LETTER OF CREDIT, OR

 

(B)           TO REDUCE THE AMOUNT OF PRINCIPAL, INTEREST, REIMBURSEMENT
OBLIGATION OR OTHER AMOUNT PAYABLE TO SUCH CREDITOR PARTY HEREUNDER ON ACCOUNT
OF SUCH COMMITMENT, ANY LETTER OF CREDIT OR ANY OF THE LOANS, OR

 

(C)           TO REQUIRE SUCH CREDITOR PARTY TO MAKE ANY PAYMENT OR TO FOREGO
ANY INTEREST OR REIMBURSEMENT OBLIGATION OR OTHER SUM PAYABLE HEREUNDER, THE
AMOUNT OF WHICH PAYMENT OR FOREGONE INTEREST OR REIMBURSEMENT OBLIGATION OR
OTHER SUM IS CALCULATED BY REFERENCE TO THE GROSS AMOUNT OF ANY SUM RECEIVABLE
OR DEEMED RECEIVED BY SUCH CREDITOR PARTY FROM THE BORROWERS HEREUNDER,

 

then, and in each such case, the Borrowers will, upon demand made by such
Creditor Party at any time and from time to time and as often as the occasion
therefor may arise, pay to such Creditor Party such additional amounts as will
be sufficient to compensate such Creditor Party for such additional cost,
reduction, payment or foregone interest or Reimbursement Obligation or other sum
upon presentation by such Creditor Party of a certificate in accordance with
Section 6.10; provided that the Borrowers shall not be liable to any Creditor
Party for costs incurred more than one hundred eighty (180) days prior to
receipt by the Borrowers of such certificate from such Creditor Party, as
applicable, unless such costs were incurred prior to such 180-day period solely
as a result of such present or future applicable law being retroactive to a date
which occurred prior to such 180-day period.

 


6.9         CAPITAL ADEQUACY.  IF AFTER THE DATE HEREOF ANY CREDITOR PARTY
DETERMINES THAT (I) THE ADOPTION OF OR CHANGE IN ANY LAW, GOVERNMENTAL RULE,
REGULATION, POLICY, GUIDELINE OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF
LAW) REGARDING CAPITAL REQUIREMENTS FOR BANKS OR BANK HOLDING COMPANIES OR ANY
CHANGE IN THE INTERPRETATION OR APPLICATION THEREOF BY A COURT OR GOVERNMENTAL
AUTHORITY WITH APPROPRIATE JURISDICTION, OR (II) COMPLIANCE BY SUCH CREDITOR
PARTY OR ANY CORPORATION CONTROLLING SUCH CREDITOR PARTY WITH ANY LAW,
GOVERNMENTAL RULE, REGULATION, POLICY, GUIDELINE OR DIRECTIVE (WHETHER OR NOT
HAVING THE FORCE OF LAW) OF ANY SUCH ENTITY REGARDING CAPITAL ADEQUACY, HAS THE
EFFECT OF REDUCING THE RETURN ON SUCH CREDITOR PARTY’S COMMITMENT WITH RESPECT
TO ANY LOANS TO A LEVEL BELOW THAT WHICH SUCH CREDITOR PARTY COULD HAVE ACHIEVED
BUT FOR SUCH ADOPTION, CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION SUCH
CREDITOR PARTY’S THEN EXISTING POLICIES WITH RESPECT TO CAPITAL ADEQUACY AND
ASSUMING FULL UTILIZATION OF SUCH ENTITY’S CAPITAL) BY ANY AMOUNT DEEMED BY SUCH
CREDITOR PARTY TO BE MATERIAL, THEN SUCH CREDITOR PARTY MAY NOTIFY THE BORROWERS
OF SUCH FACT UPON PRESENTATION OF A CERTIFICATE IN ACCORDANCE WITH SECTION 6.10.
TO THE EXTENT THAT THE AMOUNT OF SUCH REDUCTION IN THE RETURN ON CAPITAL IS NOT
REFLECTED IN THE BASE RATE, THE BORROWERS AND SUCH CREDITOR PARTY SHALL
THEREAFTER ATTEMPT TO NEGOTIATE IN GOOD FAITH, WITHIN THIRTY (30) DAYS OF THE
DAY ON WHICH THE BORROWERS RECEIVE SUCH NOTICE, AN ADJUSTMENT TO THE
COMPENSATION PAYABLE HEREUNDER WHICH WILL ADEQUATELY COMPENSATE SUCH CREDITOR
PARTY IN LIGHT OF THESE CIRCUMSTANCES. IF THE BORROWERS AND SUCH CREDITOR PARTY
ARE

 

50

--------------------------------------------------------------------------------


 


UNABLE TO AGREE TO SUCH ADJUSTMENT WITHIN THIRTY (30) DAYS OF THE DATE ON WHICH
THE BORROWERS RECEIVE SUCH NOTICE, THEN COMMENCING ON THE DATE OF SUCH NOTICE
(BUT NOT EARLIER THAN THE EFFECTIVE DATE OF ANY SUCH INCREASED CAPITAL
REQUIREMENT), THE FEES PAYABLE HEREUNDER SHALL INCREASE BY AN AMOUNT THAT WILL,
IN SUCH CREDITOR PARTY’S REASONABLE DETERMINATION, PROVIDE ADEQUATE
COMPENSATION; PROVIDED THAT THE BORROWERS SHALL NOT BE LIABLE TO ANY CREDITOR
PARTY FOR COSTS INCURRED MORE THAN ONE HUNDRED EIGHTY (180) DAYS PRIOR TO
RECEIPT BY THE BORROWERS OF SUCH NOTICE. EACH CREDITOR PARTY SHALL ALLOCATE SUCH
COST INCREASES AMONG ITS CUSTOMERS IN GOOD FAITH AND ON AN EQUITABLE BASIS.

 


6.10                CERTIFICATE.  A CERTIFICATE SETTING FORTH ANY ADDITIONAL
AMOUNTS PAYABLE PURSUANT TO SECTION 6.8 OR SECTION 6.9 AND A REASONABLY DETAILED
EXPLANATION OF SUCH AMOUNTS WHICH ARE DUE, SUBMITTED BY ANY CREDITOR PARTY TO
THE BORROWERS, SHALL BE PRIMA FACIE EVIDENCE IN THE ABSENCE OF MANIFEST ERROR
THAT SUCH AMOUNTS ARE DUE AND OWING.

 


6.11               MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.

 


6.11.1                  DESIGNATION OF A DIFFERENT LENDING OFFICE.  IF ANY
LENDER REQUESTS COMPENSATION, OR THE BORROWERS ARE REQUIRED TO PAY ANY
ADDITIONAL AMOUNTS TO OR FOR THE BENEFIT OF SUCH LENDER, PURSUANT TO
SECTION 6.7, SECTION 6.8 OR SECTION 6.9, OR IF ANY LENDER GIVES A NOTICE
PURSUANT TO SECTION 6.7, THEN SUCH LENDER SHALL USE REASONABLE EFFORTS TO
DESIGNATE A DIFFERENT DOMESTIC LENDING OFFICE OR LIBOR LENDING OFFICE FOR
FUNDING OR BOOKING ITS LOANS HEREUNDER OR TO ASSIGN ITS RIGHTS AND OBLIGATIONS
HEREUNDER TO ANOTHER OF ITS OFFICES, BRANCHES OR AFFILIATES, IF, IN THE JUDGMENT
OF SUCH LENDER, SUCH DESIGNATION OR ASSIGNMENT (A) WOULD ELIMINATE OR REDUCE
AMOUNTS COMPENSABLE OR PAYABLE PURSUANT TO SECTION 6.7, SECTION 6.8 OR
SECTION 6.9, AS THE CASE MAY BE, IN THE FUTURE, OR ELIMINATE THE NEED FOR THE
NOTICE PURSUANT TO SECTION 6.7 AS APPLICABLE, AND (B) IN EACH CASE, WOULD NOT
SUBJECT SUCH LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND WOULD NOT OTHERWISE
BE DISADVANTAGEOUS TO SUCH LENDER.  THE BORROWERS HEREBY AGREE TO PAY ALL
REASONABLE COSTS AND EXPENSES INCURRED BY ANY LENDER IN CONNECTION WITH ANY SUCH
DESIGNATION OR ASSIGNMENT.

 


6.11.2                  REPLACEMENT OF LENDERS.  IF ANY LENDER REQUESTS
COMPENSATION, OR THE BORROWERS ARE REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO OR
FOR THE BENEFIT OF ANY SUCH LENDER, UNDER SECTION 6.7, SECTION 6.8 OR
SECTION 6.9, THE BORROWERS MAY REPLACE SUCH LENDER IN ACCORDANCE WITH
SECTION 6.14.

 


6.11.3                  SURVIVAL.  ALL OF THE BORROWER’S OBLIGATIONS UNDER
SECTION 6.7, SECTION 6.8, SECTION 6.9 AND THIS SECTION SHALL SURVIVE TERMINATION
OF THE COMMITMENTS AND REPAYMENT OF ALL OTHER OBLIGATIONS HEREUNDER.

 


6.12               INDEMNITY.  THE BORROWERS AGREE TO INDEMNIFY THE
ADMINISTRATIVE AGENT AND  EACH LENDER AND TO HOLD EACH OF THEM HARMLESS FROM AND
AGAINST ANY LOSS, COST OR

 

51

--------------------------------------------------------------------------------


 


EXPENSE THAT SUCH PERSON MAY SUSTAIN OR INCUR AS A CONSEQUENCE OF (A) DEFAULT BY
THE BORROWERS IN PAYMENT OF THE PRINCIPAL AMOUNT OF OR ANY INTEREST ON ANY LIBOR
RATE LOANS AS AND WHEN DUE AND PAYABLE, INCLUDING ANY SUCH LOSS OR EXPENSE
ARISING FROM INTEREST OR FEES PAYABLE BY SUCH LENDER TO LENDERS OF FUNDS
OBTAINED BY IT IN ORDER TO MAINTAIN ITS LIBOR RATE LOANS, (B) DEFAULT BY THE
BORROWERS IN MAKING A BORROWING OR CONVERSION AFTER A BORROWER HAS GIVEN (OR IS
DEEMED TO HAVE GIVEN) A LOAN REQUEST OR A NOTICE (IN THE CASE OF ALL OR ANY
PORTION OF THE LOANS PURSUANT TO SECTION 2.3.4) OR A CONVERSION REQUEST RELATING
THERETO IN ACCORDANCE WITH SECTION 2.3.1 OR 2.3.2 OR (C) THE MAKING OF ANY
PAYMENT OF A LIBOR RATE LOAN OR THE MAKING OF ANY CONVERSION OF ANY SUCH LOAN TO
A BASE RATE LOAN ON A DAY THAT IS NOT THE LAST DAY OF THE APPLICABLE INTEREST
PERIOD WITH RESPECT THERETO, INCLUDING INTEREST OR FEES PAYABLE BY SUCH LENDER
TO LENDERS OF FUNDS OBTAINED BY IT IN ORDER TO MAINTAIN ANY SUCH LOANS.

 


6.13                 INTEREST AND FEES AFTER EVENT OF DEFAULT.  AT THE
ADMINISTRATIVE AGENT’S DISCRETION OR UPON WRITTEN REQUEST OF THE REQUIRED
LENDERS, UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
THE BORROWERS SHALL PAY INTEREST ON THE PRINCIPAL AMOUNT OF ALL OUTSTANDING
OBLIGATIONS (OTHER THAN OBLIGATIONS ARISING OUT OF DERIVATIVE AGREEMENTS NOT
DIRECTLY RELATING TO THE LOANS) AT A FLUCTUATING INTEREST RATE PER ANNUM AT ALL
TIMES EQUAL TO THE DEFAULT RATE, AND LETTER OF CREDIT FEES AT A RATE 2% PER
ANNUM ABOVE THE OTHERWISE APPLICABLE FEE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAWS.

 


6.14                 REPLACEMENT OF LENDERS.  (A) IF ANY LENDER REQUESTS
COMPENSATION, OR THE BORROWERS ARE REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO OR
FOR THE BENEFIT OF SUCH LENDER, PURSUANT TO SECTION 6.7, SECTION 6.8 OR
SECTION 6.9, OR IF ANY LENDER GIVES A NOTICE PURSUANT TO SECTION 6.7, (B) IF ANY
LENDER IS A DELINQUENT LENDER; OR (C) IF ANY LENDER REFUSES TO CONSENT, OR
UNREASONABLY WITHHOLDS, CONDITIONS OR DELAYS ITS CONSENT, PURSUANT TO
SECTION 23.1.1 OR SECTION 23.1.2; THEN THE BORROWERS MAY, AT THEIR SOLE EXPENSE
AND EFFORT, UPON NOTICE TO SUCH LENDER AND THE ADMINISTRATIVE AGENT, REQUIRE
SUCH LENDER TO ASSIGN AND DELEGATE, WITHOUT RECOURSE (IN ACCORDANCE WITH AND
SUBJECT TO THE RESTRICTIONS CONTAINED IN, AND CONSENTS REQUIRED BY, SECTION 17),
ALL OF ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO AN ELIGIBLE ASSIGNEE THAT SHALL ASSUME SUCH OBLIGATIONS;
PROVIDED THAT:

 

(i)            the Borrowers shall have paid to the Administrative Agent the
processing and recordation fee specified in Section 17.2.2;

 

(ii)           such Lender shall have received payment of an amount equal to the
outstanding principal of all Loans made by it, accrued interest thereon, accrued
fees and all other amounts payable hereunder and under the other Loan Documents
(including any amounts under Section 6.7, Section 6.8 or Section 6.9) from the
Eligible Assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts); and

 

(iii)          such assignment does not conflict with any applicable laws.

 

52

--------------------------------------------------------------------------------


 

A Lender shall not be required to make any such assignment or delegation
pursuant to this Section if, prior to the consummation of such assignment, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrowers to require such assignment and delegation cease to apply.

 

7.                            CONDITIONS PRECEDENT

 

The obligations of the Lenders to make the Loans, for the Issuing Bank to issue
Letters of Credit, and for the Swingline Lender to make the Swingline Loans are
subject to the following conditions precedent:

 


7.1         DOCUMENTS.  THE CREDITOR PARTIES SHALL HAVE RECEIVED EACH OF THE
FOLLOWING, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO SUCH CREDITOR
PARTIES AND THEIR RESPECTIVE COUNSEL:

 

(A)           COUNTERPARTS OF THIS CREDIT AGREEMENT, AND THE OTHER LOAN
DOCUMENTS, INCLUDING, WITHOUT LIMITATION, THOSE DOCUMENTS REFLECTED ON THE
CLOSING CHECKLIST ATTACHED TO THIS CREDIT AGREEMENT AS EXHIBIT 7.1, DULY
EXECUTED AND DELIVERED BY EACH OF THE PARTIES THERETO;

 

(B)           A FIRM COMMITMENT FROM SUCH INVESTORS AS ARE REASONABLY ACCEPTABLE
TO EACH OF THE LENDERS FOR THE CASH PURCHASE FROM CHC OF AT LEAST $100,000,000
OF ITS CONVERTIBLE PREFERRED CAPITAL STOCK; AND

 

(C)           SUCH OTHER DOCUMENTS, AGREEMENTS AND INSTRUMENTS AND THE
COMPLETION OF ALL ACTIONS AS THE CREDITOR PARTIES MAY REASONABLY REQUEST.

 


7.2         OTHER CONDITIONS PRECEDENT TO ANY LOANS.

 

(A)           NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AS OF THE DATE OF
THE MAKING OF THE LOAN OR WOULD EXIST IMMEDIATELY AFTER GIVING EFFECT THERETO.

 

(B)           ALL WARRANTIES AND REPRESENTATIONS MADE BY OR ON BEHALF OF EITHER
OF THE BORROWERS OR ANY OF THE GUARANTORS TO ANY OF THE CREDITOR PARTIES
PURSUANT TO THE LOAN DOCUMENTS SHALL BE TRUE AND ACCURATE IN ALL MATERIAL
RESPECTS.

 

(C)           THE CREDITOR PARTIES SHALL BE SATISFIED THAT THE PLEDGE AGREEMENTS
CREATE OR WILL CREATE, AS SECURITY FOR THE OBLIGATIONS, A VALID AND ENFORCEABLE
PERFECTED FIRST PRIORITY SECURITY INTEREST IN AND LIEN UPON ALL OF THE EQUITY
COLLATERAL IN FAVOR OF THE ADMINISTRATIVE AGENT, ON BEHALF OF THE CREDITOR
PARTIES, SUBJECT TO NO OTHER LIENS, OTHER THAN SUCH LIENS AS ARE PERMITTED
PURSUANT TO THE TERMS OF THE PLEDGE AGREEMENTS.

 

(D)           IN THE GOOD FAITH JUDGMENT OF THE ADMINISTRATIVE AGENT:

 

53

--------------------------------------------------------------------------------


 

NO LITIGATION, ACTION, SUIT, INVESTIGATION OR OTHER ARBITRAL, ADMINISTRATIVE OR
JUDICIAL PROCEEDING SHALL BE PENDING OR THREATENED WHICH COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT; AND

 

THE BORROWERS AND THE GUARANTORS SHALL HAVE RECEIVED ALL APPROVALS, CONSENTS AND
WAIVERS, AND SHALL HAVE MADE OR GIVEN ALL NECESSARY FILINGS AND NOTICES AS SHALL
BE REQUIRED TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY WITHOUT THE
OCCURRENCE OF ANY DEFAULT UNDER, CONFLICT WITH OR VIOLATION OF (1) ANY
APPLICABLE LAW OR (2) ANY AGREEMENT, DOCUMENT OR INSTRUMENT TO WHICH ANY SUCH
PERSON IS A PARTY OR BY WHICH ANY OF THEM OR THEIR RESPECTIVE PROPERTIES IS
BOUND, EXCEPT FOR SUCH APPROVALS, CONSENTS, WAIVERS, FILINGS AND NOTICES THE
RECEIPT, MAKING OR GIVING OF WHICH WOULD NOT REASONABLY BE LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT.

 

(E)           THE BORROWERS SHALL HAVE PAID THE ADMINISTRATIVE AGENT, FOR THE
RATABLE BENEFIT OF THE LENDERS, WHERE APPLICABLE, SUCH AMOUNTS AS SHALL BE DUE
UNDER THE FEE LETTER AND SHALL HAVE PAID ALL OTHER AMOUNTS REQUIRED TO BE PAID
HEREUNDER.

 

(F)            WITH RESPECT TO ANY REVOLVING LOANS REQUESTED AFTER JANUARY 31,
2008, THE EXISTING LETTER OF CREDIT SHALL HAVE EXPIRED OR BEEN REPLACED.

 

8.                            REPRESENTATIONS AND WARRANTIES

 

In order to induce the Creditor Parties to enter into this Credit Agreement and
to make the Loans, each of the Borrowers, and each of the Guarantors, jointly
and severally, represent and warrant to the Administrative Agent and to the
Swingline Lender, the Issuing Bank and the Lenders as follows:

 


8.1         FINANCIAL INFORMATION.  TRUE, ACCURATE AND COMPLETE CONSOLIDATED
FINANCIAL STATEMENTS OF EACH BORROWER AND CONSOLIDATING BALANCE SHEET AND INCOME
STATEMENT FOR CCG, AS OF AND FOR THE PERIOD ENDED SEPTEMBER 30, 2007 (THE
“BALANCE SHEET DATE”), HAVE BEEN DELIVERED TO THE CREDITOR PARTIES AND THE SAME
FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION OF EACH
BORROWER, EACH GUARANTOR AND EACH PLEDGED ENTITY AS OF THE DATE THEREOF AND NO
MATERIAL AND ADVERSE CHANGE HAS OCCURRED IN SUCH FINANCIAL CONDITION SINCE THE
DATE THEREOF.

 


8.2         LITIGATION.  EXCEPT AS SET FORTH ON SCHEDULE 8.2, THERE ARE NO
ACTIONS, SUITS, PROCEEDINGS OR INVESTIGATIONS OF ANY KIND PENDING OR, TO THE
KNOWLEDGE OF EITHER BORROWER OR ANY GUARANTORS, THREATENED, AGAINST ANY OF THEM
OR THEIR RESPECTIVE SUBSIDIARIES, BEFORE ANY COURT, TRIBUNAL OR ADMINISTRATIVE
AGENCY OR BOARD THAT, IF ADVERSELY DETERMINED, WOULD REASONABLY BE EXPECTED TO,
EITHER IN ANY CASE OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT, OR
RESULT IN ANY SUBSTANTIAL LIABILITY NOT ADEQUATELY COVERED BY INSURANCE, OR FOR
WHICH ADEQUATE RESERVES ARE NOT MAINTAINED ON THE BALANCE SHEET OF SUCH PERSON,
OR WHICH QUESTION THE VALIDITY OF THIS CREDIT

 

54

--------------------------------------------------------------------------------


 


AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, OR ANY ACTION TAKEN OR TO BE TAKEN
PURSUANT HERETO OR THERETO.

 


8.3         GOOD TITLE AND NO LIENS.  THE BORROWERS, THE GUARANTORS AND THE
PLEDGED ENTITIES ARE THE LAWFUL OWNERS OF THEIR RESPECTIVE ASSETS AND ARE AND
WILL BE THE LAWFUL OWNERS OF SUCH ASSETS, FREE AND CLEAR OF ALL LIENS AND
ENCUMBRANCES OF ANY NATURE WHATSOEVER OTHER THAN (I) AS PERMITTED IN CONJUNCTION
WITH THIS CREDIT AGREEMENT, (II) LIENS AND ENCUMBRANCES SECURING OTHER
INDEBTEDNESS INCURRED IN CONNECTION WITH THE CONDUCT OF BUSINESS BY SUCH PERSONS
IN THE ORDINARY COURSE OF THEIR RESPECTIVE BUSINESSES CONSISTENT WITH PAST
PRACTICES AND LISTED ON SCHEDULE 8.3, (III) LIENS AND ENCUMBRANCES WHICH ARE
BEING RELEASED, TERMINATED OR DISCHARGED WITH THE PROCEEDS OF THE TERM LOAN OR
(IV) PERMITTED LIENS.

 


8.4         FRANCHISE, PATENTS, COPYRIGHTS, ETC.  EACH OF THE BORROWERS AND EACH
OF THE GUARANTORS POSSESS ALL FRANCHISES, PATENTS, COPYRIGHTS, TRADEMARKS, TRADE
NAMES, LICENSES AND PERMITS, AND RIGHTS IN RESPECT OF THE FOREGOING, REQUIRED
FOR THE CONDUCT OF ITS BUSINESS SUBSTANTIALLY AS NOW CONDUCTED, WITHOUT KNOWN
CONFLICT WITH ANY RIGHTS OF OTHERS, EXCEPT TO THE EXTENT THE FAILURE TO OWN OR
HAVE THE SAME WOULD NOT BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.

 


8.5         ENTITY MATTERS.


 


8.5.1                        ORGANIZATION.  EACH OF THE BORROWERS, EACH
GUARANTOR AND EACH OF THE PLEDGED ENTITIES:

 

(A)           IS THE TYPE OF BUSINESS ENTITY, FORMED IN THE JURISDICTION, AND
QUALIFIED TO DO BUSINESS IN THE JURISDICTIONS, AS SET FORTH ON SCHEDULE 8.5.1.

 

(B)           THAT PURPORTS TO BE A DELAWARE STATUTORY TRUST, IS A DULY
ORGANIZED VALIDLY EXISTING STATUTORY TRUST IN GOOD STANDING UNDER THE LAWS OF
THE STATE OF DELAWARE AND IS DULY QUALIFIED IN EACH JURISDICTION WHERE THE
NATURE OF ITS BUSINESS IS SUCH THAT QUALIFICATION IS REQUIRED, EXCEPT WHERE
FAILURE TO BE SO QUALIFIED WOULD NOT RESULT IN A MATERIAL ADVERSE EFFECT, AND
HAS ALL REQUISITE POWER AND AUTHORITY TO CONDUCT ITS BUSINESS AND TO OWN ITS
PROPERTY AS NOW CONDUCTED OR OWNED AND AS CONTEMPLATED BY THIS CREDIT AGREEMENT.

 

(C)           THAT PURPORTS TO BE A CORPORATION, IS A DULY ORGANIZED VALIDLY
EXISTING CORPORATION IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE
AND IS DULY QUALIFIED IN THE JURISDICTION WHERE THE NATURE OF ITS BUSINESS IS
SUCH THAT QUALIFICATION IS REQUIRED, EXCEPT WHERE FAILURE TO BE SO QUALIFIED
WOULD NOT RESULT IN A MATERIAL ADVERSE EFFECT, AND HAS ALL REQUISITE POWER AND
AUTHORITY TO CONDUCT ITS BUSINESS AND TO OWN ITS PROPERTY AS NOW CONDUCTED OR
OWNED AND AS CONTEMPLATED BY THIS CREDIT AGREEMENT.

 

(D)           THAT PURPORTS TO BE A LIMITED LIABILITY COMPANY, IS A DULY
ORGANIZED VALIDLY EXISTING LIMITED LIABILITY COMPANY IN GOOD STANDING UNDER THE
LAWS OF THE STATE OF DELAWARE AND IS DULY QUALIFIED IN THE JURISDICTION WHERE
THE NATURE OF ITS BUSINESS IS SUCH THAT QUALIFICATION IS REQUIRED, EXCEPT WHERE
FAILURE TO BE SO

 

55

--------------------------------------------------------------------------------


 

QUALIFIED WOULD NOT RESULT IN A MATERIAL ADVERSE EFFECT, AND HAS ALL REQUISITE
POWER AND AUTHORITY TO CONDUCT ITS BUSINESS AND TO OWN ITS PROPERTY AS NOW
CONDUCTED OR OWNED AND AS CONTEMPLATED BY THIS CREDIT AGREEMENT.

 


8.5.2        OWNERSHIP.  THE OWNERSHIP OF THE CAPITAL STOCK OF CCG, EACH OF THE
GUARANTORS AND EACH OF THE PLEDGED ENTITIES IS SET FORTH ON SCHEDULE 8.5.2. 
TRUE AND COMPLETE COPIES OF EACH OF THE GOVERNING DOCUMENTS FOR EACH SUCH PERSON
IS LISTED ON SCHEDULE 8.5.2 AND HAVE BEEN FURNISHED TO THE ADMINISTRATIVE AGENT
BY THE BORROWERS AND THE GUARANTORS.  THE BORROWERS AND THE GUARANTORS FURTHER
REPRESENT AND WARRANT THAT SCHEDULE 8.5.2 SETS FORTH ALL OF THE INFORMATION
REQUIRED TO BE SET FORTH THEREON WITH RESPECT TO ALL OF THEIR RESPECTIVE
SUBSIDIARIES THAT ARE EITHER (I) A BORROWER, A GUARANTOR OR A PLEDGED ENTITY, OR
(II) AN ENTITY THAT GENERATES NET INCOME OR HOLDS NET ASSETS EQUAL TO OR GREATER
THAN 5% OF CHC’S CONSOLIDATED NET INCOME OR CONSOLIDATED NET ASSETS.  CHC MAY
UNILATERALLY, FROM TIME TO TIME, REVISE SCHEDULE 8.5.2 BY PROVIDING SUCH REVISED
SCHEDULE 8.5.2 TO THE ADMINISTRATIVE AGENT, SO AS TO REFLECT THE ADDITION OR
REMOVAL OF SUBSIDIARIES THAT MEET OR NO LONGER MEET THE CRITERIA SET FORTH
ABOVE.

 


8.5.3        TAXPAYER IDENTIFICATION NUMBERS.  THE TAXPAYER IDENTIFICATION
NUMBERS AND STATE ORGANIZATIONAL NUMBERS (IF APPLICABLE) OF EACH BORROWER, EACH
GUARANTOR AND EACH PLEDGED ENTITY ARE ACCURATELY STATED IN SCHEDULE 8.5.3.

 


8.5.4        EQUITY INTERESTS.  THE BORROWERS AND THE GUARANTORS ARE EACH THE
OWNER, FREE AND CLEAR OF ALL LIENS AND ENCUMBRANCES (OTHER THAN THOSE CREATED IN
FAVOR OF THE ADMINISTRATIVE AGENT PURSUANT TO THE LOAN DOCUMENTS), OF THE
CAPITAL STOCK WHICH THEY PURPORT TO OWN OF EACH OF THEIR RESPECTIVE SUBSIDIARIES
REQUIRED TO BE LISTED ON SCHEDULE 8.5.2.  ALL SHARES OF SUCH CAPITAL STOCK
CONSTITUTING CORPORATE SHARES HAVE BEEN VALIDLY ISSUED AND ARE FULLY PAID AND
NONASSESSABLE, ALL SHARES OR UNITS OF SUCH CAPITAL STOCK CONSTITUTING EQUITY IN
OTHER FORMS OF ENTITIES (E.G. STATUTORY TRUSTS, LIMITED LIABILITY COMPANIES OR
PARTNERSHIPS) ARE NOT SUBJECT TO ANY CALLS OR ASSESSMENTS, NO RIGHTS TO
SUBSCRIBE TO ANY ADDITIONAL CAPITAL STOCK OF ANY SUCH PERSON HAVE BEEN GRANTED,
AND NO OPTIONS, WARRANTS, OR SIMILAR RIGHTS ARE OUTSTANDING, EXCEPT AS SET FORTH
ON SCHEDULE 8.5.4.

 


8.6         AUTHORIZATION.  THE EXECUTION AND DELIVERY OF THIS CREDIT AGREEMENT
AND THE OTHER LOAN DOCUMENTS TO WHICH EACH BORROWER OR ANY GUARANTOR IS TO
BECOME A PARTY AND THE PERFORMANCE BY SUCH PERSONS OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY (I) ARE WITHIN THE AUTHORITY OF EACH BORROWER
AND EACH GUARANTOR, AS APPLICABLE, (II) HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY CORPORATE OR TRUST ACTION, AS APPLICABLE, (III) DO NOT CONFLICT WITH,
RESULT IN ANY BREACH OR CONTRAVENTION OF OR REQUIRE ANY CONSENT, WAIVER,
AUTHORIZATION OR APPROVAL UNDER ANY LEGAL REQUIREMENT TO WHICH ANY SUCH PERSON
IS SUBJECT OR ANY JUDGMENT, ORDER, WRIT, INJUNCTION, LICENSE OR PERMIT
APPLICABLE TO ANY SUCH PERSON, AS APPLICABLE, AND (IV) DO NOT CONFLICT WITH ANY
PROVISION OF ANY SUCH PERSON’S GOVERNING DOCUMENTS OR ANY CONTRACTUAL

 

56

--------------------------------------------------------------------------------



 


OBLIGATION OF ANY SUCH PERSON, AS APPLICABLE, EXCEPT, IN EACH CASE, WHERE SUCH
CONFLICT WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.

 


8.7         VALID AND BINDING.  EACH OF THE LOAN DOCUMENTS CONSTITUTES THE
LEGAL, VALID AND BINDING OBLIGATION OF EACH OF THE BORROWERS AND THE GUARANTORS
PARTY THERETO, ENFORCEABLE AGAINST EACH SUCH PERSON IN ACCORDANCE WITH THE
RESPECTIVE TERMS THEREOF, SUBJECT TO BANKRUPTCY, INSOLVENCY AND SIMILAR LAWS OF
GENERAL APPLICATION AFFECTING THE RIGHTS AND REMEDIES OF CREDITORS GENERALLY
AND, WITH RESPECT TO THE AVAILABILITY OF THE REMEDIES OF SPECIFIC ENFORCEMENT,
SUBJECT TO THE DISCRETION OF THE COURT BEFORE WHICH ANY PROCEEDING THEREFOR MAY
BE BROUGHT.

 


8.8         DEFERRED COMPENSATION AND ERISA.  EXCEPT AS COULD NOT, INDIVIDUALLY
OR IN THE AGGREGATE, BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT,
THE BORROWERS, THE GUARANTORS, THE PLEDGED ENTITIES AND EACH ERISA AFFILIATE ARE
IN MATERIAL COMPLIANCE WITH ALL APPLICABLE PROVISIONS AND REQUIREMENTS OF ERISA
AND THE REGULATIONS AND PUBLISHED INTERPRETATIONS THEREUNDER WITH RESPECT TO
EACH EMPLOYEE BENEFIT PLAN, AND HAVE PERFORMED ALL THEIR MATERIAL OBLIGATIONS
UNDER EACH EMPLOYEE BENEFIT PLAN.  NO ERISA EVENT HAS OCCURRED OR IS REASONABLY
EXPECTED TO OCCUR EXCEPT ERISA EVENTS THAT, INDIVIDUALLY OR IN THE AGGREGATE,
COULD NOT REASONABLY BE EXPECTED TO RESULT IN A LIABILITY OF ANY BORROWER,
GUARANTOR, PLEDGED ENTITY OR ERISA AFFILIATE IN EXCESS OF $1,000,000.  EXCEPT TO
THE EXTENT REQUIRED UNDER SECTION 4980B OF THE CODE, NO EMPLOYEE BENEFIT PLAN
PROVIDES HEALTH OR WELFARE BENEFITS (THROUGH THE PURCHASE OF INSURANCE OR
OTHERWISE) FOR ANY RETIRED OR FORMER EMPLOYEES OF ANY BORROWER, GUARANTOR,
PLEDGED ENTITY OR ERISA AFFILIATE.  NO EMPLOYEE BENEFIT PLAN THAT IS A GROUP
HEALTH PLAN WITHIN THE MEANING OF PART 6 OF TITLE I OF ERISA IS SELF-INSURED OR
PROVIDES BENEFITS BY ANY MEANS OTHER THE PURCHASE OF INSURANCE.  NONE OF THE
BORROWERS, GUARANTORS, PLEDGED ENTITIES OR ANY ERISA AFFILIATES HAS ANY
GUARANTEED PENSION PLAN EXCEPT AS MAY BE DESIGNATED TO THE LENDER IN WRITING BY
THE BORROWERS FROM TIME TO TIME.  AS OF THE MOST RECENT VALUATION DATE FOR EACH
GUARANTEED PENSION PLAN, THE AMOUNT OF UNFUNDED BENEFIT LIABILITIES (AS DEFINED
IN SECTION 4001(A)(18) OF ERISA), INDIVIDUALLY OR IN THE AGGREGATE OF ALL
GUARANTEED PENSION PLANS (EXCLUDING FOR PURPOSES OF SUCH COMPUTATION ANY PENSION
PLANS WITH RESPECT TO WHICH ASSETS EXCEED BENEFIT LIABILITIES), DOES NOT EXCEED
$1,000,000; AND NO “REPORTABLE EVENT” WITHIN THE MEANING OF SECTION 4043 OF
ERISA HAS OCCURRED WITH RESPECT TO ANY GUARANTEED PENSION PLAN.  THE GRANTING OF
THE LOANS, THE PERFORMANCE BY THE BORROWERS AND THE GUARANTORS OF THEIR
RESPECTIVE OBLIGATIONS UNDER THE LOAN DOCUMENTS AND THE BORROWERS’, THE
GUARANTORS’ AND THE PLEDGED ENTITIES’ CONDUCTING OF THEIR RESPECTIVE OPERATIONS
DO NOT AND WILL NOT VIOLATE ANY PROVISIONS OF ERISA OR ANY EMPLOYEE BENEFIT
PLAN.

 


8.9         NO MATERIALLY ADVERSE CONTRACTS, ETC.  NEITHER BORROWER, NO
GUARANTOR, NO PLEDGED ENTITY, AND NONE OF THEIR RESPECTIVE SUBSIDIARIES IS
SUBJECT TO, OR IN BREACH OR DEFAULT UNDER, ANY CHARTER, CORPORATE OR OTHER LEGAL
RESTRICTION, OR ANY JUDGMENT, DECREE, ORDER, RULE OR REGULATION, THAT HAS OR IS
EXPECTED IN THE FUTURE TO HAVE, OR WHERE SUCH BREACH OR DEFAULT HAS OR IS
EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT.  NEITHER BORROWER, NO GUARANTOR, NO
PLEDGED ENTITY, AND NONE OF THEIR RESPECTIVE

 

57

--------------------------------------------------------------------------------


 


SUBSIDIARIES IS A PARTY TO, OR IN BREACH OR DEFAULT UNDER, ANY CONTRACT OR
AGREEMENT THAT HAS OR IS EXPECTED TO HAVE, OR WHERE SUCH BREACH OR DEFAULT HAS
OR IS EXPECTED TO HAVE, ANY MATERIAL ADVERSE EFFECT.

 


8.10                 COMPLIANCE WITH OTHER INSTRUMENTS, LAWS, ETC.  NEITHER
BORROWER, NO GUARANTOR, NO PLEDGED ENTITY, AND NONE OF THEIR RESPECTIVE
SUBSIDIARIES IS IN VIOLATION OF ANY PROVISION OF ITS GOVERNING DOCUMENTS, OR ANY
CONTRACTUAL OBLIGATIONS OR ANY LEGAL REQUIREMENTS, INCLUDING, WITHOUT
LIMITATION, WITH RESPECT TO ANY LEVERAGE LIMITATIONS, OR ANY ENVIRONMENTAL,
HAZARDOUS SUBSTANCE OR REGULATORY MATTER, IN ANY OF THE FOREGOING CASES IN A
MANNER THAT COULD RESULT IN THE IMPOSITION OF SUBSTANTIAL PENALTIES OR RESULT IN
A MATERIAL ADVERSE EFFECT.

 


8.11                 TAX STATUS.  THE BORROWERS, THE GUARANTORS, THE PLEDGED
ENTITIES AND THEIR RESPECTIVE SUBSIDIARIES (A) HAVE FILED ALL FEDERAL AND STATE
INCOME AND ALL OTHER TAX RETURNS, REPORTS AND DECLARATIONS REQUIRED BY ANY
JURISDICTION TO WHICH SUCH PERSON IS SUBJECT, AND (B) HAVE PAID ALL TAXES SHOWN
OR DETERMINED TO BE DUE ON SUCH RETURNS, REPORTS AND DECLARATIONS, EXCEPT THOSE
BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS FOR WHICH
APPROPRIATE RESERVES HAVE BEEN TAKEN AND ARE BEING MAINTAINED IN ACCORDANCE WITH
GAAP.  EXCEPT FOR TAXES BEING CONTESTED AS PROVIDED IN CLAUSE (B) ABOVE, THERE
ARE NO UNPAID TAXES IN ANY MATERIAL AMOUNT CLAIMED TO BE DUE IN WRITING BY THE
TAXING AUTHORITY OF ANY JURISDICTION, AND SUCH PERSONS KNOW OF NO BASIS FOR ANY
SUCH CLAIM.

 


8.12                 HOLDING COMPANY AND INVESTMENT COMPANY ACTS.  NEITHER
BORROWER, NO GUARANTOR, NO PLEDGED ENTITY, AND NONE OF THEIR RESPECTIVE
SUBSIDIARIES IS A “HOLDING COMPANY,” OR AN “AFFILIATE” OF A “HOLDING COMPANY,”
AS SUCH TERMS ARE DEFINED IN THE PUBLIC UTILITY HOLDING COMPANY ACT OF 2005; NOR
ARE ANY SUCH PERSONS AN “INVESTMENT COMPANY,” OR AN “AFFILIATED COMPANY” OR A
“PRINCIPAL UNDERWRITER” OF AN “INVESTMENT COMPANY,” AS SUCH TERMS ARE DEFINED IN
THE INVESTMENT COMPANY ACT OF 1940.

 


8.13                 CERTAIN TRANSACTIONS.  EXCEPT AS SET FORTH ON SCHEDULE
8.13, AS OF THE DATE OF THIS CREDIT AGREEMENT, NONE OF THE RELATED PARTIES OF
EITHER BORROWER, ANY GUARANTOR, ANY PLEDGED ENTITY OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES IS PRESENTLY A PARTY TO ANY TRANSACTION WITH ANY SUCH PERSONS
(OTHER THAN (A) FOR SERVICES AS EMPLOYEES, OFFICERS, TRUSTEES, AGENTS,
ATTORNEYS, REPRESENTATIVES, ADVISORS OR DIRECTORS; (B) TRANSACTIONS (I) WITH
FUND ENTITIES WHICH ARE CONSOLIDATED ON THE BOOKS OF ANY SUCH PERSON SOLELY
BECAUSE OF THE APPLICATION OF FIN 46 OR OTHER SIMILAR ACCOUNTING PRONOUNCEMENTS,
AND (II) WITH PUBLIC INVESTMENT FUNDS THAT WOULD HAVE BEEN SO CONSOLIDATED UNDER
FIN 46 OR OTHER SIMILAR ACCOUNTING PRONOUNCEMENTS, EXCEPT FOR THE RIGHTS OF THE
INVESTORS IN SUCH FUNDS TO REMOVE THE GENERAL PARTNERS OF SUCH FUNDS WITHOUT
CAUSE; OR (C) SUCH TRANSACTIONS BETWEEN OR AMONG ONE OR MORE MEMBERS OF THE
RELATED COMPANIES GROUP, ON THE ONE HAND, AND THE CENTERLINE GROUP, ON THE OTHER
HAND, ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS UPON TERMS AND CONDITIONS
NO LESS ADVANTAGEOUS TO THE CENTERLINE GROUP THAN WOULD BE AVAILABLE ON AN ARM’S
LENGTH BASIS WITH A PERSON WHO IS NOT AN AFFILIATE), INCLUDING ANY CONTRACT,
AGREEMENT OR OTHER ARRANGEMENT PROVIDING FOR THE FURNISHING OF

 

58

--------------------------------------------------------------------------------


 


SERVICES TO OR BY, PROVIDING FOR RENTAL OF REAL OR PERSONAL PROPERTY TO OR FROM,
OR OTHERWISE REQUIRING PAYMENTS TO OR FROM ANY OFFICER, TRUSTEE, DIRECTOR OR
SUCH EMPLOYEE OR ANY CORPORATION, PARTNERSHIP, TRUST OR OTHER ENTITY IN WHICH
ANY OFFICER, TRUSTEE, DIRECTOR, OR ANY SUCH EMPLOYEE HAS A SUBSTANTIAL INTEREST
OR IS AN OFFICER, DIRECTOR, TRUSTEE OR PARTNER.

 


8.14                 LOAN DOCUMENTS.  ALL OF THE REPRESENTATIONS AND WARRANTIES
OF THE BORROWERS AND THE GUARANTORS MADE IN THE LOAN DOCUMENTS ARE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS.

 


8.15                 REGULATIONS U AND X.  NO PORTION OF THE LOAN IS TO BE USED
FOR THE PURPOSE OF PURCHASING OR CARRYING ANY “MARGIN SECURITY” OR “MARGIN
STOCK” AS SUCH TERMS ARE USED IN REGULATIONS U AND X OF THE BOARD OF GOVERNORS
OF THE FEDERAL RESERVE SYSTEM, 12 C.F.R. PARTS 221 AND 224.

 


8.16                 SOLVENCY.  AFTER THE REPAYMENT OF THE REPAYMENT
OBLIGATIONS, AND TAKING INTO ACCOUNT THE OBLIGATIONS HEREUNDER, EACH OF THE
BORROWERS, THE GUARANTORS, THE PLEDGED ENTITIES AND THEIR RESPECTIVE
SUBSIDIARIES ARE INDIVIDUALLY, AND ON A CONSOLIDATED BASIS, SOLVENT.

 


8.17                 NO MATERIAL CHANGE; NO DEFAULT.  THERE HAS BEEN NO
(I) MATERIAL ADVERSE EFFECT, OR (II) CHANGE IN CONTROL, IN EACH CASE SINCE THE
DATE OF THE BORROWERS’ AND GUARANTORS’ LAST FINANCIAL STATEMENTS MOST RECENTLY
DELIVERED TO THE ADMINISTRATIVE AGENT; AND THERE IS NOT CURRENTLY OUTSTANDING
ANY DEFAULT.

 


8.18                 INSURANCE.  EACH OF THE BORROWERS, EACH OF THE GUARANTORS
AND EACH OF THE PLEDGED ENTITIES MAINTAINS IN FULL FORCE AND EFFECT SUCH
INSURANCE WITH FINANCIALLY SOUND AND REPUTABLE INSURERS WITH RESPECT TO SUCH
PERSON’S PROPERTIES AND BUSINESS, AGAINST SUCH CASUALTIES, LIABILITIES AND
CONTINGENCIES, AS ARE IN ACCORDANCE WITH THE GENERAL PRACTICES OF REASONABLY
PRUDENT BUSINESSES ENGAGED IN SIMILAR ACTIVITIES IN SIMILAR GEOGRAPHIC AREAS AND
IN AMOUNTS, CONTAINING SUCH TERMS, AND IN SUCH FORMS AS ARE REASONABLE AND
PRUDENT IN THE ORDINARY COURSE OF SUCH PERSONS’ BUSINESS.

 


8.19                 USE OF PROCEEDS.  THE BORROWERS WILL USE THE PROCEEDS OF
THE LOANS AND WILL REQUEST THE ISSUANCE OF LETTERS OF CREDIT ONLY FOR THE
PURPOSES AND USES SPECIFIED IN SECTION 3.

 


8.20                 LABOR MATTERS.  EXCEPT AS COULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AS OF THE
DATE HEREOF, THERE ARE NO STRIKES, LOCKOUTS OR SLOW DOWNS AGAINST EITHER
BORROWER, ANY GUARANTOR OR PLEDGED ENTITY OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES PENDING OR, TO THE KNOWLEDGE OF THE BORROWERS AND GUARANTORS,
THREATENED.  THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS CREDIT
AGREEMENT WILL NOT GIVE RISE TO ANY RIGHT OF TERMINATION OR RIGHT OF
RENEGOTIATION ON THE PART OF ANY UNION UNDER ANY COLLECTIVE BARGAINING AGREEMENT
TO WHICH EITHER BORROWER, ANY GUARANTOR OR PLEDGED ENTITY, OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES, IS BOUND.  THE HOURS WORKED BY AND PAYMENTS MADE TO
EMPLOYEES OF ANY SUCH PERSONS HAVE NOT BEEN IN

 

59

--------------------------------------------------------------------------------



 


VIOLATION IN ANY MATERIAL RESPECT OF THE FEDERAL FAIR LABOR STANDARDS ACT OR ANY
OTHER APPLICABLE FEDERAL, STATE, LOCAL OR FOREIGN LAW DEALING WITH SUCH MATTERS
AND ALL PAYMENTS DUE FROM SUCH PERSONS, OR FOR WHICH ANY CLAIM MAY BE MADE
AGAINST ANY OF SUCH PERSONS, ON ACCOUNT OF WAGES AND EMPLOYEE HEALTH AND WELFARE
INSURANCE AND OTHER BENEFITS HAVE BEEN PAID OR ACCRUED AS A LIABILITY ON THE
BOOKS OF SUCH PERSONS.

 


8.21                 EXCHANGE LISTING.  CHC CURRENTLY LISTS ALL OF ITS COMMON
SHARES, AND MAINTAINS TRADING PRIVILEGES WITH RESPECT TO SUCH CAPITAL STOCK, ON
THE NEW YORK STOCK EXCHANGE, AND SUCH LISTING IS VALID, CURRENT, AND IN FULL
FORCE AND EFFECT, IN COMPLIANCE WITH ALL SECURITIES LAW AND EXCHANGE RULES,
REGULATIONS AND REQUIREMENTS.

 


8.22                 NO BROKER OR FINDER.  NEITHER BORROWER, NO GUARANTOR, AND
NO OTHER PERSON ACTING ON THEIR BEHALF, HAS DEALT WITH ANY BROKER, FINDER OR
OTHER PERSON WHO OR WHICH MAY BE ENTITLED TO A BROKER’S OR FINDER’S FEE, OR
OTHER COMPENSATION, PAYABLE BY THE CREDITOR PARTIES OR THE ADMINISTRATIVE AGENT
IN CONNECTION WITH THE LOANS, THE EXECUTION AND DELIVERY OF THE LOAN DOCUMENTS,
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, AND THE PERFORMANCE OF
THE OBLIGATIONS.

 


8.23                 INFORMATION TRUE, COMPLETE AND NOT MISLEADING.  ALL OF THE
FACTUAL INFORMATION PROVIDED BY OR ON BEHALF OF THE BORROWERS OR THE GUARANTORS
THAT IS CONTAINED OR REFERRED TO IN THIS SECTION AND IN THE SCHEDULES TO THIS
CREDIT AGREEMENT, AND IN THE CERTIFICATES AND OPINIONS FURNISHED TO THE
ADMINISTRATIVE AGENT OR THE LENDERS BY OR ON BEHALF OF THE BORROWERS AND THE
GUARANTORS IN CONNECTION WITH THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT,
IS TRUE, ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS, AND OMITS NO MATERIAL
FACT NECESSARY TO MAKE THE SAME, IN LIGHT OF THE CIRCUMSTANCES WHEN MADE, NOT
MISLEADING.

 

9.                            AFFIRMATIVE COVENANTS

 

For so long as this Credit Agreement is in effect, and until such time as all of
the Obligations have been indefeasibly fully paid and performed, unless the
Creditor Parties shall otherwise consent in the manner provided for in
Section 23, the Borrowers and the Guarantors shall comply, jointly and
severally, and shall cause all of their Subsidiaries to comply, with the
following covenants:

 


9.1         PUNCTUAL PAYMENT.  THE BORROWERS WILL DULY AND PUNCTUALLY PAY OR
CAUSE TO BE PAID THE PRINCIPAL AND INTEREST ON THE LOANS AND ALL INTEREST, FEES
AND OTHER OBLIGATIONS PROVIDED FOR IN THIS CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENT, ALL IN ACCORDANCE WITH THE TERMS OF THIS CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS.

 


9.2         MAINTENANCE OF LOCATION AND OFFICE.  EACH BORROWER AND EACH
GUARANTOR WILL MAINTAIN (I) ITS JURISDICTION OF FORMATION IN DELAWARE, AND ITS
CHIEF EXECUTIVE OFFICE IN NEW YORK, NEW YORK, OR AT SUCH OTHER JURISDICTION OR
PLACE IN THE UNITED STATES AS SUCH BORROWER OR GUARANTOR SHALL DESIGNATE BY NOT
LESS THAN THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT.

 

60

--------------------------------------------------------------------------------


 


9.3   ORGANIZATIONAL NUMBER.  NEITHER BORROWER, NOR ANY GUARANTOR OR PLEDGED
ENTITY, WILL CHANGE ITS ORGANIZATIONAL NUMBER OR TAXPAYER IDENTIFICATION NUMBER,
EXCEPT UPON THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT.

 


9.4   RECORDS AND ACCOUNTS.  EACH BORROWER AND EACH GUARANTOR WILL KEEP, AND
CAUSE EACH OF THEIR RESPECTIVE SUBSIDIARIES TO KEEP, TRUE AND ACCURATE RECORDS
AND BOOKS OF ACCOUNT IN WHICH FULL, TRUE AND CORRECT ENTRIES WILL BE MADE IN
ACCORDANCE WITH GAAP.

 


9.5   DELIVERY OF FINANCIAL STATEMENTS AND NOTICES.

 


9.5.1        FINANCIAL STATEMENTS, REPORTS, ETC.  EACH BORROWER, EIT, CMC AND
CENTERLINE INVESTORS WILL FURNISH TO THE ADMINISTRATIVE AGENT (EITHER PHYSICALLY
OR THROUGH ELECTRONIC DELIVERY REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE
AGENT, WHICH SHALL PROMPTLY FURNISH TO EACH LENDER):

 

(A)           WITHIN NINETY (90) DAYS AFTER THE END OF EACH FISCAL YEAR WITH
RESPECT TO CHC, AND WITHIN ONE HUNDRED FIVE (105) DAYS AFTER THE END OF EACH
FISCAL YEAR WITH RESPECT TO EACH OTHER SUCH PERSON, ITS CONSOLIDATED BALANCE
SHEET, INCOME STATEMENT, STATEMENT OF EQUITY AND CASH FLOW STATEMENT, AND, WITH
RESPECT TO CCG AND CENTERLINE INVESTORS, CONSOLIDATING BALANCE SHEET AND RELATED
STATEMENT OF INCOME SHOWING THE FINANCIAL CONDITION OF SUCH PERSON AND ITS
CONSOLIDATED SUBSIDIARIES AS OF THE CLOSE OF SUCH FISCAL YEAR AND THE RESULTS OF
ITS OPERATIONS AND THE OPERATIONS OF SUCH SUBSIDIARIES DURING SUCH YEAR,
TOGETHER WITH COMPARATIVE FIGURES FOR THE IMMEDIATELY PRECEDING FISCAL YEAR. 
SUCH BALANCE SHEETS AND RELATED STATEMENTS FOR THE BORROWERS, EIT, CMC AND
CENTERLINE INVESTORS SHALL BE AUDITED BY DELOITTE & TOUCHE LLP OR OTHER
INDEPENDENT PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT, AND SHALL BE ACCOMPANIED BY AN OPINION
OF SUCH ACCOUNTANTS (WHICH OPINION SHALL NOT BE QUALIFIED IN ANY MATERIAL
RESPECT), TO THE EFFECT THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS FAIRLY
PRESENT THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF SUCH PERSON AND ITS
CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED;

 

(B)           WITHIN FORTY-FIVE (45) DAYS WITH RESPECT TO CHC AND WITHIN SIXTY
(60) DAYS WITH RESPECT TO CCG, EIT, CMC AND CENTERLINE INVESTORS, AFTER THE END
OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR, EACH SUCH
PERSON’S CONSOLIDATED BALANCE SHEET, INCOME STATEMENT, STATEMENT OF EQUITY AND
CASH FLOW STATEMENT, AND, WITH RESPECT TO CCG AND CENTERLINE INVESTORS,
CONSOLIDATING BALANCE SHEET AND RELATED STATEMENT OF INCOME SHOWING THE
FINANCIAL CONDITION OF SUCH PERSON AND ITS CONSOLIDATED SUBSIDIARIES AS OF THE
CLOSE OF SUCH FISCAL QUARTER AND THE RESULTS OF ITS OPERATIONS AND THE
OPERATIONS OF SUCH SUBSIDIARIES DURING SUCH FISCAL QUARTER AND THE THEN ELAPSED
PORTION OF THE FISCAL YEAR, AND COMPARATIVE FIGURES FOR THE SAME PERIODS IN THE
IMMEDIATELY PRECEDING FISCAL YEAR, ALL UNAUDITED AND CERTIFIED BY SUCH PERSON’S
CHIEF FINANCIAL OFFICER AS FAIRLY PRESENTING THE FINANCIAL CONDITION AND RESULTS
OF OPERATIONS OF SUCH PERSON AND ITS

 

61

--------------------------------------------------------------------------------


 

CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED (AND, IN THE CASE OF CCG AND
CENTERLINE INVESTORS, A CONSOLIDATING) BASIS IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED, SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS;

 

(C)           CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS WITH
RESPECT TO CHC UNDER CLAUSE (A) OR (B) ABOVE, A CERTIFICATE SUBSTANTIALLY IN THE
FORM OF EXHIBIT 9.5.1(C) (A “COMPLIANCE CERTIFICATE”) OF CHC’S CHIEF FINANCIAL
OFFICER OPINING AND CERTIFYING (I) THAT NO DEFAULT HAS OCCURRED OR, IF A DEFAULT
HAS OCCURRED, SPECIFYING THE NATURE AND EXTENT THEREOF AND ANY CORRECTIVE ACTION
TAKEN OR PROPOSED TO BE TAKEN WITH RESPECT THERETO AND (II) SETTING FORTH
COMPUTATIONS IN REASONABLE DETAIL SATISFACTORY TO THE ADMINISTRATIVE AGENT
DEMONSTRATING COMPLIANCE WITH THE COVENANTS CONTAINED IN SECTION 9.18.1, AND
SECTIONS 10.14 THROUGH 10.16 AND, (X) SETTING FORTH THE BORROWERS’ CALCULATION
OF CONSOLIDATED EBITDA, FIXED CHARGES, FUNDED DEBT AND NET PROCEEDS,
(Y) CERTIFYING THAT THERE HAS BEEN NO CHANGE IN THE BUSINESS ACTIVITIES, ASSETS
OR LIABILITIES OF ANY PERSON REASONABLY LIKELY TO RESULT IN A MATERIAL ADVERSE
EFFECT, OR IF THERE HAS BEEN ANY SUCH CHANGE, DESCRIBING SUCH CHANGE IN
REASONABLE DETAIL, AND, (Z) CERTIFYING THAT THE BORROWERS AND THE GUARANTORS ARE
IN COMPLIANCE WITH SECTION 10.13;

 

(D)           PROMPTLY AFTER THE SAME BECOME PUBLICLY AVAILABLE, COPIES OF ALL
PERIODIC AND OTHER REPORTS, PROXY STATEMENTS AND OTHER MATERIALS FILED BY SUCH
PERSONS WITH THE SEC, OR WITH ANY NATIONAL SECURITIES EXCHANGE, OR DISTRIBUTED
TO ITS SHAREHOLDERS, PARTNERS OR MEMBERS, AS THE CASE MAY BE;

 

(E)           PROMPTLY AFTER THE RECEIPT THEREOF BY ANY SUCH PERSON OR ANY
SUBSIDIARY, A COPY OF ANY “MANAGEMENT LETTER” RECEIVED BY ANY SUCH PERSON FROM
ITS CERTIFIED PUBLIC ACCOUNTANTS, AND THE MANAGEMENT’S RESPONSE THERETO; AND

 

(F)            PROMPTLY, FROM TIME TO TIME, SUCH OTHER INFORMATION REGARDING THE
OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL CONDITION OF SUCH PERSONS OR ANY OF
THEIR SUBSIDIARIES, OR COMPLIANCE WITH THE TERMS OF ANY LOAN DOCUMENT, AS THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY REQUEST.

 

(G)           DOCUMENTS REQUIRED TO BE DELIVERED PURSUANT TO SECTION 9.5.1(A),
(B) OR (D) (TO THE EXTENT ANY SUCH DOCUMENTS ARE INCLUDED IN MATERIALS OTHERWISE
FILED WITH THE SEC) MAY BE DELIVERED ELECTRONICALLY AND IF SO DELIVERED, SHALL
BE DEEMED TO HAVE BEEN DELIVERED ON THE DATE (I) ON WHICH SUCH PERSON POSTS SUCH
DOCUMENTS, OR PROVIDES A LINK THERETO, ON SUCH PERSON’S WEBSITE ON THE INTERNET;
OR (II) ON WHICH SUCH DOCUMENTS ARE POSTED ON SUCH PERSON’S BEHALF ON
INTRALINKS/INTRAAGENCY OR ANOTHER RELEVANT WEBSITE, IF ANY, TO WHICH EACH LENDER
AND THE ADMINISTRATIVE AGENT HAVE ACCESS (WHETHER A COMMERCIAL, THIRD-PARTY
WEBSITE OR WHETHER SPONSORED BY THE ADMINISTRATIVE AGENT).

 


9.5.2        NOTICES.  WITH REASONABLE PROMPTNESS, BUT IN ALL EVENTS WITHIN FIVE
(5) BUSINESS DAYS AFTER THE PERSON DESCRIBED BELOW HAS ACTUAL KNOWLEDGE THEREOF:

 

62

--------------------------------------------------------------------------------


 

(A)           DEFAULTS.  EACH BORROWER AND EACH GUARANTOR WILL, AND WILL CAUSE
EACH OF THEIR RESPECTIVE SUBSIDIARIES TO NOTIFY THE ADMINISTRATIVE AGENT IN
WRITING OF THE OCCURRENCE OF ANY ACT, EVENT OR CONDITION WHICH CONSTITUTES A
DEFAULT UNDER ANY OF THE LOAN DOCUMENTS, SUCH NOTICE TO INCLUDE A WRITTEN
STATEMENT OF ANY REMEDIAL OR CURATIVE ACTIONS WHICH SUCH PERSON PROPOSES TO
UNDERTAKE TO CURE OR REMEDY ANY SUCH DEFAULT BEFORE IT BECOMES AN EVENT OF
DEFAULT.

 

(B)           EQUITY COLLATERAL.  EACH BORROWER AND EACH GUARANTOR WILL, AND
WILL CAUSE EACH OF THEIR RESPECTIVE SUBSIDIARIES TO, GIVE NOTICE TO THE
ADMINISTRATIVE AGENT IN WRITING OF ANY EVENTS RELATING TO THE EQUITY COLLATERAL
THAT MATERIALLY ADVERSELY AFFECT THE RIGHTS OF THE ADMINISTRATIVE AGENT OR ANY
OTHER CREDITOR PARTIES WITH RESPECT THERETO.

 

(C)           LITIGATION.  EACH BORROWER AND EACH GUARANTOR WILL, AND WILL CAUSE
EACH OF THEIR RESPECTIVE SUBSIDIARIES TO, GIVE NOTICE TO THE ADMINISTRATIVE
AGENT IN WRITING OF ANY LITIGATION OR PROCEEDINGS THREATENED OR ANY PENDING
LITIGATION AND PROCEEDINGS AFFECTING ANY SUCH PERSON INVOLVING AN AMOUNT IN
CONTROVERSY EXCEEDING $2,000,000, OR WITH RESPECT TO ANY OF THE FOREGOING
PERSONS, THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT,
AND STATING THE NATURE AND STATUS OF SUCH LITIGATION OR PROCEEDINGS.  EACH
BORROWER AND EACH GUARANTOR WILL, AND WILL CAUSE EACH OF THEIR RESPECTIVE
SUBSIDIARIES TO, GIVE NOTICE TO THE ADMINISTRATIVE AGENT IN WRITING IN FORM AND
DETAIL REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT OF ANY JUDGMENT IN
EXCESS OF $2,000,000 NOT COVERED BY INSURANCE, FINAL OR OTHERWISE, AGAINST SUCH
PERSONS.  NOTWITHSTANDING THE FOREGOING, THE PARTIES HERETO AGREE THAT THE
LITIGATION LISTED ON SCHEDULE 8.2 SHALL BE EXCLUDED FROM THE NOTICE PROVISIONS
OF THIS SECTION.

 

(D)           CHANGE IN CREDIT RATING.  EACH BORROWER AND EACH GUARANTOR WILL,
AND WILL CAUSE EACH OF THEIR RESPECTIVE SUBSIDIARIES TO, GIVE NOTICE TO THE
ADMINISTRATIVE AGENT IN WRITING OF ANY CHANGE IN ANY SUCH PERSON’S CREDIT
RATING, OR THE CREDIT RATING PERTAINING TO ANY DEBT OBLIGATIONS OF ANY SUCH
PERSON, AS DETERMINED BY MOODY’S, S&P OR ANY OTHER NATIONALLY RECOGNIZED RATING
SERVICE FROM TIME TO TIME.

 

(E)           MANAGEMENT.  THE BORROWERS AND GUARANTORS WILL PROVIDE TO THE
ADMINISTRATIVE AGENT PROMPT NOTICE IN THE EVENT THE RELATIONSHIP OF ANY OF THEIR
RESPECTIVE OFFICERS OR OTHER MEMBERS OF SENIOR MANAGEMENT WILL BE TERMINATING.

 

(F)            MATERIAL ADVERSE CHANGE.  EACH BORROWER AND EACH GUARANTOR WILL,
AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO, GIVE NOTICE TO THE ADMINISTRATIVE
AGENT IN WRITING OF ANY EVENTS OR CIRCUMSTANCES THAT ARE REASONABLY LIKELY TO
CAUSE A MATERIAL ADVERSE EFFECT.

 

(G)           NOTICE TO LENDERS.  THE ADMINISTRATIVE AGENT WILL PROMPTLY FURNISH
TO EACH LENDER A COPY OF EACH NOTICE RECEIVED BY THE ADMINISTRATIVE AGENT UNDER
THIS SECTION 9.5.2.

 

63

--------------------------------------------------------------------------------



 


9.5.3        TRUE, ACCURATE AND COMPLETE FINANCIAL STATEMENTS.  ALL FINANCIAL
STATEMENTS FURNISHED HEREUNDER SHALL BE TRUE, ACCURATE AND COMPLETE IN ALL
MATERIAL RESPECTS AND SHALL FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE
FINANCIAL CONDITION OF SUCH PERSONS AS OF THE DATE THEREOF.

 


9.5.4        REVISIONS TO SCHEDULE 8.5.2.  THE BORROWERS AND GUARANTORS SHALL
PROVIDE FROM TIME TO TIME ALL INFORMATION AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST REGARDING ANY SUBSIDIARIES LISTED ON SCHEDULE 8.5.2;
PROVIDED, HOWEVER, THAT, WITH RESPECT TO PROPRIETARY OR CONFIDENTIAL INFORMATION
THAT MAY BE REQUESTED FROM TIME TO TIME, THE CONFIDENTIALITY OF ANY SUCH
INFORMATION SHALL BE MAINTAINED IN ACCORDANCE WITH THE TERMS OF SECTION 25.

 


9.6   EXISTENCE; CONDUCT OF BUSINESS.

 


9.6.1        STATUTORY TRUSTS.  EACH OF THE BORROWERS, THE GUARANTORS AND THE
PLEDGED ENTITIES, IF ANY, THAT ARE ORGANIZED AS STATUTORY TRUSTS (SEE SCHEDULE
8.5.1) WILL (A) DO OR CAUSE TO BE DONE ALL THINGS NECESSARY TO PRESERVE AND KEEP
IN FULL FORCE AND EFFECT ITS EXISTENCE AS A DELAWARE STATUTORY TRUST,
(B) PRESERVE AND KEEP IN FULL FORCE ALL OF ITS RIGHTS AND FRANCHISES, EXCEPT
WHERE SUCH FAILURE WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON THE BUSINESS,
ASSETS OR CONDITION, FINANCIAL OR OTHERWISE, OF SUCH PERSON, AND (C) ONLY ENGAGE
IN PERMITTED BUSINESSES AND AS CONTEMPLATED BY ITS GOVERNING DOCUMENTS.

 


9.6.2        CORPORATIONS.  EACH OF THE BORROWERS, THE GUARANTORS AND THE
PLEDGED ENTITIES, IF ANY, THAT ARE ORGANIZED AS CORPORATIONS (SEE SCHEDULE
8.5.1) WILL (A) DO OR CAUSE TO BE DONE ALL THINGS NECESSARY TO PRESERVE AND KEEP
IN FULL FORCE AND EFFECT ITS EXISTENCE AS A DELAWARE CORPORATION, (B) PRESERVE
AND KEEP IN FULL FORCE ALL OF ITS RIGHTS AND FRANCHISES, EXCEPT WHERE SUCH
FAILURE WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON THE RESPECTIVE BUSINESS,
ASSETS OR CONDITION, FINANCIAL OR OTHERWISE, OF SUCH PERSON, AND (C) ONLY ENGAGE
IN PERMITTED BUSINESSES AND AS CONTEMPLATED BY ITS GOVERNING DOCUMENTS.

 


9.6.3        LIMITED LIABILITY COMPANIES.  EACH OF THE BORROWERS, THE GUARANTORS
AND THE PLEDGED ENTITIES, IF ANY, THAT ARE ORGANIZED AS LIMITED LIABILITY
COMPANIES (SEE SCHEDULE 8.5.1) WILL (A) DO OR CAUSE TO BE DONE ALL THINGS
NECESSARY TO PRESERVE AND KEEP IN FULL FORCE AND EFFECT SUCH PERSON’S EXISTENCE
AS A DELAWARE LIMITED LIABILITY COMPANY, (B) PRESERVE AND KEEP IN FULL FORCE ALL
OF SUCH PERSON’S RIGHTS AND FRANCHISES, EXCEPT WHERE SUCH FAILURE WOULD NOT HAVE
A MATERIAL ADVERSE EFFECT ON THE BUSINESS, ASSETS OR CONDITION, FINANCIAL OR
OTHERWISE, OF SUCH PERSON, AND (C) ONLY ENGAGE IN PERMITTED BUSINESSES AND AS
CONTEMPLATED BY SUCH PERSON’S GOVERNING DOCUMENTS.

 

64

--------------------------------------------------------------------------------


 


9.7   INSURANCE.  EACH OF THE BORROWERS, EACH OF THE GUARANTORS, EACH OF THE
PLEDGED ENTITIES AND THEIR RESPECTIVE SUBSIDIARIES SHALL MAINTAIN WITH RESPECT
TO ITS BUSINESS OPERATIONS, AND SHALL CAUSE EACH OF THEIR RESPECTIVE
SUBSIDIARIES TO MAINTAIN, WITH FINANCIALLY SOUND AND REPUTABLE INSURERS,
INSURANCE WITH RESPECT TO SUCH PROPERTIES AND ITS BUSINESS AGAINST SUCH
CASUALTIES, LIABILITIES AND CONTINGENCIES AS SHALL BE IN ACCORDANCE WITH THE
GENERAL PRACTICES OF REASONABLY PRUDENT BUSINESSES ENGAGED IN SIMILAR ACTIVITIES
IN SIMILAR GEOGRAPHIC AREAS AND IN AMOUNTS, CONTAINING SUCH TERMS, IN SUCH
FORMS, COVERING SUCH RISKS AND FOR SUCH PERIODS AS MAY BE REASONABLY ACCEPTABLE
TO THE ADMINISTRATIVE AGENT.  AT THE ADMINISTRATIVE AGENT’S REQUEST FROM TIME TO
TIME, THE BORROWERS AND GUARANTORS SHALL PROVIDE A COMPREHENSIVE OR PARTIAL LIST
(AS REQUESTED) OF ALL SUCH POLICIES AND TRUE, CORRECT AND COMPLETE COPIES OF
SOME OR ALL SUCH POLICIES, AS MAY BE REQUESTED.

 


9.8   TAXES AND TRADE DEBT.  THE BORROWERS AND EACH GUARANTOR AND PLEDGED ENTITY
WILL, AND WILL CAUSE EACH OF THEIR SUBSIDIARIES TO, DULY PAY AND DISCHARGE, OR
CAUSE TO BE PAID AND DISCHARGED, BEFORE THE SAME SHALL BECOME OVERDUE, ALL TAXES
IMPOSED UPON IT AND ITS REAL PROPERTIES, SALES AND ACTIVITIES, OR ANY PART
THEREOF, OR UPON THE INCOME OR PROFITS THEREFROM, EXCEPT FOR THOSE TAXES WHICH
ANY SUCH PERSON IS CONTESTING IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND WITH
RESPECT TO WHICH APPROPRIATE RESERVES HAVE BEEN ESTABLISHED AND ARE BEING
MAINTAINED IN ACCORDANCE WITH GAAP.

 


9.9   COMPLIANCE WITH LAWS, CONTRACTS, LICENSES, AND PERMITS.  EACH BORROWER,
EACH GUARANTOR AND EACH PLEDGED ENTITY WILL, AND WILL CAUSE EACH OF THEIR
RESPECTIVE SUBSIDIARIES TO, COMPLY WITH (A) ALL APPLICABLE LEGAL REQUIREMENTS
NOW OR HEREAFTER IN EFFECT WHEREVER ITS BUSINESS IS CONDUCTED, (B) THE
PROVISIONS OF ITS GOVERNING DOCUMENTS, AND (C) ALL OF ITS CONTRACTUAL
OBLIGATIONS (EXCEPT DURING ANY PERIOD WHERE SUCH COMPLIANCE IS NOT PERMITTED BY
THE TERMS OF THIS CREDIT AGREEMENT), EXCEPT TO THE EXTENT THE FAILURE TO COMPLY
WITH ANY OF THE FOREGOING WOULD NOT BE REASONABLY EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.  IF AT ANY TIME WHILE ANY OBLIGATION IS OUTSTANDING,
ANY AUTHORIZATION, CONSENT, PERMIT OR LICENSE FROM ANY GOVERNMENTAL AUTHORITY,
OR OTHER THIRD PARTY CONSENTS, APPROVALS, OR NOTIFICATIONS, SHALL BECOME
NECESSARY OR REQUIRED IN ORDER THAT ANY SUCH PERSON MAY FULFILL ANY OF ITS
RESPECTIVE OBLIGATIONS UNDER ANY OF THE LOAN DOCUMENTS, SUCH PERSON WILL
PROMPTLY TAKE OR CAUSE TO BE TAKEN ALL REASONABLE STEPS WITHIN ITS RESPECTIVE
POWER TO OBTAIN SUCH AUTHORIZATION, CONSENT, PERMIT OR LICENSE, OR OTHER THIRD
PARTY CONSENTS, AND TO PROVIDE SUCH NOTIFICATIONS, AND FURNISH THE
ADMINISTRATIVE AGENT WITH EVIDENCE THEREOF.

 


9.10      INDEMNIFICATION AGAINST PAYMENT OF BROKERS’ FEES.  EACH BORROWER AND
EACH GUARANTOR AGREES TO DEFEND, INDEMNIFY AND HOLD HARMLESS THE ADMINISTRATIVE
AGENT AND EACH OTHER CREDITOR PARTY FROM AND AGAINST ANY AND ALL LIABILITIES,
DAMAGES, PENALTIES, COSTS, AND EXPENSES, RELATING IN ANY MANNER TO ANY BROKERAGE
OR FINDER’S FEES IN RESPECT OF THE LOANS (EXCEPT AS RESULTING FROM ANY
ARRANGEMENTS OR AGREEMENTS MADE WITH ANY BROKER OR FINDER BY THE ADMINISTRATIVE
AGENT OR ANOTHER CREDITOR PARTY).

 

65

--------------------------------------------------------------------------------



 


9.11      FISCAL YEAR.  THE FISCAL YEAR OF EACH BORROWER AND EACH GUARANTOR (AND
EACH OF THEIR SUBSIDIARIES) PRESENTLY ENDS ON DECEMBER 31 OF EACH YEAR.  IF ANY
OF THE BORROWERS, THE GUARANTORS OR THEIR SUBSIDIARIES SHALL CHANGE THEIR FISCAL
YEAR END, SUCH PERSON SHALL PROMPTLY FURNISH THE ADMINISTRATIVE AGENT WITH
THIRTY (30) DAYS PRIOR WRITTEN NOTICE THEREOF.

 


9.12      PLACE FOR RECORDS; INSPECTION.  THE BORROWERS, THE GUARANTORS AND THE
PLEDGED ENTITIES SHALL MAINTAIN ALL OF THEIR BUSINESS RECORDS AT THE ADDRESS
SPECIFIED IN SECTION 18.  UPON REASONABLE NOTICE AND AT REASONABLE TIMES DURING
NORMAL BUSINESS HOURS, THE ADMINISTRATIVE AGENT AND, DURING SUCH TIME AS THERE
IS OUTSTANDING ANY DEFAULT, EACH LENDER SHALL HAVE THE RIGHT TO EXAMINE EACH
BORROWER’S, EACH OF THE GUARANTOR’S, AND EACH PLEDGED ENTITY’S PROPERTY AND MAKE
COPIES OF AND ABSTRACTS FROM EACH SUCH PERSON’S BOOKS OF ACCOUNT, CORRESPONDENCE
AND OTHER RECORDS AND TO DISCUSS THEIR RESPECTIVE FINANCIAL AND OTHER AFFAIRS
WITH ANY OF THEIR RESPECTIVE SENIOR OFFICERS AND ANY ACCOUNTANTS HIRED BY ANY
SUCH PERSON, IT BEING AGREED THAT THE ADMINISTRATIVE AGENT AND EACH LENDER
RECEIVING ANY SUCH INFORMATION SHALL HOLD SUCH INFORMATION IN CONFIDENCE IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 25.  ANY TRANSFEREE OF ANY PORTION OF
THE LOANS OR ANY HOLDER OF A PARTICIPATION INTEREST IN THE LOANS SHALL BE
ENTITLED TO DEAL WITH SUCH INFORMATION IN THE SAME MANNER AND IN CONNECTION WITH
ANY SUBSEQUENT TRANSFER OF ITS INTEREST IN THE LOANS OR OF FURTHER PARTICIPATION
INTERESTS THEREIN; PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE AGENT, OR ANY
LENDER, TRANSFEREE, HOLDER OR PARTICIPANT SHALL BE BOUND BY THE CONFIDENTIALITY
PROVISIONS OF SECTION 25.

 


9.13      REPLACEMENT DOCUMENTATION.  UPON RECEIPT OF AN AFFIDAVIT OF  AN
OFFICER OF THE ADMINISTRATIVE AGENT OR A LENDER AS TO THE LOSS, THEFT,
DESTRUCTION OR MUTILATION OF ANY NOTE, OR AS TO ANY OTHER LOAN DOCUMENT WHICH IS
NOT OF PUBLIC RECORD, AND, IN THE CASE OF ANY SUCH LOSS, THEFT, DESTRUCTION OR
MUTILATION, UPON SURRENDER AND CANCELLATION OF SUCH NOTE OR OTHER LOAN DOCUMENT,
EACH BORROWER AND EACH GUARANTOR WILL PROMPTLY ISSUE, IN LIEU THEREOF, A
REPLACEMENT NOTE OR OTHER LOAN DOCUMENT WHICH SHALL BE, AS APPLICABLE, IN THE
SAME PRINCIPAL AMOUNT THEREOF AND OTHERWISE OF LIKE TENOR.

 


9.14      FURTHER ASSURANCES.  EACH BORROWER AND EACH GUARANTOR WILL COOPERATE
WITH, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO COOPERATE WITH, THE
ADMINISTRATIVE AGENT AND EXECUTE SUCH FURTHER INSTRUMENTS AND DOCUMENTS AS THE
ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST TO CARRY OUT TO THE ADMINISTRATIVE
AGENT’S REASONABLE SATISFACTION THE TRANSACTIONS CONTEMPLATED BY THIS CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 


9.15      GUARANTIES.  EACH OF THE GUARANTORS SHALL AT ALL TIMES COMPLY WITH THE
TERMS AND CONDITIONS OF ITS RESPECTIVE GUARANTY.

 


9.16      ADDITIONAL INFORMATION.  WITHOUT DEROGATING THE BORROWERS’ OBLIGATIONS
HEREUNDER, AND EACH GUARANTOR’S OBLIGATIONS PURSUANT HERETO AND TO ITS
RESPECTIVE GUARANTIES, EACH BORROWER AND EACH GUARANTOR WILL PROMPTLY SUPPLY THE
ADMINISTRATIVE AGENT WITH SUCH ADDITIONAL INFORMATION RELATING TO THIS CREDIT

 

66

--------------------------------------------------------------------------------


 


AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE PERFORMANCE OF THE OBLIGATIONS
CONTEMPLATED HEREBY AND THEREBY AS THE ADMINISTRATIVE AGENT MAY HEREAFTER
REASONABLY REQUEST FROM TIME TO TIME.

 


9.17      EXCHANGE LISTING.  CHC SHALL MAINTAIN AT LEAST ONE CLASS OF ITS COMMON
SHARES HAVING TRADING PRIVILEGES ON THE NEW YORK STOCK EXCHANGE, THE AMERICAN
STOCK EXCHANGE OR ANOTHER NATIONALLY RECOGNIZED EXCHANGE ACCEPTABLE TO THE
ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS.

 


9.18      CONSOLIDATED EBITDA COVENANT; ADDITIONAL GUARANTORS AND PLEDGED
ENTITIES.

 


9.18.1      CONSOLIDATED EBITDA COVENANT.  THE BORROWERS AND GUARANTORS SHALL
CAUSE THE CONSOLIDATED EBITDA GENERATED IN THE AGGREGATE BY THE BORROWERS, THE
GUARANTORS (OTHER THAN CCC), AND THE PLEDGED ENTITIES (EXCLUDING CONSOLIDATED
EBITDA GENERATED BY CFIN HOLDINGS) TO COMPRISE AT LEAST 90% OF THE CONSOLIDATED
EBITDA OF CHC ON A CONSOLIDATED BASIS (EXCLUDING CONSOLIDATED EBITDA GENERATED
BY CFIN HOLDINGS) (THE “CONSOLIDATED EBITDA COVENANT”).

 


9.18.2      ADDITIONAL GUARANTORS OR PLEDGED ENTITIES.  UNLESS THERE EXISTS A
VALID BUSINESS IMPEDIMENT, THE BORROWERS AND THE GUARANTORS SHALL CAUSE
ADDITIONAL PERSONS WHICH ARE SUBSIDIARIES OF A BORROWER OR A GUARANTOR TO BECOME
GUARANTORS FROM TIME TO TIME SO AS TO ASSURE COMPLIANCE WITH THE CONSOLIDATED
EBITDA COVENANT.  IN THE EVENT THAT THERE EXISTS A VALID BUSINESS IMPEDIMENT TO
SUCH A PERSON BECOMING A GUARANTOR HEREUNDER, THE BORROWERS AND THE GUARANTORS
SHALL CAUSE THE HOLDERS OF ALL THE CAPITAL STOCK OF SUCH PERSON TO BE PLEDGED TO
THE ADMINISTRATIVE AGENT IN ORDER FOR SUCH PERSON TO BECOME A PLEDGED ENTITY.

 


9.19      EIT PREFERRED SHARES COVENANTS.  EIT SHALL MAINTAIN, WITH NO MATERIAL
MODIFICATIONS (AFTER ANY MODIFICATIONS TO OCCUR ON THE CLOSING DATE), ALL
COVENANTS APPLICABLE TO AND BINDING UPON EIT PREFERRED SHARES.

 


9.20      OWNERSHIP OF CCG, GUARANTORS AND PLEDGED ENTITIES.

 

(A)           HOLDING TRUST SHALL HOLD AT ALL TIMES, BENEFICIALLY AND OF RECORD,
100% OF THE EIT COMMON SHARES AND VOTING CONTROL OF EIT, ON A FULLY DILUTED
BASIS, ASSUMING THE CONVERSION OF ALL CONVERTIBLE SECURITIES, THE GRANTING OF
ALL AUTHORIZED OPTIONS AND EQUITY AWARDS AND THE EXERCISE OF ALL OPTIONS,
WARRANTS, SUBSCRIPTION RIGHTS, PREEMPTIVE RIGHTS AND OTHER SIMILAR RIGHTS.

 

(B)           HOLDING TRUST AND EIT SHALL NOT ISSUE ANY ADDITIONAL CAPITAL STOCK
OR ANY RIGHTS OR INSTRUMENTS CONVERTIBLE INTO CAPITAL STOCK, OTHER THAN
ISSUANCES OF EIT PREFERRED SHARES.

 

(C)           CHC SHALL HOLD AT ALL TIMES, BENEFICIALLY AND OF RECORD, (I) ALL
OF THE CAPITAL STOCK OF CCG, (II) ALL OF THE CAPITAL STOCK OF CENTERLINE/AC, AND
(III) 

 

67

--------------------------------------------------------------------------------


 

100% OF THE COMMON SHARES OF BENEFICIAL INTEREST OF HOLDING TRUST (AS DEFINED IN
THE GOVERNING DOCUMENTS OF HOLDING TRUST).

 

(D)           CENTERLINE/AC SHALL HOLD AT ALL TIMES, BENEFICIALLY AND OF RECORD,
100% OF THE “COMMON UNITS” OF CENTERLINE INVESTORS (AS DEFINED IN CENTERLINE
INVESTORS’ GOVERNING DOCUMENTS).

 

(E)           CENTERLINE INVESTORS SHALL HOLD AT ALL TIMES, BENEFICIALLY AND OF
RECORD, 99.99% OF THE CAPITAL STOCK OF CENTERLINE REIT INC.

 

(F)            CENTERLINE REIT INC. SHALL HOLD AT ALL TIMES, BENEFICIALLY AND OF
RECORD, ALL OF THE CAPITAL STOCK OF (I) ARCAP 2004-RR3 RESECURITIZATION, INC.
AND (II) ARCAP 2005-RR5 RESECURITIZATION, INC.

 

(G)           CCG SHALL HOLD AT ALL TIMES, BENEFICIALLY AND OF RECORD, (I) ALL
OF THE COMMON UNITS OF CCC (AS DEFINED IN THE GOVERNING DOCUMENTS OF CCC),
(II) 1% OF THE CAPITAL STOCK OF CAHA, (III) ALL OF THE CAPITAL STOCK OF CMC,
(IV) ALL OF THE CAPITAL STOCK OF CENTERLINE FINANCE CORPORATION, (V) ALL OF THE
CAPITAL STOCK OF CREDIT MANAGEMENT, (VI) ALL OF THE CAPITAL STOCK OF CM INVESTOR
LLC, AND (VII) ALL OF THE CAPITAL STOCK OF CENTERLINE SERVICING, INC.

 

(H)           CCC SHALL HOLD AT ALL TIMES, BENEFICIALLY AND OF RECORD, 99% OF
THE CAPITAL STOCK OF CAHA.

 

(I)            CCG SHALL MAINTAIN AT ALL TIMES DIRECT OWNERSHIP OF AT LEAST 30%
OF THE VOTING AND COMMON EQUITY INTERESTS IN THE CAPITAL STOCK OF CFIN HOLDINGS.

 

(J)            CFIN HOLDINGS SHALL MAINTAIN AT ALL TIMES DIRECT OWNERSHIP OF
100% OF THE VOTING AND COMMON EQUITY INTERESTS IN THE CAPITAL STOCK OF CFIN.

 

(K)           CAHA SHALL HOLD AT ALL TIMES, BENEFICIALLY AND OF RECORD, 49% OF
THE CAPITAL STOCK OF CENTERLINE INVESTOR LP.

 

(L)            CENTERLINE HOLDINGS LLC SHALL HOLD AT ALL TIMES, BENEFICIALLY AND
OF RECORD, 51% OF CENTERLINE INVESTOR LP, AND 100% OF CENTERLINE INVESTOR LP II.

 


9.21      BLIZZARD.  CHC SHALL, AND SHALL CAUSE ANY OF ITS SUBSIDIARIES, TO
SATISFY THE BLIZZARD COVENANT.

 


9.22      PAYMENT OF DEFERRED FEES.  PROVIDED THAT THE UNFUNDED ESCROW HAS BEEN
REDUCED TO ZERO DOLLARS AND THERE IS NOT THEN OUTSTANDING ANY DEFAULT, THE
DEFERRED FEES MAY BE PAID FROM TIME TO TIME FROM (A) LOANS MADE AVAILABLE DUE TO
ANY INCREMENTAL INCREASE IN THE REVOLVING CREDIT LIMIT OR THE TERM LOAN LIMIT
FROM AND AFTER THE DATE HEREOF IN ACCORDANCE WITH THE DEFINITIONS OF SUCH TERMS,
OR (B) THE PROCEEDS OF THE ISSUANCE BY CHC AFTER THE DATE HEREOF OF CONVERTIBLE
PREFERRED CAPITAL STOCK.  PROVIDED THAT THERE IS NOT THEN OUTSTANDING ANY
DEFAULT, AND PROVIDED FURTHER THAT MAKING SUCH PAYMENT WILL NOT CAUSE A BREACH
OF SECTION 10.15, INTEREST ACCRUING ON THE DEFERRED FEES, AT A RATE, AND UPON
TERMS, THAT ARE

 

68

--------------------------------------------------------------------------------



 


COMMERCIALLY REASONABLE, MAY BE PAID FROM FUNDS GENERATED FROM THE BORROWERS’
OPERATIONS THAT ARE AVAILABLE FROM TIME TO TIME.

 


9.23      UNFUNDED ESCROW.  UNTIL SUCH TIME AS THE UNFUNDED ESCROW IS REDUCED TO
ZERO DOLLARS, PORTIONS OF THE UNFUNDED ESCROW SHALL BE FUNDED ( THUS PERMANENTLY
REDUCING THE UNFUNDED ESCROW) FROM TIME TO TIME FROM (A) LOANS MADE AVAILABLE
DUE TO ANY INCREMENTAL INCREASE IN THE REVOLVING CREDIT LIMIT FROM AND AFTER THE
DATE HEREOF IN ACCORDANCE WITH THE DEFINITION OF SUCH TERM, (B) LOANS MADE
AVAILABLE DUE TO ANY INCREMENTAL INCREASE IN THE TERM LOAN LIMIT FROM AND AFTER
THE DATE HEREOF IN ACCORDANCE WITH THE DEFINITION OF SUCH TERM, (C) ANY FUNDS
THAT WOULD HAVE OTHERWISE BEEN RELEASED FROM THE BOND STABILIZATION ESCROW
ACCOUNT THAT ARE REQUIRED TO BE USED TO FUND THE UNFUNDED ESCROW IN ACCORDANCE
WITH THE TERMS OF THE STABILIZATION ESCROW AGREEMENT, (D) FUNDS MADE AVAILABLE
DUE TO CHC’S ISSUANCE OF CONVERTIBLE PREFERRED CAPITAL STOCK AFTER THE DATE
HEREOF, AND (E) INTEREST ACCRUED AND PAYABLE FROM TIME TO TIME ON THE THEN
OUTSTANDING PRINCIPAL BALANCE IN THE BOND STABILIZATION ESCROW ACCOUNT.

 


9.24      REVOLVING LOAN/TERM LOAN TRUE UP.  AT SUCH TIME AS THE UNFUNDED ESCROW
IS REDUCED TO ZERO DOLLARS AND THE DEFERRED FEES HAVE BEEN FULLY PAID, THE
BORROWERS SHALL PAY DOWN THE THEN OUTSTANDING PRINCIPAL BALANCE OF THE TERM LOAN
IN AN AMOUNT EQUAL TO X MINUS Y (BUT NOT LESS THAN ZERO).  FOR PURPOSES OF THIS
SECTION, X SHALL EQUAL THE AMOUNT USED TO FUND THE UNFUNDED ESCROW PURSUANT TO
CLAUSES (C) AND (E) OF SECTION 9.23.  FOR PURPOSES OF THIS SECTION, Y SHALL
EQUAL $300,000,000 MINUS THE THEN APPLICABLE REVOLVING CREDIT LIMIT.

 

10.       NEGATIVE COVENANTS; FINANCIAL COVENANTS

 

For so long as this Credit Agreement is in effect, and until such time as all of
the Obligations have been indefeasibly fully paid and performed, unless the
Creditor Parties shall otherwise consent to the extent and in the manner set
forth in Section 23, the Borrowers and the Guarantors shall comply, jointly and
severally, with the following covenants:

 


10.1      LIENS.  THE BORROWERS AND GUARANTORS SHALL NOT CREATE, INCUR OR
ASSUME, AND THEY SHALL NOT PERMIT OR SUFFER ANY PLEDGED ENTITY CREATING,
INCURRING OR ASSUMING, ANY LIEN UPON OR WITH RESPECT TO ANY OF SUCH PERSON’S
ASSETS, INCLUDING, WITHOUT LIMITATION, ANY CAPITAL STOCK, EXCEPT (COLLECTIVELY,
“PERMITTED LIENS”):

 


10.1.1      AFFORDABLE HOUSING SYNDICATIONS.  LIENS ON CAPITAL STOCK IN
AFFILIATES THAT OWN MULTI-FAMILY AFFORDABLE HOUSING PROJECTS GRANTED BY SUCH
PERSONS TO SECURE CAPITAL CONTRIBUTION OBLIGATIONS, OR LIENS GRANTED BY SUCH
AFFILIATES, IN THE ORDINARY COURSE OF CHC’S SUBSIDIARIES’ MULTI-FAMILY
AFFORDABLE HOUSING BUSINESS;

 


10.1.2      GOVERNMENTAL CHARGES.  LIENS OR CHARGES FOR CURRENT TAXES WHICH ARE
NOT DELINQUENT OR WHICH REMAIN PAYABLE WITHOUT PENALTY, OR THE VALIDITY OF WHICH
IS BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS UPON STAY OF
EXECUTION OF THE ENFORCEMENT THEREOF; PROVIDED THE OBLIGOR WITH

 

69

--------------------------------------------------------------------------------



 


RESPECT THERETO SHALL HAVE SET ASIDE ON ITS BOOKS AND SHALL MAINTAIN ADEQUATE
RESERVES FOR THEIR PAYMENT IN CONFORMITY WITH GAAP;

 


10.1.3      LIENS CONTEMPLATED HEREBY.  LIENS IN FAVOR OF THE ADMINISTRATIVE
AGENT, ON BEHALF OF THE LENDERS, PURSUANT TO AND AS CONTEMPLATED BY THE TERMS
HEREOF AND BY THE TERMS OF THE OTHER LOAN DOCUMENTS;

 


10.1.4      WAREHOUSE LINES.  LIENS PURSUANT TO ANY MORTGAGE WAREHOUSE LINE OF
CREDIT (PROVIDED THAT (I) NO LIEN IN CONNECTION WITH ANY MORTGAGE WAREHOUSE LINE
OF CREDIT GIVES RISE TO ANY INTEREST IN ANY OF THE COLLATERAL, AND
(II) UNDERLYING MORTGAGE LOANS MADE UNDER SUCH WAREHOUSE LINES SHALL BE ENTERED
INTO PURSUANT TO UNCONDITIONAL PURCHASE COMMITMENTS (SUBJECT TO PROGRAM
DELIVERABLE AND OTHER REQUIREMENTS ARISING IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH PAST PRACTICES) FROM FANNIE MAE OR FREDDIE MAC, OR OTHER
INVESTORS ACCEPTABLE TO THE REQUIRED LENDERS IN THEIR REASONABLE DISCRETION, ON
TERMS AND CONDITIONS CONSISTENT WITH THE MORTGAGE WAREHOUSE LINE OF CREDIT
UTILIZED BY CMC ON THE DATE HEREOF);

 


10.1.5      EXISTING LIENS.  LIENS EXISTING ON THE DATE HEREOF AND LISTED ON
SCHEDULE 8.3 AND ANY RENEWALS OR EXTENSIONS THEREOF; PROVIDED THAT (I) THE
PROPERTY COVERED THEREBY IS NOT CHANGED, (II) THE AMOUNT SECURED OR BENEFITED
THEREBY IS NOT INCREASED, (III) THE DIRECT OR ANY CONTINGENT OBLIGOR WITH
RESPECT THERETO IS NOT CHANGED, AND (IV) ANY RENEWAL OR EXTENSION OF THE
OBLIGATIONS SECURED OR BENEFITED THEREBY IS PERMITTED BY SECTION 10.3;

 


10.1.6      MECHANICS LIENS, ETC.  LANDLORDS’, CARRIERS’, WAREHOUSEMEN’S,
MECHANICS’, MATERIALMEN’S, REPAIRMEN’S OR OTHER LIKE STATUTORY LIENS ARISING IN
THE ORDINARY COURSE OF BUSINESS WHICH ARE NOT OVERDUE FOR A PERIOD OF MORE THAN
THIRTY (30) DAYS OR WHICH ARE BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE
PROCEEDINGS DILIGENTLY CONDUCTED, IF ADEQUATE RESERVES WITH RESPECT THERETO ARE
MAINTAINED ON THE BOOKS OF THE APPLICABLE PERSON;

 


10.1.7      PLEDGES & DEPOSITS.  LIENS (INCLUDING PLEDGES AND DEPOSITS) INCURRED
IN THE ORDINARY COURSE OF BUSINESS IN CONNECTION WITH WORKERS’ COMPENSATION,
UNEMPLOYMENT INSURANCE AND OTHER SOCIAL SECURITY LEGISLATION, OTHER THAN ANY
LIEN IMPOSED BY ERISA;

 


10.1.8      BIDS.  LIENS (INCLUDING PLEDGES AND DEPOSITS) INCURRED TO SECURE THE
PERFORMANCE OF BIDS, TRADE CONTRACTS, TENDERS, AND LEASES (OTHER THAN
INDEBTEDNESS), STATUTORY OBLIGATIONS, SURETY AND APPEAL BONDS, PERFORMANCE BONDS
AND OTHER OBLIGATIONS OF A LIKE NATURE INCURRED IN THE ORDINARY COURSE OF
BUSINESS;

 


10.1.9         EASEMENTS.  EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS, RESERVATIONS,
COVENANTS, CONDITIONS, ENCROACHMENTS, OTHER MINOR DEFECTS OR IRREGULARITIES OF
TITLE, AND OTHER SIMILAR ENCUMBRANCES AFFECTING REAL

 

70

--------------------------------------------------------------------------------



 


PROPERTY WHICH, IN THE AGGREGATE, ARE NOT SUBSTANTIAL IN AMOUNT, AND WHICH DO
NOT IN ANY CASE MATERIALLY DETRACT FROM THE VALUE OF THE PROPERTY SUBJECT
THERETO OR MATERIALLY INTERFERE WITH THE ORDINARY CONDUCT OF THE BUSINESS OF THE
APPLICABLE PERSON;

 


10.1.10       JUDGMENTS.  LIENS SECURING JUDGMENTS FOR THE PAYMENT OF MONEY NOT
CONSTITUTING AN EVENT OF DEFAULT UNDER SECTION 11.1.7;

 


10.1.11       PURCHASE MONEY.  LIENS SECURING INDEBTEDNESS PERMITTED UNDER
SECTION 10.3.1(E); PROVIDED THAT (I) SUCH LIENS DO NOT AT ANY TIME ENCUMBER ANY
PROPERTY OTHER THAN THE PROPERTY FINANCED BY SUCH INDEBTEDNESS AND (II) THE
INDEBTEDNESS SECURED THEREBY DOES NOT EXCEED THE COST OR FAIR MARKET VALUE,
WHICHEVER IS LOWER, OF THE PROPERTY BEING ACQUIRED ON THE DATE OF ACQUISITION;

 


10.1.12       PRECAUTIONARY UCC FINANCING STATEMENTS.  THE INTEREST OF A LESSOR
UNDER LIENS ARISING FROM PRECAUTIONARY UCC FINANCING STATEMENT FILINGS REGARDING
LEASES (OTHER THAN INDEBTEDNESS) ENTERED INTO BY SUCH PERSONS IN THE ORDINARY
COURSE OF BUSINESS;

 


10.1.13       BANKERS’ LIENS.  LIENS THAT ARE CONTRACTUAL OR STATUTORY SET-OFF
RIGHTS ARISING IN THE ORDINARY COURSE OF BUSINESS WITH FINANCIAL INSTITUTIONS OR
BANKERS’ LIENS ON DEPOSITS OF CASH IN FAVOR OF BANKS OR OTHER DEPOSITORY
INSTITUTIONS, SOLELY TO THE EXTENT INCURRED IN CONNECTION WITH THE MAINTENANCE
OF SUCH DEPOSIT ACCOUNTS IN THE ORDINARY COURSE OF BUSINESS;

 


10.1.14       LICENSES.  ANY INTEREST OR TITLE OF A LICENSOR, LESSOR OR
SUBLESSOR UNDER ANY LICENSE OR LEASE AGREEMENT PURSUANT TO WHICH RIGHTS ARE
GRANTED TO SUCH PERSONS;

 


10.1.15       PUBLIC UTILITIES.  DEPOSITS OR PLEDGES IN FAVOR OF PUBLIC OR
PRIVATE UTILITY COMPANIES ARISING IN THE ORDINARY COURSE OF BUSINESS AND NOT OUT
OF ANY EXTRAORDINARY TRANSACTION;

 


10.1.16       DEBT LIENS.  LIENS ON THE PROPERTY OF ANY BORROWER, GUARANTOR OR
PLEDGED ENTITY SECURING SECURED INDEBTEDNESS PERMITTED PURSUANT TO CLAUSES (F),
(J), (K), (L), (M), (Q) OR (R) OF SECTION 10.3, SOLELY IF AND TO THE EXTENT THAT
INDEBTEDNESS SO SECURED IS PERMITTED INDEBTEDNESS WITH RESPECT TO THE BORROWER,
GUARANTOR OR PLEDGED ENTITY GRANTING SUCH LIEN; AND

 


10.1.17       BOND TRANSACTION AND FUTURE BOND TRANSACTIONS.  (I) LIENS OF
FREDDIE MAC IN CONNECTION WITH THE BOND TRANSACTION AND (II) LIENS OF FREDDIE
MAC OR ANY OTHER CREDIT ENHANCER APPROVED BY THE REQUIRED LENDERS IN CONNECTION
WITH ANY FUTURE BOND TRANSACTION.

 

71

--------------------------------------------------------------------------------


 


10.2      DOUBLE NEGATIVE PLEDGE.


 


10.2.1      NEGATIVE PLEDGE.  CCG SHALL NOT GRANT, CREATE, OR SUFFER TO BE
GRANTED OR CREATED, ANY LIEN ON THE CAPITAL STOCK DIRECTLY OR INDIRECTLY HELD BY
IT OF CFIN HOLDINGS, CMC OR CMP

 


10.2.2      DOUBLE NEGATIVE PLEDGE.  OTHER THAN PURSUANT TO THE TERMS OF THIS
CREDIT AGREEMENT, IN NO EVENT SHALL CCG AGREE WITH, OR BECOME OBLIGATED TO, ANY
OTHER PERSON TO REFRAIN FROM GRANTING OR CREATING A LIEN ON THE CAPITAL STOCK OF
CFIN HOLDINGS, CMC OR CMP

 


10.3      INDEBTEDNESS.  THE BORROWERS AND GUARANTORS SHALL NOT INCUR, ASSUME OR
BECOME OBLIGATED WITH RESPECT TO, OR PERMIT OR SUFFER ANY PLEDGED ENTITY
INCURRING, ASSUMING OR BECOMING OBLIGATED WITH RESPECT TO, DIRECTLY OR
INDIRECTLY, ANY INDEBTEDNESS (ON A CONSOLIDATED AND INDIVIDUAL BASIS) EXCEPT THE
FOLLOWING (COLLECTIVELY, “PERMITTED INDEBTEDNESS”):

 


10.3.1      TYPES OF PERMITTED INDEBTEDNESS AND PERSONS TO WHOM THEY APPLY:  SET
FORTH BELOW IS A LIST OF EACH TYPE OF PERMITTED INDEBTEDNESS WITH A LISTING
REGARDING WHICH ENTITIES MAY INCUR, WITHOUT DUPLICATION, THE PARTICULAR TYPE OF
PERMITTED INDEBTEDNESS:

 

(A)           INDEBTEDNESS FOR BORROWED MONEY EXISTING ON THE DATE OF THIS
CREDIT AGREEMENT, LISTED AND DESCRIBED, BUT ONLY TO THE EXTENT SO LISTED AND
DESCRIBED AND ONLY WITH RESPECT TO THE PERSON DISCLOSED TO BE LIABLE WITH
RESPECT TO EACH SPECIFIC INDEBTEDNESS, ON SCHEDULE 10.3.1 AND ANY REPLACEMENTS,
RENEWALS OR EXTENSIONS THEREOF; PROVIDED, HOWEVER, THAT ANY SUCH REPLACEMENTS,
RENEWALS OR EXTENSIONS SHALL BE OBLIGATIONS OF THE SAME BORROWER, GUARANTOR OR
PLEDGED ENTITY, AS THE CASE MAY BE, ON SUBSTANTIALLY SIMILAR TERMS AND
CONDITIONS (OTHER THAN TERMS RELATING TO PRICING) AND SHALL BE ENTERED INTO IN
THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICES;

 

(B)           THE BORROWERS, THE GUARANTORS AND THE PLEDGED ENTITIES MAY INCUR
INDEBTEDNESS FOR TAXES TO THE EXTENT THAT PAYMENT THEREOF SHALL AT THE TIME NOT
BE REQUIRED TO BE MADE IN ACCORDANCE WITH SECTION 9.8;

 

(C)           EACH OF THE BORROWERS, THE GUARANTORS AND THE PLEDGED ENTITIES MAY
INCUR INDEBTEDNESS, TO THE EXTENT THAT SUCH PERSON HAS GENERALLY INCURRED SUCH
INDEBTEDNESS IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICES,
ON OPEN ACCOUNT INCURRED BY ANY SUCH PERSON FOR THE PURCHASE PRICE OF SERVICES,
MATERIALS AND SUPPLIES (NOT AS A RESULT OF BORROWING), SO LONG AS ALL OF SUCH
OPEN ACCOUNT INDEBTEDNESS SHALL BE PROMPTLY PAID AND DISCHARGED WHEN DUE OR IN
CONFORMITY WITH CUSTOMARY TRADE TERMS AND PRACTICES, EXCEPT FOR ANY SUCH OPEN
ACCOUNT INDEBTEDNESS WHICH IS BEING CONTESTED IN GOOD FAITH BY SUCH PERSON AND
AS TO WHICH ADEQUATE RESERVES REQUIRED BY GAAP HAVE BEEN ESTABLISHED AND ARE
BEING MAINTAINED AND AS TO WHICH NO LIEN HAS BEEN PLACED ON ANY PROPERTY OF SUCH
PERSON;

 

72

--------------------------------------------------------------------------------


 

(D)           THE BORROWERS, THE GUARANTORS AND THE PLEDGED ENTITIES MAY INCUR
INDEBTEDNESS CONSISTING OF OBLIGATIONS OWED BY A BORROWER, GUARANTOR OR A
PLEDGED ENTITY TO ANY OF THEIR RESPECTIVE AFFILIATES; PROVIDED, HOWEVER, THAT IF
ANY SUCH AFFILIATE IS NOT A BORROWER OR A GUARANTOR, SUCH INDEBTEDNESS MUST BE
SUBORDINATED TO THE OBLIGATIONS IN ACCORDANCE WITH THE INTERCOMPANY
SUBORDINATION AGREEMENT UPON TERMS AND CONDITIONS SATISFACTORY TO THE
ADMINISTRATIVE AGENT (OTHER THAN SUCH INDEBTEDNESS ARISING OUT OF TRANSACTIONS
BETWEEN OR AMONG ONE OR MORE MEMBERS OF THE RELATED COMPANIES GROUP, ON THE ONE
HAND, AND THE CENTERLINE GROUP, ON THE OTHER HAND, ENTERED INTO IN THE ORDINARY
COURSE OF BUSINESS UPON TERMS AND CONDITIONS NO LESS ADVANTAGEOUS TO THE
CENTERLINE GROUP THAN WOULD BE AVAILABLE ON AN ARM’S LENGTH BASIS WITH A PERSON
WHO IS NOT AN AFFILIATE);

 

(E)           EACH OF CHC, CCG, CAHA, CENTERLINE REIT INC., CENTERLINE SERVICING
INC., CFIN HOLDINGS, CENTERLINE/AC, CMC AND CMP MAY INCUR INDEBTEDNESS IN
RESPECT OF CAPITAL LEASES AND PURCHASE MONEY OBLIGATIONS FOR FIXED OR CAPITAL
ASSETS WITHIN THE LIMITATIONS SET FORTH IN SECTION 10.1.12; PROVIDED, HOWEVER,
THAT THE AGGREGATE AMOUNT OF ALL SUCH INDEBTEDNESS AT ANY ONE TIME OUTSTANDING
SHALL NOT EXCEED $5,000,000;

 

(F)            EACH OF THE BORROWERS, CENTERLINE INVESTOR LP, CENTERLINE
INVESTOR LP II, CENTERLINE REIT INC., CENTERLINE FINANCE CORPORATION, CENTERLINE
CLO LTD. 2007-1 (IN THE EVENT THAT SUCH PERSON BECOMES A GUARANTOR OR A PLEDGED
ENTITY PURSUANT TO SECTION 9.18.2), AND HOLDING TRUST MAY INCUR INDEBTEDNESS ON
A NON-RECOURSE BASIS (I.E. WHERE THE CREDITOR HAS RECOURSE AGAINST THE DEBTOR
ONLY TO THE EXTENT OF AND WITH RESPECT TO SPECIFIC ASSETS FINANCED BY SUCH
INDEBTEDNESS, AND ON ACCOUNT OF FRAUD AND OTHER ENUMERATED BAD ACTS);

 

(G)           EACH OF THE BORROWERS, THE GUARANTORS AND THE PLEDGED ENTITIES
SHALL BE JOINTLY AND SEVERALLY LIABLE FOR AND MAY INCUR THE OBLIGATIONS;

 

(H)           EACH OF THE BORROWERS, THE GUARANTORS AND THE PLEDGED ENTITIES MAY
INCUR INDEBTEDNESS CONSISTING OF CASH MANAGEMENT CHARGES, OR ARISING OUT OF ACH
SERVICES, IN EACH CASE INCURRED IN THE ORDINARY COURSE OF BUSINESS CONSISTENT
WITH SUCH ENTITY’S PAST PRACTICES;

 

(I)            EACH OF CMC AND CMP MAY INCUR INDEBTEDNESS IN RESPECT OF MORTGAGE
WAREHOUSE LINES OF CREDIT; PROVIDED THAT UNDERLYING MORTGAGE LOANS MADE UNDER
SUCH WAREHOUSE LINES SHALL BE ENTERED INTO PURSUANT TO UNCONDITIONAL PURCHASE
COMMITMENTS FROM FANNIE MAE OR FREDDIE MAC, OR OTHER INVESTORS ACCEPTABLE TO THE
REQUIRED LENDERS IN THEIR REASONABLE DISCRETION, ON TERMS AND CONDITIONS
CONSISTENT WITH THE MORTGAGE WAREHOUSE LINE OF CREDIT UTILIZED BY CMC ON THE
DATE HEREOF;

 

(J)            EACH OF CENTERLINE INVESTOR LP, CENTERLINE INVESTOR LP II, AND
CAHA MAY INCUR INDEBTEDNESS IN RESPECT OF LOW INCOME HOUSING TAX CREDIT LINES

 

73

--------------------------------------------------------------------------------


 

OF CREDIT; PROVIDED THAT THE PRINCIPAL AMOUNT OF SUCH LINES OF CREDIT SHALL
RESULT IN A REDUCTION IN THE REVOLVING CREDIT LIMIT ON A DOLLAR FOR DOLLAR
BASIS;

 

(K)           EACH OF CFIN HOLDINGS AND HOLDING TRUST MAY INCUR INDEBTEDNESS IN
RESPECT OF BOND WAREHOUSE LINES OF CREDIT; PROVIDED THAT UNDERLYING BONDS
WAREHOUSED THEREON SHALL BE ISSUED PURSUANT TO PURCHASE COMMITMENTS FROM
INVESTORS ACCEPTABLE TO THE REQUIRED LENDERS IN THEIR REASONABLE DISCRETION;

 

(L)            EACH OF THE BORROWERS, THE GUARANTORS AND THE PLEDGED ENTITIES
MAY INCUR INDEBTEDNESS WHICH MAY BE DEEMED TO EXIST PURSUANT TO ANY GUARANTIES
OF LEASES INCURRED IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICES FOR SUCH PERSON UNDERTAKING SUCH INDEBTEDNESS;

 

(M)          EACH NEW DIRECT OR INDIRECT SUBSIDIARY BECOMING A GUARANTOR OR
PLEDGED ENTITY AFTER THE DATE HEREOF MAY BE LIABLE FOR ANY INDEBTEDNESS THAT
(I) EXISTS AT THE TIME SUCH PERSON BECOMES A SUBSIDIARY AND IS NOT CREATED IN
CONTEMPLATION OF OR IN CONNECTION WITH SUCH PERSON BECOMING A SUBSIDIARY AND
(II) THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS PERMITTED BY THIS CLAUSE
SHALL NOT EXCEED $7,000,000 AT ANY ONE TIME OUTSTANDING;

 

(N)           EACH OF THE BORROWERS MAY INCUR INDEBTEDNESS CONSISTING OF
UNSECURED PROMISSORY NOTES ISSUED TO CURRENT OR FORMER DIRECTORS, CONSULTANTS,
MANAGERS, OFFICER AND EMPLOYEES OR THEIR SPOUSES OR ESTATES OF ANY OF ITS
SUBSIDIARIES TO PURCHASE OR REDEEM CAPITAL STOCK OF CHC (OTHER THAN ANY MORE
THAN A DE MINIMUS AMOUNT OF SUCH INDEBTEDNESS ON ACCOUNT OF SCI’S, SCU’S AND
SMU’S), ISSUED TO SUCH DIRECTOR, CONSULTANTS, MANAGER, OFFICER OR EMPLOYEE IN
THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICES FOR SUCH PERSON
UNDERTAKING SUCH INDEBTEDNESS;

 

(O)           EACH OF CHC, CCG, CAHA, CENTERLINE REIT INC., CENTERLINE SERVICING
INC., CFIN HOLDINGS, CENTERLINE/AC, CMC, CMP AND CENTERLINE FINANCE CORPORATION
MAY INCUR INDEBTEDNESS IN RESPECT OF WORKERS’ COMPENSATION CLAIMS, PERFORMANCE
BONDS, LEASES AND COMPLETION GUARANTEES PROVIDED BY SUCH PERSON IN THE ORDINARY
COURSE OF ITS BUSINESS;

 

(P)           EACH OF THE BORROWERS MAY INCUR UNSECURED INDEBTEDNESS CONSISTING
OF INCENTIVE, NON-COMPETE, CONSULTING, DEFERRED COMPENSATION, EMPLOYMENT, OR
OTHER SIMILAR ARRANGEMENTS OR CO-INVESTMENT PROGRAMS FOR EMPLOYEES, ENTERED IN
THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICES;

 

(Q)           EACH OF HOLDING TRUST, SPV I, SPV II AND, TO THE EXTENT NOT
INCLUDED AS A RISK-ADJUSTED CONTINGENT LIABILITY, CHC,MAY INCUR INDEBTEDNESS IN
CONNECTION WITH THE BOND TRANSACTION AND ANY FUTURE BOND TRANSACTION;

 

(R)            SPV I AND, TO THE EXTENT NOT INCLUDED AS A RISK-ADJUSTED
CONTINGENT LIABILITY, THE BORROWERS, MAY INCUR INDEBTEDNESS IN CONNECTION WITH
ANY FINANCING OR MONETIZATION OF THE B BOND, PROVIDED, HOWEVER, THAT ANY

 

74

--------------------------------------------------------------------------------


 

PROCEEDS FROM ANY SUCH TRANSACTION SHALL BE APPLIED TO PAY OBLIGATIONS RELATING
TO THE TERM LOAN PURSUANT TO SECTION 4.2.3;

 

(S)           EACH OF THE BORROWERS MAY INCUR (I) RISK-ADJUSTED CONTINGENT
LIABILITIES NOT TO EXCEED IN THE AGGREGATE $350,000,000 AND (II) ADDITIONAL
RISK-ADJUSTED CONTINGENT LIABILITIES WHICH ARE INCLUDED IN THE FULL FACE AMOUNT
THEREOF IN THE DEFINITION OF FUNDED DEBT;

 

(T)            EACH OF THE BORROWERS AND CENTERLINE REIT INC. MAY INCUR
INDEBTEDNESS PURSUANT TO DERIVATIVE AGREEMENTS IN THE ORDINARY COURSE OF
BUSINESS AND NOT FOR SPECULATION; AND

 

(U)           CFIN HOLDINGS MAY INCUR INDEBTEDNESS PURSUANT TO BACK-UP YIELD
GUARANTIES IN CONNECTION WITH YIELD GUARANTEED LOW INCOME HOUSING TAX CREDIT
INVESTMENT FUNDS IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICES.

 


10.3.2      CHC.  CHC MAY INCUR, WITHOUT DUPLICATION:

 

(A)           INDEBTEDNESS INCURRED IN THE ORDINARY COURSE OF BUSINESS SIMILAR
TO CHC’S EXISTING SECURITIZATION PROGRAMS, OR ANY SIMILAR SECURED FINANCING
PROGRAM, OR OTHER SECURITIZATION PROGRAMS UPON TERMS AND CONDITIONS CONSISTENT
WITH THE MARKET FOR SUCH PROGRAMS, BUT NOT INCURRED THROUGH THE BORROWING OF
MONEY;

 

(B)           INDEBTEDNESS TO FANNIE MAE, FREDDIE MAC, GNMA, FHA OR OTHER
PARTIES WITH WHOM CHC OR ITS SUBSIDIARIES ORIGINATE, SELL, REPURCHASE OR SERVICE
MORTGAGE LOANS, TO THE EXTENT DIRECTLY RELATING TO OR ARISING OUT OF SUCH
ORIGINATION, SALE, REPURCHASE, OR SERVICING IN THE ORDINARY COURSE OF BUSINESS;

 

(C)           INDEBTEDNESS SECURED BY REAL PROPERTY ACQUIRED UPON FORECLOSURE OF
MORTGAGES, TO THE EXTENT DIRECTLY RELATED TO SUCH REAL PROPERTY, NOT IN EXCESS
OF THE FAIR MARKET VALUE THEREOF, AND REASONABLY EXPECTED BY CHC TO BE RECOVERED
FROM THE SALE OR OTHER DISPOSITION OF THE SUBJECT REAL PROPERTY;

 


10.3.3      THE BORROWERS.  THE BORROWERS MAY INCUR, WITHOUT DUPLICATION:

 

(A)           EACH OF THE BORROWERS MAY INCUR SENIOR UNSECURED INDEBTEDNESS NOT
TO EXCEED $125,000,000 IN AGGREGATE PRINCIPAL FACE AMOUNT; AND

 

(B)           EACH OF THE BORROWERS MAY INCUR SUBORDINATED DEBT.

 


10.3.4      CCG.  CCG MAY INCUR, WITHOUT DUPLICATION:

 

(A)           INDEBTEDNESS ARISING OUT OF PREFERRED OR STRUCTURED DEBT OR EQUITY
WHICH SHALL BE SUBORDINATED TO THE LOANS UPON TERMS AND CONDITIONS SATISFACTORY
TO THE ADMINISTRATIVE AGENT; AND

 

75

--------------------------------------------------------------------------------


 

(B)           INDEBTEDNESS ARISING OUT OF COUNTERPARTY-TYPE EXPOSURE RELATING TO
GUARANTEED TAX CREDIT FUNDS.

 


10.3.5      CENTERLINE INVESTORS.  EACH OF CENTERLINE INVESTORS AND ITS
SUBSIDIARIES, WITHOUT DUPLICATION, MAY INCUR NON-RECOURSE REPURCHASE
ARRANGEMENTS, IN EACH CASE ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH PAST PRACTICES.

 


10.3.6      EIT.  EIT MAY INCUR INDEBTEDNESS TO THE EXTENT PERMITTED UNDER
SECTION 9.19.

 


10.4      MERGER; OWNERSHIP INTERESTS; SALE OF ASSETS.  THE BORROWERS AND
GUARANTORS SHALL NOT, AND SHALL NOT PERMIT OR SUFFER ANY OF THE PLEDGED ENTITIES
TO, WITH RESPECT TO EACH SUCH PERSON:

 


10.4.1      MERGERS, CONSOLIDATIONS AND ASSET SALES.  MERGE INTO OR CONSOLIDATE
WITH ANY OTHER PERSON, OR PERMIT ANY OTHER PERSON TO MERGE INTO OR CONSOLIDATE
WITH IT, OR SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE OF (IN ONE TRANSACTION OR
IN A SERIES OF TRANSACTIONS) ALL OR SUBSTANTIALLY ALL OF THE ASSETS (WHETHER NOW
OWNED OR HEREAFTER ACQUIRED) OF SUCH PERSON, EXCEPT THAT, PROVIDED THAT THERE IS
NOT THEN IN EXISTENCE ANY EVENT OF DEFAULT AND NO EVENT OF DEFAULT WILL OCCUR AS
A RESULT OF SUCH A TRANSACTION, ANY OF THE BORROWERS, THE GUARANTORS OR THE
PLEDGED ENTITIES MAY ENTER INTO A MERGER OR CONSOLIDATION IN WHICH SUCH PERSON
IS THE SURVIVING ENTITY.

 


10.4.2      OTHER ASSET TRANSFERS.  THE BORROWERS AND THE GUARANTORS SHALL NOT
EFFECT, AND SHALL NOT PERMIT OR SUFFER THE PLEDGED ENTITIES EFFECTING, ANY SALE,
DISPOSITION, CONTRIBUTION OR OTHER TRANSFER OF THEIR RESPECTIVE TANGIBLE OR
INTANGIBLE ASSETS OTHER THAN (A) IN CONNECTION WITH SECURITIZATIONS AND OTHER
TRANSACTIONS CONSUMMATED IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICES, INCLUDING WITHOUT LIMITATION, IN CONNECTION WITH THE BOND TRANSACTION
OR ANY FUTURE BOND TRANSACTION; (B) SALES, DISPOSITIONS, CONTRIBUTIONS OR OTHER
TRANSFERS TO OTHER ENTITIES INCLUDED AMONG THE BORROWERS, THE GUARANTORS AND THE
PLEDGED ENTITIES; (C) SALES GENERATING ASSET SALE PROCEEDS APPLIED TO PREPAY THE
LOANS IN ACCORDANCE WITH THE TERMS OF SECTION 4.2.2; AND (D) CCG MAY SELL THE
CAPITAL STOCK OF CFIN HOLDINGS, PROVIDED CCG RETAINS AT LEAST 30% OF THE CAPITAL
STOCK OF CFIN HOLDINGS.

 


10.5      LOANS, GUARANTEES AND INVESTMENTS.  THE BORROWERS AND GUARANTORS WILL
NOT MAKE, AND WILL NOT PERMIT OR SUFFER ANY OF THE PLEDGED ENTITIES MAKING, ANY
LOANS, ADVANCES OR EXTENSIONS OF CREDIT TO ANY PERSON, OR MAKING ANY GUARANTY OR
SURETY FOR ANY PERSON, EXCEPT (A) IN THE ORDINARY COURSE OF BUSINESS CONSISTENT
WITH PAST PRACTICES (INCLUDING, WITHOUT LIMITATION, ENTERING INTO JOINT
VENTURES), (B) ADVANCES TO THE BORROWERS’, THE GUARANTORS’, THE PLEDGED
ENTITIES’ OR THEIR RESPECTIVE SUBSIDIARIES’ EMPLOYEES IN THE ORDINARY COURSE OF
BUSINESS FOR REASONABLE EXPENSES

 

76

--------------------------------------------------------------------------------



 


TO BE INCURRED BY SUCH EMPLOYEES FOR THE BENEFIT OF SUCH ADVANCING PERSON,
(C) ADVANCES TO THE BORROWERS’, THE GUARANTORS’, THE PLEDGED ENTITIES’, OR THEIR
RESPECTIVE SUBSIDIARIES’ EMPLOYEES, DIRECTORS OR INDIVIDUALS SERVING IN SIMILAR
CAPACITIES IN CONNECTION WITH CO-INVESTMENT PROGRAMS IN MANAGED FUNDS, TO THE
EXTENT SUCH ADVANCES ARE PERMITTED BY APPLICABLE LAW AND TO THE EXTENT SUCH
ADVANCES DO NOT EXCEED IN THE AGGREGATE AT ANY TIME OUTSTANDING $10,000,000
(SUCH $10,000,000 LIMIT TO BE REDUCED DOLLAR FOR DOLLAR BY THE AMOUNT OF ANY
SUCH ADVANCES THAT ARE FORGIVEN RATHER THAN REPAID), (D) ACQUISITIONS WITHIN
PERMITTED BUSINESSES, (E) OTHER TRANSACTIONS EXPRESSLY PERMITTED BY OR
CONTEMPLATED UNDER THE TERMS OF THIS CREDIT AGREEMENT, (F) INVESTMENTS IN DIRECT
OBLIGATIONS OF THE UNITED STATES OR OF ANY STATE, UNITED STATES FEDERAL AGENCY
OBLIGATIONS AND COMMERCIAL PAPER DESIGNATED AS “PRIME” BY THE NATIONAL CREDIT
OFFICE OF DUN & BRADSTREET, AND (G) CHC AND CCG MAY INCUR RISK-ADJUSTED
CONTINGENT LIABILITIES CONSISTENT WITH THE TERMS OF SECTION 10.3.2(B).

 


10.6      DISTRIBUTIONS PRIOR TO DEFAULT.  CHC SHALL MAKE NO DISTRIBUTIONS SO AS
TO CAUSE THE AGGREGATE DISTRIBUTIONS MADE BY CHC, DURING THE ONE YEAR PERIOD
ENDING ON THE DATE OF THE MOST RECENT DISTRIBUTION, TO EXCEED 50% OF CHC’S
CONSOLIDATED EBITDA FOR THE FOUR CONSECUTIVE FISCAL QUARTER PERIOD MOST RECENTLY
ENDED; PROVIDED, HOWEVER, THAT (A) WITH RESPECT TO DISTRIBUTIONS MADE DURING THE
FIRST CALENDAR QUARTER FOLLOWING THE DATE HEREOF THE AMOUNT OF SUCH
DISTRIBUTIONS SHALL BE BASED ON DISTRIBUTIONS DECLARED DURING SUCH QUARTER,
RATHER THAN ACTUALLY PAID DURING SUCH QUARTER, AND THE AMOUNT OF SUCH
DISTRUBUTIONS DECLARED TIMES FOUR SHALL NOT EXCEED 50% OF CHC’S CONSOLIDATED
EBITDA FOR THE FOUR CONSECUTIVE FISCAL QUARTERS THEN ENDED, (B) WITH RESPECT TO
DISTRIBUTIONS MADE DURING THE FIRST TWO CALENDAR QUARTERS FOLLOWING THE DATE
HEREOF SUCH DISTRIBUTIONS SHALL BE BASED ON THE DISTRIBUTIONS DECLARED DURING
SUCH TWO QUARTER PERIOD, RATHER THAN ACTUALLY PAID DURING SUCH QUARTER, AND TWO
TIMES THE AMOUNT OF SUCH DISTRIBUTIONS ACTUALLY DECLARED DURING SUCH TWO QUARTER
PERIOD SHALL NOT EXCEED 50% OF CHC’S CONSOLIDATED EBITDA FOR THE FOUR
CONSECUTIVE FISCAL QUARTERS THEN ENDED, (C) WITH RESPECT TO DISTRIBUTIONS MADE
DURING THE FIRST THREE CALENDAR QUARTERS FOLLOWING THE DATE HEREOF SUCH
DISTRIBUTIONS SHALL BE BASED ON DISTRIBUTIONS DECLARED DURING SUCH QUARTERS,
RATHER THAN ACTUALLY PAID DURING SUCH QUARTERS, AND FOUR THIRDS OF SUCH
DISTRIBTUTIONS DECLARED SHALL NOT EXCEED 50% OF CHC’S CONSOLIDATED EBITDA FOR
THE FOUR CONSECUTIVE FISCAL QUARTERS THEN ENDED, AND (D) WITH RESPECT TO
DISTRIBUTIONS MADE DURING THE FIRST FOUR CALENDAR QUARTERS FOLLOWING THE DATE
HEREOF SUCH DISTRIBUTIONS SHALL BE BASED ON DISTRIBUTIONS DECLARED DURING SUCH
QUARTERS, RATHER THAN ACTUALLY PAID DURING SUCH QUARTERS, AND SUCH
DISTRIBTUTIONS DECLARED SHALL NOT EXCEED 50% OF CHC’S CONSOLIDATED EBITDA FOR
THE FOUR CONSECUTIVE FISCAL QUARTERS THEN ENDED.

 


10.7      DISTRIBUTIONS AFTER DEFAULT.

 


10.7.1      CHC.  CHC SHALL NOT MAKE ANY DISTRIBUTIONS SO LONG AS EITHER (A) AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD BE CAUSED BY THE MAKING
OF ANY SUCH DISTRIBUTION, OR (B) A DEFAULT ARISING OUT OF A BREACH OF ANY OF
SECTIONS 9.1, 9.5, 9.20 OR 10.14 THROUGH 10.16 HAS OCCURRED AND IS

 

77

--------------------------------------------------------------------------------



 


CONTINUING OR WOULD BE CAUSED BY THE MAKING OF ALL OR ANY PORTION OF SUCH
DISTRIBUTION.

 


10.7.2      GUARANTORS AND PLEDGED ENTITIES.  SO LONG AS A DEFAULT HAS OCCURRED
AND IS CONTINUING OR WOULD BE CAUSED BY THE MAKING OF ANY DISTRIBUTIONS, CCG,
THE GUARANTORS AND THE PLEDGED ENTITIES SHALL NOT MAKE ANY DISTRIBUTIONS TO ANY
PERSONS OTHER THAN TO A PERSON THAT IS A BORROWER OR A GUARANTOR.

 


10.7.3      DISTRIBUTIONS.  NOTWITHSTANDING ANY OTHER TERMS OF THIS
SECTION 10.7, AND NOTWITHSTANDING THE EXISTENCE OF ANY DEFAULT, CHC MAY MAKE,
AND CAUSE ITS SUBSIDIARIES TO MAKE, DISTRIBUTIONS TO THE HOLDERS OF THE EIT
PREFERRED SHARES OR THE HOLDERS OF ANY SECURITIES INTO WHICH THE EIT PREFERRED
SHARES ARE CONVERTED IF AND TO THE EXTENT THAT SUCH DISTRIBUTIONS ARE MADE
SOLELY OUT OF FUNDS RECEIVED FROM FREDDIE MAC AS CONTEMPLATED BY THE BOND
TRANSACTION.

 


10.8      AFFILIATE INDEBTEDNESS.  SO LONG AS A DEFAULT HAS OCCURRED AND IS
CONTINUING, NO BORROWER, GUARANTOR OR PLEDGED ENTITY WILL MAKE ANY PAYMENTS TO
ANY AFFILIATE THAT IS NOT A BORROWER OR GUARANTOR ON ACCOUNT OF ANY INDEBTEDNESS
OWED BY SUCH PERSON TO SUCH AFFILIATE, OTHER THAN:  (A) REIMBURSEMENTS FOR THE
PAYMENT OF TAXES; (B) PAYMENTS IN ORDER TO COVER OPERATING EXPENSES INCURRED IN
THE ORDINARY COURSE OF BUSINESS, PROVIDED THAT SUCH EXPENSES ARE UPON TERMS AND
CONDITIONS NO MORE FAVORABLE TO SUCH AFFILIATE THAN WOULD BE AVAILABLE IN AN
ARMS-LENGTH TRANSACTION BETWEEN INDEPENDENT PARTIES; AND (C) PAYMENTS TO THE
RELATED COMPANIES GROUP ON ACCOUNT OF OBLIGATIONS INCURRED IN THE ORDINARY
COURSE OF BUSINESS, PROVIDED THAT SUCH EXPENSES ARE UPON TERMS AND CONDITIONS NO
MORE FAVORABLE TO SUCH AFFILIATE THAN WOULD BE AVAILABLE IN AN ARMS-LENGTH
TRANSACTION BETWEEN INDEPENDENT PARTIES.

 


10.9      PURCHASE OF MARGIN STOCK.  EXCEPT WITH THE PRIOR WRITTEN CONSENT OF
THE ADMINISTRATIVE AGENT, THE BORROWERS AND THE GUARANTORS SHALL NOT UTILIZE AND
SHALL NOT PERMIT OR SUFFER ANY OTHER PERSON UTILIZING, ANY PART OF THE PROCEEDS
OF THE LOANS TO PURCHASE OR CARRY ANY MARGIN STOCK (WITHIN THE MEANING OF
REGULATION U OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM) OR TO
EXTEND CREDIT TO OTHERS FOR THE PURPOSE OF PURCHASING OR CARRYING ANY SUCH
MARGIN STOCK.

 


10.10    TRANSACTIONS WITH AFFILIATES.  EXCEPT  AS PERMITTED BY SECTION 10.1, OR
WITH THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, THE BORROWERS AND
THE GUARANTORS SHALL NOT ENTER, AND SHALL NOT PERMIT OR SUFFER THE PLEDGED
ENTITIES ENTERING, INTO ANY PURCHASE, SALE, LEASE OR OTHER TRANSACTION WITH AN
AFFILIATE (OTHER THAN THE BORROWERS, THE GUARANTORS OR THE PLEDGED ENTITIES),
EXCEPT IN THE ORDINARY COURSE OF BUSINESS ON TERMS THAT ARE NO LESS FAVORABLE TO
THE BORROWER, GUARANTOR OR PLEDGED ENTITY, AS THE CASE MAY BE, THAN THOSE THAT
MIGHT BE OBTAINED AT THE TIME IN A COMPARABLE ARM’S-LENGTH TRANSACTION WITH ANY
PERSON WHO IS NOT AN AFFILIATE.

 


10.11    AMENDMENT TO GOVERNING DOCUMENTS.  EXCEPT WITH THE PRIOR WRITTEN
CONSENT OF THE ADMINISTRATIVE AGENT, THE BORROWERS, GUARANTORS AND PLEDGED
ENTITIES SHALL NOT

 

78

--------------------------------------------------------------------------------



 


AMEND OR AGREE WITH ANY PERSON TO VARY THE TERMS OF ANY OF THEIR RESPECTIVE
GOVERNING DOCUMENTS; PROVIDED, HOWEVER, THAT ANY SUCH PERSON MAY ENTER INTO SUCH
AMENDMENTS OR AGREEMENTS IF SUCH CHANGE OR AMENDMENT DOES NOT OR WILL NOT
ADVERSELY AFFECT (A) THE LIABILITY, RISK OR RIGHTS OF ANY CREDITOR PARTY UNDER
ANY OF THE LOAN DOCUMENTS OR IN CONNECTION WITH ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, OR (B) THE STATUS OF SUCH PERSON AS AN ENTITY
THAT WOULD NOT BE SUBSTANTIVELY CONSOLIDATED WITH ANY OTHER OF THE BORROWERS,
THE GUARANTORS OR THE PLEDGED ENTITIES IN THE EVENT ANY OF THEM IS THE DEBTOR IN
ANY BANKRUPTCY PROCEEDING.

 


10.12    BUSINESS LINES.  THE BORROWERS AND THE GUARANTORS SHALL NOT ENGAGE, AND
SHALL NOT PERMIT OR SUFFER ANY PLEDGED ENTITY ENGAGING, IN ANY BUSINESS LINES,
OTHER THAN THEIR RESPECTIVE LINES OF BUSINESS AS OF THE DATE OF THIS CREDIT
AGREEMENT AND SUCH LINES OF BUSINESS REASONABLY RELATED OR ANCILLARY THERETO;
AND SUCH PERSONS MAY ALSO ENGAGE IN OTHER LINES OF BUSINESS RELATING OR
ANCILLARY TO REAL ESTATE FINANCE AND MANAGEMENT AND ASSET AND FUND MANAGEMENT
(COLLECTIVELY, “PERMITTED BUSINESSES”).

 


10.13    COMPETING BUSINESSES.  THE BORROWERS AND THE GUARANTORS WILL NOT
CREATE, OWN OR OPERATE, AND WILL NOT PERMIT OR SUFFER ANY PLEDGED ENTITY
CREATING, OWNING OR OPERATING, ANY OPERATING BUSINESS THAT WOULD COMPETE
DIRECTLY WITH A BUSINESS WHICH CHC OR ANY OF ITS SUBSIDIARIES OPERATES OR IN
WHICH CHC OR ANY OF ITS SUBSIDIARIES HAS ANY INTEREST, UNLESS THE PERSON
PURSUING SUCH COMPETING OPERATING BUSINESS BECOMES A GUARANTOR (OR, IF THERE IS
A VALID BUSINESS IMPEDIMENT TO SUCH PERSON BECOMING A GUARANTOR, A PLEDGED
ENTITY) UPON TERMS AND CONDITIONS ACCEPTABLE TO THE ADMINISTRATIVE AGENT.

 


10.14    CONSOLIDATED GAAP NET WORTH.  SHAREHOLDERS’ EQUITY AS SET FORTH IN THE
FINANCIAL STATEMENTS OF CHC IN ACCORDANCE WITH GAAP OF GREATER THAN $500,000,000
PLUS 75% OF THE NET PROCEEDS FROM ANY SALE OR ISSUANCE OF CHC’S CAPITAL STOCK TO
THE EXTENT INCLUDED IN SHAREHOLDERS’ EQUITY.

 


10.15    CONSOLIDATED EBITDA TO FIXED CHARGES RATIO.  CHC SHALL MAINTAIN AT THE
END OF EACH FISCAL QUARTER FOR THE FOUR FISCAL QUARTER PERIOD THEN ENDING A
RATIO OF CONSOLIDATED EBITDA TO FIXED CHARGES EQUAL TO OR GREATER THAN 2.25 TO
1.00.

 


10.16    FUNDED DEBT TO CONSOLIDATED EBITDA RATIO.  CHC SHALL MAINTAIN A RATIO
OF FUNDED DEBT TO CONSOLIDATED EBITDA, FOR THE FOUR FISCAL QUARTERS THEN ENDING,
(A) EQUAL TO OR LESS THAN 2.75 TO 1.00 FOR EACH FISCAL QUARTER ENDING THROUGH
DECEMBER 31, 2008, AND (B) EQUAL TO OR LESS THAN 2.50 TO 1.00 FOR EACH FISCAL
QUARTER ENDING ON MARCH 31, 2009 AND THEREAFTER.

 


10.17    STOCK BUY-BACKS.  NO BORROWER, GUARANTOR, OR PLEDGED ENTITY SHALL
PURCHASE OR OTHERWISE ACQUIRE FOR ANY CONSIDERATION ITS CAPITAL STOCK DURING THE
TERM OF THIS AGREEMENT (OTHER THAN PURSUANT TO A TRANSACTION CONTEMPLATED BY
SECTION 10.3.1(N)).

 

79

--------------------------------------------------------------------------------


 

11.       DEFAULT

 


11.1      EVENTS OF DEFAULT.  EACH OF THE FOLLOWING EVENTS OR CIRCUMSTANCES,
UNLESS CURED WITHIN ANY APPLICABLE GRACE PERIOD SET FORTH OR REFERRED TO BELOW
IN THIS SECTION, SHALL CONSTITUTE AN “EVENT OF DEFAULT”:

 


11.1.1      FAILURE TO PAY.

 

(A)           THE BORROWERS SHALL FAIL TO PAY ANY PRINCIPAL ON ANY OF THE LOANS
AS AND WHEN THE SAME SHALL BECOME DUE AND PAYABLE; OR

 

(B)           THE BORROWERS SHALL FAIL TO PAY ANY INTEREST OR ANY OTHER
OBLIGATION UNDER THE LOANS WITHIN FIVE (5) DAYS OF WHEN THE SAME IS DUE AND
PAYABLE;

 


11.1.2      FAILURE TO PERFORM.  EITHER BORROWER OR ANY GUARANTOR SHALL:
(A) FAIL TO COMPLY WITH ANY OF ITS NEGATIVE COVENANTS AND FINANCIAL COVENANTS OR
SECTION 9.18.1; (B) FAIL TO COMPLY, WITHIN THIRTY (30) DAYS AFTER SUCH PERSON
RECEIVES NOTICE OF SUCH FAILURE FROM THE ADMINISTRATIVE AGENT OR FROM ANY
LENDER, WITH ANY OF ITS OTHER AGREEMENTS AND COVENANTS CONTAINED HEREIN WHICH
ARE NOT OTHERWISE REFERENCED HEREIN (SUCH THIRTY DAY PERIOD TO BE EXTENDED AT
THE DISCRETION OF THE ADMINISTRATIVE AGENT (BUT NOT BEYOND FORTY-FIVE (45) DAYS)
IF SUCH FAILURE CAN BE CURED, THE BORROWERS AND GUARANTORS HAVE PROMPTLY
COMMENCED AND ARE DILIGENTLY PURSUING A CURE AND THE ADMINISTRATIVE AGENT
DETERMINES THAT SUCH EXTENSION IS REASONABLY NECESSARY IN ORDER TO EFFECT SUCH A
CURE); OR (C) FAIL TO COMPLY WITH ANY OF ITS OTHER AGREEMENTS, COVENANTS,
LIABILITIES AND OBLIGATIONS CONTAINED IN ANY OF THE OTHER LOAN DOCUMENTS BEYOND
ANY APPLICABLE NOTICE AND GRACE PERIODS;

 


11.1.3      BREACH OF REPRESENTATION OR WARRANTY.  ANY REPRESENTATION OR
WARRANTY OF EITHER BORROWER OR ANY GUARANTOR IN THIS CREDIT AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS SHALL HAVE BEEN FALSE OR MISLEADING IN ANY MATERIAL
RESPECT UPON THE DATE WHEN MADE OR DEEMED TO HAVE BEEN MADE OR REPEATED;

 


11.1.4      FAILURE TO PAY OTHER INDEBTEDNESS.  EITHER BORROWER, ANY GUARANTOR
OR ANY PLEDGED ENTITY SHALL BE IN DEFAULT OR BREACH OF ANY RECOURSE OR
NON-RECOURSE OBLIGATIONS AGGREGATING $10,000,000 OR MORE, AND THE EFFECT THEREOF
IS (I) TO CAUSE AN ACCELERATION, MANDATORY REDEMPTION OR OTHER REQUIRED
REPURCHASE OF SUCH OBLIGATIONS, OR (II) TO PERMIT THE HOLDER(S) OF SUCH
OBLIGATIONS TO ACCELERATE THE MATURITY OF ANY SUCH OBLIGATIONS OR REQUIRE A
REDEMPTION OR OTHER REPURCHASE OF SUCH OBLIGATIONS; OR ANY SUCH OBLIGATIONS
SHALL BE OTHERWISE DECLARED TO BE DUE AND PAYABLE (BY ACCELERATION OR OTHERWISE)
OR REQUIRED TO BE PREPAID, REDEEMED OR OTHERWISE REPURCHASED (OTHER THAN BY A
REGULARLY SCHEDULED REQUIRED PREPAYMENT) PRIOR TO THE STATED MATURITY THEREOF;

 

80

--------------------------------------------------------------------------------



 


11.1.5      INSOLVENCY.  EITHER BORROWER, ANY GUARANTOR OR ANY PLEDGED ENTITY
SHALL MAKE AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR ADMIT IN WRITING ITS
INABILITY TO PAY OR GENERALLY FAIL TO PAY ITS DEBTS AS THEY MATURE OR BECOME
DUE, OR SHALL PETITION OR APPLY FOR THE APPOINTMENT OF A TRUSTEE OR OTHER
CUSTODIAN, LIQUIDATOR OR RECEIVER OF ANY SUCH PERSON OR OF ANY SUBSTANTIAL PART
OF ANY SUCH PERSON’S ASSETS OR SHALL COMMENCE ANY CASE OR OTHER PROCEEDING
RELATING TO ANY SUCH PERSON UNDER ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT,
INSOLVENCY, READJUSTMENT OF DEBT, DISSOLUTION OR LIQUIDATION OR SIMILAR LAW OF
ANY JURISDICTION, NOW OR HEREAFTER IN EFFECT, OR SHALL TAKE ANY ACTION TO
AUTHORIZE OR IN FURTHERANCE OF ANY OF THE FOREGOING, OR IF ANY SUCH PETITION OR
APPLICATION SHALL BE FILED OR ANY SUCH CASE OR OTHER PROCEEDING SHALL BE
COMMENCED AGAINST ANY SUCH PERSON AND ANY SUCH PERSON SHALL INDICATE ITS
APPROVAL THEREOF, CONSENT THERETO OR ACQUIESCENCE THEREIN;

 


11.1.6      INVOLUNTARY PROCEEDINGS.  (I) THE FILING OF ANY CASE OR OTHER
PROCEEDING AGAINST EITHER BORROWER, ANY GUARANTOR OR ANY PLEDGED ENTITY UNDER
ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY, READJUSTMENT OF DEBT,
DISSOLUTION OR LIQUIDATION OR SIMILAR LAW OF ANY JURISDICTION, NOW OR HEREAFTER
IN EFFECT AND SUCH CASE OR PROCEEDING IS NOT CONTROVERTED WITHIN TWENTY (20)
DAYS AND DISMISSED WITHIN SIXTY (60) DAYS OF ITS COMMENCEMENT; (II) A DECREE OR
ORDER IS ENTERED APPOINTING A TRUSTEE, CUSTODIAN, LIQUIDATOR OR RECEIVER FOR ANY
SUCH PERSON, OR ADJUDICATING ANY SUCH PERSON BANKRUPT OR INSOLVENT, OR APPROVING
A PETITION IN ANY SUCH CASE OR OTHER PROCEEDING; OR (III) A DECREE OR ORDER FOR
RELIEF IS ENTERED IN RESPECT OF ANY SUCH PERSON, IN AN INVOLUNTARY CASE UNDER
FEDERAL BANKRUPTCY LAWS AS NOW OR HEREAFTER CONSTITUTED;

 


11.1.7      JUDGMENTS.  THERE SHALL REMAIN IN FORCE, UNDISCHARGED, UNSATISFIED,
UNSTAYED OR UNVACATED, OR NOT BONDED PENDING APPEAL, FOR MORE THAN NINETY (90)
DAYS, WHETHER OR NOT CONSECUTIVE, ANY UNINSURED FINAL JUDGMENT AGAINST EITHER
BORROWER, ANY GUARANTOR OR ANY PLEDGED ENTITY THAT, WITH OTHER OUTSTANDING
UNINSURED FINAL JUDGMENTS, UNDISCHARGED, AGAINST SUCH PERSONS IN THE AGGREGATE
EXCEEDS IN THE AGGREGATE $10,000,000.00;

 


11.1.8      CANCELLATION OF LOAN DOCUMENTS.  IF ANY OF THE LOAN DOCUMENTS SHALL
BE CANCELED, TERMINATED, REVOKED OR RESCINDED OR ANY ACTION AT LAW, SUIT OR IN
EQUITY OR OTHER LEGAL PROCEEDING TO CANCEL, REVOKE OR RESCIND ANY OF THE LOAN
DOCUMENTS SHALL BE COMMENCED BY OR ON BEHALF OF EITHER BORROWER, ANY GUARANTOR
OR ANY PLEDGED ENTITY, OR ANY COURT OR ANY OTHER GOVERNMENTAL OR REGULATORY
AUTHORITY OR AGENCY OF COMPETENT JURISDICTION SHALL MAKE A DETERMINATION THAT,
OR ISSUE A JUDGMENT, ORDER, DECREE OR RULING TO THE EFFECT THAT, ANY ONE OR MORE
OF THE LOAN DOCUMENTS IS ILLEGAL, INVALID OR UNENFORCEABLE IN ACCORDANCE WITH
THE TERMS THEREOF;

 

81

--------------------------------------------------------------------------------



 


11.1.9      ERISA.  THERE OCCURS ONE OR MORE ERISA EVENTS THAT INDIVIDUALLY OR
IN THE AGGREGATE RESULTS IN OR OTHERWISE IS ASSOCIATED WITH LIABILITY OF ANY
BORROWER, GUARANTOR, PLEDGED ENTITY OR ERISA AFFILIATE IN EXCESS OF $1,000,000
ANNUALLY; PROVIDED, HOWEVER, THAT IT SHALL BE AN EVENT OF DEFAULT IF THERE
EXISTS, AS OF ANY VALUATION DATE FOR A GUARANTEED PENSION PLAN, OR IN THE
AGGREGATE FOR ALL GUARANTEED PENSION PLANS (EXCLUDING GUARANTEED PENSION PLANS
WITH ASSETS IN EXCESS OF BENEFIT LIABILITIES) AN EXCESS OF THE ACTUARIAL PRESENT
VALUE (DETERMINED ON THE BASIS OF REASONABLE ASSUMPTIONS EMPLOYED BY THE
INDEPENDENT ACTUARY FOR SUCH PLAN) OF BENEFIT LIABILITIES (AS DEFINED IN
SECTION 4001(A)(16) OF ERISA) OVER THE FAIR MARKET VALUE OF THE ASSETS OF SUCH
PLAN, ONLY IF SUCH EXCESS INDIVIDUALLY OR IN THE AGGREGATE FOR ALL GUARANTEED
PENSION PLANS (EXCLUDING IN SUCH COMPUTATION ANY GUARANTEED PENSION PLANS WITH
ASSETS GREATER THAN BENEFIT LIABILITIES) EXCEEDS $1,000,000 ANNUALLY.

 


11.1.10       INDICTMENT.  EITHER BORROWER, ANY GUARANTOR OR ANY PLEDGED ENTITY
SHALL BE INDICTED FOR A FEDERAL CRIME, A PUNISHMENT FOR WHICH COULD INCLUDE THE
FORFEITURE OF ANY ASSETS OF SUCH PERSON; OR

 


11.1.11       MATERIAL ADVERSE CHANGE.  THERE SHALL HAVE OCCURRED ANY CHANGE IN
OR TO THE ASSETS, LIABILITIES, FINANCIAL CONDITION OR BUSINESS OPERATIONS OF
EITHER BORROWER, ANY GUARANTOR, ANY PLEDGED ENTITY OR ANY OF THEIR SUBSIDIARIES,
TAKEN AS A WHOLE, WHICH CONSTITUTES A MATERIAL ADVERSE EFFECT.

 


11.2      REMEDIES UPON EVENT OF DEFAULT.

 


11.2.1      ACCELERATE DEBT.  THE ADMINISTRATIVE AGENT MAY, AND WITH THE
DIRECTION OF THE REQUIRED LENDERS SHALL, DECLARE THE OBLIGATIONS EVIDENCED BY
THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS IMMEDIATELY DUE AND PAYABLE
AND SUCH DATE SHALL CONSTITUTE THE REVOLVER MATURITY DATE AND THE TERM LOAN
MATURITY DATE (PROVIDED THAT IN THE CASE OF THE OCCURRENCE OF AN EVENT SET FORTH
IN SECTIONS 11.1.5 AND 11.1.6, SUCH ACCELERATION SHALL BE AUTOMATIC); AND

 


11.2.2      PURSUE REMEDIES.  THE ADMINISTRATIVE AGENT MAY, AND WITH THE
DIRECTION OF THE REQUIRED LENDERS SHALL, PURSUE ANY AND ALL REMEDIES PROVIDED
FOR HEREUNDER, OR UNDER ANY ONE OR MORE OF THE OTHER LOAN DOCUMENTS.  EXCEPT AS
EXPRESSLY CONTEMPLATED OR PERMITTED BY THE TERMS OF THIS CREDIT AGREEMENT, EACH
LENDER MAY EXERCISE SETOFF RIGHTS AS CONTEMPLATED BY, AND PURSUANT TO,
SECTION 12 SOLELY WITH THE CONSENT OF THE ADMINISTRATIVE AGENT, BUT NOT
OTHERWISE.  FURTHER, NO LENDER IN ITS CAPACITY AS SUCH, MAY PROCEED TO PROTECT
AND ENFORCE ITS RIGHTS BY SUIT IN EQUITY, ACTION AT LAW OR OTHER PROCEEDING,
WHETHER FOR THE SPECIFIC PERFORMANCE OF ANY COVENANT OR AGREEMENT CONTAINED IN
THIS CREDIT AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY INSTRUMENT PURSUANT TO
WHICH THE OBLIGATIONS TO SUCH LENDER ARE EVIDENCED, OR OTHERWISE PROCEED TO
ENFORCE THE PAYMENT

 

82

--------------------------------------------------------------------------------


 


THEREOF OR EXERCISE ANY OTHER LEGAL OR EQUITABLE RIGHT OF SUCH LENDER, ALL SUCH
RIGHTS BEING DELEGATED TO THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH THE TERMS
OF THIS CREDIT AGREEMENT.

 


11.2.3      POWER OF ATTORNEY.  FOR THE PURPOSE OF EXERCISING THE RIGHTS GRANTED
BY THIS SECTION, AS WELL AS ANY AND ALL OTHER RIGHTS AND REMEDIES OF THE
ADMINISTRATIVE AGENT OR THE LENDERS, EACH OF THE BORROWERS AND EACH GUARANTOR
HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE ADMINISTRATIVE AGENT (OR ANY
AGENT DESIGNATED BY THE ADMINISTRATIVE AGENT) ITS TRUE AND LAWFUL
ATTORNEY-IN-FACT, WITH FULL POWER OF SUBSTITUTION, WHICH APPOINTMENT IS COUPLED
WITH AN INTENT, EXERCISABLE UPON AND DURING THE CONTINUANCE OF ANY EVENT OF
DEFAULT, TO EXECUTE, ACKNOWLEDGE AND DELIVER ANY INSTRUMENTS AND TO AND PERFORM
ANY ACTS IN THE NAME AND ON BEHALF OF THE BORROWERS OR ANY GUARANTOR.

 


11.3      WRITTEN WAIVERS.  IF A DEFAULT IS WAIVED BY THE ADMINISTRATIVE AGENT
AND/OR ANY OTHER CREDITOR PARTY, IN ACCORDANCE WITH THE APPLICABLE PROVISIONS OF
SECTION 23, IN THEIR SOLE DISCRETION, PURSUANT TO A SPECIFIC WRITTEN INSTRUMENT
EXECUTED BY AN AUTHORIZED OFFICER OF SUCH PERSONS, RESPECTIVELY, THE DEFAULT SO
WAIVED SHALL BE DEEMED TO HAVE NEVER OCCURRED.

 


11.4      ALLOCATION OF PROCEEDS.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING AND THE MATURITY DATES HAVE BEEN ACCELERATED, ALL PAYMENTS
RECEIVED BY THE ADMINISTRATIVE AGENT UNDER ANY OF THE LOAN DOCUMENTS, IN RESPECT
OF ANY PRINCIPAL OF OR INTEREST ON THE OBLIGATIONS OR ANY OTHER AMOUNTS PAYABLE
BY THE BORROWERS HEREUNDER OR THEREUNDER, SHALL BE APPLIED IN THE FOLLOWING
ORDER AND PRIORITY:

 

(a)           amounts due to the Administrative Agent, in its capacity as such,
in respect of fees and expenses due under Section 14, or otherwise due under
this Credit Agreement and the other Loan Documents;

 

(b)           any amounts due the other Creditor Parties pursuant to the terms
of this Credit Agreement and the other Loan Documents other than principal of or
interest on the Loans;

 

(c)           payments of interest on the Loans to be applied pro rata to each
Lender and proportionately to the aggregate unpaid and accrued interest on the
Revolving Loans and the Term Loan respectively;

 

(d)           payments of principal of the Revolving Loans and Term Loans, and
any amounts due in respect of Derivative Agreements relating to the Loans, to be
applied pro rata to each Lender and proportionately to the aggregate of such
unpaid principal and amounts respectively;

 

(e)           payments of all other Obligations pro rata to each Creditor Party;
and

 

83

--------------------------------------------------------------------------------


 

(f)            any amount remaining after application as provided above, and
after all of the Obligations have been indefeasibly paid in full, shall be paid
to either Borrower or whomever else may be legally entitled thereto.

 


11.5      PERFORMANCE BY THE ADMINISTRATIVE AGENT.  IF EITHER BORROWER OR ANY OF
THE GUARANTORS SHALL FAIL TO PERFORM ANY COVENANT, DUTY OR AGREEMENT CONTAINED
IN ANY OF THE LOAN DOCUMENTS, THE ADMINISTRATIVE AGENT MAY PERFORM OR ATTEMPT TO
PERFORM SUCH COVENANT, DUTY OR AGREEMENT ON BEHALF OF SUCH PERSON AFTER THE
EXPIRATION OF ANY CURE OR GRACE PERIODS SET FORTH HEREIN IF AND TO THE EXTENT
THE ADMINISTRATIVE AGENT CONSIDERS IN ITS DISCRETION THAT SUCH PERFORMANCE IS
NECESSARY OR ADVISABLE IN ORDER TO PROTECT OR PRESERVE THE COLLATERAL OR IN
ORDER TO PROTECT AGAINST A POTENTIAL MATERIAL ADVERSE EFFECT.  IN SUCH EVENT,
SUCH PERSON SHALL, AT THE REQUEST OF THE ADMINISTRATIVE AGENT, PROMPTLY PAY ANY
AMOUNT EXPENDED BY THE ADMINISTRATIVE AGENT IN SUCH PERFORMANCE OR ATTEMPTED
PERFORMANCE TO THE ADMINISTRATIVE AGENT, TOGETHER WITH INTEREST THEREON AT THE
APPLICABLE DEFAULT RATE FROM THE DATE OF SUCH EXPENDITURE UNTIL PAID. 
NOTWITHSTANDING THE FOREGOING, THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY
LIABILITY OR RESPONSIBILITY WHATSOEVER FOR THE PERFORMANCE OF ANY OBLIGATION OF
SUCH PERSON UNDER THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT IN THE
ABSENCE OF ITS GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  ALL AMOUNTS EXPENDED BY
THE ADMINISTRATIVE AGENT PURSUANT TO THIS SECTION SHALL CONSTITUTE OBLIGATIONS
SECURED BY THE COLLATERAL.

 


11.6      RIGHTS CUMULATIVE.  THE RIGHTS AND REMEDIES OF THE ADMINISTRATIVE
AGENT AND THE OTHER CREDITOR PARTIES UNDER THIS CREDIT AGREEMENT AND EACH OF THE
OTHER LOAN DOCUMENTS SHALL BE CUMULATIVE AND NOT EXCLUSIVE OF ANY RIGHTS OR
REMEDIES WHICH ANY OF THEM MAY OTHERWISE HAVE UNDER APPLICABLE LAW.  IN
EXERCISING THEIR RESPECTIVE RIGHTS AND REMEDIES THE ADMINISTRATIVE AGENT AND THE
OTHER CREDITOR PARTIES MAY BE SELECTIVE AND NO FAILURE OR DELAY BY ANY SUCH
PERSON IN EXERCISING ANY RIGHT SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY
SINGLE OR PARTIAL EXERCISE OF ANY POWER OR RIGHT PRECLUDE ITS OTHER OR FURTHER
EXERCISE OR THE EXERCISE OF ANY OTHER POWER OR RIGHT.

 

12.       SETOFF.

 

Regardless of the adequacy of any collateral, if any Event of Default shall have
occurred and be continuing, any deposits or other sums credited by or due from
the Administrative Agent or any other Creditor Party to either Borrower or any
of the Guarantors and any securities or other property of either Borrower or any
of the Guarantors in the possession of the Administrative Agent or such other
Creditor Party or any of their respective Affiliates may, at any time, solely
with the consent of the Administrative Agent, without demand or notice (any such
notice being expressly waived by the Borrowers and the Guarantors), in whole or
in part, be applied to or set off by the Administrative Agent or such other
Creditor Party against the payment of Obligations, now existing or hereafter
arising, of the Borrowers or any of the Guarantors to the Administrative Agent
or such other Creditor Party regardless of the adequacy of any other collateral
securing the Loans. The Administrative Agent and each of the other Creditor
Parties agree with and among each other that (i) if an amount to be set off is
to be applied to Indebtedness of the Borrowers or any of the Guarantors to the
Administrative Agent or such

 

84

--------------------------------------------------------------------------------


 

other Creditor Party, such amount shall be applied ratably first to Obligations
owed to the Creditor Party exercising such right of set off and pro rata to any
other similarly situated Creditor Parties, and then to the Obligations owed all
other Creditor Parties, including, without limitation, Reimbursement Obligations
owed to the Issuing Bank or all Lenders, and (ii) if the Administrative Agent or
such other Creditor Party shall receive from either Borrower or any Guarantor or
any other source, whether by voluntary payment, exercise of the right of setoff,
counterclaim, cross action, enforcement of the claim evidenced by this Credit
Agreement in the name of, or constituting Reimbursement Obligations owed to, the
Administrative Agent or such other Creditor Party by proceedings against a
Borrower or a Guarantor at law or in equity or by proof thereof in bankruptcy,
reorganization, liquidation, receivership or similar  proceedings, or otherwise,
and shall retain and apply to the payment of the Obligations owed to the
Administrative Agent or such other Creditor Party any amount in excess of its
ratable portion of the payments received by all of the Creditor Parties with
respect to the debt evidenced hereby corresponding to all of the Creditor
Parties, such Creditor Party will make such disposition and arrangements with
the other Creditor Parties with respect to such excess, either by way of
distribution, pro tanto assignment of claims, subrogation or otherwise as shall
result in each Creditor Party receiving in respect of the debt evidenced hereby
in its name or Reimbursement Obligations owed it, its proportionate payment as
contemplated by this Credit Agreement; provided that if all or any part of such
excess payment is thereafter recovered from such Creditor Party, such
disposition and arrangements shall be rescinded and the amount restored to the
extent of such recovery, but without interest. ANY AND ALL RIGHTS TO REQUIRE THE
ADMINISTRATIVE AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO THE ADMINISTRATIVE
AGENT OR ANY OTHER CREDITOR PARTY EXERCISING ANY RIGHT OF SETOFF WITH RESPECT TO
SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF EITHER BORROWER OR ANY GUARANTOR ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

13.       THE ADMINISTRATIVE AGENT.

 


13.1      AUTHORIZATION.

 


13.1.1      AUTHORIZATION TO ACT.  THE ADMINISTRATIVE AGENT IS AUTHORIZED TO
TAKE SUCH ACTION ON BEHALF OF EACH OF THE CREDITOR PARTIES AND TO EXERCISE ALL
SUCH POWERS AS ARE HEREUNDER AND UNDER ANY OF THE OTHER LOAN DOCUMENTS AND ANY
RELATED DOCUMENTS DELEGATED TO THE ADMINISTRATIVE AGENT, TOGETHER WITH SUCH
POWERS AS ARE REASONABLY INCIDENT THERETO, INCLUDING THE AUTHORITY, WITHOUT THE
NECESSITY OF ANY NOTICE TO OR FURTHER CONSENT OF THE CREDITOR PARTIES, FROM TIME
TO TIME TO TAKE ANY ACTION WITH RESPECT TO ANY COLLATERAL OR THE LOAN DOCUMENTS
WHICH MAY BE NECESSARY TO PERFECT, MAINTAIN PERFECTED OR INSURE THE PRIORITY OF
THE SECURITY INTEREST IN AND LIENS UPON THE COLLATERAL GRANTED PURSUANT TO THE
LOAN DOCUMENTS, AND NO DUTIES OR RESPONSIBILITIES NOT EXPRESSLY ASSUMED HEREIN
OR THEREIN SHALL BE IMPLIED TO HAVE BEEN ASSUMED BY THE ADMINISTRATIVE AGENT.

 


13.1.2      INDEPENDENT CONTRACTOR.  THE RELATIONSHIP BETWEEN THE ADMINISTRATIVE
AGENT AND EACH OF THE CREDITOR PARTIES IS THAT OF AN INDEPENDENT CONTRACTOR.

 

85

--------------------------------------------------------------------------------



 


THE USE OF THE TERM “ADMINISTRATIVE AGENT” IS FOR CONVENIENCE ONLY AND IS USED
TO DESCRIBE, AS A FORM OF CONVENTION, THE INDEPENDENT CONTRACTUAL RELATIONSHIP
BETWEEN THE ADMINISTRATIVE AGENT AND EACH OF THE CREDITOR PARTIES. NOTHING
CONTAINED IN THIS CREDIT AGREEMENT NOR THE OTHER LOAN DOCUMENTS SHALL BE
CONSTRUED TO CREATE AN AGENCY, TRUST OR OTHER FIDUCIARY RELATIONSHIP BETWEEN THE
ADMINISTRATIVE AGENT AND ANY OF THE CREDITOR PARTIES.

 


13.1.3      REPRESENTATIVE.  AS AN INDEPENDENT CONTRACTOR EMPOWERED BY THE
CREDITOR PARTIES TO EXERCISE CERTAIN RIGHTS AND PERFORM CERTAIN DUTIES AND
RESPONSIBILITIES HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS, THE
ADMINISTRATIVE AGENT IS NEVERTHELESS A “REPRESENTATIVE” OF THE CREDITOR PARTIES,
AS THAT TERM IS DEFINED IN ARTICLE 1 OF THE UNIFORM COMMERCIAL CODE, FOR
PURPOSES OF ACTIONS FOR THE BENEFIT OF THE CREDITOR PARTIES AND THE
ADMINISTRATIVE AGENT WITH RESPECT TO ALL COLLATERAL SECURITY AND GUARANTIES
CONTEMPLATED BY THE LOAN DOCUMENTS. SUCH ACTIONS INCLUDE THE DESIGNATION OF THE
ADMINISTRATIVE AGENT AS “SECURED PARTY,” “PLEDGEE” OR THE LIKE ON ALL FINANCING
STATEMENTS AND OTHER DOCUMENTS AND INSTRUMENTS, WHETHER RECORDED OR OTHERWISE,
RELATING TO THE ATTACHMENT, PERFECTION, PRIORITY OR ENFORCEMENT OF ANY SECURITY
INTERESTS, PLEDGES, MORTGAGES OR DEEDS OF TRUST IN COLLATERAL SECURITY INTENDED
TO SECURE THE PAYMENT OR PERFORMANCE OF ANY OF THE OBLIGATIONS, ALL FOR THE
BENEFIT OF THE CREDITOR PARTIES AND THE ADMINISTRATIVE AGENT.

 


13.1.4      REGARDING COLLATERAL.  THE ADMINISTRATIVE AGENT IS AUTHORIZED AND
DIRECTED BY THE CREDITOR PARTIES TO CONSENT TO ANY SALE OR OTHER DISPOSITION OF
COLLATERAL PERMITTED TO BE SOLD OR DISPOSED OF HEREUNDER, AND TO RELEASE ITS
LIENS ON SUCH COLLATERAL, AND THE ADMINISTRATIVE AGENT IS AUTHORIZED TO RELY ON
A CERTIFICATION FROM THE BORROWERS THAT SUCH SALE OR DISPOSITION IS PERMITTED
HEREUNDER.

 


13.2      EMPLOYEES, ADVISORS AND THE ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE
AGENT MAY EXERCISE ITS POWERS AND EXECUTE ITS DUTIES BY OR THROUGH EMPLOYEES OR
AGENTS AND SHALL BE ENTITLED TO TAKE, AND TO RELY ON, ADVICE OF COUNSEL SELECTED
BY IT IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, CONCERNING ALL
MATTERS PERTAINING TO ITS RIGHTS AND DUTIES UNDER THIS CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS. THE ADMINISTRATIVE AGENT MAY UTILIZE THE SERVICES OF SUCH
PERSONS AS THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION MAY REASONABLY
DETERMINE, AND ALL REASONABLE FEES AND EXPENSES OF ANY SUCH PERSONS SHALL BE
PAID BY THE BORROWERS PURSUANT TO SECTION 14.

 


13.3      NO LIABILITY.  NEITHER THE ADMINISTRATIVE AGENT (IN ITS CAPACITY AS
ADMINISTRATIVE AGENT) NOR ANY OF ITS RELATED PARTIES NOR ANY OTHER PERSON
ASSISTING THEM IN THEIR DUTIES NOR ANY AGENT OR EMPLOYEE THEREOF, SHALL BE
LIABLE TO ANY CREDITOR PARTY FOR ANY WAIVER, CONSENT OR APPROVAL GIVEN OR ANY
ACTION TAKEN, OR OMITTED TO BE TAKEN, IN GOOD FAITH BY IT OR THEM HEREUNDER OR
UNDER ANY OF THE OTHER LOAN DOCUMENTS, OR IN CONNECTION HEREWITH OR THEREWITH,
OR BE RESPONSIBLE FOR THE CONSEQUENCES OF ANY

 

86

--------------------------------------------------------------------------------



 


OVERSIGHT OR ERROR OF JUDGMENT WHATSOEVER, EXCEPT THAT THE ADMINISTRATIVE AGENT
OR SUCH OTHER PERSON, AS THE CASE MAY BE, MAY BE LIABLE FOR LOSSES DUE TO ITS
WILLFUL MISCONDUCT OR GROSS NEGLIGENCE.  EACH OF THE ISSUING BANK AND THE
ADMINISTRATIVE AGENT SHALL BE FULLY JUSTIFIED IN FAILING OR REFUSING TO TAKE ANY
ACTION UNDER THIS CREDIT AGREEMENT UNLESS IT SHALL FIRST HAVE RECEIVED SUCH
ADVICE OR CONCURRENCE OF THE REQUIRED LENDERS AS THEY REASONABLY DEEM
APPROPRIATE OR IT SHALL FIRST BE INDEMNIFIED TO ITS REASONABLE SATISFACTION BY
THE OTHER CREDITOR PARTIES AGAINST ANY AND ALL LIABILITY AND EXPENSE WHICH MAY
BE INCURRED BY IT BY REASON OF TAKING OR CONTINUING TO TAKE ANY SUCH ACTION. THE
ISSUING BANK AND THE ADMINISTRATIVE AGENT SHALL IN ALL CASES BE FULLY PROTECTED
IN ACTING, OR IN REFRAINING FROM ACTING, UNDER THIS CREDIT AGREEMENT IN
ACCORDANCE WITH A REQUEST OF THE REQUIRED LENDERS, AND SUCH REQUEST AND ANY
ACTION TAKEN OR FAILURE TO ACT PURSUANT THERETO SHALL BE BINDING UPON THE
CREDITOR PARTIES AND ALL FUTURE HOLDERS OF A COMMITMENT OR OF A LETTER OF CREDIT
PARTICIPATION.

 


13.4      NO REPRESENTATIONS.

 


13.4.1      GENERAL.  THE ADMINISTRATIVE AGENT SHALL NOT BE RESPONSIBLE FOR THE
EXECUTION OR VALIDITY OR ENFORCEABILITY OF THIS CREDIT AGREEMENT, THE LETTERS OF
CREDIT, ANY NOTES, ANY OF THE OTHER LOAN DOCUMENTS OR ANY INSTRUMENT AT ANY TIME
CONSTITUTING, OR INTENDED TO CONSTITUTE, COLLATERAL SECURITY FOR ANY OF THE LOAN
DOCUMENTS, OR FOR THE VALUE OF ANY SUCH COLLATERAL SECURITY OR FOR THE VALIDITY,
ENFORCEABILITY, OR COLLECTIBILITY OF ANY SUCH AMOUNTS OWING WITH RESPECT TO ANY
OF THE LOAN DOCUMENTS, OR FOR ANY RECITALS OR STATEMENTS, WARRANTIES OR
REPRESENTATIONS MADE HEREIN OR IN ANY OF THE OTHER LOAN DOCUMENTS OR IN ANY
CERTIFICATE OR INSTRUMENT HEREAFTER FURNISHED TO IT BY OR ON BEHALF OF THE
BORROWERS, THE GUARANTORS OR ANY OF THEIR RESPECTIVE SUBSIDIARIES, OR BE BOUND
TO ASCERTAIN OR INQUIRE AS TO THE PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS,
CONDITIONS, COVENANTS OR AGREEMENTS HEREIN OR IN ANY INSTRUMENT AT ANY TIME
CONSTITUTING, OR INTENDED TO CONSTITUTE, COLLATERAL SECURITY FOR ANY OF THE LOAN
DOCUMENTS OR TO INSPECT ANY OF THE PROPERTIES, BOOKS OR RECORDS OF THE
BORROWERS, THE GUARANTORS OR ANY OF THEIR RESPECTIVE SUBSIDIARIES. THE
ADMINISTRATIVE AGENT SHALL NOT BE BOUND TO ASCERTAIN WHETHER ANY NOTICE,
CONSENT, WAIVER OR REQUEST DELIVERED TO IT BY THE BORROWERS OR ANY GUARANTOR
SHALL HAVE BEEN DULY AUTHORIZED OR IS TRUE, ACCURATE AND COMPLETE SO LONG AS THE
ADMINISTRATIVE AGENT BELIEVES IN GOOD FAITH THAT ANY SUCH NOTICE, CONSENT,
WAIVER OR REQUEST IS GENUINE AND HAS BEEN SIGNED, SENT OR MADE BY THE PROPER
PERSON. THE ADMINISTRATIVE AGENT HAS NOT MADE NOR DOES IT NOW MAKE ANY
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, NOR DOES IT ASSUME ANY
LIABILITY TO THE CREDITOR PARTIES, WITH RESPECT TO THE CREDITWORTHINESS OR
FINANCIAL CONDITIONS OF THE BORROWERS, ANY GUARANTOR OR ANY OF THEIR
SUBSIDIARIES. EACH CREDITOR PARTY ACKNOWLEDGES THAT IT HAS, INDEPENDENTLY AND
WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT OR ANY OTHER CREDITOR PARTY, AND
BASED UPON SUCH INFORMATION AND DOCUMENTS AS IT HAS DEEMED APPROPRIATE, MADE ITS
OWN

 

87

--------------------------------------------------------------------------------


 


CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS CREDIT AGREEMENT, THE OTHER LOAN
DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY.

 


13.4.2      CLOSING DOCUMENTATION, ETC.  FOR PURPOSES OF DETERMINING COMPLIANCE
WITH THE CONDITIONS SET FORTH IN SECTION 7, EACH CREDITOR PARTY THAT HAS
EXECUTED THIS CREDIT AGREEMENT SHALL BE DEEMED TO HAVE CONSENTED TO, APPROVED OR
ACCEPTED, OR TO BE SATISFIED WITH, EACH DOCUMENT AND MATTER EITHER SENT, OR MADE
AVAILABLE, BY THE ADMINISTRATIVE AGENT TO SUCH CREDITOR PARTY FOR CONSENT,
APPROVAL, ACCEPTANCE OR SATISFACTION, OR REQUIRED THEREUNDER TO BE CONSENTED TO
OR APPROVED BY OR ACCEPTABLE OR SATISFACTORY TO SUCH CREDITOR PARTY.

 


13.5      PAYMENTS.

 


13.5.1      PAYMENTS TO ADMINISTRATIVE AGENT.  A PAYMENT BY THE BORROWERS TO THE
ADMINISTRATIVE AGENT HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS FOR THE
ACCOUNT OF ANY CREDITOR PARTY SHALL CONSTITUTE A PAYMENT TO SUCH CREDITOR PARTY.
THE ADMINISTRATIVE AGENT AGREES PROMPTLY TO DISTRIBUTE TO EACH CREDITOR PARTY
SUCH CREDITOR PARTY’S PRO RATA SHARE OF PAYMENTS RECEIVED BY THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF SUCH CREDITOR PARTY EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN OR IN ANY OF THE OTHER LOAN DOCUMENTS.

 


13.5.2      DISTRIBUTION BY ADMINISTRATIVE AGENT.  IF IN THE OPINION OF THE
ADMINISTRATIVE AGENT THE DISTRIBUTION OF ANY AMOUNT RECEIVED BY IT IN SUCH
CAPACITY HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS MIGHT EXPOSE IT TO
ANY LIABILITY, IT MAY REFRAIN FROM MAKING DISTRIBUTION UNTIL ITS RIGHT TO MAKE
DISTRIBUTION SHALL HAVE BEEN ADJUDICATED BY A COURT OF COMPETENT JURISDICTION.
IF A COURT OF COMPETENT JURISDICTION SHALL ADJUDGE THAT ANY AMOUNT RECEIVED AND
DISTRIBUTED BY THE ADMINISTRATIVE AGENT IS TO BE REPAID, EACH PERSON TO WHOM ANY
SUCH DISTRIBUTION SHALL HAVE BEEN MADE SHALL EITHER REPAY TO THE ADMINISTRATIVE
AGENT ITS PROPORTIONATE SHARE OF THE AMOUNT SO ADJUDGED TO BE REPAID OR SHALL
PAY OVER THE SAME IN SUCH MANNER AND TO SUCH PERSONS AS SHALL BE DETERMINED BY
SUCH COURT.

 


13.5.3      DELINQUENT LENDERS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
LENDER THAT FAILS (I) TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT ITS PRO RATA
SHARE OF ANY LOAN, TO ACQUIRE ITS PRO RATA SHARE OF ANY SWINGLINE LOAN, OR TO
PAY ANY LETTER OF CREDIT PARTICIPATION IN ACCORDANCE WITH THE TERMS OF THIS
CREDIT AGREEMENT OR (II) TO COMPLY WITH THE PROVISIONS OF SECTION 12 WITH
RESPECT TO MAKING DISPOSITIONS AND ARRANGEMENTS WITH THE OTHER LENDERS, WHERE
SUCH LENDER’S SHARE OF ANY PAYMENT RECEIVED, WHETHER BY SETOFF OR OTHERWISE, IS
IN EXCESS OF ITS PRO RATA SHARE OF SUCH PAYMENTS DUE AND PAYABLE TO ALL OF THE
LENDERS, IN EACH CASE AS, WHEN AND TO THE FULL EXTENT REQUIRED BY THE PROVISIONS
OF THIS CREDIT AGREEMENT, SHALL BE DEEMED DELINQUENT AND SHALL BE DEEMED A
DELINQUENT LENDER (A

 

88

--------------------------------------------------------------------------------



 


“DELINQUENT LENDER”) UNTIL SUCH TIME AS SUCH DELINQUENCY IS SATISFIED. A
DELINQUENT LENDER SHALL BE DEEMED TO HAVE ASSIGNED ANY AND ALL PAYMENTS DUE TO
IT FROM THE BORROWERS, WHETHER ON ACCOUNT OF OUTSTANDING LOANS, SWINGLINE LOANS,
UNPAID REIMBURSEMENT OBLIGATIONS, INTEREST, FEES OR OTHERWISE, TO THE REMAINING
APPLICABLE NON-DELINQUENT LENDERS FOR APPLICATION TO, AND REDUCTION OF, THEIR
RESPECTIVE PRO RATA SHARES OF ALL OUTSTANDING LOANS, SWINGLINE LOANS AND UNPAID
REIMBURSEMENT OBLIGATIONS. THE DELINQUENT LENDER HEREBY AUTHORIZES THE
ADMINISTRATIVE AGENT TO DISTRIBUTE SUCH PAYMENTS TO THE APPLICABLE
NON-DELINQUENT LENDERS IN PROPORTION TO THEIR RESPECTIVE PRO RATA SHARES OF ALL
APPLICABLE OUTSTANDING LOANS, SWINGLINE LOANS AND UNPAID REIMBURSEMENT
OBLIGATIONS. A DELINQUENT LENDER SHALL BE DEEMED TO HAVE SATISFIED IN FULL A
DELINQUENCY WHEN AND IF, AS A RESULT OF APPLICATION OF THE ASSIGNED PAYMENTS TO
ALL APPLICABLE OUTSTANDING LOANS, SWINGLINE LOANS AND UNPAID REIMBURSEMENT
OBLIGATIONS OF THE NON-DELINQUENT LENDERS, THE LENDERS’ RESPECTIVE PRO RATA
SHARES OF ALL OUTSTANDING LOANS, SWINGLINE LOANS AND UNPAID REIMBURSEMENT
OBLIGATIONS HAVE RETURNED TO THE RESPECTIVE REVOLVING LOAN COMMITMENT
PERCENTAGES OR TERM LOAN COMMITMENT PERCENTAGES, AS THE CASE MAY BE, OF ALL THE
LENDERS WITHOUT GIVING EFFECT TO THE NONPAYMENT CAUSING SUCH DELINQUENCY.

 


13.5.4      INDEMNITY.  THE LENDERS RATABLY AGREE HEREBY TO INDEMNIFY AND HOLD
HARMLESS THE ADMINISTRATIVE AGENT AND THE REVOLVING CREDIT LENDERS RATABLY AGREE
HEREBY TO INDEMNIFY AND HOLD HARMLESS THE ISSUING BANK AND THE SWINGLINE LENDER,
FROM AND AGAINST ANY AND ALL CLAIMS, ACTIONS AND SUITS (WHETHER GROUNDLESS OR
OTHERWISE), LOSSES, DAMAGES, COSTS, EXPENSES (INCLUDING ANY EXPENSES FOR WHICH
THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND/OR THE SWINGLINE LENDER HAVE NOT
BEEN REIMBURSED BY THE BORROWERS AS REQUIRED BY SECTION 14 AND INDEMNIFICATIONS
PURSUANT TO SECTION 15), AND LIABILITIES OF EVERY NATURE AND CHARACTER ARISING
OUT OF OR RELATED TO THIS CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED OR EVIDENCED HEREBY OR THEREBY, OR THE
ADMINISTRATIVE AGENT’S, THE ISSUING BANK’S OR THE SWINGLINE LENDER’S ACTIONS
TAKEN HEREUNDER OR THEREUNDER, EXCEPT TO THE EXTENT THAT ANY OF THE SAME SHALL
BE PAID BY OR ON BEHALF OF THE BORROWERS OR CAUSED BY THE ADMINISTRATIVE
AGENT’S, THE ISSUING BANK’S OR THE SWINGLINE LENDER’S WILLFUL MISCONDUCT OR
GROSS NEGLIGENCE.

 


13.6      ADMINISTRATIVE AGENT AS LENDER, SWINGLINE LENDER AND ISSUING BANK.  IN
ITS INDIVIDUAL CAPACITY, BANK OF AMERICA SHALL HAVE THE SAME OBLIGATIONS AND THE
SAME RIGHTS, POWERS AND PRIVILEGES IN RESPECT TO ITS COMMITMENT AND THE LOANS
MADE BY IT AND AS THE PURCHASER OF ANY LETTER OF CREDIT PARTICIPATION AS IT
WOULD HAVE WERE IT NOT ALSO THE ADMINISTRATIVE AGENT, SWINGLINE LENDER OR
ISSUING BANK.

 


13.7      RESIGNATION.  THE ADMINISTRATIVE AGENT MAY RESIGN AT ANY TIME BY
GIVING SIXTY (60) DAYS PRIOR WRITTEN NOTICE THEREOF TO THE CREDITOR PARTIES AND
THE BORROWERS. UPON ANY SUCH RESIGNATION, THE REQUIRED LENDERS SHALL HAVE THE
RIGHT TO APPOINT A

 

89

--------------------------------------------------------------------------------



 


SUCCESSOR ADMINISTRATIVE AGENT. UNLESS AN EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING, SUCH SUCCESSOR ADMINISTRATIVE AGENT SHALL BE ACCEPTABLE TO
THE BORROWERS; PROVIDED THAT THE BORROWERS SHALL NOT UNREASONABLY WITHHOLD,
CONDITION OR DELAY ANY SUCH ACCEPTANCE. IF NO SUCCESSOR ADMINISTRATIVE AGENT
SHALL HAVE BEEN SO APPOINTED BY THE REQUIRED LENDERS AND SHALL HAVE ACCEPTED
SUCH APPOINTMENT WITHIN THIRTY (30) DAYS AFTER THE RETIRING ADMINISTRATIVE
AGENT’S GIVING OF NOTICE OF RESIGNATION, THEN THE RETIRING ADMINISTRATIVE AGENT
MAY, ON BEHALF OF THE CREDITOR PARTIES, APPOINT A SUCCESSOR ADMINISTRATIVE
AGENT, WHICH SHALL BE A FINANCIAL INSTITUTION HAVING A RATING OF NOT LESS THAN A
BY S&P OR ITS EQUIVALENT BY ANOTHER NATIONALLY RECOGNIZED RATING AGENCY.  UNLESS
AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, SUCH SUCCESSOR
ADMINISTRATIVE AGENT SHALL BE ACCEPTABLE TO THE BORROWERS; PROVIDED THAT THE
BORROWERS SHALL NOT UNREASONABLY WITHHOLD, CONDITION OR DELAY ANY SUCH
ACCEPTANCE. UPON THE ACCEPTANCE OF ANY APPOINTMENT AS ADMINISTRATIVE AGENT
HEREUNDER BY A SUCCESSOR ADMINISTRATIVE AGENT, SUCH SUCCESSOR ADMINISTRATIVE
AGENT SHALL THEREUPON SUCCEED TO AND BECOME VESTED WITH ALL THE RIGHTS, POWERS,
PRIVILEGES AND DUTIES OF THE RETIRING ADMINISTRATIVE AGENT, AND THE RETIRING
ADMINISTRATIVE AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS
HEREUNDER. AFTER ANY RETIRING ADMINISTRATIVE AGENT’S RESIGNATION, THE PROVISIONS
OF THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL CONTINUE IN EFFECT
FOR ITS BENEFIT IN RESPECT OF ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT
WHILE IT WAS ACTING AS ADMINISTRATIVE AGENT.  ANY RESIGNATION BY BANK OF
AMERICA, AS ADMINISTRATIVE AGENT PURSUANT TO THIS SECTION SHALL ALSO CONSTITUTE
ITS RESIGNATION AS ISSUING BANK AND SWINGLINE LENDER. UPON THE ACCEPTANCE OF A
SUCCESSOR’S APPOINTMENT AS ADMINISTRATIVE AGENT HEREUNDER, (A) SUCH SUCCESSOR
SHALL SUCCEED TO AND BECOME VESTED WITH ALL OF THE RIGHTS, POWERS, PRIVILEGES
AND DUTIES OF THE RETIRING ISSUING BANK AND SWINGLINE LENDER, (B) THE RETIRING
ISSUING BANK AND SWINGLINE LENDER SHALL BE DISCHARGED FROM ALL OF ITS DUTIES AND
OBLIGATIONS HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, (C) THE SUCCESSOR
ISSUING BANK SHALL ISSUE LETTERS OF CREDIT IN SUBSTITUTION FOR THE LETTERS OF
CREDIT, IF ANY, OUTSTANDING AT THE TIME OF SUCH SUCCESSION OR MAKE OTHER
ARRANGEMENTS SATISFACTORY TO THE RETIRING ISSUING BANK TO EFFECTIVELY ASSUME THE
OBLIGATIONS OF THE RETIRING ISSUING BANK WITH RESPECT TO SUCH LETTERS OF CREDIT,
AND (D) THE SUCCESSOR SWINGLINE LENDER SHALL ADVANCE SWINGLINE LOANS TO REPAY
THE RETIRING SWINGLINE LENDER TO EFFECTIVELY ASSUME THE OBLIGATIONS OF THE
RETIRING SWINGLINE LENDER WITH RESPECT TO SUCH SWINGLINE LOANS.

 


13.8      NOTIFICATION OF DEFAULTS.  EACH CREDITOR PARTY HEREBY AGREES THAT,
UPON LEARNING OF THE EXISTENCE OF A DEFAULT, IT SHALL PROMPTLY NOTIFY THE
ADMINISTRATIVE AGENT THEREOF, WHEREUPON THE ADMINISTRATIVE AGENT WILL NOTIFY THE
OTHER CREDITOR PARTIES OF SUCH DEFAULT. THE ADMINISTRATIVE AGENT HEREBY AGREES
THAT UPON RECEIPT OF ANY NOTICE UNDER THIS SECTION IT SHALL PROMPTLY NOTIFY THE
OTHER CREDITOR PARTIES OF THE EXISTENCE OF SUCH DEFAULT.

 


13.9      DUTIES IN THE CASE OF ENFORCEMENT.  IN CASE ONE OR MORE EVENTS OF
DEFAULT HAVE OCCURRED AND SHALL BE CONTINUING, AND WHETHER OR NOT ACCELERATION
OF THE OBLIGATIONS AND THE MATURITY DATES SHALL HAVE OCCURRED, THE
ADMINISTRATIVE AGENT MAY IF IT SO ELECTS AND, SHALL IF (A) SO REQUESTED BY THE
REQUIRED LENDERS AND (B) THE

 

90

--------------------------------------------------------------------------------



 


LENDERS HAVE PROVIDED TO THE ADMINISTRATIVE AGENT SUCH ADDITIONAL INDEMNITIES
AND ASSURANCES AGAINST EXPENSES AND LIABILITIES AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST, PROCEED TO ENFORCE THE PROVISIONS OF THE LOAN DOCUMENTS
AUTHORIZING THE SALE OR OTHER DISPOSITION OF ALL OR ANY PART OF THE COLLATERAL
AND EXERCISE ALL OR ANY SUCH OTHER LEGAL AND EQUITABLE AND OTHER RIGHTS OR
REMEDIES AS IT MAY HAVE IN RESPECT OF SUCH COLLATERAL. THE REQUIRED LENDERS MAY
DIRECT THE ADMINISTRATIVE AGENT IN WRITING AS TO THE METHOD AND THE EXTENT OF
ANY SUCH SALE OR OTHER DISPOSITION, THE LENDERS HEREBY AGREEING TO INDEMNIFY AND
HOLD THE ADMINISTRATIVE AGENT HARMLESS FROM ALL LIABILITIES INCURRED IN RESPECT
OF ALL ACTIONS TAKEN OR OMITTED IN ACCORDANCE WITH SUCH DIRECTIONS (OTHER THAN
WITH RESPECT TO SUCH LIABILITIES ARISING OUT OF THE ADMINISTRATIVE AGENT’S, BUT
NOT THE REQUIRED LENDERS’, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT); PROVIDED
THAT THE ADMINISTRATIVE AGENT NEED NOT COMPLY WITH ANY SUCH DIRECTION TO THE
EXTENT THAT THE ADMINISTRATIVE AGENT REASONABLY BELIEVES THE ADMINISTRATIVE
AGENT’S COMPLIANCE WITH SUCH DIRECTION TO BE UNLAWFUL OR COMMERCIALLY
UNREASONABLE IN ANY APPLICABLE JURISDICTION.

 


13.10    ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial, administrative or like proceeding or any assignment for the benefit of
creditors relative to either Borrower, any Guarantor or any of the Pledged
Entities, the Administrative Agent (irrespective of whether the principal of any
Loan or Reimbursement Obligation shall then be due and payable as herein
expressed or by declaration, by operation of the terms of Section 11.2.1, or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding, under any such assignment or otherwise:

 

(A)           TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF THE PRINCIPAL
AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS OR REIMBURSEMENT
OBLIGATIONS AND ALL OTHER OBLIGATIONS THAT ARE OWING AND UNPAID AND TO FILE SUCH
OTHER DOCUMENTS AS MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF
THE CREDITOR PARTIES AND THE ADMINISTRATIVE AGENT (INCLUDING ANY CLAIM FOR THE
REASONABLE COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES OF THE LENDERS AND
THE ADMINISTRATIVE AGENT AND THEIR RESPECTIVE AGENTS AND COUNSEL AND ALL OTHER
AMOUNTS DUE THE CREDITOR PARTIES AND THE ADMINISTRATIVE AGENT UNDER SECTIONS
5.6, 6.1, AND 14) ALLOWED IN SUCH PROCEEDING OR UNDER ANY SUCH ASSIGNMENT; AND

 

(B)           TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY PAYABLE OR
DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME IN ACCORDANCE WITH THE
TERMS OF THIS CREDIT AGREEMENT.

 

ANY CUSTODIAN, RECEIVER, ASSIGNEE, TRUSTEE, LIQUIDATOR, SEQUESTRATOR OR OTHER
SIMILAR OFFICIAL IN ANY SUCH PROCEEDING OR UNDER ANY SUCH ASSIGNMENT IS HEREBY
AUTHORIZED BY EACH CREDITOR PARTY TO MAKE SUCH PAYMENTS TO THE ADMINISTRATIVE
AGENT AND, IN THE EVENT THAT THE ADMINISTRATIVE AGENT SHALL CONSENT TO THE
MAKING OF SUCH PAYMENTS DIRECTLY TO THE CREDITOR PARTIES, NEVERTHELESS TO PAY TO
THE ADMINISTRATIVE AGENT ANY AMOUNT DUE FOR THE REASONABLE COMPENSATION,
EXPENSES,

 

91

--------------------------------------------------------------------------------


 

DISBURSEMENTS AND ADVANCES OF THE ADMINISTRATIVE AGENT AND ITS AGENTS AND
COUNSEL, AND ANY OTHER AMOUNTS DUE THE ADMINISTRATIVE AGENT UNDER SECTIONS 5.6,
6.1, AND 14).

 

Nothing contained herein shall authorize the Administrative Agent to consent to
or accept or adopt on behalf of any Creditor Party any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations owed to such
Creditor Party or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding or
under any such assignment.

 

14.       EXPENSES.

 

The Borrowers agree to pay (i) the reasonable costs of producing and reproducing
this Credit Agreement, the other Loan Documents and the other agreements and
instruments mentioned herein, (ii) without duplication of any amounts paid by
the Borrowers pursuant to Section 6.3, any Taxes (including any interest and
penalties in respect thereto) payable by any of the Creditor Parties (other than
Excluded Taxes) on or with respect to the transactions contemplated by this
Credit Agreement (the Borrowers hereby agreeing to indemnify the Creditor
Parties with respect thereto), (iii) the reasonable fees, expenses and
disbursements of the Administrative Agent’s counsel or any local counsel to the
Administrative Agent incurred in connection with the preparation, negotiation,
execution, delivery, administration or interpretation of the Loan Documents and
other instruments mentioned herein, each closing hereunder, amendments,
modifications, restatements, approvals, consents or waivers hereto or hereunder,
and proposed amendments, modifications, restatements, approvals, consents or
waivers hereto or hereunder, (iv) the reasonable fees, expenses and
disbursements of the Administrative Agent incurred by the Administrative Agent
in connection with the preparation and syndication of the Loan Documents and
other instruments mentioned herein, including, without limitation, collateral
examination, legal fees, appraisal expenses and environmental audits, (v) the
reasonable fees, expenses and disbursements of the Administrative Agent incurred
by the Administrative Agent in connection with the administration or
interpretation of the Loan Documents and other instruments mentioned herein,
including, without limitation, collateral examination and appraisal expenses,
(vi) all reasonable fees, expenses and disbursements (including without
limitation reasonable attorneys’ fees and costs and reasonable consulting,
accounting, appraisal, investment banking and similar professional fees and
charges) incurred by any of the Creditor Parties in connection with (A) the
enforcement of or preservation of rights under any of the Loan Documents against
any of the Guarantors, the Borrowers or any of their respective Subsidiaries or
the administration thereof after the occurrence of a Default, and (B) any
litigation, proceeding or dispute whether arising hereunder or otherwise, in any
way related to any Creditor Party’s relationship with any of the Borrowers, the
Guarantors, or any of their respective Subsidiaries, unless such Creditor Party
is conclusively determined by a final order of a court of competent jurisdiction
to have breached its obligations hereunder, (vii) any reasonable and customary
fees, costs, expenses and bank charges, including bank charges for returned
checks, incurred by any of the Creditor Parties or any of their Affiliates in
establishing, maintaining or handling of any accounts for the collection,
application or disposition of any of the Collateral, and (viii) all reasonable
fees, expenses and disbursements of the Creditor Parties incurred in connection
with UCC searches, and UCC filings. The Borrowers and the Guarantors authorize
the Creditor Parties to debit any account maintained by either Borrower or a
Guarantor, with a Creditor Party or with any of their

 

92

--------------------------------------------------------------------------------


 

Affiliates, in payment of amounts due hereunder.  The covenants of this
Section shall survive payment or satisfaction of all other Obligations.

 

15.       INDEMNIFICATION.

 

The Borrowers and the Guarantors agree jointly and severally to indemnify and
hold harmless the Creditor Parties together with each of their Affiliates and
their Related Parties, from and against any and all claims, actions and suits
whether groundless or otherwise, and from and against any and all liabilities,
losses, damages and expenses of every nature and character arising out of this
Credit Agreement or any of the other Loan Documents or the transactions
contemplated hereby including, without limitation, (i) any actual or proposed
use by the Borrowers or any of their Subsidiaries of the proceeds of any of the
Loans or Letters of Credit, (ii) the reversal or withdrawal of any provisional
credits granted by any Creditor Party, or any of their Affiliates upon the
transfer of funds from bank agency or lock box accounts or in connection with
the provisional honoring of checks or other items, (iii) the Borrowers, the
Guarantors or any of their respective Subsidiaries entering into or performing
this Credit Agreement or any of the other Loan Documents, (iv) any actual or
alleged infringement of any patent, copyright, trademark, service mark or
similar right of the Borrowers, the Guarantors or any of their respective
Subsidiaries, or (v) with respect to the Borrowers, the Guarantors and their
respective Subsidiaries and their respective properties and assets, the
violation of any environmental law, the presence, disposal, escape, seepage,
leakage, spillage, discharge, emission, release or threatened release of any
hazardous substances or any action, suit, proceeding or investigation brought or
threatened with respect to any hazardous substances (including, but not limited
to, claims with respect to wrongful death, personal injury or damage to
property), in each case including, without limitation, the reasonable fees and
disbursements of counsel incurred in connection with any such event,
circumstances, investigation, litigation or other proceeding, provided, however,
that the Borrowers and Guarantors shall not be liable to the Creditor Parties,
any of their Affiliates or any of their Related Parties for any of the foregoing
to the extent that they arise from such Person’s gross negligence or willful
misconduct as determined by final order of a court of competent jurisdiction. In
litigation, or the preparation therefor, the Creditor Parties shall be entitled
to select their own counsel and, in addition to the foregoing indemnity, the
Borrowers and Guarantors agree to pay promptly the reasonable fees and expenses
of such counsel. If and to the extent that the obligations of either Borrower or
any Guarantor under this Section are unenforceable for any reason, the Borrowers
and Guarantors hereby jointly and severally agree to make the maximum
contribution to the payment in satisfaction of such obligations which is
permissible under applicable law. The covenants contained in this Section shall
survive payment or satisfaction in full of all other Obligations. Each of the
Creditors Parties agree to promptly notify the Borrowers of any such claim,
action, suit, liability, loss, damage or expense after becoming aware of the
same; provided that the failure to provide such notice shall not affect the
Borrowers’ and Guarantors’ obligations under this Section.

 

16.       SURVIVAL OF COVENANTS, JOINT AND SEVERAL OBLIGATIONS, ETC.

 


16.1      SURVIVAL.  ALL COVENANTS, AGREEMENTS, REPRESENTATIONS AND WARRANTIES
MADE HEREIN, IN ANY OF THE OTHER LOAN DOCUMENTS OR IN ANY DOCUMENTS OR OTHER
PAPERS DELIVERED BY OR ON BEHALF OF THE BORROWERS, THE GUARANTORS OR ANY OF
THEIR RESPECTIVE


 

93

--------------------------------------------------------------------------------


 


SUBSIDIARIES PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN RELIED UPON BY THE
CREDITOR PARTIES, NOTWITHSTANDING ANY INVESTIGATION HERETOFORE OR HEREAFTER MADE
BY ANY OF THEM, AND SHALL SURVIVE THE MAKING OF ANY OF THE LOANS AND THE
ISSUANCE, EXTENSION OR RENEWAL OF ANY LETTERS OF CREDIT, AS HEREIN CONTEMPLATED,
AND SHALL CONTINUE IN FULL FORCE AND EFFECT SO LONG AS ANY LETTER OF CREDIT OR
ANY OBLIGATION DUE UNDER THIS CREDIT AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS REMAINS OUTSTANDING OR ANY OBLIGATION TO MAKE ANY LOANS OR ANY
OBLIGATION TO ISSUE, EXTEND OR RENEW ANY LETTER OF CREDIT, AND FOR SUCH FURTHER
TIME AS MAY BE OTHERWISE EXPRESSLY SPECIFIED IN THIS CREDIT AGREEMENT. ALL
STATEMENTS CONTAINED IN ANY CERTIFICATE OR OTHER PAPER DELIVERED TO ANY CREDITOR
PARTY AT ANY TIME BY OR ON BEHALF OF THE BORROWERS, THE GUARANTORS OR ANY OF
THEIR RESPECTIVE SUBSIDIARIES PURSUANT HERETO OR IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL CONSTITUTE REPRESENTATIONS AND WARRANTIES
BY THE BORROWERS, THE GUARANTORS OR SUCH SUBSIDIARY HEREUNDER.


 


16.2      JOINT AND SEVERAL OBLIGATIONS.  ALL OF THE OBLIGATIONS SHALL BE THE
INDIVIDUAL, AS WELL AS THE JOINT AND SEVERAL, OBLIGATION, RESPONSIBILITY,
COMMITMENT AND LIABILITY OF EACH OF THE BORROWERS AND THE GUARANTORS. 
REGARDLESS OF THE PAYMENT IN FULL OF THE OBLIGATIONS AND TERMINATION OF ALL
COMMITMENTS OF THE LENDERS IF, AFTER THE PAYMENT IN FULL OF THE OBLIGATIONS, ANY
PORTION OF SUCH PAYMENTS TO THE ADMINISTRATIVE AGENT OR ANY OTHER CREDITOR PARTY
IS SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET
ASIDE OR REQUIRED TO BE REPAID TO A TRUSTEE, RECEIVER OR ANY OTHER PARTY UNDER
ANY BANKRUPTCY LAW, ANY OTHER STATE OR FEDERAL LAW, COMMON LAW OR ANY EQUITABLE
CAUSE, THEN THE OBLIGATIONS AND ALL LIENS, RIGHTS AND REMEDIES THEREFOR OR
RELATING THERETO SHALL BE REINSTATED TO THE EXTENT OF SUCH INVALIDATION,
DECLARATION, SET ASIDE OR REPAYMENT, AND THE BORROWERS AND THE GUARANTORS SHALL
CONTINUE TO BE JOINTLY AND SEVERALLY LIABLE FOR SUCH REINSTATED OBLIGATIONS AS
IF SUCH OBLIGATIONS HAD NOT BEEN PAID.


 


16.3      MAXIMUM AMOUNT.  ANYTHING CONTAINED IN THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS TO THE CONTRARY NOTWITHSTANDING, THE AMOUNT OF THE OBLIGATIONS
PAYABLE BY EACH BORROWER UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL
BE THE AGGREGATE AMOUNT OF THE OBLIGATIONS UNLESS A COURT OF COMPETENT
JURISDICTION ADJUDICATES SUCH BORROWER’S OBLIGATIONS UNDER THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS (OR THE AMOUNT THEREOF) TO BE INVALID OR UNENFORCEABLE
FOR ANY REASON (INCLUDING, WITHOUT LIMITATION, BECAUSE OF ANY APPLICABLE STATE
OR FEDERAL LAW RELATING TO FRAUDULENT CONVEYANCES OR TRANSFERS), IN WHICH CASE
THE AMOUNT OF THE OBLIGATIONS PAYABLE BY SUCH BORROWER HEREUNDER OR THEREUNDER
SHALL BE LIMITED TO THE MAXIMUM AMOUNT THAT COULD BE INCURRED BY SUCH BORROWER
WITHOUT RENDERING SUCH BORROWER’S OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS INVALID OR UNENFORCEABLE UNDER SUCH APPLICABLE LAW.


 

17.       ASSIGNMENT AND PARTICIPATION.

 


17.1      GENERAL CONDITIONS.  THE PROVISIONS OF THIS CREDIT AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS PERMITTED HEREBY, EXCEPT THAT NEITHER BORROWER NOR ANY OF
THE


 

94

--------------------------------------------------------------------------------


 


GUARANTORS MAY ASSIGN OR OTHERWISE TRANSFER ANY OF THEIR RESPECTIVE RIGHTS OR
OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT AND EACH LENDER AND NO LENDER MAY, AND THE SWINGLINE LENDER MAY NOT,
ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT
(A) TO AN ELIGIBLE ASSIGNEE IN ACCORDANCE WITH THE PROVISIONS OF SECTION 17.2,
(B) BY WAY OF PARTICIPATION IN ACCORDANCE WITH THE PROVISIONS OF SECTION 17.4 OR
(C) BY WAY OF PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST SUBJECT TO THE
RESTRICTIONS OF SECTION 17.6 (AND ANY OTHER ATTEMPTED ASSIGNMENT OR TRANSFER BY
ANY PARTY HERETO SHALL BE NULL AND VOID). NOTHING IN THIS CREDIT AGREEMENT,
EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN
THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY,
PARTICIPANTS TO THE EXTENT PROVIDED IN SECTION 17.4 AND, TO THE EXTENT EXPRESSLY
CONTEMPLATED HEREBY, THE RELATED PARTIES OF EACH OF THE ADMINISTRATIVE AGENT AND
THE LENDERS) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF
THIS CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.


 


17.2      ASSIGNMENTS.  ANY LENDER MAY AT ANY TIME ASSIGN TO ONE OR MORE
ELIGIBLE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
CREDIT AGREEMENT (INCLUDING ALL OR A PORTION OF ITS REVOLVING LOAN COMMITMENT OR
TERM LOAN COMMITMENT, AND THE LOANS AT THE TIME OWING TO IT); PROVIDED THAT:


 


17.2.1      MINIMUM ASSIGNMENTS.  ANY ASSIGNMENT OF ANY REVOLVING LOAN
COMMITMENT SHALL BE FOR A MINIMUM AMOUNT OF SUCH REVOLVING LOAN COMMITMENT OF
$5,000,000; AND ANY ASSIGNMENT OF ANY TERM LOAN COMMITMENT SHALL BE FOR A
MINIMUM AMOUNT OF SUCH TERM LOAN COMMITMENT OF $1,000,000; PROVIDED, HOWEVER,
THAT THE FOREGOING MINIMUM AMOUNTS SHALL NOT APPLY TO ANY ASSIGNMENT TO ANOTHER
EXISTING LENDER OR TO A LENDER’S AFFILIATE OR APPROVED FUND (PROVIDED FURTHER,
HOWEVER, THAT THE AGGREGATE COMMITMENTS HELD BY ANY PARTICULAR LENDER AND ITS
AFFILIATES AND ITS APPROVED FUNDS SHALL SATISFY THE FOREGOING MINIMUM AMOUNTS).


 


17.2.2      DELIVERABLES.  THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE AND
DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND ACCEPTANCE SUBSTANTIALLY
IN THE FORM AND CONTENT OF EXHIBIT 17.2.2 (AN “ASSIGNMENT AND ACCEPTANCE”),
TOGETHER WITH A PROCESSING AND RECORDATION FEE OF $3,500, AND THE ELIGIBLE
ASSIGNEE, IF IT SHALL NOT BE A LENDER, SHALL DELIVER TO THE ADMINISTRATIVE AGENT
AN ADMINISTRATIVE QUESTIONNAIRE IN SUCH SUBSTANCE AND FORM, AND PROVIDING SUCH
INFORMATION, AS THE ADMINISTRATIVE AGENT MAY REQUIRE FROM TIME TO TIME,
PROVIDED, HOWEVER, THAT ONLY ONE SUCH PROCESSING AND RECORDATION FEE WILL BE
CHARGED IN CONNECTION WITH THE SIMULTANEOUS ASSIGNMENT BY A SINGLE LENDER TO
MORE THAN ONE OF ITS APPROVED FUNDS.


 


17.2.3      JOINDER.  SUBJECT TO ACCEPTANCE AND REGISTERING THEREOF BY THE
ADMINISTRATIVE AGENT PURSUANT TO SECTION 17.3, FROM AND AFTER THE EFFECTIVE DATE
SPECIFIED IN EACH ASSIGNMENT AND ACCEPTANCE, THE ELIGIBLE ASSIGNEE THEREUNDER
SHALL BE A PARTY TO THIS CREDIT AGREEMENT AND, TO THE


 

95

--------------------------------------------------------------------------------


 


EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ACCEPTANCE HAVE THE
RIGHTS AND OBLIGATIONS OF A LENDER, OR, IF APPLICABLE, THE SWINGLINE LENDER,
UNDER THIS CREDIT AGREEMENT, AND THE ASSIGNING LENDER OR SWINGLINE LENDER
THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND
ACCEPTANCE, BE RELEASED FROM ITS OBLIGATIONS AS SUCH UNDER THIS CREDIT AGREEMENT
(AND, IN THE CASE OF AN ASSIGNMENT AND ACCEPTANCE COVERING ALL OF THE ASSIGNING
PERSON’S RIGHTS AND OBLIGATIONS UNDER THIS CREDIT AGREEMENT, SUCH PERSON SHALL
CEASE TO BE A PARTY HERETO) BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF
(I) SECTIONS 6.3, 6.8, 6.9 AND 6.12 WITH RESPECT TO FACTS AND CIRCUMSTANCES
OCCURRING PRIOR TO THE EFFECTIVE DATE OF SUCH ASSIGNMENT AND (II) SECTION 15
NOTWITHSTANDING SUCH ASSIGNMENT. ANY ASSIGNMENT OR TRANSFER BY A LENDER OR THE
SWINGLINE LENDER OF RIGHTS OR OBLIGATIONS UNDER THIS CREDIT AGREEMENT THAT DOES
NOT COMPLY WITH THIS PARAGRAPH SHALL BE TREATED FOR PURPOSES OF THIS CREDIT
AGREEMENT AS A SALE BY SUCH PERSON OF A PARTICIPATION IN SUCH RIGHTS AND
OBLIGATIONS IN ACCORDANCE WITH SECTION 17.4.


 


17.3      REGISTER; ACCOUNTS.  THE ADMINISTRATIVE AGENT WILL MAINTAIN AT THE
ADMINISTRATIVE AGENT’S OFFICE A COPY OF EACH ASSIGNMENT AND ACCEPTANCE DELIVERED
TO IT, AND SCHEDULE 2 AS A REGISTER FOR THE RECORDATION OF THE NAMES AND
ADDRESSES OF THE LENDERS, THE SWINGLINE LENDER AND THE ISSUING BANK, AND THE
COMMITMENTS AND COMMITMENT PERCENTAGES OF EACH LENDER.  THE ADMINISTRATIVE AGENT
WILL ALSO MAINTAIN ACCOUNTS REFLECTING PRINCIPAL AMOUNTS OF THE REVOLVING LOANS
AND TERM LOAN OWING TO EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO
TIME, PAYMENTS MADE ON SUCH LOANS AND OTHER APPROPRIATE DEBITS AND CREDITS (THE
“REVOLVING LOAN ACCOUNT” AND THE “TERM LOAN ACCOUNT,” RESPECTIVELY AND,
COLLECTIVELY WITH SCHEDULE 2, THE “REGISTER”). THE ADMINISTRATIVE AGENT MAY
UNILATERALLY, FROM TIME TO TIME, REVISE THE REGISTER SO AS TO UPDATE THE
INFORMATION SET FORTH THEREON (INCLUDING, WITHOUT LIMITATION, AS A RESULT OF ANY
REDUCTIONS OF COMMITMENTS PURSUANT TO SECTION 2.5, AS WELL AS ARISING OUT OF THE
EXECUTION AND DELIVERY OF ANY ASSIGNMENT AND ACCEPTANCE); AND THE ENTRIES IN THE
REGISTER SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR. THE BORROWERS, THE
GUARANTORS, THE ADMINISTRATIVE AGENT, THE ISSUING BANK, THE SWINGLINE LENDER AND
THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED AS A LENDER IN THE
REGISTER  PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF
THIS CREDIT AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY. THE REGISTER
SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWERS, THE ISSUING BANK, THE
SWINGLINE LENDER AND ANY LENDER, AT ANY REASONABLE TIME AND FROM TIME TO TIME
UPON REASONABLE PRIOR NOTICE.


 


17.4      PARTICIPATIONS.  ANY LENDER MAY AT ANY TIME, WITHOUT THE CONSENT OF,
OR NOTICE TO, EITHER BORROWER, ANY GUARANTOR, OR ANY OF THE OTHER CREDITOR
PARTIES, SELL PARTICIPATIONS TO ANY PERSON (OTHER THAN A NATURAL PERSON) (EACH,
A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND/OR OBLIGATIONS
UNDER THIS CREDIT AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENTS
AND/OR THE LOANS OWING TO IT); PROVIDED THAT (A) SUCH LENDER’S OBLIGATIONS UNDER
THIS CREDIT AGREEMENT SHALL REMAIN UNCHANGED, (B) SUCH LENDER SHALL REMAIN
SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH
OBLIGATIONS AND (C) THE BORROWERS, THE


 

96

--------------------------------------------------------------------------------


 


GUARANTORS AND THE OTHER CREDITOR PARTIES SHALL CONTINUE TO DEAL SOLELY AND
DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS CREDIT AGREEMENT. ANY AGREEMENT OR INSTRUMENT PURSUANT TO
WHICH A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL
RETAIN THE SOLE RIGHT TO ENFORCE THIS CREDIT AGREEMENT AND TO APPROVE ANY
AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS CREDIT AGREEMENT IN
ACCORDANCE WITH THE TERMS OF THIS CREDIT AGREEMENT; PROVIDED THAT SUCH AGREEMENT
OR INSTRUMENT MAY PROVIDE THAT, SOLELY AS BETWEEN SUCH LENDER AND THE
PARTICIPANT, SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE
TO ANY AMENDMENT, MODIFICATION OR WAIVER THAT WOULD REDUCE THE PRINCIPAL OF OR
THE INTEREST RATE ON ANY LOANS, EXTEND THE TERM OR INCREASE THE AMOUNT OF THE
COMMITMENT OF SUCH LENDER AS IT RELATES TO SUCH PARTICIPANT, REDUCE THE AMOUNT
OF ANY CLOSING FEE, THE UNUSED FACILITY FEE OR LETTER OF CREDIT FEES TO WHICH
SUCH PARTICIPANT IS ENTITLED OR EXTEND ANY REGULARLY SCHEDULED PAYMENT DATE FOR
PRINCIPAL OR INTEREST. SUBJECT TO SECTION 17.5, THE BORROWERS AND THE GUARANTORS
AGREE THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 6.3,
6.8, 6.9 AND 6.12 TO THE SAME EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED ITS
INTEREST BY ASSIGNMENT PURSUANT TO SECTION 17.2. TO THE EXTENT PERMITTED BY LAW,
EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS OF SECTION 12 AS THOUGH
IT WERE A LENDER, PROVIDED SUCH PARTICIPANT AGREES TO BE SUBJECT TO SECTION 12
AS THOUGH IT WERE A LENDER.


 


17.5      PAYMENTS TO PARTICIPANTS.  A PARTICIPANT SHALL NOT BE ENTITLED TO
RECEIVE ANY GREATER PAYMENT UNDER SECTIONS 6.3, 6.8, 6.9 AND 6.12 THAN THE
APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE
PARTICIPATION SOLD TO SUCH PARTICIPANT.


 


17.6      MISCELLANEOUS ASSIGNMENT PROVISIONS.  A LENDER MAY AT ANY TIME GRANT A
SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS CREDIT
AGREEMENT TO SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING WITHOUT LIMITATION
(A) ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO ANY OF THE TWELVE FEDERAL
RESERVE BANKS ORGANIZED UNDER SECTION 4 OF THE FEDERAL RESERVE ACT, 12 U.S.C.
§341 AND (B) WITH RESPECT TO ANY LENDER THAT IS A FUND, TO ANY LENDER OR ANY
TRUSTEE FOR, OR ANY OTHER REPRESENTATIVE OF, HOLDERS OF OBLIGATIONS OWED OR
SECURITIES ISSUED BY SUCH FUND AS SECURITY FOR SUCH OBLIGATIONS OR SECURITIES OR
ANY INSTITUTIONAL CUSTODIAN FOR SUCH FUND OR FOR SUCH LENDER; PROVIDED THAT NO
SUCH GRANT SHALL RELEASE SUCH LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER,
PROVIDE ANY VOTING RIGHTS HEREUNDER TO THE SECURED PARTY THEREOF, SUBSTITUTE ANY
SUCH SECURED PARTY FOR SUCH LENDER AS A PARTY HERETO OR AFFECT ANY RIGHTS OR
OBLIGATIONS OF EITHER BORROWER, ANY GUARANTOR, THE ADMINISTRATIVE AGENT, THE
SWINGLINE LENDER OR THE ISSUING BANK HEREUNDER.


 


17.7      ASSIGNEE OR PARTICIPANT AFFILIATED WITH CHC.  IF ANY ASSIGNEE LENDER
IS AN AFFILIATE OF EITHER BORROWER OR ANY OF THE GUARANTORS, THEN ANY SUCH
ASSIGNEE LENDER SHALL HAVE NO RIGHT TO VOTE AS A LENDER HEREUNDER OR UNDER ANY
OF THE OTHER LOAN DOCUMENTS FOR PURPOSES OF GRANTING CONSENTS OR WAIVERS OR FOR
PURPOSES OF AGREEING TO AMENDMENTS OR OTHER MODIFICATIONS TO ANY OF THE LOAN
DOCUMENTS OR FOR PURPOSES OF MAKING REQUESTS OR GIVING DIRECTIONS TO THE
ADMINISTRATIVE AGENT PURSUANT TO SECTION 11.2.1 OR SECTION 23, AND THE
DETERMINATION OF THE REQUIRED


 

97

--------------------------------------------------------------------------------


 


LENDERS SHALL FOR ALL PURPOSES OF THIS CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS BE MADE WITHOUT REGARD TO SUCH ASSIGNEE LENDER’S INTEREST IN ANY OF
THE LOANS OR REIMBURSEMENT OBLIGATIONS. IF ANY LENDER SELLS A PARTICIPATING
INTEREST IN ANY OF THE LOANS OR REIMBURSEMENT OBLIGATIONS TO A PARTICIPANT, AND
SUCH PARTICIPANT IS AN AFFILIATE OF EITHER BORROWER OR ANY OF THE GUARANTORS,
THEN SUCH TRANSFEROR LENDER SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT OF
THE SALE OF SUCH PARTICIPATION. A TRANSFEROR LENDER SHALL HAVE NO RIGHT TO VOTE
AS A LENDER HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS FOR PURPOSES OF
GRANTING CONSENTS OR WAIVERS OR FOR PURPOSES OF AGREEING TO AMENDMENTS OR
MODIFICATIONS TO ANY OF THE LOAN DOCUMENTS OR FOR PURPOSES OF MAKING REQUESTS TO
THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 11.2.1 OR SECTION 23 TO THE EXTENT
THAT SUCH PARTICIPATION IS BENEFICIALLY OWNED BY EITHER BORROWER OR ANY OF THE
GUARANTORS OR ANY OF THEIR RESPECTIVE AFFILIATES, AND THE DETERMINATION OF THE
REQUIRED LENDERS SHALL FOR ALL PURPOSES OF THIS CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS BE MADE WITHOUT REGARD TO THE INTEREST OF SUCH TRANSFEROR LENDER
IN THE LOANS OR REIMBURSEMENT OBLIGATIONS TO THE EXTENT OF SUCH PARTICIPATION.


 


17.8      RECORDATION IN REGISTER.  UPON ITS RECEIPT OF AN ASSIGNMENT AND
ACCEPTANCE EXECUTED BY THE PARTIES TO SUCH ASSIGNMENT, TOGETHER WITH A COPY OF
ANY NOTE SUBJECT TO SUCH ASSIGNMENT, THE ADMINISTRATIVE AGENT SHALL (A) RECORD
THE INFORMATION CONTAINED THEREIN IN THE REGISTER, AND (B) GIVE PROMPT NOTICE
THEREOF TO THE BORROWERS AND THE OTHER CREDITOR PARTIES BY ISSUANCE OF AN
UPDATED SCHEDULE 2.


 

18.       NOTICES, ETC.

 

Except as otherwise expressly provided in this Credit Agreement, all notices and
other communications made or required to be given pursuant to this Credit
Agreement or any Letter of Credit Applications shall be in writing and shall be
(i) delivered in hand, (ii) mailed by United States registered or certified
first class mail, postage prepaid, (iii) sent by overnight courier, or (iv) sent
by telegraph, telecopy, facsimile, email or telex and confirmed by delivery via
courier or postal service, addressed as follows:

 

if to either Borrower or any of the Guarantors, c/o CHC at 625 Madison Avenue,
New York, NY 10022 Attention: Robert L. Levy, Chief Financial Officer, facsimile
no. 212-593-5796, email rlevy@centerline.com, or at such other United States
address for notice as the Borrowers shall last have furnished in writing to the
Person giving the notice; with a copy to Paul, Hastings, Janofsky & Walker LLP,
75 E. 55th Street, New York, New York 10022, Attention: Leslie A. Plaskon, Esq.,
facsimile no. 212-319-4090, email: leslieplaskon@paulhastings.com;

 

if to the Administrative Agent, at One Federal Street, Mail Code: MA5-503-04-16,
Boston, MA 02110, USA, Attention: John F. Simon, Senior Vice President,
facsimile no. 617-346-4670, email: John.F.Simon@bankofamerica.com, with a copy
to Binh Troung, Relationship Administrator, Bank of America, N.A., One Federal
Street, Mail Code: MA5-503-04-16, Boston, MA 02110, USA e-mail:
binh.kim.truong@bankofamerica.com, or such other address for notice as the
Administrative Agent shall last have furnished in writing to the Person giving
the notice; and

 

98

--------------------------------------------------------------------------------


 

if to the Issuing Bank, Swingline Lender, or any Lender, at the Issuing Bank’s,
Swingline Lender’s or such Lender’s address for its Domestic Lending Office set
forth on Schedule 2 hereto, or such other address for notice as such Creditor
Party shall have last furnished in writing to the Person giving the notice.

 

Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier, email or
facsimile to a responsible officer of the party to which it is directed, at the
time of the receipt thereof by such officer or the sending of such email or
facsimile and (ii) if sent by registered or certified first-class mail, postage
prepaid, on the third Business Day following the mailing thereof.

 

19.       GOVERNING LAW; JURISDICTION; VENUE.

 

THIS CREDIT AGREEMENT AND, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED THEREIN,
EACH OF THE OTHER LOAN DOCUMENTS ARE CONTRACTS UNDER THE LAWS OF THE STATE OF
NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF SAID STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO
CONFLICTS OR CHOICE OF LAW BUT INCLUDING AND GIVING EFFECT TO SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW). EACH OF THE PARTIES HERETO
AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS CREDIT AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE COMMONWEALTH OF
MASSACHUSETTS, THE STATE OF NEW YORK, OR ANY FEDERAL COURT SITTING THEREIN, AND
CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND SERVICE OF PROCESS
IN ANY SUCH SUIT BEING MADE UPON SUCH PARTY BY MAIL AT THE ADDRESS SPECIFIED IN
SECTION 18.  EACH PARTY HERETO HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT
IS BROUGHT IN AN INCONVENIENT COURT.

 

20.       HEADINGS.

 

The captions in this Credit Agreement are for convenience of reference only and
shall not define or limit the provisions hereof.

 

21.       COUNTERPARTS.

 

This Credit Agreement and any amendment, modification or restatement hereof may
be executed in several counterparts and by each party on a separate counterpart,
each of which when executed and delivered shall be an original, and all of which
together shall constitute one instrument. In proving this Credit Agreement it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom enforcement is sought. Delivery by facsimile or
by other electronic method of transmission by any of the parties hereto of an
executed counterpart hereof or of any amendment, waiver or restatement hereto
shall be as effective as an

 

99

--------------------------------------------------------------------------------


 

original executed counterpart hereof or of such amendment, waiver or restatement
and shall be considered a representation that an original executed counterpart
hereof or such amendment, waiver or restatement as the case may be, will be
delivered.

 

22.       ENTIRE AGREEMENT, ETC.

 


22.1      ENTIRE AGREEMENT.  THE LOAN DOCUMENTS ARE INTENDED BY THE PARTIES AS
THE FINAL, COMPLETE AND EXCLUSIVE STATEMENT OF THE TRANSACTIONS EVIDENCED BY THE
LOAN DOCUMENTS. ALL PRIOR OR CONTEMPORANEOUS PROMISES, AGREEMENTS AND
UNDERSTANDINGS, WHETHER ORAL OR WRITTEN, ARE DEEMED TO BE SUPERSEDED BY THE LOAN
DOCUMENTS, AND NO PARTY IS RELYING ON ANY PROMISE, AGREEMENT OR UNDERSTANDING
NOT SET FORTH IN THE LOAN DOCUMENTS.


 


22.2      ADDITIONAL GUARANTORS AND PLEDGED ENTITIES.  THE ADMINISTRATIVE AGENT
MAY UNILATERALLY, FROM TIME TO TIME, REVISE SCHEDULE 1A SO AS TO REFLECT THE
ADDITION OR REMOVAL OF PERSONS FROM THE DEFINITION OF GUARANTORS AND PLEDGED
ENTITIES.  THE SCHEDULE 1A PROVIDED BY THE ADMINISTRATIVE AGENT FROM TIME TO
TIME SHALL BE CONCLUSIVELY PRESUMED TO BE TRUE, ACCURATE CORRECT, AND BINDING
UPON ALL OF THE PARTIES HERETO, IN THE ABSENCE OF MANIFEST ERROR.


 

23.       CONSENTS, AMENDMENTS, WAIVERS, ETC.

 


23.1      GENERAL RULE.  ANY CONSENT OR APPROVAL REQUIRED OR PERMITTED BY THIS
CREDIT AGREEMENT TO BE GIVEN BY ALL OF THE LENDERS MAY BE GIVEN, AND ANY TERM OF
THIS CREDIT AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY OTHER INSTRUMENT RELATED
HERETO OR MENTIONED HEREIN MAY BE AMENDED, AND THE PERFORMANCE OR OBSERVANCE BY
EITHER BORROWER, ANY OF THE GUARANTORS OR ANY OF THEIR RESPECTIVE SUBSIDIARIES
OF ANY TERMS OF THIS CREDIT AGREEMENT, THE OTHER LOAN DOCUMENTS OR SUCH OTHER
INSTRUMENT OR THE CONTINUANCE OF ANY DEFAULT MAY BE WAIVED (EITHER GENERALLY OR
IN A PARTICULAR INSTANCE AND EITHER RETROACTIVELY OR PROSPECTIVELY) WITH, BUT
ONLY WITH, THE WRITTEN CONSENT OF THE REQUIRED LENDERS. NOTWITHSTANDING THE
FOREGOING, NO CONSENT, APPROVAL, AMENDMENT, MODIFICATION OR WAIVER SHALL:


 


23.1.1      AFFECTED LENDERS.  WITHOUT THE WRITTEN CONSENT OF EACH BORROWER,
EACH GUARANTOR AND EACH LENDER DIRECTLY AFFECTED THEREBY:


 

(A)           REDUCE OR FORGIVE THE PRINCIPAL AMOUNT OF ANY LOANS OR
REIMBURSEMENT OBLIGATIONS, OR REDUCE THE RATE OF INTEREST ON THE LOANS OR THE
AMOUNT OF THE CLOSING FEES, THE UNUSED FACILITY FEE OR LETTER OF CREDIT FEES
(OTHER THAN INTEREST ACCRUING PURSUANT TO SECTION 6.13 FOLLOWING THE EFFECTIVE
DATE OF ANY WAIVER BY THE REQUIRED LENDERS OF THE EVENT OF DEFAULT RELATING
THERETO);

 

(B)           INCREASE THE AMOUNT OF THE TOTAL COMMITMENT OR ANY LENDER’S
REVOLVING LOAN COMMITMENT OR TERM LOAN COMMITMENT (EXCEPT UPON AN ASSIGNMENT IN
ACCORDANCE WITH THE TERMS OF SECTION 17) OR EXTEND THE EXPIRATION DATE OF THE
TOTAL COMMITMENT OR ANY LENDER’S REVOLVING LOAN COMMITMENT OR TERM LOAN
COMMITMENT;

 

100

--------------------------------------------------------------------------------


 

(C)           POSTPONE OR EXTEND EITHER THE REVOLVER MATURITY DATE OR THE TERM
LOAN MATURITY DATE OR ANY OTHER REGULARLY SCHEDULED DATES FOR PAYMENTS OF
PRINCIPAL OF, OR INTEREST ON, ANY PORTION OF THE LOANS OR REIMBURSEMENT
OBLIGATIONS OR ANY FEES OR OTHER AMOUNTS PAYABLE TO SUCH LENDER OR WAIVE ANY
EVENT OF DEFAULT RELATING THERETO (IT BEING UNDERSTOOD THAT (I) A WAIVER OF THE
APPLICATION OF THE DEFAULT RATE, (II) ANY VOTE TO ACCELERATE OR TO RESCIND ANY
ACCELERATION MADE PURSUANT TO SECTION 11.2.1 OF AMOUNTS OWING WITH RESPECT TO
THE LOANS AND OTHER OBLIGATIONS AND (III) ANY MODIFICATIONS OF THE PROVISIONS
RELATING TO AMOUNTS OR TIMING OF PREPAYMENTS OF LOANS AND OTHER OBLIGATIONS
SHALL REQUIRE ONLY THE APPROVAL OF THE REQUIRED LENDERS);

 

(D)           RELEASE THE BORROWERS FROM ANY OBLIGATIONS CONSISTING OF
PRINCIPAL, INTEREST, FEES, REIMBURSEMENT OBLIGATIONS, EXPENSES, OR INDEMNITIES,
RELEASE ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL OR RELEASE ALL OR
SUBSTANTIALLY ALL OF THE GUARANTORS FROM THEIR GUARANTY OBLIGATIONS UNDER THE
GUARANTIES (EXCLUDING, IF EITHER BORROWER, ANY GUARANTOR OR ANY OF THEIR
SUBSIDIARIES BECOMES A DEBTOR UNDER THE FEDERAL BANKRUPTCY CODE, THE RELEASE OF
“CASH COLLATERAL,” AS DEFINED IN SECTION 363(A) OF THE FEDERAL BANKRUPTCY CODE
PURSUANT TO A CASH COLLATERAL STIPULATION WITH THE DEBTOR APPROVED BY THE
REQUIRED LENDERS);

 

(E)           AMEND THE PROVISIONS OF SECTION 4.2.3 WITH RESPECT TO THE
REQUIREMENT THEREUNDER THAT THE OUTSTANDING PRINCIPAL AMOUNT OF THE TERM LOAN
WILL BE PAID PRIOR TO REPAYMENT OF THE OUTSTANDING PRINCIPAL AMOUNT OF THE
REVOLVING LOANS; OR

 

(F)            AMEND ANY PROVISION OF THIS CREDIT AGREEMENT CALLING FOR THE PRO
RATA APPLICATION OF FUNDS TO ANY CREDITOR PARTIES;

 


23.1.2      ALL LENDERS.  WITHOUT THE WRITTEN CONSENT OF ALL OF THE LENDERS,
(A) AMEND OR WAIVE THIS SECTION OR THE DEFINITION OF REQUIRED LENDERS,
(B) PERMIT AN ASSIGNMENT OF ANY RIGHTS HEREUNDER BY EITHER BORROWER OR (C) AMEND
OR WAIVE SECTION 11.4;


 


23.1.3      ADMINISTRATIVE AGENT, ISSUING BANK AND SWINGLINE LENDER.  WITHOUT
THE WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, AND, TO THE EXTENT AFFECTED
THEREBY, THE ISSUING BANK AND THE SWINGLINE LENDER, AMEND OR WAIVE SECTION 2.4,
SECTION 5 OR SECTION 13, THE AMOUNT OR TIME OF PAYMENT OF THE ADMINISTRATIVE
AGENT’S FEE OR ANY LETTER OF CREDIT FEES PAYABLE FOR THE ADMINISTRATIVE AGENT’S
OR THE ISSUING BANK’S ACCOUNT OR ANY OTHER PROVISION APPLICABLE TO THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER; OR


 


23.1.4      UPON CHANGE IN ADMINISTRATIVE AGENT, SWINGLINE LENDER OR ISSUING
BANK.  IN THE EVENT OF ANY CHANGE IN THE PERSON ACTING AS THE ADMINISTRATIVE
AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER HEREUNDER, WITHOUT THE WRITTEN
CONSENT OF THE PERSON FORMERLY ACTING AS SUCH, AMEND OR WAIVE ANY PROVISION OF
THIS CREDIT AGREEMENT ACCRUING TO


 

101

--------------------------------------------------------------------------------


 


THE BENEFIT OF SUCH PERSON IN RESPECT OF ALL ACTIONS TAKEN OR OMITTED TO BE
TAKEN BY EITHER OF THEM PRIOR TO SUCH CHANGE.


 


23.2      WAIVERS.  NO WAIVER SHALL EXTEND TO OR AFFECT ANY OBLIGATION NOT
EXPRESSLY WAIVED OR IMPAIR ANY RIGHT CONSEQUENT THEREON. NO COURSE OF DEALING OR
DELAY OR OMISSION ON THE PART OF THE ADMINISTRATIVE AGENT, THE ISSUING BANK, THE
SWINGLINE LENDER OR ANY LENDER IN EXERCISING ANY RIGHT SHALL OPERATE AS A WAIVER
THEREOF OR OTHERWISE BE PREJUDICIAL THERETO. NO NOTICE TO OR DEMAND UPON THE
BORROWERS OR ANY GUARANTOR SHALL ENTITLE SUCH PERSON TO OTHER OR FURTHER NOTICE
OR DEMAND IN SIMILAR OR OTHER CIRCUMSTANCES.


 


23.3      REASONABLE COOPERATION BY CREDITOR PARTIES.  IF AND TO THE EXTENT THAT
THE WRITTEN CONSENT OF THE REQUIRED LENDERS, ALL OF THE LENDERS, THE SWINGLINE
LENDERS OR THE ISSUING BANK, RESPECTIVELY, IS REQUIRED TO TAKE ANY OF THE
ACTIONS CONTEMPLATED BY THIS SECTION, AND THE ADMINISTRATIVE AGENT HAS GIVEN
SUCH CONSENT, NONE OF THE OTHER CREDITOR PARTIES ENTITLED TO GIVE OR WITHHOLD
THEIR CONSENT SHALL UNREASONABLY WITHHOLD, CONDITION OR DELAY ITS DECISION
REGARDING THE GIVING OF ANY SUCH CONSENT.


 


23.4      AMENDMENTS REQUIRING FREDDIE MAC’S CONSENT.  UNTIL SUCH TIME AS THE
UNFUNDED ESCROW IS REDUCED TO ZERO DOLLARS, FREDDIE MAC’S PRIOR WRITTEN CONSENT
(WHICH SHALL NOT BE UNREASONABLY WITHHELD) SHALL BE REQUIRED PRIOR TO
(A) INCREASING THE APPLICABLE MARGIN OR ANY DEFAULT RATE, (B) ACCELERATING THE
AMORTIZATION SCHEDULE REGARDING THE TERM LOAN (OTHER THAN DURING THE EXISTENCE
OF AN EVENT OF DEFAULT, (C) REVISING ANY OF SECTIONS 10.14, 10.15 OR 10.16 SO AS
TO BE MORE RESTRICTIVE ON THE BORROWERS, AND (D) AMENDING THE PROVISIONS OF THIS
SECTION 23.4.  FOR PURPOSES OF CLAUSE (B) OF THIS SECTION, PAYMENTS OF PRINCIPAL
OF THE TERM LOAN CONTEMPLATED BY THIS AGREEMENT SHALL NOT BE DEEMED TO BE AN
ACCELERATION.


 

24.       SEVERABILITY.

 

The provisions of this Credit Agreement are severable and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction under particular circumstances, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof, in
such jurisdiction and under such circumstances, and shall not in any manner
affect such clause or provision in any other jurisdiction or other
circumstances, or any other clause or provision of this Credit Agreement in any
jurisdiction. The parties agree that they will negotiate in good faith to
replace any provision hereof so held invalid or unenforceable with a valid
provision which is as similar as possible to the invalid or unenforceable
provision.

 

25.       CONFIDENTIALITY.

 


25.1      CONFIDENTIALITY.  DURING SUCH PERIOD AS ANY OF THE LOANS REMAIN
OUTSTANDING AND ARE NOT THEN DUE AND PAYABLE AND ANY OF THE COMMITMENTS REMAIN
IN EFFECT, AND FOR SIX MONTHS THEREAFTER (AND TWELVE MONTHS WITH RESPECT TO
PROPRIETARY INFORMATION OF CFIN DISCLOSED HEREUNDER), EACH OF THE CREDITOR
PARTIES AGREES TO MAINTAIN THE CONFIDENTIALITY OF THE INFORMATION (AS DEFINED
BELOW), EXCEPT THAT INFORMATION MAY


 

102

--------------------------------------------------------------------------------


 


BE DISCLOSED (A) TO ITS AFFILIATES AND TO ITS AND ITS AFFILIATES’ RESPECTIVE
RELATED PARTIES IN CONNECTION WITH THIS CREDIT AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY (IT BEING UNDERSTOOD THAT THE PERSONS TO WHOM SUCH
DISCLOSURE IS MADE WILL BE INFORMED OF THE CONFIDENTIAL NATURE OF SUCH
INFORMATION AND INSTRUCTED TO KEEP SUCH INFORMATION CONFIDENTIAL), (B) TO THE
EXTENT REQUESTED BY ANY REGULATORY AUTHORITY PURPORTING TO HAVE JURISDICTION
OVER IT (INCLUDING ANY SELF-REGULATORY AUTHORITY), (C) TO THE EXTENT REQUIRED BY
APPLICABLE LAWS OR REGULATIONS OR BY ANY SUBPOENA OR SIMILAR LEGAL PROCESS,
(D) TO ANY OTHER PARTY HERETO, (E) TO THE EXTENT REQUIRED TO EXERCISE ANY
REMEDIES HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT OR TO TAKE ANY ACTION OR
PROCEEDING RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
ENFORCEMENT OF RIGHTS HEREUNDER OR THEREUNDER, (F) SUBJECT TO AN AGREEMENT
CONTAINING PROVISIONS SUBSTANTIALLY THE SAME AS THOSE OF THIS SECTION, TO
(I) ANY ASSIGNEE OF OR PARTICIPANT IN, OR ANY PROSPECTIVE ASSIGNEE OF OR
PARTICIPANT IN, ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS CREDIT AGREEMENT OR
(II) ANY ACTUAL OR PROSPECTIVE COUNTERPARTY (OR ITS ADVISORS) TO ANY SWAP OR
DERIVATIVE TRANSACTION RELATING TO EITHER BORROWER OR A GUARANTOR AND THEIR
RESPECTIVE OBLIGATIONS, (G) WITH THE CONSENT OF CHC OR (H) TO THE EXTENT SUCH
INFORMATION (I) BECOMES PUBLICLY AVAILABLE OTHER THAN AS A RESULT OF A BREACH OF
THIS SECTION OR (II) BECOMES AVAILABLE TO ANY CREDITOR PARTY OR ANY OF THEIR
RESPECTIVE AFFILIATES ON A NONCONFIDENTIAL BASIS FROM A SOURCE OTHER THAN EITHER
BORROWER OR A GUARANTOR.


 


25.2      DEFINITION OF INFORMATION.  FOR PURPOSES OF THIS SECTION,
“INFORMATION” MEANS ALL CONFIDENTIAL INFORMATION RECEIVED FROM EITHER BORROWER
OR ANY GUARANTOR RELATING TO EITHER BORROWER, ANY GUARANTOR OR ANY PLEDGED
ENTITY OR ANY OF THEIR RESPECTIVE BUSINESSES, OTHER THAN ANY SUCH INFORMATION
THAT IS AVAILABLE TO ANY CREDITOR PARTY OR AN AFFILIATE OF SUCH CREDITOR PARTY
ON A NONCONFIDENTIAL BASIS PRIOR TO DISCLOSURE BY EITHER BORROWER, ANY GUARANTOR
OR ANY PLEDGED ENTITY, OR SUBSEQUENTLY BECOMES AVAILABLE ON SUCH BASIS.  ANY
PERSON REQUIRED TO MAINTAIN THE CONFIDENTIALITY OF INFORMATION AS PROVIDED IN
THIS SECTION SHALL BE CONSIDERED TO HAVE COMPLIED WITH ITS OBLIGATION TO DO SO
IF SUCH PERSON HAS EXERCISED THE SAME DEGREE OF CARE TO MAINTAIN THE
CONFIDENTIALITY OF SUCH INFORMATION AS SUCH PERSON WOULD ACCORD TO ITS OWN
CONFIDENTIAL INFORMATION.


 


25.3      COMPLIANCE STANDARD.  EACH OF THE CREDITOR PARTIES ACKNOWLEDGES THAT
(A) THE INFORMATION MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE
BORROWERS, THE GUARANTORS, AND THEIR SUBSIDIARIES, AS THE CASE MAY BE, (B) IT
HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND (C) IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS. TO
THE EXTENT PRACTICABLE AND POSSIBLE IN COMPLIANCE WITH APPLICABLE LAW,
REGULATION, PROCEEDING OR COURT ORDER, EACH OF THE CREDITOR PARTIES SHALL, PRIOR
TO DISCLOSURE THEREOF, NOTIFY THE BORROWERS OF ANY REQUEST FOR DISCLOSURE OF ANY
SUCH NON-PUBLIC INFORMATION BY ANY GOVERNMENTAL AGENCY OR REPRESENTATIVE THEREOF
(OTHER THAN ANY SUCH REQUEST IN CONNECTION WITH AN EXAMINATION OF THE FINANCIAL
CONDITION OF SUCH CREDITOR PARTY BY SUCH GOVERNMENTAL AGENCY) OR PURSUANT TO
LEGAL PROCESS.


 

103

--------------------------------------------------------------------------------


 


25.4      INTRALINKS AND PUBLIC LENDERS.  THE BORROWERS AND THE GUARANTORS
HEREBY ACKNOWLEDGE THAT (A) THE ADMINISTRATIVE AGENT WILL MAKE AVAILABLE TO THE
OTHER CREDITOR PARTIES MATERIALS AND/OR INFORMATION PROVIDED BY OR ON BEHALF OF
THE BORROWERS AND THE GUARANTORS HEREUNDER (COLLECTIVELY, “BORROWER MATERIALS”)
BY POSTING THE BORROWER MATERIALS ON INTRALINKS OR ANOTHER SIMILAR ELECTRONIC
SYSTEM (THE “PLATFORM”) AND (B) CERTAIN OF THE LENDERS MAY BE “PUBLIC-SIDE”
LENDERS (I.E., LENDERS THAT DO NOT WISH TO RECEIVE MATERIAL NON-PUBLIC
INFORMATION WITH RESPECT TO THE BORROWERS OR THEIR SECURITIES) (EACH, A “PUBLIC
LENDER”). THE BORROWERS AND THE GUARANTORS HEREBY AGREE THAT (W) ALL BORROWER
MATERIALS THAT ARE TO BE MADE AVAILABLE TO PUBLIC LENDERS SHALL BE CLEARLY AND
CONSPICUOUSLY MARKED “PUBLIC” WHICH, AT A MINIMUM, SHALL MEAN THAT THE WORD
“PUBLIC” SHALL APPEAR PROMINENTLY ON THE FIRST PAGE THEREOF; (X) BY MARKING
BORROWER MATERIALS “PUBLIC,” THE BORROWERS AND THE GUARANTORS SHALL BE DEEMED TO
HAVE AUTHORIZED THE CREDITOR PARTIES TO TREAT SUCH BORROWER MATERIALS AS NOT
CONTAINING ANY MATERIAL NON-PUBLIC INFORMATION WITH RESPECT TO THE BORROWERS AND
THE GUARANTORS OR THEIR SECURITIES FOR PURPOSES OF UNITED STATES FEDERAL AND
STATE SECURITIES LAWS (PROVIDED, HOWEVER, THAT TO THE EXTENT SUCH BORROWER
MATERIALS CONSTITUTE INFORMATION, THEY SHALL BE TREATED AS SET FORTH IN THIS
SECTION); (Y) ALL BORROWER MATERIALS MARKED “PUBLIC” ARE PERMITTED TO BE MADE
AVAILABLE THROUGH A PORTION OF THE PLATFORM DESIGNATED “PUBLIC INVESTOR”; AND
(Z) THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO TREAT ANY BORROWER MATERIALS
THAT ARE NOT MARKED “PUBLIC” AS BEING SUITABLE ONLY FOR POSTING ON A PORTION OF
THE PLATFORM NOT DESIGNATED “PUBLIC INVESTOR.”


 

26.       USA PATRIOT ACT.

 

Each Creditor Party hereby notifies the Borrowers that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Borrower, which information includes the name
and address of the Borrowers and other information that will allow such Creditor
Party to identify the Borrowers in accordance with the Act.

 

27.       NO ADVISORY OR FIDUCIARY RESPONSIBILITY.

 

In connection with all aspects of each transaction contemplated hereby, the
Borrowers and the Guarantors acknowledge and agree, and acknowledge the
understanding of each Person included in the Centerline Group, that: (i) the
Loans provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver,
restatement or other modification hereof or of any other Loan Document) are an
arm’s-length commercial transaction between the Borrowers, the Guarantors and
their respective Affiliates, on the one hand, and the Administrative Agent, on
the other hand, and the Borrowers and the Guarantors are each capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver, restatement or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, the Administrative Agent is and has been acting solely as a
principal and is not the agent, fiduciary, or financial advisor for the
Borrowers, the Guarantors or any of their respective stockholders, creditors or
employees,

 

104

--------------------------------------------------------------------------------


 

any other Person in the Centerline Group or any other Person; (iii) the
Administrative Agent has not assumed or will not assume an agency, fiduciary, or
advisory responsibility in favor of the Borrowers or any Guarantor, or any other
Person in the Centerline Group, with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, restatement, waiver or other modification hereof or of any other
Loan Document (irrespective of whether the Administrative Agent has advised or
is currently advising either Borrower, any Guarantor or any other Person in the
Centerline Group on other matters) and the Administrative Agent has no
obligation to either Borrower, any Guarantor or any other Person in the
Centerline Group with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
(iv) the Administrative Agent and its Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Borrowers,
the Guarantors or other Persons in the Centerline Group, and the Administrative
Agent has no obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) the Administrative Agent has
not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver, restatement or other modification hereof or of any other
Loan Document) and the Borrowers and the Guarantors have consulted their own
legal, accounting, regulatory and tax advisors to the extent they have deemed
appropriate.  Each of the Borrowers and the Guarantors hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against the Administrative Agent with respect to any breach or alleged breach of
agency or fiduciary duty.

 

28.       DESIGNATION OF PERMITTED LIENS.

 

The designation of a Lien as a Permitted Lien is not, and shall not be deemed to
be, an acknowledgment by any Creditor Party to any Person that the Lien shall
have priority over any Lien of the Administrative Agent granted in any Loan
Document for the benefit of the other Creditor Parties.

 

29.       WAIVER OF JURY TRIAL.

 

EACH PARTY HERETO MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM BASED
HEREON ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS CREDIT AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER
OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS OR ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY
PARTY, INCLUDING ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR
ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER RELATING TO THE ADMINISTRATION
OF THE LOANS OR ENFORCEMENT OF THE LOAN DOCUMENTS, ARISING UNDER CONTRACT, TORT,
STRICT LIABILITY OR ANY OTHER LAW OR AT EQUITY, AND AGREES THAT IT WILL NOT SEEK
TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL
CANNOT BE OR HAS NOT BEEN WAIVED. Except as prohibited by law, each party hereto
hereby waives any right it may have to claim or recover in any litigation

 

105

--------------------------------------------------------------------------------


 

referred to in the preceding sentence any special, exemplary, punitive or
consequential damages or any damages other than, or in addition to, actual
damages. Each Borrower and each Guarantor (i) certifies that no representative,
agent or attorney of any Creditor Party has represented, expressly or otherwise,
that such Creditor Party would not, in the event of litigation, seek to enforce
the foregoing waivers and (ii) acknowledges that this waiver constitutes a
material inducement for the Creditor Parties to execute this Credit Agreement
and make the Loans and issue Letters of Credit.

 

[Signatures Appear on Next Page]

 

106

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.

 

 

BORROWERS:

 

 

 

CENTERLINE HOLDING COMPANY

 

 

 

 

 

By:

/s/ Marc D. Schnitzer

 

 

 

Name:

Marc D. Schnitzer

 

 

 

Title:

Chief Executive Officer and President

 

 

 

 

 

 

CENTERLINE CAPITAL GROUP INC.

 

 

 

 

 

By:

/s/ Marc D. Schnitzer

 

 

 

Name:

Marc D. Schnitzer

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

GUARANTORS:

 

 

 

CENTERLINE INVESTOR LP LLC

 

 

 

By:

/s/ Andrew J. Weil

 

 

 

Name:

Andrew J. Weil

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

CENTERLINE INVESTOR LP II LLC

 

 

 

By:

/s/ Andrew J. Weil

 

 

 

Name:

Andrew J. Weil

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

CENTERLINE CAPITAL COMPANY LLC

 

 

 

By:

/s/ Marc D. Schnitzer

 

 

 

Name:

Marc D. Schnitzer

 

 

 

Title:

Chief Executive Officer

 

 

1

--------------------------------------------------------------------------------


 

 

CENTERLINE AFFORDABLE HOUSING ADVISORS

 

LLC

 

 

 

By:

/s/ Andrew J. Weil

 

 

 

Name:

Andrew J. Weil

 

 

 

Title:

Chief Executive Officer

 

 

 

[Signatures Continue on Next Page]

 

2

--------------------------------------------------------------------------------


 

 

CENTERLINE/AC INVESTORS LLC

 

 

 

By:

/s/ Marc D. Schnitzer

 

 

 

Name:

Marc D. Schnitzer

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

CENTERLINE HOLDING TRUST

 

 

 

By:

/s/ Marc D. Schnitzer

 

 

 

Name:

Marc D. Schnitzer

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

CENTERLINE INVESTORS I LLC

 

 

 

By:

/s/ Marc D. Schnitzer

 

 

 

Name:

Marc D. Schnitzer

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

CENTERLINE REIT INC.

 

 

 

By:

/s/ Paul Smyth

 

 

 

Name:

Paul Smyth

 

 

 

Title:

President and COO

 

 

 

 

 

 

CENTERLINE SERVICING INC.

 

 

 

By:

/s/ Paul Smyth

 

 

 

Name:

Paul Smyth

 

 

 

Title:

President and COO

 

 

 

 

 

 

CENTERLINE FINANCE CORPORATION

 

 

 

By:

/s/ Paul Smyth

 

 

 

Name:

Paul Smyth

 

 

 

Title:

President and COO

 

 

 

[Signatures Continue on Next Page]

 

3

--------------------------------------------------------------------------------


 

 

CENTERLINE CREDIT MANAGEMENT LLC

 

 

 

By:

/s/ Nicholas Mumford

 

 

 

Name:

Nicholas Mumford

 

 

 

Title:

Executive Managing Director

 

 

 

 

 

 

CM INVESTOR LLC

 

 

 

By:

/s/ Marc D. Schnitzer

 

 

 

Name:

Marc D. Schnitzer

 

 

 

Title:

Chief Executive Officer

 

 

4

--------------------------------------------------------------------------------


 

 

AGENTS, ADMINISTRATIVE AGENT AND
LENDERS:

 

 

 

 

 

BANK OF AMERICA, N.A., as the Administrative Agent,
as the Issuing Bank, as the Swingline Lender, and as a
Lender

 

 

 

 

 

By:

/s/ John F. Simon

 

 

 

 

Name:

John F. Simon

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

CITICORP USA, INC., as a Lender

 

 

 

 

 

By:

/s/ Maria McKeon

 

 

 

 

Name:

Maria McKeon

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

COMERICA BANK, as a Lender

 

 

 

 

 

By:

/s/ Lisa Kotula

 

 

 

 

Name:

Lisa Kotula

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

MLBUSA COMMUNITY DEVELOPMENT CORP.,
as a Lender

 

 

 

 

 

By:

/s/ Michael L. Solomon

 

 

 

 

Name:

Michael L. Solomon

 

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

MORGAN STANLEY BANK, as a Lender

 

 

 

 

 

By:

/s/ Daniel Twenge

 

 

 

 

Name:

Daniel Twenge

 

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

[Signatures Continue on Next Page]

 

 

5

--------------------------------------------------------------------------------


 

 

TABERNA PREFERRED FUNDING VIII LTD.,
as a Lender

 

 

 

By:  Taberna Capital Management LLC, as collateral
manager

 

 

 

By:

/s/ James J. Sebra

 

 

 

Name:

James J. Sebra

 

 

 

Title:

Senior Vice President and CAO

 

 

1693399.1

 

6

--------------------------------------------------------------------------------